ICJ_118_ApplicationGenocideConvention_HRV_SRB_2015-02-03_JUD_01_ME_05_FR.txt.                                                                                              202



                 OPINION DISSIDENTE DE M. LE JUGE CANÇADO TRINDADE

                 [Traduction]

                                             table des matières

                                                                                      Paragraphes
                      I. Prolégomènes                                                       1-5
                     II. Déplorable longueur des délais de justice en la présente
                         affaire6-18
                        1. Retards de procédure        6-13
                        2. Justitia longa, vita brevis14-18
                     III. Compétence : succession automatique à la convention
                          sur le génocide en tant que traité relatif aux droits de
                          l’homme19-49
                        1. Arguments des Parties sur l’applicabilité, antérieurement
                           au 27 avril 1992, des obligations prévues par la convention
                           sur le génocide                                              19-21
                        2. Continuité de l’application de la convention sur le géno-
                           cide (RFSY et RFY)                                           22-23
                        3. Continuité de l’administration et des représentants de
                           l’Etat (RFSY et RFY)                                         24-25
                        4. Droit régissant la succession des traités relatifs aux droits
                           de l’homme : succession ipso jure à la convention sur le
                           génocide26-33
                        5. Le comportement de la RFY atteste qu’elle a succédé
                           automatiquement à la convention sur le génocide et que
                           la Convention lui était applicable antérieurement au
                           27 avril 1992                                                34-36
                        6. Venire contra factum proprium non valet37-41
                        7. La succession automatique aux traités relatifs aux droits
                           de l’homme dans la pratique des organes de surveillance
                           des droits de l’homme des Nations Unies                      42-49
                     IV. L’essence de la présente affaire                                 50-54
                        1. Les arguments des Parties au litige                            50-52
                        2. Appréciation générale                                          53-54
                     V. Succession automatique à la convention sur le génocide
                        et continuité des obligations découlant de celle‑ci en
                        tant qu’impératif d’humanité                                      55-84
                        1. La convention sur le génocide et l’impératif d’humanité        55-64


                                                                                             203




7 CIJ1077.indb 403                                                                                  18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)          203

                          2. Le principe d’humanité au sens large                    65-72
                          3. Le principe d’humanité dans l’héritage de la pensée jus-
                             naturaliste73-76
                          4. Reconnaissance judiciaire du principe d’humanité        77-82
                          5. Observations finales                                    83-84
                      VI. La convention sur le génocide et la responsabilité de
                          l’État85-95
                          1. Historique de l’adoption de la Convention (article IX)         85-91
                          2. Raison d’être, but et objet de la Convention                   92-95
                     VII. Critères d’établissement de la preuve dans la juris­
                          prudence des juridictions internationales des droits
                          de l’homme                                                       96-124
                          1. Question émanée d’un membre de la Cour : l’évolution de
                             la jurisprudence en la matière                                 97-99
                          2. Jurisprudence de la CIDH                                     100-115
                             a) Affaires révélant un ensemble de violations graves et
                                systématiques des droits de l’homme                       100-112
                             b) Affaires dans lesquelles la charge de la preuve pèse sur
                                l’Etat mis en cause, étant donné la difficulté pour le
                                demandeur d’obtenir des éléments de preuve                113-115
                          3. Jurisprudence de la CEDH                                     116-121
                          4. Analyse générale                                             122-124
                     VIII. Le critère d’établissement de la preuve dans la juris-
                           prudence des tribunaux pénaux internationaux                   125-148
                          1. Déduire l’intention à partir d’indices (jurisprudence du
                             TPIR et du TPIY)                                             126-130
                          2. Critère d’établissement de la preuve : contestations d’un
                             niveau de preuve élevé                                       131-138
                             a) Affaire Karadžić (2013)131-133
                             b) Affaire Tolimir (2012)   134-136
                             c) Affaire Milošević (2004) 137-138
                          3. Analyse générale                                             139-148
                      IX. Campagne de destruction systématique et généralisée :
                          établissement des faits et jurisprudence                        149-194
                          1. Rapports de l’ex‑Commission des droits de l’homme des
                              Nations Unies faisant état d’une campagne de destruction
                              systématique (1992‑1993)                                    150-158
                          2. Rapports d’enquête de la Commission d’experts du
                             ­Conseil de sécurité des Nations Unies faisant état d’une
                              campagne de destruction systématique (1993‑1994)            159-175
                             a) Premier rapport intérimaire (10 février 1993)             160-161

                                                                                              204




7 CIJ1077.indb 405                                                                                   18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)         204

                             b) Rapport du 10 janvier 1993 sur un charnier proche de
                                  Vukovar162-163
                              c) Deuxième rapport intérimaire (6 octobre 1993)        164-165
                             d) Rapport final (27 mai 1994)                           166-175
                          3. Répercussions de ces événements sur la deuxième confé­
                             rence mondiale sur les droits de l’homme (1993)          176-179
                          4. Reconnaissance judiciaire des attaques généralisées et/ou
                             systématiques contre la population civile croate — La
                             jurisprudence du TPIY                                    180-194
                             a) Affaire Babić (2004)181
                             b) Affaire Martić (2007)                                 182-186
                              c) Affaire Mrkšić, Radić et Sljivančanin (2007)         187-190
                             d) Affaire Stanišić et Simatović (2013)                  191-194
                       X. Campagne de destruction générale et systématique :
                          meurtres de masse, torture et sévices physiques, expul-
                          sion systématique des logements et exode massif, et
                          destruction de la culture du groupe                            195-241
                          1. Attaques sans discrimination contre la population civile    196-205
                          2. Meurtres de masse                                           206-216
                          3. Actes de torture et sévices physiques                       217-226
                          4. Expulsion systématique des logements et exode massif,
                             et destruction de la culture du groupe                      227-236
                          5. Appréciation générale                                       237-241
                      XI. Campagne de destruction générale et systématique :
                          viols et autres violences sexuelles commis dans diffé­
                          rentes municipalités                                           242-276
                          1. Descriptions de viols systématiques                         243-249
                            a) Les griefs de la Croatie                                  243-248
                            b) La réplique de la Serbie                                      249
                          2. Campagne de viols systématiques dans différentes munici-
                             palités250-258
                          3. La nécessité et l’importance d’une analyse par sexe     259-276
                     XII. Ensemble de disparitions systématiques de personnes non
                          retrouvées à ce jour                                           277-319
                          1. Moyens des Parties relatifs aux personnes disparues et
                             non retrouvées                                              277-283
                          2. Réponses des Parties aux questions du juge                  284-290
                          3. Les questions non résolues et l’obligation qu’ont les Par-
                             ties d’établir le sort des personnes disparues              291-294
                          4. La cruauté extrême de la disparition forcée de personnes
                             en tant que grave violation continue des droits de l’homme
                             et du droit international humanitaire                       295-309
                          5. Appréciation générale                                       310-319

                                                                                             205




7 CIJ1077.indb 407                                                                                  18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)           205

                     XIII. Pas exactement une guerre, plutôt une campagne de
                           dévastation, dans le cadre d’une entreprise de destruc-
                           tion systématique et généralisée                                320-421
                           1. Le plan de destruction : composante idéologique              320-353
                              a) Moyens des Parties                                        321-328
                              b) Examen par le TPIY des dépositions des experts            329-335
                              c) L’incitation idéologique et le début des hostilités       336-353
                           2. L’obligation de porter un ruban blanc                   354-358
                           3. Le sort réservé aux corps                               359-374
                           4. L’existence de charniers                                375-389
                           5. Nouveaux éclaircissements apportés par le contre‑­
                              interrogatoire des témoins                              390-394
                           6. Déplacement forcé de personnes et privation de domicile 395-406
                           7. Destruction de biens culturels                          407-421
                              a) Moyens des Parties                                        408-414
                              b) Appréciation générale                                     415-421
                     XIV. Élément matériel (actus reus) du génocide : volonté
                          de destruction systématique et générale — violences
                          extrêmes et atrocités dans certaines municipalités               422-458
                           1. Observations méthodologiques préliminaires                   423-426
                           2. La campagne d’actes de destruction systématiques             427-428
                           3. Le meurtre de membres de la population croate (litt. a) de
                               l’article II)                                               429-439
                           4. Atteinte grave à l’intégrité physique ou mentale de mem-
                               bres du groupe (litt. b) de l’article II)                   440-448
                           5. Soumission intentionnelle du groupe à des conditions
                              d’existence devant entraîner sa destruction physique totale
                              ou partielle (litt. c) de l’article II)                      449-454
                           6. Appréciation générale des déclarations de témoins et
                              ­conclusions                                                 455-458
                              a) Déclarations de témoins                                   455-456
                              b) Conclusions                                               457-458
                      XV. Élément moral (mens rea) du génocide : preuve de
                          l’intention génocidaire par déduction                            459-471
                           1. Jurisprudence internationale relative à l’élément moral
                              (mens rea)461-466
                           2. Appréciation générale                                  467-471
                     XVI. La nécessité de réparations : quelques réflexions                472-485
                     XVII. La difficile voie de la réconciliation                          486-493
                 XVIII. Observations finales : la nécessité de s’attaquer glo-
                        balement à tous les aspects du génocide en vertu de la
                        Convention de 1948                                                 494-524


                                                                                               206




7 CIJ1077.indb 409                                                                                    18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)           206

                          1. Appréciation des éléments de preuve et détermination
                             des faits                                                    497-507
                          2. Cadre théorique et raisonnement juridique                    508-524
                     XIX. Épilogue : récapitulatif                                        525-547

                                                         *

                                                I. Prolégomènes

                    1. Je regrette de ne pouvoir souscrire à la position de la majorité de la
                 Cour ni sur la qualification des faits et le raisonnement conduisant aux
                 trois points du dispositif de l’arrêt qu’elle a rendu ce 3 février 2015 en
                 l’affaire relative à l’Application de la convention pour la prévention et la
                 répression du crime de génocide (Croatie c. Serbie), ni sur la conclusion
                 qu’exprime le point no 2 du dispositif. Ma dissidence concerne la méthode
                 suivie, l’approche retenue, l’intégralité du raisonnement sur les questions
                 d’appréciation des preuves et le fond, et enfin la conclusion sur la requête
                 du demandeur. Dans ces conditions, j’ai tenu à consigner par écrit les
                 fondements de ma position dissidente, en raison de l’importance considé-
                 rable que j’attache aux questions intéressant l’interprétation et l’applica-
                 tion de la convention de 1948 sur le génocide soulevées par la Croatie et
                 la Serbie au cours de la procédure, et sachant que le règlement du diffé-
                 rend en cause est inextricablement lié, selon moi, à l’impératif de réalisa‑
                 tion de la justice.
                    2. C’est donc avec un soin tout particulier que, animé du zèle le plus res-
                 pectueux et le plus loyal pour l’exercice de la fonction judiciaire internationale
                 et guidé avant tout par l’objectif ultime de réalisation de la justice, j’exposerai
                 les fondements de ma position entièrement dissidente sur certains aspects de
                 la matière traitée par la Cour dans l’arrêt qu’elle vient d’adopter. Pour cela,
                 j’analyserai les aspects du différend dont était saisie la Cour qui font l’objet
                 du présent arrêt, avec l’espoir de clarifier les questions qui ont été soulevées
                 et de contribuer au développement progressif du droit international, particu-
                 lièrement en ce qui concerne le règlement judiciaire international par la Cour
                 d’une affaire aussi importante que celle‑ci, sous le régime de la convention
                 sur le génocide et à la lumière des considérations fondamentales d’humanité.
                    3. A titre préliminaire, j’examinerai d’abord la déplorable longueur des
                 délais de justice dans la présente affaire ; puis, en rapport avec la compé-
                 tence, la question de la succession automatique à la convention de 1948
                 sur le génocide en sa qualité de traité des Nations Unies relatif aux droits
                 de l’homme et la question de la continuité des obligations découlant de
                 cette convention en tant qu’impératif humanitaire (principe d’humanité).
                 Une fois l’essence de la présente espèce mise en évidence, j’examinerai la
                 question de la responsabilité de l’Etat selon la convention sur le génocide.
                 La suite de mes considérations concernera principalement le régime de la
                 preuve dans la jurisprudence des juridictions internationales des droits de
                 l’homme et des tribunaux pénaux internationaux.

                                                                                                207




7 CIJ1077.indb 411                                                                                     18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)            207

                    4. Je passerai ensuite en revue les enquêtes et la jurisprudence sur le
                 contexte factuel de l’espèce, qui révèlent une campagne de destruction géné-
                 rale et systématique sous forme de : a) massacre, torture et sévices, expulsion
                 systématique des foyers et exode massif, et destruction de la culture d’un
                 groupe ; b) viols et autres violences sexuelles commis dans plusieurs munici-
                 palités ; c) disparitions forcées ou autres de personnes. Puis j’examinerai cette
                 entreprise de dévastation (qui n’était pas exactement une guerre) sous ses
                 différents aspects, à savoir : a) plan de destruction (sa teneur idéologique) ;
                 b) obligation de porter des rubans blancs ; c) traitement des dépouilles mor-
                 telles ; d) existence de fosses communes ; e) nouveaux éclaircissements appor-
                 tés par le contre‑interrogatoire des témoins ; f) déplacement forcé de
                 personnes et privation de domicile ; g) destruction de biens culturels.
                    5. Ensuite j’examinerai successivement, sous l’angle de la convention
                 sur le génocide, la détermination de l’actus reus du génocide dans cette
                 campagne de destruction générale et systématique (violences extrêmes et
                 atrocités) et plus particulièrement dans quelques‑unes des municipalités
                 dévastées, puis la détermination de la mens rea (preuve par déduction de
                 l’intention de commettre un génocide). Cet examen conduira, last but
                 not least, à des considérations sur la nécessité de réparations et sur la dif-
                 ficile voie de la réconciliation, à quelques observations finales sur l’appré-
                 ciation des preuves, l’établissement des faits, le cadre conceptuel et le
                 raisonnement juridique, et, enfin, à un épilogue (récapitulation).


                                  II. Déplorable longueur des délais de justice
                                             en la présente affaire


                                                 1. Retards de procédure
                   6. Rétrospectivement, je ne peux m’empêcher de déplorer la longueur
                 considérable des délais de justice dans la présente affaire Croatie c. Serbie.
                 La requête introductive d’instance a été déposée le 2 juillet 1999. Les pre-
                 mières dates d’expiration des délais pour le dépôt du mémoire et du
                 contre‑mémoire des Parties ont été fixées par la Cour au 14 mars 2000 et
                 au 14 septembre 2000 1 respectivement. Par lettre du 25 février 2000, la
                 Croatie a prié la Cour de proroger de six mois le délai pour le dépôt de
                 son mémoire. La Serbie ne s’est pas opposée à cette prorogation et a
                 demandé que le délai fixé pour le dépôt de son contre‑mémoire soit pro-
                 rogé de la même manière. Les dates d’expiration des délais pour le dépôt
                 du mémoire et du contre‑mémoire ont ainsi été reportées au 14 sep-
                 tembre 2000 et au 14 septembre 2001 2.
                   7. Par lettre du 26 mai 2000, la Croatie a demandé à la Cour de proro-
                 ger une nouvelle fois de six mois le délai fixé pour le dépôt de son mémoire.

                     1   Ordonnance du 14 septembre 1999 (C.I.J. Recueil 1999 (II), p. 1015).
                     2   Ordonnance du 10 mars 2000 (C.I.J. Recueil 2000, p. 3).

                                                                                                208




7 CIJ1077.indb 413                                                                                    18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)           208

                 La Serbie ne s’est pas opposée à cette nouvelle prorogation et a demandé
                 à bénéficier de la même prorogation pour le dépôt de son contre‑mémoire.
                 La Cour a donc reporté au 14 mars 2001 la date de dépôt du mémoire et
                 au 16 septembre 2002 celle du contre‑mémoire 3. La Croatie a déposé son
                 mémoire le 14 mars 2001 dans le délai ainsi prorogé.

                    8. Le 11 septembre 2002, dans le délai prorogé pour le dépôt de son
                 contre‑mémoire, la Serbie a présenté des exceptions préliminaires portant
                 sur la compétence de la Cour pour connaître de l’affaire et sur la receva-
                 bilité de la requête. La procédure sur le fond a été suspendue en vertu des
                 dispositions du paragraphe 3 de l’article 79 du Règlement de la Cour, et
                 celle‑ci a fixé au 29 avril 2003 4 la date d’expiration du délai pour la pré-
                 sentation, par la Croatie, d’un exposé écrit sur les exceptions prélimi-
                 naires. Des audiences publiques sur ces exceptions préliminaires ont été
                 tenues du 26 au 30 mai 2008, soit cinq ans plus tard. Le 18 novembre 2008,
                 la Cour a rendu un arrêt sur les exceptions préliminaires dans lequel elle
                 concluait notamment que, sous réserve de ce qu’elle avait déclaré concer-
                 nant la deuxième exception préliminaire soulevée par la Serbie, elle avait
                 compétence, sur la base de l’article IX de la convention sur le génocide,
                 pour connaître de la requête de la Croatie.
                    9. La Serbie a demandé alors, pour déposer son contre‑mémoire, à
                 bénéficier du même délai de dix‑huit mois qui avait été accordé à la Croa-
                 tie pour déposer son mémoire. La date d’expiration du délai pour le dépôt
                 du contre‑mémoire a été fixée au 22 mars 2010 5. Déposé le 4 janvier 2010,
                 dans le délai prescrit, le contre‑mémoire de la Serbie contenait des
                 demandes reconventionnelles. Au cours d’une réunion avec le président
                 de la Cour tenue le 3 février 2010, la Croatie a indiqué qu’elle n’entendait
                 pas soulever d’objections à la recevabilité des demandes reconvention-
                 nelles, mais désirait pouvoir y répondre au fond dans une réplique. La
                 Serbie a exposé que, dans ce cas, elle souhaitait déposer une duplique.
                    10. Compte tenu de l’absence d’objections de la Croatie à la recevabi-
                 lité des demandes reconventionnelles de la Serbie, la Cour n’a pas estimé
                 devoir à ce stade se prononcer définitivement sur la question de savoir si
                 lesdites demandes satisfaisaient aux conditions énoncées au paragraphe 1
                 de l’article 80 de son Règlement. Elle a considéré par ailleurs que le dépôt
                 d’une réplique et d’une duplique était nécessaire, et, pour assurer une
                 stricte égalité entre les Parties (« égalité des armes »), elle a réservé le droit,
                 pour la Croatie, de s’exprimer une seconde fois par écrit sur les demandes
                 reconventionnelles de la Serbie, dans une pièce additionnelle. Elle a fixé
                 au 20 décembre 2010 et au 4 novembre 2011, respectivement, les dates
                 d’expiration des délais pour le dépôt de la réplique de la Croatie et de la
                 duplique de la Serbie 6.

                     3 Ordonnance du 27 juin 2000 (C.I.J. Recueil 2000, p. 108).
                     4 Ordonnance du 14 novembre 2002 (C.I.J. Recueil 2002, p. 610).
                     5 Ordonnance du 20 janvier 2009 (C.I.J. Recueil 2009, p. 54).
                     6 Ordonnance du 4 février 2010 (C.I.J. Recueil 2010 (I), p. 3).



                                                                                                209




7 CIJ1077.indb 415                                                                                     18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)           209

                    11. La Croatie a déposé sa réplique et la Serbie sa duplique dans les
                 délais prescrits. La réplique et la duplique contenaient des conclusions sur
                 les demandes principale et reconventionnelles. La Cour a autorisé la
                 Croatie à présenter une pièce additionnelle sur les demandes reconven-
                 tionnelles de la Serbie et a fixé au 30 août 2012 la date d’expiration du
                 délai pour le dépôt de cette pièce, qui a été déposée dans le délai prescrit 7.
                 Dans ces conditions, les audiences sur le fond ont été programmées — et
                 se sont tenues — du 3 mars au 1er avril 2014.
                    12. Les faits parlent d’eux‑mêmes pour dénoncer la longueur déplo-
                 rable des délais de justice en la présente affaire, en particulier pour ceux
                 qui demandent justice. Malheureusement, comme je l’ai fait observer à la
                 Cour en plusieurs occasions récentes, le temps de la justice n’est pas le
                 même que celui des victimes. Dans mon opinion dissidente en l’affaire rela-
                 tive à des Questions concernant l’obligation de poursuivre ou d’extrader
                 (Belgique c. Sénégal) (mesures conservatoires, ordonnance du 28 mai 2009),
                 je faisais valoir ce qui suit :
                            « L’heure des victimes ne semble assurément pas être celle de la
                         justice humaine. L’être humain n’a que peu de temps à vivre sur cette
                         terre (vita brevis), du moins trop peu pour réaliser pleinement son
                         projet de vie. La brièveté de la vie humaine a été maintes fois com-
                         mentée au fil des siècles : dans un ouvrage intitulé De brevitate vitae 8,
                         Sénèque fit observer que, à quelques exceptions près, la plupart de
                         ses contemporains disparaissaient alors qu’ils s’apprêtaient tout juste
                         à vivre. Or, la justice humaine s’éternise, prenant souvent bien plus
                         de temps qu’une vie humaine, dont elle paraît dédaigner la fragilité et
                         la fugacité, même face à l’adversité et à l’injustice. La justice semble,
                         en somme, faire fi du temps dont les êtres humains disposent pour
                         concrétiser leurs besoins et leurs aspirations.
                            Certes, le temps chronologique n’est pas le temps biologique. Les
                         événements ne s’égrènent pas au même rythme que la vie humaine,
                         bien plus fugace. Tempus fugit. Cela dit, l’heure biologique n’est pas
                         l’heure psychologique non plus. Ceux qui survivent à la cruauté
                         perdent, dans les moments de profonde souffrance et d’humiliation,
                         tout ce qu’ils pouvaient attendre de la vie ; en un instant, les plus
                         jeunes perdent à jamais leur innocence et les aînés leur confiance
                         dans leurs semblables, sans parler des institutions. Leurs vies
                         deviennent vides de sens, et il ne leur reste que leur foi en la justice
                         humaine. Pourtant, l’heure de la justice humaine ne paraît pas être
                         celle des victimes. » (C.I.J. Recueil 2009, p. 182, par. 46‑47.)
                   13. Peu de temps après, dans mon opinion dissidente en l’affaire des
                 Immunités juridictionnelles de l’Etat (Allemagne c. Italie) (demande recon‑
                 ventionnelle, ordonnance du 6 juillet 2010), j’ai jugé opportun de rappeler,


                     7   Ordonnance du 23 janvier 2012 (C.I.J. Recueil 2012 (I), p. 3).
                     8   Ecrit entre 49 et 62 après J.‑C.

                                                                                               210




7 CIJ1077.indb 417                                                                                    18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)               210

                 au sujet des conditions inhumaines auxquelles étaient soumis les prison-
                 niers de guerre astreints aux travaux forcés, que
                          « [n]on seulement ces victimes subirent un traitement inhumain et
                          dégradant, mais elles arrivèrent par la suite au bout de leur vie ingrate
                          après avoir assisté à l’impunité, sans obtenir de réparation et dans une
                          situation d’injustice flagrante. Le temps de la justice humaine n’est
                          décidément pas celui des êtres humains. » (C.I.J. Recueil 2010 (I),
                          p. 375, par. 118.)
                 On pourrait en dire autant aujourd’hui au sujet de l’affaire Croatie c. Ser‑
                 bie, qui concerne de graves violations du droit international et dans
                 laquelle les déplorables délais de justice susmentionnés se sont prolongés
                 sur une période de temps virtuellement sans précédent, de 1999 à 2015,
                 soit plus de trois lustres, malgré la vita brevis des humains.


                                             2. Justitia longa, vita brevis
                   14. Paradoxalement, plus les violations du droit international sont
                 graves, plus il semble long et difficile de rendre la justice. Pour commen-
                 cer, quiconque naît dans ce monde se trouve rapidement confronté à une
                 immense énigme dont il ne lui suffira pas de toute une vie pour relever le
                 défi ; ce défi, c’est celui de comprendre que le temps passe et d’apprendre
                 à vivre dans ce passage. A la fin du VIIIe siècle ou au début du VIIe siècle
                 av. J.‑C., dans l’Iliade, Homère évoquait ainsi ce mystère dans lequel
                 nous sommes tous plongés :
                         « Il en est de la race des humains comme des feuilles.
                           Le vent a beau les coucher sur le sol, il en vient d’autres,
                           Dans les bois verdoyants, dès que s’annonce le printemps.
                           Ainsi les hommes tour à tour naissent, puis disparaissent. » 9

                   15. Et comme si cette énigme ne suffisait pas, nous en avons une autre
                 à résoudre, qui est celle de l’extrême violence et de la brutalité qui ont
                 caractérisé les relations entre humains au fil des siècles :
                         « Je m’y connais parfaitement en combats et carnages,
                           Et sais mouvoir de tout côté mon bouclier de peau de bœuf séchée
                           Qui me permet de guerroyer en homme invulnérable.
                           Je sais bondir aussi dans le fracas des chars rapides.
                           Je sais danser du pied la danse du cruel Arès… 10
                           Mais mille chances de mort nous enveloppent,
                           Et il n’est point permis à l’homme vivant de les éviter ni de les
                           fuir… 11
                     9 Homère, L’Iliade, chant VI, versets 146‑149, traduit par Frédéric Mugler.
                     10 Ibid., chant VII, versets 237‑241.
                     11 Ibid., chant XII, versets 326‑327.



                                                                                                   211




7 CIJ1077.indb 419                                                                                       18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                   211

                          Un preux vient‑il à succomber, il faut l’ensevelir,
                          D’un cœur impitoyable, après l’avoir pleuré un jour.
                          Mais tous ceux qui ont survécu à l’affreuse bataille
                          Doivent songer à manger et à boire, afin de mieux
                          Se battre avec les ennemis, sans trêve, obstinément.
                          … pauvres humains
                          qui, pareils à des feuilles, tantôt vivent pleins d’éclat
                          Et mangent les fruits que fournit la terre labourée,
                          Tantôt retombent au néant. 12…
                          Mes fils agonisants, toutes mes filles enlevées,
                          Mes appartements dévastés, mes pauvres petits‑fils
                          Précipités contre le sol dans l’atroce carnage…
                          Un jeune guerrier mort,
                          Déchiré par le bronze aigu, ne perd rien de sa grâce :
                          Tout ce qui apparaît de lui, même mort, reste beau.
                          Mais quand les chiens outragent le front blanc, la barbe blanche
                          Et jusqu’à la virilité d’un vieux qu’on vient d’abattre,
                          Est‑il rien de plus désolant pour les pauvres humains ? 13 »
                    16. Le tableau que peint Homère de la cruauté des hommes semble
                 éternellement contemporain, tout particulièrement à la lumière des tragé-
                 dies qui ont suivi. C’est la marque d’un vrai classique. Homère pourrait
                 tout aussi bien décrire les horreurs de notre temps, ou d’un temps récent,
                 par exemple les guerres sur le territoire de l’ex‑Yougoslavie pendant les
                 années 1990. L’Iliade regorge de meurtres, violences, torture, sévices, dis-
                 paritions forcées, pillage et humiliations ; l’affaire Croatie c. Serbie regorge
                 de meurtres, violences, torture, sévices, disparitions forcées, pillage et
                 humiliations ; de la fin du VIIIe siècle avant J.‑C. à la fin du XXe siècle
                 après J.‑C., la propension des humains à se traiter les uns les autres avec
                 la plus extrême violence est restée la même, et parfois s’est aggravée.
                    17. C’est à croire que les générations qui se sont succédé de siècle en
                 siècle n’ont rien appris des souffrances subies par celles qui les ont précé-
                 dées. A en juger par la présente affaire Croatie c. Serbie, la propension au
                 mal dont font preuve les humains les uns à l’égard des autres les a accom-
                 pagnés depuis le temps de L’Iliade jusqu’à l’époque contemporaine, en
                 passant par les tragédies d’Eschyle, de Sophocle et d’Euripide au IVe siècle
                 av. J.‑C. Il y a, bien entendu, une certaine distance entre l’épopée et la
                 tragédie, mais la première a ouvert la voie à la seconde, la tragédie a
                 ensuite trouvé son propre mode d’expression, et depuis elle n’a jamais
                 quitté le devant de la scène. La tragédie a puisé son inspiration dans les
                 récits épiques et leur a ajouté une dimension nouvelle : le sentiment, la
                 volonté de vivre et la condition humaine. La tragédie a accompagné la
                 condition humaine au fil des siècles.


                     12   Homère, L’Iliade, chant XIX, versets 228‑233 ; chant XXI, versets 463‑466.
                     13   Ibid., chant XXII, versets 62‑64 et 71‑76.

                                                                                                       212




7 CIJ1077.indb 421                                                                                           18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                      212

                    18. Elle est montée sur la scène pour ne plus la quitter, traversant les
                 siècles de théâtre en théâtre jusqu’à nos jours. La guerre des Balkans telle
                 que l’illustre la présente affaire opposant la Croatie à la Serbie en porte
                 témoignage : elle est tragique dans la dévastation qu’elle a semée. Or la
                 tragédie — qui a donné une dimension nouvelle à l’épopée — ne mettait
                 pas exclusivement en scène la destruction et les leçons à en tirer, mais
                 aussi la soif de justice. On citera à ce propos les trois pièces d’Eschyle
                 composant l’Orestie, et en particulier le chœur dans les Euménides. De
                 même que le passage du temps n’a nullement diminué la noire propension
                 des humains à infliger le mal à leur prochain, il n’a rien ôté à leur soif de
                 justice, comme le montre notre affaire. Depuis les âges les plus reculés
                 jusqu’à nos jours, telle est malheureusement la loi de l’humaine condi-
                 tion : pérennité du mal, vita brevis ; justitia longa, vita brevis.


                         III. Compétence : succession automatique à la convention
                     sur le génocide en tant que traité relatif aux droits de l’homme

                                  1. Arguments des Parties sur l’applicabilité,
                                        antérieurement au 27 avril 1992,
                            des obligations prévues par la convention sur le génocide
                    19. Dans la requête introductive d’instance qu’elle a déposée en 1999, la
                 Croatie a fondé la compétence de la Cour sur le fait que la République fédé-
                 rative socialiste de Yougoslavie (RFSY) était partie à la convention sur le
                 génocide et que la Serbie était liée par cette convention en tant qu’Etat suc-
                 cesseur de la RFSY 14. Toujours selon la Croatie, les deux Parties étaient
                 liées par la convention sur le génocide en tant qu’Etats successeurs de la
                 RFSY 15. La RFSY était partie à la Convention depuis le 29 août 1950. A la
                 lumière de l’arrêt de 2008 dans lequel la Cour a conclu que sa compétence
                 en l’espèce naissait de la succession plutôt que de l’adhésion à la convention
                 sur le génocide 16, la Croatie a souligné que cette compétence se fondait par
                 conséquent sur une obligation qui existait déjà et non sur une obligation
                 nouvellement contractée 17. Elle a soutenu que la convention sur le génocide
                 conférait donc compétence à la Cour pour statuer sur les agissements de la
                 Serbie antérieurs au 27 avril 1992 ; et, à titre subsidiaire, que la Cour serait
                 compétente pour connaître des actes antérieurs au 27 avril 1992 sur le fon-
                 dement de la déclaration de la Serbie portant cette date 18.
                    20. De son côté, la Serbie a admis qu’elle avait succédé à la convention
                 sur le génocide avec effet au 27 avril 1992 ; suite à l’arrêt de 2008, elle a

                     14Requête introductive d’instance, par. 28.
                     15Affaire relative à l’Application de la convention pour la prévention et la répression du
                 crime de génocide (Croatie c. Serbie), exceptions préliminaires, arrêt, C.I.J. Recueil 2008,
                 p. 424, par. 37 (ci‑après « l’arrêt de 2008 »).
                    16 Arrêt de 2008, par. 111.
                    17 CR 2014/12, p. 34, par. 4.
                    18 Ibid., p. 36, par. 9.



                                                                                                          213




7 CIJ1077.indb 423                                                                                                18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)        213

                 déclaré qu’elle était liée par la convention sur le génocide depuis le
                 27 avril 1992, mais non avant cette date 19. Elle a soutenu que les actes et
                 omissions antérieurs au 27 avril 1992 ne sauraient engager sa responsabi-
                 lité internationale puisqu’elle n’a vu le jour qu’à cette date et que, par
                 conséquent, elle ne pouvait être liée par la convention sur le génocide
                 avant ladite date. A titre subsidiaire, elle a fait valoir que la Croatie n’a
                 vu le jour que le 8 octobre 1991 et ne saurait former des demandes fon-
                 dées sur des faits survenus avant sa naissance 20.
                    21. Il convient de rappeler qu’en 2008 la Cour a limité son examen à
                 l’effet de la déclaration et de la note du 27 avril 1992 au Secrétaire général
                 de l’Organisation des Nations Unies (auxquelles elle a attribué l’effet
                 d’une notification de succession aux traités), et qu’elle n’a pas estimé
                 devoir examiner la question plus générale de l’application à l’espèce du
                 droit général de la succession d’Etats ou celle des règles du droit interna-
                 tional régissant la succession d’Etats aux traités (y compris la question de
                 la succession ipso jure à certains traités multilatéraux) 21. Son interpréta-
                 tion de la déclaration du 27 avril 1992 a suffi à la Cour pour trancher la
                 question de savoir si le défendeur était lié par la convention sur le géno-
                 cide (y compris son article IX) à la date d’introduction de l’instance. Quoi
                 qu’on puisse penser de sa décision, la question se pose maintenant, au
                 stade de l’examen au fond, de savoir si la convention sur le génocide s’ap-
                 plique aux faits antérieurs au 27 avril 1992.

                          2. Continuité de l’application de la convention sur le génocide
                                                 (RFSY et RFY)
                    22. Lorsqu’elle a décidé, dans son arrêt de 2008 sur les exceptions pré-
                 liminaires, que la Serbie était liée par la Convention à compter du
                 27 avril 1992 22, la Cour a renvoyé à la phase du fond la question de l’ap-
                 plicabilité à la République fédérale de Yougoslavie (RFY) antérieurement
                 au 27 avril 1992 des obligations découlant de la Convention 23. A ce sujet,
                 la Serbie a soutenu, pendant l’audience sur le fond, que la Cour avait
                 décidé, au stade des exceptions préliminaires, que cet Etat « n’était devenu
                 lié par cet instrument qu’en avril 1992 » 24. Or la Cour n’avait examiné que
                 la question de savoir si les conditions prévues à l’article 35 de son Statut
                 pour que la RFY ait qualité pour participer à une procédure devant elle
                 étaient remplies à la date de la requête, c’est‑à‑dire au 2 juillet 1999 25.

                   23. La question a été tranchée non pas en décidant si la Serbie avait
                 succédé ou non à la convention sur le génocide ipso jure, mais uniquement

                     19 CR 2014/14, p. 16, par. 4.
                     20 Contre‑mémoire de la Serbie, par. 206, 357‑387.
                     21 Arrêt de 2008, par. 101.
                     22 Ibid., par. 117.
                     23 Ibid., par. 129.
                     24 CR 2014/14, p. 14, par. 26.
                     25 Arrêt de 2008, par. 60, 67, 69, 71, 78 et 95.



                                                                                            214




7 CIJ1077.indb 425                                                                                18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                   214

                 sur la base des données historiques et de la déclaration et de la note du
                 27 avril 1992 26. Etant d’avis que les questions de compétence et de receva-
                 bilité soulevées par l’exception préliminaire ratione temporis de la Serbie
                 constituaient, en la présente affaire, « deux questions indissociables », la
                 Cour a expressément choisi de laisser ouverte la question de l’applicabilité
                 à la RFY antérieurement au 27 avril 1992 des obligations découlant de la
                 convention sur le génocide, et d’en renvoyer l’examen à la phase du fond 27.

                          3. Continuité de l’administration et des représentants de l’Etat
                                                (RFSY et RFY)
                    24. Bien que la RFY n’ait officiellement vu le jour comme Etat que le
                 27 avril 1992, cette proclamation n’a fait qu’officialiser une situation
                 concrète qui avait émergé de facto pendant la dissolution de la RFSY. La
                 Serbie considère que, jusqu’à la proclamation de la dissolution de la
                 RFSY, les actes accomplis par des personnes au nom de celle‑ci ne peuvent
                 être attribués qu’à cette entité et à elle seule. Cependant, dans son avis no 1,
                 la commission Badinter a officiellement constaté que, depuis la mi‑1991,
                 la RFSY avait cessé de fonctionner comme un Etat viable et qu’elle était
                 engagée dans un « processus de dissolution ». Selon l’avis no 8 de ladite
                 commission, cette dissolution a été un long processus qui est arrivé à son
                 terme le 4 juillet 1992. Cela implique que, bien avant avril 1992, le terri-
                 toire de l’ex‑Yougoslavie avait déjà été divisé et que les dirigeants serbes
                 avaient pris le contrôle effectif des principaux organes de l’ex‑RFSY.
                 Cette constatation du contrôle exercé sur l’appareil politique et militaire
                 pendant toute la période considérée est donc pertinente.
                    25. La Serbie ne saurait se défausser de sa responsabilité sur un Etat
                 défunt, pour la bonne raison que les personnes qui contrôlaient les
                 organes pertinents de ce dernier pendant la période intérimaire ont ensuite
                 assumé des fonctions similaires dans le gouvernement de la nouvelle
                 RFY. Ce sont les mêmes dirigeants serbes qui, à partir d’octobre 1991
                 — c’est‑à‑dire lorsque les organes de gouvernement et autres autorités
                 fédérales compétentes de la RFSY ont cessé de fonctionner —, sont deve-
                 nus de facto les organes et autorités de la nouvelle RFY sous direction
                 serbe. Les anciens représentants de la RFSY ressemblaient fort aux repré-
                 sentants de la Serbie‑et‑Monténégro (RFY). La Serbie ne conteste pas
                 qu’il s’agissait des mêmes personnes et qu’elles appliquaient les mêmes
                 politiques. Sur ce point, la Croatie a fourni une liste de dirigeants poli-
                 tiques et militaires qui illustre la continuité depuis 1991, parmi les autorités
                 serbes de Belgrade, des personnels chargés des politiques et des pratiques 28.
                 La Serbie n’a pas contesté cette liste de dirigeants politiques et militaires
                 qui atteste la continuité et le maillage des personnels considérés 29.
                     26  Arrêt de 2008, par. 101.
                     27  Ibid., par. 129-130.
                     28 Mémoire de la Croatie, appendice 8.
                     29 On pourrait mentionner sept des dix‑sept dirigeants politiques et militaires dont la

                 liste figure à l’appendice 8 du mémoire de la Croatie.

                                                                                                       215




7 CIJ1077.indb 427                                                                                             18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                     215

                 4. Droit régissant la succession des traités relatifs aux droits de l’homme :
                            succession ipso jure à la convention sur le génocide
                    26. La conduite de la Serbie, contrairement à ce qu’elle prétend,
                 conforte la thèse de l’opposabilité de la convention sur le génocide à la
                 RFY antérieurement au 27 avril 1992. Il importe ici de rappeler, en pre-
                 mier lieu, le droit qui régit la succession d’Etats aux traités relatifs aux
                 droits de l’homme. En effet, abstraction faite de la succession d’Etats aux
                 traités classiques, il est généralement admis que certaines catégories de
                 traités, comme les traités relatifs aux droits de l’homme, restent en vigueur
                 sans solution de continuité en raison de leur caractère particulier. On est
                 fondé à soutenir, à cet égard, que l’application à la RFY in statu nascendi,
                 c’est‑à‑dire antérieurement au 27 avril 1992, de la convention sur le géno-
                 cide est justifiée — pour paraphraser l’avis consultatif de 1951 de la Cour
                 sur les Réserves à la convention pour la prévention et la répression du crime
                 de génocide (p. 23) — par le but particulièrement important visé par la
                 Convention, qui est de « sanctionner les principes de morale les plus élé-
                 mentaires », sans considération des questions formelles de succession.
                    27. Il convient à ce propos de rappeler l’interprétation que fait la Cour
                 de l’objet et du but de la Convention dans ce célèbre avis consultatif :

                          « Les origines et le caractère de la Convention, les fins poursuivies
                       par l’Assemblée générale et par les parties contractantes, les rapports
                       que présentent les dispositions de la Convention entre elles et avec
                       ces fins, fournissent des éléments d’interprétation de la volonté de
                       l’Assemblée générale et des parties. Les origines de la Convention
                       révèlent l’intention des Nations Unies de condamner et de réprimer
                       le génocide comme « un crime de droit des gens » impliquant le refus
                       du droit à l’existence de groupes humains entiers, refus qui boule-
                       verse la conscience humaine, inflige de grandes pertes à l’humanité,
                       et qui est contraire à la fois à la loi morale et à l’esprit et aux fins des
                       Nations Unies (résolution 96 (I) de l’Assemblée générale, 11 décembre
                       1946). Cette conception entraîne une première conséquence : les prin-
                       cipes qui sont à la base de la Convention sont des principes reconnus
                       par les nations civilisées comme obligeant les Etats même en dehors
                       de tout lien conventionnel. Une deuxième conséquence est le carac-
                       tère universel à la fois de la condamnation du génocide et de la
                       coopération nécessaire « pour libérer l’humanité d’un fléau aussi
                       ­
                       odieux » (préambule de la Convention). » 30
                    28. La Cour a donc, dans cet avis consultatif, souligné que la Conven-
                 tion vise un but particulièrement important qui est de « sanctionner les
                 principes de morale les plus élémentaires » 31. Elle y déclare que les prin-

                    30 Réserves à la convention pour la prévention et la répression du crime de génocide, avis

                 consultatif, C.I.J. Recueil 1951, p. 23.
                    31 Ibid.



                                                                                                         216




7 CIJ1077.indb 429                                                                                               18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                       216

                 cipes qui sont à la base de la Convention obligent les Etats « même en
                 dehors de tout lien conventionnel », et que la Convention elle‑même a été
                 voulue « comme une convention de portée nettement universelle ». Dans
                 son arrêt du 11 juillet 1996 sur les exceptions préliminaires en l’affaire
                 Bosnie‑Herzégovine c. Serbie‑et-Monténégro, la Cour n’invoque pas moins
                 de trois fois le caractère particulier de la convention sur le génocide en
                 tant que traité relatif aux droits de l’homme pour fonder sa compétence.
                 Certains de ses membres se sont montrés conscients de la nécessité de
                 protéger les segments concernés de la population et ont soulevé la ques-
                 tion de la succession automatique à la Convention 32.
                    29. Aujourd’hui, alors que près de deux décennies se sont écoulées, le
                 moment est venu de pousser plus loin l’analyse. Il est évident que la
                 convention sur le génocide n’est pas un contrat synallagmatique dans le
                 cadre duquel un Etat partie se lierait à un autre ; elle ne se contente pas de
                 créer des droits et des obligations entre les Etats parties sur une base bila-
                 térale. En tant que traité relatif aux droits de l’homme, elle met en place
                 un système de garantie collective 33. A mon avis, il ne suffit pas d’affirmer
                 (ou de confirmer) comme la Cour l’a fait il y a près de vingt ans que la
                 convention sur le génocide est un traité relatif aux droits de l’homme :
                 encore faut‑il en tirer les conséquences juridiques (voir ci‑après).
                    30. Dans la présente Croatie c. Serbie, le comportement pertinent est
                 celui de la JNA (Armée populaire yougoslave) ou des forces placées sous
                 sa direction et son contrôle, et la JNA était de facto un organe de l’Etat
                 serbe naissant. Il serait extrêmement artificiel de prétendre que la Conven-
                 tion a continué à lier la RFSY jusqu’à ce que celle‑ci disparaisse officiel-
                 lement 34, ce qui la dispensait d’avoir à répondre de ses manquements à
                 ses obligations internationales. Une telle interruption dans la protection
                 accordée par la convention sur le génocide est incompatible avec son
                 objet, qui est de préserver l’existence même de certains groupes humains,
                 en application des principes de morale les plus élémentaires.
                    31. Cela vaut à plus forte raison dans une situation où la dissolution
                 d’un Etat donne lieu à des violences. Car les effets des graves violations
                 du droit international commises dans ce cadre continueront, dans la plu-
                 part des cas, de se faire sentir sur les groupes humains qui en sont les
                 victimes, même après la date de la succession d’Etats, et plus encore
                 quand ces groupes sont menacés de violences. Dans de telles circons-
                 tances, il serait injuste pour les victimes que personne ne puisse être appelé

                    32 Affaire relative à l’Application de la convention pour la prévention et la répression du

                 crime de génocide (Bosnie‑Herzégovine c. Yougoslavie), exceptions préliminaires, arrêt,
                 C.I.J. Recueil 1996 (II), opinions individuelles des juges Shahabuddeen et Weeramantry,
                 p. 634‑637 et 645‑655 respectivement.
                    33 Sur le concept de garantie collective propre aux traités relatifs aux droits de l’homme,

                 voir A. A. Cançado, Tratado de Direito Internacional dos Direitos Humanos, vol. II, Porto
                 Alegre (Brésil), S. A. Fabris Ed., 1999, p. 47‑53.
                    34 En fait, en 1991 et 1992, la RFSY ne dirigeait ni ne contrôlait plus la JNA et elle était

                 déjà engagée dans un irréversible processus de dissolution.

                                                                                                           217




7 CIJ1077.indb 431                                                                                                 18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                      217

                 à répondre des faits internationalement illicites qui ont été commis et de
                 leurs conséquences à long terme 35. Prétendre que la responsabilité s’éteint
                 avec la dissolution de l’Etat concerné ôterait toute pertinence à la conven-
                 tion sur le génocide. Un fait internationalement illicite et ses conséquences
                 ne sauraient rester impunis et échapper à toute réparation.
                    32. La convention sur le génocide en tant que traité relatif aux droits
                 de l’homme (qualité qui lui est généralement reconnue) met en cause la
                 responsabilité non seulement des personnes, mais aussi de l’Etat. On ne
                 saurait ignorer que les traités relatifs aux droits de l’homme ont leur her-
                 méneutique propre (voir ci‑après) et sont assortis d’un mécanisme de
                 garantie collective. De surcroît, la convention sur le génocide implique
                 que chaque Etat partie s’engage à se comporter envers les Etats succes-
                 seurs comme s’il était acquis que ceux‑ci assuraient, à compter de leur
                 indépendance, la continuité des obligations et de la qualité d’Etat partie à
                 la Convention qu’avait leur Etat prédécesseur.
                    33. Il convient de rappeler, dans le contexte de la présente espèce, que
                 la commission Badinter a souligné que tous les traités relatifs aux droits
                 de l’homme auxquels la RFSY était partie devaient rester en vigueur sur
                 l’ensemble de ses territoires 36. Je suis d’avis que la succession d’Etats aux
                 traités universels relatifs aux droits de l’homme 37 est automatique et que
                 la Serbie a succédé à la convention sur le génocide (selon le droit coutu-
                 mier) sans qu’une confirmation formelle de son adhésion en qualité d’Etat
                 successeur ait été nécessaire. Compte tenu du caractère déclaratoire de la
                 convention sur le génocide et de la nécessité de garantir une protection
                 effective des droits qui y sont prévus, les organes de facto de la Serbie
                 naissante étaient liés par ladite convention antérieurement au 27 avril 1992.

                 5. Le comportement de la RFY atteste qu’elle a succédé automatiquement
                        à la convention sur le génocide et que la Convention lui était
                                 applicable antérieurement au 27 avril 1992
                   34. Le comportement de la Serbie atteste que lui étaient applicables les
                 conventions multilatérales auxquelles la RFSY était partie à la date de sa
                 dissolution ; il découle de son comportement même qu’elle restait liée par
                 ces conventions. Dans les circonstances de l’espèce, la RFY a prétendu
                    35 Voir par exemple, sur ce point, P. Dumberry, State Succession in International

                 Responsibility, Leyde, Nijhoff, 2007, p. 278, 283‑284, 297, 366, 409, 411, 424‑425 et 428.
                    36 Commission d’arbitrage présidée par Robert Badinter, Conférence pour la paix en

                 Yougoslavie, avis no 1 du 29 novembre 1991, Revue générale de droit international public,
                 tome XCVI, 1992, p. 264‑266.
                    37 Sur les instruments internationaux relatifs aux droits de l’homme, voir les résolutions

                 1993/23, 1994/16 et 1995/18 de la Commission des droits de l’homme des Nations Unies ; le
                 rapport du Secrétaire général de l’ONU publié sous la cote E/CN.4/1995/80, p. 4 ; et l’ob-
                 servation générale 26/61 du Comité des droits de l’homme publiée sous la cote CCPR/C/21/
                 Rev.1/Add.8/Rev.1. Voir aussi, sur la succession de la Bosnie‑Herzégovine au Pacte inter-
                 national relatif aux droits civils et politiques, la décision adoptée par le Comité des droits
                 de l’homme le 7 octobre 1992 et le débat correspondant dans Documents officiels du Comité
                 des droits de l’homme, 1992-1993, vol. I, p. 15.

                                                                                                          218




7 CIJ1077.indb 433                                                                                                18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                      218

                 dès 1992 posséder la qualité d’Etat partie à la convention sur le génocide ;
                 dans sa déclaration du 27 avril 1992 38, elle affirmait en effet que
                       « [l]a République fédérale de Yougoslavie, assurant la continuité de
                       l’Etat et de la personnalité juridique et politique internationale de la
                       République fédérative socialiste de Yougoslavie, respectera stricte-
                       ment tous les engagements que la République fédérative socialiste de
                       Yougoslavie a pris à l’échelon international ». 39
                    35. Il s’ensuit que, en se déclarant liée par toutes les obligations assu-
                 mées par la RFSY, la Serbie (RFY) a expressément adopté une position
                 voulant que les obligations de fond découlant de la convention sur le
                 génocide, comme les autres obligations assumées par la RFSY, étaient
                 restées en vigueur sans solution de continuité, y compris avant le mois
                 d’avril 1992. Il importe de noter que, dans sa déclaration, la RFY n’a ni
                 expressément ni implicitement exclu l’intention d’être liée par la Conven-
                 tion avant la date de la déclaration (27 avril 1992). Elle a plutôt, par son
                 attitude, revendiqué la continuité à toutes les dates pertinentes, y compris
                 à l’égard des obligations découlant de la convention sur le génocide. Il
                 n’est pas inutile dans ce contexte de souligner que, dans sa note officielle
                 du même jour (27 avril 1992), la RFY a déclaré ce qui suit :
                           « Dans le strict respect de la personnalité internationale de la You-
                       goslavie, la République fédérale de Yougoslavie continuera à exercer
                       tous les droits conférés à la République fédérative socialiste de
                       ­Yougoslavie et à s’acquitter de toutes les obligations assumées par
                        cette dernière dans les relations internationales, y compris en ce qui
                        concerne son appartenance à toutes les organisations internationales
                        et sa participation à tous les traités internationaux que la Yougosla-
                        vie a ratifiés ou auxquels elle a adhéré. » 40
                     38 Au stade des exceptions préliminaires en la présente affaire, la Serbie avait contesté

                 que la déclaration du 27 avril 1992 constituât une notification de succession. La Cour a
                 rejeté ses arguments et conclu que la Serbie avait succédé à la convention sur le génocide
                 le 27 avril 1992 :
                           « La Cour considère que, dans la présente affaire, compte tenu de la teneur de la
                       déclaration et de la note du 27 avril 1992 ainsi que du comportement concordant de
                       la RFY tant au moment de leur rédaction que tout au long des années 1992 à 2001,
                       il convient d’attribuer précisément à ces documents l’effet qu’ils étaient, selon elle,
                       censés avoir d’après leur libellé, à savoir que, à compter de cette date, la RFY serait
                       liée, en tant que partie, par les obligations découlant de toutes les conventions multi-
                       latérales auxquelles la RFSY était partie au moment de sa dissolution, à moins, bien
                       sûr, que celle‑ci n’eût formulé de manière régulière des réserves limitant ses obliga-
                       tions. » (Arrêt de 2008, par. 117.)
                     Le conseil de la Serbie l’a reconnu à l’audience sur le fond (CR 2014/14, p. 23, par. 4).
                    39 Déclaration commune de l’Assemblée de la République fédérative socialiste de Yougo­

                 slavie, de l’Assemblée nationale de la République de Serbie et de l’Assemblée de la Répu-
                 blique du Monténégro adoptée le 27 avril 1992, Nations Unies, doc. A/46/915, annexe II.
                    40 Note adressée au Secrétaire général en date du 27 avril 1992, ibid.




                                                                                                           219




7 CIJ1077.indb 435                                                                                                18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)            219

                    36. Il ressort de ces deux documents (la déclaration et la note adressée
                 au Secrétaire général de l’ONU en 1992) qu’il y a eu succession immédiate
                 et automatique, dans le cadre de laquelle la Serbie (RFY) considérait
                 qu’elle serait l’Etat successeur de la RSFY et qu’elle assumerait toutes les
                 obligations de cette dernière, y compris les obligations découlant de la
                 convention sur le génocide. Autrement dit, la Serbie (RFY), par sa décla-
                 ration du 27 avril 1992, a pris clairement l’engagement de succéder à la
                 RFSY comme Etat partie à la convention contre le génocide. Cela implique
                 qu’elle était déjà liée par les obligations découlant de la Convention à
                 l’égard des événements survenus avant la date de sa déclaration de 1992.

                                     6. Venire contra factum proprium non valet
                     37. Ainsi donc, dans les circonstances de l’espèce, la Cour devrait
                 g­ arder à l’esprit que la Serbie (RFY) elle‑même a admis qu’elle s’était
                  engagée à continuer de participer aux traités internationaux que l’ex‑­
                  Yougoslavie avait ratifiés ou auxquels elle avait adhéré. Cette déclaration
                  contraignante de la RFY constitue un puissant argument en faveur de
                  l’opposabilité à l’Etat serbe naissant, antérieurement au 27 avril 1992 et
                  sans solution de continuité, des obligations découlant de la Convention.
                  On peut faire valoir en outre que la Cour semble avoir réglé ce problème
                  dans son arrêt de 2008 sur les exceptions préliminaires 41. En décidant que
                 « la déclaration et la note de 1992 ont eu l’effet d’une notification de suc-
                  cession de la RFY à la RFSY à l’égard de la convention sur le génocide »,
                  la Cour semble avoir admis la continuité des obligations conventionnelles
                  entre la RFSY et la RFY.
                     38. Une décennie plus tard cependant, une notification d’adhésion de
                  la RFY à la convention sur le génocide, datée du 6 mars 2001 et déposée
                  auprès du Secrétaire général le 12 mars 2001, après un renvoi à la décla-
                 ration de 1992 et à l’admission ultérieure de la RFY à l’ONU en qualité
                  de nouveau membre, déclarait que
                          « la République fédérale de Yougoslavie n’a succédé ni le 27 avril 1992
                          ni à aucune autre date ultérieure à la République fédérative socialiste de
                          Yougoslavie en sa qualité de partie à la convention pour la prévention
                          et la répression du crime de génocide et dans ses droits et obligations
                          découlant de cette convention en postulant qu’elle aurait continué d’être
                          membre de l’Organisation des Nations Unies et qu’elle aurait assuré la
                          continuité de l’Etat et de la personnalité juridique et politique interna-
                          tionale de la République fédérative socialiste de Yougoslavie… ». 42
                 La notification d’adhésion comportait la réserve suivante :
                            « La République fédérale de Yougoslavie ne se considère pas liée
                          par l’article IX de la Convention… ; c’est pourquoi, pour qu’un dif-

                     41   Arrêt de 2008, par. 117.
                     42   Ibid., par. 116.

                                                                                                220




7 CIJ1077.indb 437                                                                                     18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                        220

                          férend auquel la République fédérale de Yougoslavie est partie puisse
                          être valablement soumis à la Cour internationale de Justice en vertu
                          dudit article, son consentement spécifique et exprès est nécessaire
                          dans chaque cas. » 43
                    39. Quoi qu’il en soit, cette démarche contredisait la qualité d’Etat
                 partie à la convention sur le génocide que la Serbie (RFY) prétendait
                 avoir depuis sa déclaration de 1992. A la fin des années 1990, il ne faisait
                 plus aucun doute que la RFY avait assumé toutes les obligations interna-
                 tionales souscrites par la RFSY, y compris en matière de respect des
                 droits de l’homme 44. On notera également que la RFY n’a jamais soutenu
                 devant la Cour, dans des procédures antérieures, qu’elle n’était pas partie
                 à la convention sur le génocide.

                    40. Ce n’est que lorsque la RFY, renonçant à sa prétention à succéder
                 à la RFSY comme Etat membre de l’ONU, a été admise à l’Organisation
                 en 2000 qu’elle a soutenu le point de vue opposé, d’abord dans les exposés
                 écrits contenant ses observations et conclusions sur les exceptions prélimi-
                 naires soulevées dans les affaires relatives à la Licéité de l’emploi de la
                 force 45. Or nul n’est admis à soutenir une position a contrario sensu de
                 celle qu’il soutenait antérieurement, en vertu d’un principe fondamental
                 qui remonte au droit romain classique : venire contra factum proprium
                 non valet. De toute façon, la Cour, ayant conclu au stade des exceptions
                 préliminaires que la RFY était partie à la convention sur le génocide, a
                 considéré qu’il n’était pas nécessaire de statuer sur l’effet juridique de la
                 notification par la Serbie de son adhésion en date du 6 mars 2001 à la
                 Convention.
                    41. A la lumière de ce qui précède, selon mon interprétation, le chan-
                 gement d’attitude de la Serbie n’emporte aucun effet sur la compétence de
                 la Cour. A cet égard, citant sa propre jurisprudence constante, la Cour a
                 rappelé en 2008 que, s’il est démontré qu’un titre de compétence existait à
                 la date de l’introduction de l’instance, la caducité de l’instrument établis-
                 sant sa juridiction ou le retrait dont il peut ultérieurement faire l’objet
                 sont sans effet sur cette compétence 46. En conséquence, par sa déclaration

                     43 Arrêt de 2008, par. 116.
                     44 La déclaration du 27 avril 1992 proclamant la naissance de la RFY « est l’acte qui a
                 dans toutes ses dispositions insisté sur la continuité avec la RSFY. Son contenu souligne
                 que le pays garde la subjectivité juridique et politique de l’ancien Etat et promet de respecter
                 strictement ses obligations internationales. » M. Sahović, « Le droit international et la crise
                 en ex‑Yougoslavie », 3 Cursos Euromediterráneos Bancaja de Derecho Internacional, 1999,
                 p. 392.
                     45 La RFY priait la Cour de statuer sur sa compétence à la lumière du fait qu’elle

                 « n’a[vait] pas assuré la continuité de la personnalité juridique de l’ex‑Yougoslavie ni de sa
                 qualité de partie à la Convention avec pour conséquence, en particulier, que la République
                 fédérale de Yougoslavie n’était pas liée par la convention sur le génocide avant d’y adhérer
                 (avec une réserve à l’article IX) en mars 2001 ».
                     46 Nottebohm (Liechtenstein c. Guatemala) exception préliminaire, arrêt, C.I.J. Recueil

                 1953, p. 122 ; Activités militaires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua

                                                                                                            221




7 CIJ1077.indb 439                                                                                                  18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                         221

                 de 1992, la RFY s’était liée en qualité d’Etat successeur de la RFSY ; la
                 déclaration entraînait succession automatique. La Serbie restait liée par la
                 convention sur le génocide pour les actes et omissions survenus antérieu-
                 rement au 27 avril 1992. La compétence que la Cour tient de la Conven-
                 tion s’étend à ces actes et omissions, et les demandes de la Croatie à leur
                 sujet sont recevables.

                     7. La succession automatique aux traités relatifs aux droits de l’homme
                                   dans la pratique des organes de surveillance
                                    des droits de l’homme des Nations Unies
                    42. Dès le début des années 1990, alors que la dévastation s’abattait
                 sur les Balkans, la thèse de la succession automatique des Etats succes-
                 seurs aux traités relatifs aux droits de l’homme et de l’opposabilité inin-
                 terrompue de ces derniers bénéficiait du ferme soutien des organes de
                 surveillance des droits de l’homme des Nations Unies. Ainsi, dans sa réso-
                 lution 1993/23 du 5 mars 1993, l’ancienne Commission des droits de
                 l’homme des Nations Unies déclarait que « les Etats successeurs, en ce qui
                 concerne les traités internationaux relatifs aux droits de l’homme aux-
                 quels les Etats prédécesseurs étaient parties, devront prendre la succession
                 des Etats prédécesseurs et continueront d’assumer les responsabilités ainsi
                 contractées » 47. Après avoir engagé les Etats successeurs à continuer de
                 s’acquitter « des obligations qui incombaient aux Etats prédécesseurs au
                 titre des traités internationaux relatifs aux droits de l’homme » 48, la Com-
                 mission leur demandait instamment d’« adhérer aux instruments interna-
                 tionaux relatifs aux droits de l’homme auxquels leurs Etats prédécesseurs
                 n’étaient pas parties ou de les ratifier » 49.
                    43. L’année suivante, dans sa résolution 1994/16 du 25 février 1994, la
                 Commission des droits de l’homme évoquait « les décisions du Comité des
                 droits de l’homme et du comité pour l’élimination de la discrimination
                 raciale relatives à la question de la succession en ce qui concerne les obli-
                 gations internationales dans le domaine des droits de l’homme » 50. Elle se
                 félicitait de la recommandation formulée en 1993 par la deuxième confé-

                 c. Etats‑Unis d’Amérique), fond, arrêt, C.I.J. Recueil 1986, p. 28, par. 36 ; et affaire relative
                 à l’Application de la convention pour la prévention et la répression du crime de génocide
                 (Croatie c. Serbie), exceptions préliminaires, arrêt, C.I.J. Recueil 2008, p. 445, par. 95.
                 En ce sens, comme la Cour l’a noté dans ses arrêts de 2004 en les affaires relatives à la
                 Licéité de l’emploi de la force, « l’importance de cette évolution survenue en 2000 tient
                 au fait qu’elle a clarifié la situation juridique, jusque‑là indéterminée, quant au statut de
                 la République fédérale de Yougoslavie vis‑à‑vis de l’Organisation des Nations Unies »
                 (p. 1191, par. 78).
                     47 Alinéa 3 du préambule.
                     48 Alinéa 5 du préambule.
                     49 Point 3 du dispositif.
                     50 Alinéa 2 du préambule. Cet aspect de la pratique de la Commission des droits

                 de l’homme et du Comité pour l’élimination de la discrimination raciale pendant les
                 années 1990 fait l’objet d’un commentaire dans A. A. Cançado Trindade, International
                 Law for Humankind — Towards a New Jus Gentium, op. cit. infra note 67, p. 472‑475.

                                                                                                             222




7 CIJ1077.indb 441                                                                                                   18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)         222

                 rence mondiale sur les droits de l’homme dans la déclaration et le pro-
                 gramme d’action de Vienne « en vue d’encourager et de faciliter la
                 ratification des traités internationaux relatifs aux droits de l’homme et des
                 protocoles s’y rapportant » 51. Dans le dispositif de cette même résolu-
                 tion 1994/16, après avoir souligné « la nature particulière des traités qui
                 visent à assurer la protection des droits de l’homme » 52, la Commission
                 priait les organes conventionnels compétents « d’examiner plus avant la
                 possibilité, pour les Etats successeurs, de continuer à appliquer les instru-
                 ments internationaux relatifs aux droits de l’homme, en vue de les aider à
                 s’acquitter de leurs obligations » 53.
                    44. A nouveau, dans sa résolution 1995/18 du 24 février 1995, la Com-
                 mission des droits de l’homme a évoqué les décisions et recommandations
                 pertinentes du Comité des droits de l’homme et du Comité pour l’élimina-
                 tion de la discrimination raciale, ainsi que la recommandation susmen-
                 tionnée de la déclaration et du programme d’action de Vienne (1993) 54. A
                 nouveau encore, elle a souligné « la nature particulière des traités qui
                 visent à assurer la protection et la promotion des droits de l’homme » 55 et
                 prié les organes conventionnels d’examiner plus avant « la possibilité,
                 pour les Etats successeurs, de continuer à appliquer les instruments inter-
                 nationaux relatifs aux droits de l’homme, en vue de les aider à s’acquitter
                 de leurs obligations » 56.



                    45. Il ne pouvait guère en être autrement. Le « caractère particulier »
                 que revêtent les traités relatifs aux droits de l’homme — catégorie à
                 laquelle appartient la convention sur le génocide — exige qu’ils s’ap-
                 pliquent sans solution de continuité, quelles que soient les incertitudes de
                 la succession d’Etats. Les Etats eux‑mêmes ont reconnu le caractère par-
                 ticulier des traités relatifs au droit humanitaire et aux droits de l’homme
                 et n’ont pas élevé d’objection contre le principe, consacré par les organes
                 conventionnels des droits de l’homme des Nations Unies, de leur opposa‑
                 bilité sans solution de continuité, ipso jure, aux Etats successeurs. Il importe
                 en effet que les populations locales ne soient pas soudainement privées de
                 toute protection au moment où elles en ont le plus besoin, dans les cas de
                 dissolution difficile d’un Etat, quand les considérations d’humanité
                 doivent l’emporter sur les invocations de la souveraineté de l’Etat.
                    46. Dans son rapport du 19 octobre 1994 à l’Assemblée générale sur
                 l’application effective des instruments internationaux relatifs aux droits
                 de l’homme 57, le Secrétaire général a rappelé que, peu de temps après
                     51 Alinéa 4 du préambule.
                     52 Point 2 du dispositif.
                     53 Point 3 du dispositif.
                     54 Alinéas 2 et 3 du préambule.
                     55 Point 2 du dispositif.
                     56 Point 3 du dispositif.
                     57 Nations Unies, doc. A/49/537 du 19 octobre 1994, p. 1‑14.



                                                                                             223




7 CIJ1077.indb 443                                                                                  18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)          223

                 la deuxième conférence mondiale sur les droits de l’homme (Vienne, 14-
                 25 juin 1993), la quatrième réunion des présidents d’organes des
                 Nations Unies chargés de surveiller l’application des instruments interna-
                 tionaux relatifs aux droits de l’homme avait décidé de mettre au point
                 « des mesures d’alerte rapide et des procédures d’urgence afin d’empêcher
                 que de graves violations des droits de l’homme ne se produisent ou ne se
                 répètent » ; ces présidents se sont par ailleurs félicités de la création du
                 poste de Haut‑Commissaire des Nations Unies aux droits de l’homme
                 (rapport, par. 12).
                    47. Dans le même rapport, le Secrétaire général a rendu compte de la
                 cinquième réunion des présidents, au cours de laquelle ceux‑ci ont déclaré
                 que « les instruments internationaux des Nations Unies relatifs aux droits de
                 l’homme étaient universels par leur nature et dans leur application » (par. 13)
                 et souligné que « l’exécution intégrale et effective des obligations assumées
                 dans [c]es instruments … est un élément essentiel d’un ordre international
                 fondé sur la primauté du droit » (par. 17). Le Secrétaire général a ajouté que
                 les présidents s’étaient félicités de l’initiative qu’il avait prise d’engager les
                 Etats « à [devenir] parties, par ratification, adhésion ou succession, aux prin-
                 cipaux instruments relatifs aux droits de l’homme » (par. 16).
                    48. Les présidents ont fait savoir que les travaux visant à faciliter la
                 prévention des violations graves des droits de l’homme par le biais,
                 notamment, de mesures d’alerte rapide et de procédures d’urgence, se
                 poursuivaient (par. 26‑29). Le Secrétaire général a jugé important de rap-
                 porter que les présidents étaient d’avis que
                          « les Etats successeurs sont automatiquement liés par les obligations
                          découlant d’instruments internationaux relatifs aux droits de
                          l’homme à partir de la date de leur accession à l’indépendance et que
                          le respect de leurs obligations ne devrait pas être subordonné à une
                          déclaration de confirmation faite par le nouveau gouvernement de
                          l’Etat successeur » (par. 32).
                    49. De son côté et plus tôt encore, dans sa résolution 47/121 du
                 18 décembre 1992, l’Assemblée générale, commentant la « situation caracté-
                 risée par des violations constantes, flagrantes et systématiques des droits de
                 l’homme » créée par les guerres dans l’ex‑Yougoslavie, avec leurs « camps
                 de concentration » et les « expulsions massives de civils sans défense de leurs
                 foyers », prenait acte de ce que « le « nettoyage ethnique » ne semblait pas
                 être la conséquence de la guerre mais bien son but ». L’Assemblée générale
                 ajoutait que « l’ignoble politique de « nettoyage ethnique » » était « une
                 forme de génocide » 58. Dans la même résolution, l’Assemblée générale
                 demandait instamment au Conseil de sécurité de recommander la constitu-
                 tion d’un tribunal international spécial — qui devait devenir le Tribunal
                 pénal international pour l’ex‑Yougoslavie — pour juger et châtier les per-
                 sonnes responsables de atrocités qui étaient commises 59.

                     58   Alinéas 7 et 9 du préambule.
                     59   Point 10 du dispositif.

                                                                                               224




7 CIJ1077.indb 445                                                                                    18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)             224

                                        IV. L’essence de la présente affaire

                                         1. Les arguments des Parties au litige
                    50. Un examen attentif des arguments développés par les parties au
                 litige, tant dans la phase écrite que dans la phase orale de la procédure sur
                 le fond en la présente affaire Croatie c. Serbie, révèle que celles‑ci ont
                 prêté infiniment plus attention à la matière de l’espèce (c’est‑à‑dire au
                 fond proprement dit, en rapport avec la demande principale de la Croatie)
                 qu’aux questions de compétence et de recevabilité, ce qui n’a rien de sur-
                 prenant. Ces dernières questions n’occupent qu’une petite partie des
                 documents déposés par les parties : a) dans le mémoire de la Croatie,
                 un chapitre sur huit, soit sept pages (p. 317-323) sur 414 ; b) dans le
                 contre‑mémoire de la Serbie, un chapitre sur quatorze, soit 50 pages
                 (p. 85-134) sur 478 ; c) dans la réplique de la Croatie, un chapitre sur
                 douze, soit 26 pages (p. 243-269) sur 473 ; et d) dans la duplique de la
                 Serbie, un chapitre sur huit, soit 55 pages (p. 39-93) sur 322.


                    51. Le même tableau vaut pour la phase orale de la procédure sur le
                 fond. Les arguments des Parties sur les questions de compétence et de
                 recevabilité étaient plutôt brefs, comme on pouvait s’y attendre ; la vaste
                 majorité des arguments visait plutôt la matière du cas d’espèce (c’est‑à‑dire
                 le fond proprement dit, en rapport avec la demande principale de la Croa-
                 tie). On se rappellera que les audiences publiques devant la Cour ont duré
                 plus d’un mois, du 3 mars au 1er avril 2014. Pendant le premier tour de
                 plaidoiries, la Croatie n’a pas consacré plus d’une fraction d’une journée
                 à la question spécifique de la compétence 60, et pendant le deuxième tour,
                 elle n’a consacré qu’une petite partie de son temps à réfuter les arguments
                 de la Serbie sur cette question 61.

                    52. Quant à la Serbie, pendant le premier tour des plaidoiries elle a
                 formulé le gros de ses arguments sur les questions de compétence en une
                 seule audience 62 et, pendant le deuxième tour, elle ne leur a consacré elle
                 aussi qu’une petite partie de son temps 63. Il ressort de cet examen des
                 plaidoiries des parties que la vaste majorité de leurs arguments portaient
                 sur des questions relevant du fond de l’espèce ; elles n’ont consacré qu’une
                 petite part de leurs plaidoiries (environ deux séances chacune) à la ques-
                 tion de la compétence.



                    60 Voir principalement CR 2014/12, p. 37‑55 ; CR 2014/5, p. 23‑31 ; et CR 2014/10,

                 p. 32‑49.
                    61 Voir principalement CR 2014/20, p. 63‑67 ; et CR 2014/21, p. 10‑33.


                     62   Voir principalement CR 2014/14, p. 10‑69.
                     63   Voir principalement CR 2014/22, p. 16‑47.

                                                                                                  225




7 CIJ1077.indb 447                                                                                       18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                225

                                                 2. Appréciation générale
                    53. Il résulte de ce qui précède que les parties au litige, parvenues dans
                 la présente affaire au stade de l’examen au fond, n’ont pas jugé bon, pen-
                 dant la phase écrite de la procédure, de consacrer plus qu’une petite partie
                 de leurs arguments aux questions de compétence et de recevabilité. Elles
                 se sont concentrées à juste titre sur le fond. De même, pendant la phase
                 orale, la Croatie et la Serbie ont toutes deux fait porter leurs plaidoiries
                 essentiellement sur les questions matérielles ; ce faisant, elles ont parfaite-
                 ment saisi l’essence de la présente affaire, qui concerne l’interprétation et
                 l’application de la convention sur le génocide, et non la succession d’Etats.
                    54. C’est la Cour qui semble avoir fait fausse route ici, en accordant à
                 nouveau une attention considérable, en ce stade final de la procédure en
                 l’espèce, à la question de la compétence, qui aurait dû être tranchée il y a
                 plusieurs années. Dans son arrêt sur le fond en la présente affaire Croatie
                 c. Serbie, la Cour a consacré pas moins de cinquante paragraphes à cette
                 question, ce qui n’est pas une mince proportion.



                          V. Succession automatique à la convention sur le génocide
                              et continuité des obligations découlant de celle‑ci
                                       en tant qu’impératif d’humanité

                                     1. La convention sur le génocide et l’impératif
                                                      d’humanité
                    55. Puisque la Cour en a fait autant dans le présent arrêt, je me sens
                 tenu, dans cet exposé de mon opinion dissidente, d’exposer les fondements
                 de ma position personnelle en faveur de la succession automatique à la
                 convention sur le génocide (supra). Il est généralement admis que la
                 convention sur le génocide est un traité relatif aux droits de l’homme : il en
                 découle une conséquence juridique, qui est la succession automatique à
                 ladite convention et la continuité des obligations qui en découlent.
                    56. Comme l’a fait observer la Cour dans son célèbre avis consultatif
                 de 1951, les Etats parties à la convention de 1948 sur le génocide n’ont
                 pas d’intérêts propres ; ils sont seulement tous et chacun guidés par les fins
                 supérieures et les considérations élémentaires d’humanité qui ont poussé
                 l’Assemblée générale à condamner et punir le crime international de
                 génocide, qui « bouleverse la conscience humaine … inflige de grandes
                 pertes à l’humanité … et est … contraire à l’esprit et aux fins des
                 Nations Unies » 64. Les principes qui sont à la base de la Convention
                 « oblig[ent] les Etats, même en dehors de tout lien conventionnel ». Le
                 préambule de la Convention rappelle que la condamnation du génocide a


                     64   Résolution 96 (I) de l’Assemblée générale, adoptée le 11 décembre 1946.

                                                                                                    226




7 CIJ1077.indb 449                                                                                        18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                 226

                 un « caractère universel » et que « pour libérer l’humanité d’un fléau aussi
                 odieux la coopération internationale est nécessaire » (voir supra).
                    57. Tout cela explique qu’il y ait succession automatique à la conven-
                 tion sur le génocide et la continuité des obligations qui en découlent ; en
                 effet, la responsabilité internationale née du préjudice grave infligé à cer-
                 tains segments de la population survit à la désintégration et à la succes-
                 sion des Etats. Prétendre qu’il n’en est rien serait militer contre le but et
                 l’objet de la convention sur le génocide et la priver de son effet utile ; ce
                 serait priver de toute protection les « groupes humains » visés au moment
                 où ils en ont le plus besoin et ouvrir dans la protection dont ils bénéficient
                 une brèche qui risquerait de réduire la Convention à l’état de lettre morte.
                    58. Le corpus juris gentium qui assure la sauvegarde des droits de la
                 personne humaine sur le plan international est constitué par des modèles
                 convergents de protection issus du droit international des droits de
                 l’homme, du droit international humanitaire et du droit international des
                 réfugiés 65. Les droits qui y sont protégés en toutes circonstances ne se
                 réduisent pas aux droits « accordés » par l’Etat ; ce sont des droits inhé‑
                 rents à la personne humaine, que l’Etat est par conséquent tenu de respec-
                 ter. Ces droits protégés sont supérieurs et antérieurs à l’Etat et doivent
                 donc être respectés par celui‑ci, ainsi que par tous les Etats, même en cas
                 de désintégration et de succession. Il a fallu aux générations successives
                 des souffrances et ces sacrifices immenses pour apprendre cette leçon. Le
                 corpus juris gentium précité est axé sur les personnes et sur les victimes, et
                 absolument pas sur les Etats.
                    59. La convention de 1948 sur le génocide est axée sur les personnes et
                 non centrée sur les Etats : elle est centrée sur les groupes humains qu’elle
                 entend protéger. Comme le montre l’histoire contemporaine, en cas de
                 dissolution d’un Etat, les populations locales concernées deviennent par-
                 ticulièrement vulnérables ; c’est à ce moment précis où elles ont le plus
                 besoin de la protection offerte par les traités relatifs aux droits de l’homme,
                 parmi lesquels la convention sur le génocide (à laquelle leur Etat est par-
                 tie). Le fait est que le corpus juris gentium de la protection internationale
                 des droits de la personne humaine, essentiellement axé sur les victimes, a
                 été constitué et consolidé au fil des dernières décennies (sur près de
                 soixante‑dix ans) pour être mis au service des humains considérés indivi-
                 duellement (comme par la convention sur le statut des réfugiés de 1951, le
                 pacte international relatif aux droits civils et politiques de 1966, la conven-
                 tion internationale sur l’élimination de toutes les formes de discrimination
                 raciale de 1965) ou collectivement (comme par la convention sur le géno-
                 cide de 1948, qui protège des « groupes »).
                    60. Ce corpus juris gentium, qui constitue, à mon avis, l’acquis le plus
                 important de la pensée juridique internationale du XXe siècle, doit être à
                 l’abri des vicissitudes de la succession d’Etats. La population — qui est le

                    65 Voir A. A. Cançado Trindade, Derecho Internacional de los Derechos Humanos, Derecho

                 Internacional de los Refugiados y Derecho Internacional Humanitario — Aproximaciones y
                 Convergencias, Genève, Comité international de la Croix‑Rouge (CICR), 2000, p. 1‑66.

                                                                                                     227




7 CIJ1077.indb 451                                                                                           18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                     227

                 plus précieux des éléments constitutifs de l’Etat — ne devrait pas être
                 exposée à ces vicissitudes quand une succession d’Etats s’accompagne des
                 pires violences. C’est dans ces situations de désintégration de l’Etat que la
                 population concernée a le plus grand besoin d’être protégée, notamment
                 par les conventions qui se trouvent au cœur du droit international des
                 droits de l’homme, du droit international humanitaire et du droit interna-
                 tional des réfugiés.
                    61. C’est aller contre la lettre et l’esprit de ces conventions que de pré-
                 tendre retirer à des humains considérés individuellement ou collective-
                 ment la protection qu’elles leur assurent et de les rendre de ce fait
                 extrêmement vulnérables, voire sans défense. De plus, avec la convention
                 sur le génocide, nous nous trouvons non seulement dans le domaine du
                 droit international conventionnel, mais aussi dans celui du droit interna-
                 tional général ou coutumier. Comme la Cour le soulignait judicieusement
                 dans son avis consultatif de 1951, les principes qui sont à la base de la
                 convention sur le génocide « oblig[ent] les Etats, même en dehors de tout
                 lien conventionnel » 66. Et il ne saurait en être autrement, car, selon moi,
                 la conscience juridique universelle est la source matérielle ultime du droit
                 international, du jus gentium 67.
                    62. C’est en vérité aux époques de désintégration violente de l’Etat
                 — comme celle qu’a connue l’ex‑Yougoslavie — que les individus et les
                 groupes humains ont le plus grand besoin de protection. Il importe de
                 rappeler que les Etats existent pour les humains et non le contraire. Priver
                 les humains de la protection internationale quand ils en ont le plus besoin
                 saperait les fondements mêmes du droit international contemporain, tant
                 conventionnel que coutumier, et ferait abstraction du principe d’humanité
                 qui imprègne ce droit. Je me permets ici de réaffirmer que le ­          corpus
                 juris gentium de la protection des humains en toutes circonstances est
                 essentiellement axé sur les victimes, tandis que le régime de la succession
                 d’Etats est inextricablement et strictement centré sur l’Etat.
                    63. Il ne faut surtout pas laisser ce régime de la succession d’Etats préva-
                 loir en cas de désintégration violente d’un Etat, car ce serait introduire une
                 discontinuité dans la protection au moment où celle‑ci est le plus nécessaire.
                 La succession automatique à la convention sur le génocide est un impératif
                 d’humanité. Le corpus juris gentium de la protection de la personne humaine
                 garantit des droits qui sont antérieurs et supérieurs à ceux de l’Etat. Ces
                 droits sont énoncés, entre autres instruments, dans les grandes conventions
                 des Nations Unies (les deux pactes internationaux de 1966 ; les conventions
                 internationales sur l’élimination de toutes les formes de discrimination
                 raciale et sur 1’é1imination de toutes les formes de discrimination à 1’égard
                 des femmes de 1965 et 1979 ; la convention contre la torture de 1984 ; et la

                    66 Réserves à la convention pour la prévention et la répression du crime de génocide, avis

                 consultatif, C.I.J. Recueil 1951, p. 23.
                    67 A. A. Cançado Trindade, International Law for Humankind — Towards a New Jus

                 Gentium, 2e éd. rév., Leyde/La Haye, Nijhoff/Académie de droit international de La Haye,
                 2013, chap. VI, p. 139‑161.

                                                                                                         228




7 CIJ1077.indb 453                                                                                               18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                             228

                 convention relative aux droits de l’enfant de 1989). De plus, au cours des
                 dernières décennies, la doctrine juridique internationale s’est efforcée d’iden-
                 tifier un noyau dur de droits de l’homme universels ne souffrant aucune
                 dérogation et n’admettant aucune restriction, à savoir les droits fondamen-
                 taux à la vie et à l’intégrité physique et l’interdiction absolue de la torture et
                 des traitements cruels, inhumains ou dégradants.
                     64. Le droit international contemporain est particulièrement sensible à
                 l’impérieuse nécessité de traiter les personnes avec humanité en toutes cir-
                 constances, et par conséquent de proscrire les traitements inhumains pour
                 l’ensemble de l’humanité, de façon à garantir la protection de tous, et à
                 plus forte raison de ceux qui se trouvent dans une situation de grande
                 vulnérabilité. L’humanité doit guider les comportements humains en toutes
                 circonstances, en temps de paix comme en temps de troubles et de conflit
                 armé. Le principe d’humanité imprègne tout le corpus juris de la protection
                 de la personne humaine, comme le montre la proximité ou la convergence
                 de ses branches simultanément distinctes et complémentaires (à savoir le
                 droit international humanitaire, le droit international des droits de
                 l’homme et le droit international des réfugiés) ; et ce principe se manifeste
                 aussi bien au plan herméneutique qu’aux plans normatif et opérationnel 68.

                                         2. Le principe d’humanité au sens large
                    65. Selon moi, le principe d’humanité doit être entendu au sens large :
                 il s’applique dans les circonstances les plus différentes, en temps de conflit
                 armé comme en temps de paix, dans les relations entre les pouvoirs
                 publics et toutes les personnes relevant de la juridiction de l’Etat concerné.
                 Ce principe est d’autant plus important que ces personnes se trouvent
                 dans une situation de vulnérabilité ou plus grande adversité, voire sans
                 défense, ainsi qu’on le voit dans les dispositions pertinentes des traités
                 constituant le droit international des droits de l’homme 69.
                    66. La Charte elle‑même proclame la volonté des Nations Unies de
                 faire respecter les droits de l’homme partout dans le monde. Adoptée
                 pendant l’un des rares moments de lucidité du siècle dernier, elle déclare
                 dès son préambule :
                          « Nous, peuples des Nations Unies, résolus à préserver les généra-
                       tions futures du fléau de la guerre …, à proclamer à nouveau notre
                       foi dans les droits fondamentaux de l’homme, dans la dignité et la
                       valeur de la personne humaine …, à créer les conditions nécessaires
                     68 Voir, par exemple, sur ce point A. A. Cançado Trindade, Derecho Internacional de

                 los Derechos Humanos, Derecho Internacional de los Refugiados y Derecho Internacional
                 Humanitario — Aproximaciones y Convergencias, op. cit. supra note 65, p. 1‑66.
                     69 Voir, par exemple, au niveau des Nations Unies, la convention internationale de 1990

                 sur la protection des droits de tous les travailleurs migrants et des membres de leur famille,
                 art. 17, par. 1 ; la convention de 1989 relative aux droits de l’enfant, art. 37, litt. b). Des dispo-
                 sitions similaires se trouvent dans les traités relatifs aux droits de l’homme conclus au niveau
                 des organisations régionales, comme la convention américaine relative aux droits de l’homme
                 (art. 5, par. 2) et la charte africaine des droits de l’homme et des peuples (art. 5).

                                                                                                                  229




7 CIJ1077.indb 455                                                                                                        18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                             229

                       au maintien de la justice et du respect des obligations nées des traités
                       et autres sources du droit international …, avons décidé d’associer
                       nos efforts pour réaliser ces desseins. »
                    67. Et la Charte d’inclure, parmi les buts des Nations Unies, ceux de
                 résoudre les problèmes d’ordre humanitaire et de développer et encourager
                 le respect des droits de l’homme pour tous (art. 1, par. 3). Elle déclare que
                 l’Assemblée générale provoquera des études et fera des recommandations
                 en vue de faciliter à tous la jouissance des droits de l’homme (art. 13,
                 par. 1 b)). Elle déclare encore que, « en vue de créer les conditions de stabi-
                 lité et de bien‑être nécessaires pour assurer entre les nations des relations
                 pacifiques et amicales », les Nations Unies favoriseront « le respect universel
                 et effectif des droits de l’homme et des libertés fondamentales pour tous,
                 sans distinction de race, de sexe, de langue ou de religion » (art. 55, par. c)).
                    68. Il est manifeste que le principe d’humanité imprègne le droit des
                 Nations Unies. Il embrasse l’ensemble du corpus juris de la protection
                 internationale de la personne humaine, composé des branches convergentes
                 du droit international humanitaire, du droit international des droits de
                 l’homme et du droit international des réfugiés. Certes, quand on parle du
                 principe d’humanité, on a tendance à le placer dans le cadre du droit
                 international humanitaire. Ainsi, il ne fait pas de doute que, dans ce
                 cadre, les civils et les personnes hors de combat doivent être traités avec
                 humanité 70. Or ce principe est généralement considéré comme étant aussi
                 un principe du droit international coutumier 71.


                    69. S’inscrivant dans le droit fil de la réflexion sur le droit naturel, le
                 principe d’humanité est une émanation de la conscience humaine qui se
                 projette sur le droit conventionnel et sur le droit international coutumier.
                 Le traitement à accorder aux humains en toutes circonstances devrait res-
                 pecter le principe d’humanité, lequel imprègne l’ensemble du corpus juris
                 de la protection internationale de la personne humaine qui comprend le
                 droit international des droits de l’homme, le droit international humani-
                 taire et le droit international des réfugiés, conventionnel aussi bien que
                 coutumier, au plan mondial des Nations Unies comme au plan des orga-
                 nisations régionales. Le principe d’humanité, habituellement invoqué
                 dans le domaine du droit international humanitaire, s’étend ainsi au
                 domaine du droit international des droits de l’homme 72.
                     70 L’article 3 commun aux quatre conventions et, respectivement, leurs articles 12,

                 par. 1, 13 et 5, et 27, par. 1 ; et les articles 75, par. 1, et 4, par. 1, respectivement, des proto-
                 coles additionnels I et II.
                     71 On trouvera une étude approfondie de la question dans Customary International

                 Humanitarian Law (dir. publ., J.‑M. Henckaerts et L. Doswald-Beck), CICR, Genève/
                 Cambridge, Cambridge University Press, 2005, vol. I, Rules, p. 3‑621 ; vol. II, part. I, Prac‑
                 tice, p. 3‑1982 ; vol. II, part. II, Practice, p. 1983‑4411.
                     72 Voir à ce sujet le commentaire général no 31 de 2004 du Comité des droits de

                 l’homme, par. 11 ; et les commentaires no 9, par. 3, de 1982 et no 21, par. 4, de 1992. On se
                 rappellera que, peu après la seconde guerre mondiale, la déclaration universelle des droits

                                                                                                                 230




7 CIJ1077.indb 457                                                                                                       18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                   230

                    70. Par fidélité à mes idées, j’ai jugé utile de joindre à un certain nombre
                 de décisions de la Cour (et précédemment de la Cour interaméricaine des
                 droits de l’homme) quelques réflexions formulées sur la base du principe
                 d’humanité lato sensu. Je l’ai fait, par exemple, aux paragraphes 24-25
                 et 61 de mon opinion dissidente en l’affaire relative à des Questions
                 concernant l’obligation de poursuivre ou d’extrader (Belgique c. Sénégal)
                 (mesures conservatoires, ordonnance du 28 mai 2009, C.I.J. Recueil 2009) ;
                 aux paragraphes 116, 118, 125, 136‑139 et 179 de mon opinion dissi-
                 dente 73 en l’affaire des Immunités juridictionnelles de l’Etat (Allemagne
                 c. Italie) (demande reconventionnelle, ordonnance du 6 juillet 2010,
                 C.I.J. Recueil 2010 (I)) ; et aux paragraphes 67 à 96 et 169 à 217 de ma
                 longue opinion individuelle jointe à l’avis consultatif donné par la Cour le
                 22 juillet 2010 sur la Conformité au droit international de la déclaration
                 unilatérale d’indépendance relative au Kosovo (ibid., p. 403). J’ai de même
                 commenté le principe d’humanité au sens large aux paragraphes 93 à 106
                 et 107 à 142 de ma longue opinion individuelle jointe à l’arrêt rendu par
                 la Cour le 30 novembre 2010 en l’affaire Ahmadou Sadio Diallo (Répu‑
                 blique de Guinée c. République démocratique du Congo), fond.
                    71. La Cour a récemment laissé entendre, à ce qu’il me semble, qu’elle
                 serait disposée à tenir compte du principe d’humanité. Ainsi, lorsqu’elle a
                 décidé dans son ordonnance en indication de mesures conservatoires du
                 18 juillet 2011 en l’affaire de la Demande en interprétation de l’arrêt
                 du 15 juin 1962 en l’affaire du Temple de Préah Vihéar (Cambodge c. Thaï‑
                 lande) d’instituer, entre autres mesures, une zone démilitarisée provisoire
                 autour du temple (qui fait partie du patrimoine culturel et spirituel mon-
                 dial) et de ses abords, elle a étendu sa protection (comme je l’ai signalé
                 aux paragraphes 66 à 113 de mon opinion individuelle), non seulement au
                 territoire en cause, mais encore à ses habitants, conformément au principe
                 d’humanité dans le cadre du nouveau jus gentium contemporain (par. 114
                 à 117). Le territoire et ses habitants vont de pair.
                    72. Plus tard, dans la récente affaire du Différend frontalier (Burkina
                 Faso/Niger) (arrêt du 16 avril 2013), les Parties ont exprimé elles‑mêmes
                 devant la Cour leur préoccupation à l’égard, notamment, des popula-
                 tions nomades ou semi‑nomades et donné l’assurance que celles‑ci ne
                 seraient pas affectées par le tracé de la frontière. Là encore, j’ai signalé
                 dans mon opinion individuelle (par. 90, 99, 104 et 105) que le principe
                 d’humanité semblait avoir guidé la Cour dans son traitement de
                 l’affaire.


                 de l’homme de 1948 a proclamé que « [t]ous les êtres humains naissent libres et égaux en
                 dignité et en droits » (article premier).
                    73 Dans cette longue opinion dissidente, mes idées concernant le principe d’huma-

                 nité sont exposées plus particulièrement dans les paragraphes 112 à 123 de la partie XII,
                 qui portent sur les humains en tant que véritables titulaires des droits initialement
                 violés et sur les écueils du volontarisme étatique ; dans les paragraphes 126 à 146 de la
                 partie XIII, qui portent sur l’incidence du jus cogens ; et dans les paragraphes 178 et 179
                 des conclusions.

                                                                                                       231




7 CIJ1077.indb 459                                                                                             18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                          231

                      3. Le principe d’humanité dans l’héritage de la pensée jusnaturaliste
                    73. Il convient peut‑être de noter ici que le principe d’humanité s’ins-
                 crit dans le droit fil de la pensée jusnaturaliste. Il sous‑tend la réflexion
                 classique sur ce qui fait qu’un traitement est humain (plutôt qu’inhumain)
                 et sur les relations sociales, y compris au plan international. Les qualités
                 d’humanité ont pris une importance encore plus grande lorsqu’il s’est agi
                 du traitement à accorder aux personnes vulnérables, ou même sans défense,
                 comme celles qui sont privées de liberté pour quelque raison que ce soit.
                 Le jus gentium, lorsqu’il a commencé à correspondre au droit des nations,
                 en est venu à être considéré par ses « pères fondateurs » (F. de Vitoria,
                 A. Gentili, F. Suárez, H. Grotius, S. Pufendorf, C. Wolff) comme régis-
                 sant une communauté internationale constituée par les humains organisés
                 socialement en Etats (qui émergeaient alors) et coïncidant avec l’huma-
                 nité tout entière, devenant ainsi le droit nécessaire de la societas gentium.
                    74. Le jus gentium ainsi conçu était inspiré par le principe d’humanité
                 lato sensu. La conscience humaine prime sur la volonté des Etats pris indi-
                 viduellement. La personne humaine doit être respectée dans l’intérêt du
                 bien public 74. Cette conception humaniste de l’ordre juridique international
                 s’inscrivait alors — comme elle le fait aujourd’hui — dans une perspective
                 axée sur la personne et privilégiant les fins d’humanité de l’Etat. Le précieux
                 legs du droit naturel, qui évoque un droit fondé sur la raison humaine
                 juste (recta ratio), ne s’est jamais évanoui, et il convient de le souligner
                 sans cesse, particulièrement face à l’indifférence et au pragmatisme du droit
                 d’étatistes « stratégiques », si nombreux dans la profession juridique de nos
                 jours. Le principe d’humanité peut être considéré comme l’expression de la
                 raison d’humanité imposant des limites à la raison d’Etat 75.
                    75. Les Etats, créés par des êtres humains réunis en société, doivent
                 protéger et non opprimer ceux qui relèvent de leur juridiction. C’est là
                 le minimum éthique aujourd’hui universellement requis par la commu-
                 nauté internationale. On ne pouvait guère prévoir que l’adoption de la
                 déclaration universelle des droits de l’homme le 10 décembre 1948, un
                 jour après l’adoption de la convention sur le génocide, allait être à l’­ori-
                 gine d’un processus historique de généralisation de la protection interna-
                 tionale des droits de l’homme à une échelle véritablement universelle 76.
                 Les Etats sont tenus de protéger l’intégrité de la personne humaine contre
                 la violence systématique et les traitements discriminatoires et arbitraires.

                    74 A. A. Cançado Trindade, A Humanização do Direito Internacional, Belo Horizonte

                 (Brésil), Ed. Del Rey, 2006, p. 9‑14, 172, 318-319, 393 et 408.
                    75 A. A. Cançado Trindade, International Law for Humankind — Towards a New Jus

                 Gentium, op. cit. supra note 67, p. 150‑152 et 275-285.
                    76 Pendant plus de soixante-dix ans d’une projection historique remarquable, cette déclara-

                 tion a progressivement acquis une autorité que ses auteurs n’auraient pu envisager. Cela s’ex-
                 plique principalement par le fait que des générations successives d’êtres humains, appartenant
                 à diverses cultures et à toutes les régions du monde, l’ont reconnue comme « l’idéal commun à
                 atteindre » (ce qu’elle avait d’ailleurs été proclamée à l’origine), correspondant à leurs aspira-
                 tions les plus profondes et les plus légitimes.

                                                                                                              232




7 CIJ1077.indb 461                                                                                                    18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                      232

                    76. La notion de droits fondamentaux et inaliénables est profondé-
                 ment ancrée dans la conscience juridique universelle ; malgré des variantes
                 dans sa présentation ou dans sa formulation, cette notion est présente
                 dans toutes les cultures et dans l’histoire de la pensée de tous les peuples 77.
                 La déclaration universelle de 1948 rappelle que « la méconnaissance et le
                 mépris des droits de l’homme ont conduit à des actes de barbarie qui
                 révoltent la conscience de l’humanité » (deuxième alinéa du préambule) ;
                 elle affirme qu’« il est essentiel que les droits de l’homme soient protégés
                 par un régime de droit pour que l’homme ne soit pas contraint, en
                 suprême recours, à la révolte contre la tyrannie et l’oppression » (troi-
                 sième alinéa du préambule). De plus, elle considère que « la reconnais-
                 sance de la dignité inhérente à tous les membres de la famille humaine et
                 de leurs droits égaux et inaliénables constitue le fondement de la liberté,
                 de la justice et de la paix dans le monde » (premier alinéa du préambule).

                               4. Reconnaissance judiciaire du principe d’humanité
                    77. Je passerai maintenant, si brièvement que ce soit, à la question de
                 la reconnaissance du principe d’humanité dans la jurisprudence des juri-
                 dictions internationales contemporaines. Il est incontestable que le prin-
                 cipe fondamental d’humanité a été pleinement reconnu sur le plan
                 judiciaire 78. Cette reconnaissance est manifeste, par exemple, dans la
                 jurisprudence constante de la Cour interaméricaine des droits de l’homme
                 (CIDH), qui tient que le principe d’humanité s’applique avec encore plus
                 de force lorsqu’une personne se trouve dans une « situation exacerbée de
                 vulnérabilité » 79. Dans l’opinion individuelle que j’ai jointe à l’arrêt rendu
                 le 29 avril 2004 par la CIDH en l’affaire relative au Massacre de Plan de
                 Sánchez c. Guatemala, j’ai consacré une section entière de mon exposé
                 (partie III, par. 9‑23) à la reconnaissance judiciaire du principe d’huma-
                 nité dans la jurisprudence récente de cette Cour et dans celle du Tribunal
                 pénal international pour l’ex‑Yougoslavie (TPIY).


                    77 Voir par exemple A. A. Cançado, Tratado de Direito Internacional dos Direitos

                 Humanos [Traité de droit international des droits de l’homme], vol. I, 1re édition, Porto
                 Alegre (Brésil), S. A. Fabris Ed., 1997, p. 31‑57 ; et (divers auteurs), Universality of Human
                 Rights in a Pluralistic World (Proceedings of the 1989 Strasbourg Colloquy), Strasbourg/
                 Kehl, N. P. Engel Verlag, 1990, p. 45, 57, 103, 138, 143 et 155.
                    78 Voir A. A. Cançado Trindade, « Le déracinement et la protection des migrants dans

                 le droit international des droits de l’homme », Revue trimestrielle des droits de l’homme,
                 Bruxelles, vol. 19 (2008), p. 289‑328, en particulier p. 295 et p. 308‑316.
                    79 Cour interaméricaine des droits de l’homme, arrêts Maritza Urrutia c. Guatemala, du

                 27 novembre 2003, par. 87 ; Juan Humberto Sánchez c. Honduras, du 7 juin 2003, par. 96 ;
                 Cantoral Benavides c. Pérou, du 18 août 2000, par. 90 ; et Bámaca Velásquez c. Guate‑
                 mala, du 25 novembre 2000, par. 150. Voir aussi une étude plus récente de la question de
                 la protection des personnes vulnérables dans A. A. Cançado Trindade, A Proteção dos
                 Vulneráveis como Legado da II Conferência Mundial de Direitos Humanos (1993-2013) [La
                 protection des personnes vulnérables comme legs de la deuxième conférence mondiale des
                 droits de l’homme (1993‑2013)], Fortaleza (Brésil), IBDH, 2014, p. 13‑356.

                                                                                                          233




7 CIJ1077.indb 463                                                                                                18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                      233

                    78. J’y ai fait valoir que la primauté du principe d’humanité était la
                 finalité même et le but ultime du droit et de l’ordre juridique tout entier,
                 national et international, parce que ce principe reconnaît le caractère ina-
                 liénable de tous les droits naturels de la personne humaine (Massacre de
                 Plan de Sánchez, opinion individuelle, partie III, par. 17). Ce même prin-
                 cipe d’humanité — ai‑je conclu dans cette opinion individuelle — a égale-
                 ment des incidences dans le domaine du droit international des réfugiés,
                 comme le montrent les faits de l’espèce, où étaient en cause des massacres
                 et la pratique par l’Etat d’une politique de la tierra arrasada consistant à
                 détruire et à incendier les habitations, qui a entraîné des déplacements
                 massifs de populations (ibid., par. 23).
                    79. Le TPIY a lui aussi prêté attention au principe d’humanité dans ses
                 décisions, par exemple dans les affaires Mucić et consorts (2001) et Celebići
                 (1998). Dans son arrêt du 20 février 2001 en l’affaire Mucić et consorts, il
                 affirme que le droit international humanitaire et le droit international des
                 droits de l’homme « procèdent d’un souci de la dignité humaine, qui est à
                 la base d’une série de règles humanitaires fondamentales » (par. 149) 80.
                 

                      80. Auparavant, dans son jugement du 16 novembre 1998 en l’affaire
                  Celebići, le TPIY avait considéré qu’un traitement inhumain était un acte,
                  ou une omission, intentionnel ou délibéré qui cause de graves souffrances
                  mentales ou physiques, ou constitue une atteinte grave à la dignité
                  humaine ; ainsi, ajoutait le TPIY, « les traitements inhumains sont des
                  traitements intentionnellement administrés qui contreviennent au prin-
                   cipe fondamental d’humanité ; ils constituent une catégorie dans laquelle
                  entrent toutes les autres infractions graves énumérées dans les Conven-
                  tions 81 ». Par la suite, dans son jugement du 3 mars 2000 en l’affaire
                   Blaškić, le TPIY a réaffirmé cette position 82.
                      81. De même, dans son jugement du 10 décembre 2003 en l’af-
                   faire Obrenović, le TPIY a déclaré que « la gravité de ce crime contre
                  l’humanité [la persécution] tient à l’odieuse intention discriminatoire
                  ­
                  qui l’inspire » (par. 65). Rappelant l’opinion qu’il avait exprimée dans
                  son arrêt du 7 octobre 1997 en l’affaire Erdemović, il ajoute qu’« en
                  ­raison de leur ampleur et de leur caractère odieux », les crimes contre
                 ­l’humanité
                       « constituent de graves attaques contre la dignité humaine, contre la
                       notion même d’humanité. Ils touchent, ou devraient toucher, par

                     80 En fait, le principe d’humanité peut s’entendre de plusieurs façons : premièrement,

                 on peut voir en lui un principe qui sous‑tend l’interdiction du traitement inhumain établie
                 à l’article 3 commun aux quatre conventions de Genève de 1949 ; deuxièmement, il peut
                 être invoqué par référence à l’humanité tout entière, relativement à des questions d’intérêt
                 commun, général et direct ; et, troisièmement, il peut servir à qualifier tel ou tel comporte-
                 ment d’« humain ».
                     81 Jugement, par. 543.
                     82 Ibid., par. 154.



                                                                                                          234




7 CIJ1077.indb 465                                                                                                18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                234

                       conséquent tous les membres de l’humanité, indépendamment de
                       leur nationalité, de leur appartenance ethnique et de l’endroit où ils
                       se trouvent » (par. 65) 83.
                    82. De son côté, le Tribunal pénal international pour le Rwanda (TPIR)
                 a rappelé, dans son jugement du 2 septembre 1998 en l’affaire J.-P. Akayesu,
                 que le concept de crimes contre l’humanité a été reconnu bien avant le tribu-
                 nal de Nuremberg (1945‑1946). La clause Martens y a contribué ; en fait, des
                 expressions voisines de celle de « crime contre l’humanité » sont apparues
                 bien plus tôt dans l’histoire pour évoquer le fait que ce genre de crime atteint,
                 au‑delà de ses victimes directes, l’humanité dans son ensemble 84. Le TPIR a
                 également rappelé, dans son jugement du 4 septembre 1998 en l’affaire
                 J. Kambanda, que le crime de génocide a, tout au long de l’histoire, infligé de
                 grandes souffrances à l’humanité, et que ses victimes sont non seulement les
                 personnes massacrées, mais également l’humanité elle‑même (cela valant
                 aussi bien pour les actes de génocide que pour les crimes contre l’humanité) 85.

                                               5. Observations finales
                    83. Pour résumer, il existe dans le droit international contemporain, aussi
                 bien conventionnel que général, une conscience aujourd’hui plus aiguë, à
                 une échelle virtuellement universelle, du principe d’humanité. Les violations
                 graves des droits de l’homme, les actes de génocide, les crimes contre l’hu-
                 manité, entre autres atrocités, constituent des infractions aux interdictions
                 absolues du jus cogens. Le sentiment d’humanité imprègne l’ensemble du cor‑
                 pus juris du droit international contemporain. J’ai qualifié cette évolution de
                 processus historique d’humanisation du droit international, notamment au
                 paragraphe 35 de l’opinion concordante que j’ai jointe à l’avis consultatif du
                 1er octobre 1999 de la Cour interaméricaine des droits de l’homme sur le
                 Droit à l’information sur l’assistance consulaire dans le cadre des garanties
                 d’une procédure régulière. La primauté du principe d’humanité est le but
                 ultime du droit et de l’ordre juridique tant national qu’international.
                    84. En vertu de ce principe fondamental, toute personne a droit au
                 respect (de son honneur et de ses convictions) du simple fait qu’elle appar-
                 tient à l’humanité et en toutes circonstances. Parce qu’il s’applique dans
                 les circonstances les plus différentes, en temps de conflit armé comme en
                 temps de paix, dans les relations entre les pouvoirs publics et les per-
                 sonnes relevant de la juridiction de l’Etat considéré, le principe d’huma-
                 nité imprègne l’ensemble du corpus juris de la protection internationale
                 des droits de la personne humaine (qui comprend le droit international

                    83 Ce passage du paragraphe 65 du jugement du TPIY en l’affaire Obrenović est en fait

                 repris du paragraphe 21 de l’opinion individuelle commune que les juges McDonald et
                 Vohrah ont jointe à l’arrêt en l’affaire Erdemović précitée (1997).
                    84 Jugement, par. 565-566.
                    85 Ibid., par. 15-16. On trouve un raisonnement similaire dans le jugement du

                 même tribunal en l’affaire J.-P. Akayesu précitée et au paragraphe 15 du jugement du
                 5 février 1999 en l’affaire O. Serushago.

                                                                                                    235




7 CIJ1077.indb 467                                                                                          18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                         235

                 humanitaire, le droit international des droits de l’homme et le droit inter-
                 national des réfugiés) 86, conventionnel aussi bien que coutumier 87. Et
                 au‑delà, il s’est projeté sur le droit des organisations internationales, et en
                 particulier celui des Nations Unies.

                     VI. La convention sur le génocide et la responsabilité de l’État

                               1. Historique de l’adoption de la Convention (article IX)
                    85. Je passerai maintenant à la convention sur le génocide de 1948,
                 dont les travaux préparatoires montrent que la responsabilité de l’Etat à
                 raison de violations de ladite convention a été en fait envisagée au cours
                 de la rédaction de ce qui devait devenir l’article IX. Il s’agissait à ce
                 moment‑là de compenser certains amendements au projet de convention
                 qui semblaient avoir affaibli des propositions antérieures sur la responsa-
                 bilité des chefs d’Etat. L’insertion d’une référence à la responsabilité de
                 l’Etat semble aussi avoir été une réponse au rejet, pendant les débats des
                 travaux préparatoires, d’une formule plus vigoureuse de responsabilité de
                 l’Etat pour fait de génocide, qui avait été envisagée dans ce qui était alors
                 le projet d’article V et qui est devenu l’article IV de la Convention.
                    86. On se rappellera qu’à l’origine le projet d’article X établi par le
                 Comité spécial du génocide ne contenait pas la référence à la responsabilité
                 de l’Etat pour génocide qui devait être insérée ultérieurement dans ce qui
                 devait devenir l’article IX de la Convention 88. L’article IX de la convention
                 sur le génocide dans sa rédaction actuelle trouve son origine dans un amen-
                 dement commun proposé par la Belgique et le Royaume‑Uni à ce qui était
                 alors l’article X. Le texte de cet amendement commun était le suivant :
                             « Tout différend entre les Hautes Parties contractantes relatif à
                          l’interprétation, l’application ou l’exécution de la présente Conven-
                          tion, y compris les différends relatifs à la responsabilité d’un Etat dans
                          les actes énumérés aux articles II et IV, sera soumis à la Cour inter-
                          nationale de Justice, à la requête d’une Haute Partie contractante. » 89

                   87. Les motifs qui ont présidé à cette insertion sont exposés dans les
                 comptes rendus analytiques des débats sur l’amendement commun qui
                     86
                      Voir supra par. 58, 60, 64, 69 et 79.
                     87
                      Supra par. 60 et 68-69.
                   88 L’article X du projet de convention rédigé par le Comité spécial du génocide se lisait

                 comme suit :
                              « Les différends qui s’élèveraient entre les Hautes Parties contractantes concernant
                          l’interprétation ou l’application de la présente Convention seront soumis à la Cour
                          internationale de Justice, sous réserve qu’aucun différend ne sera soumis à la Cour
                          internationale de Justice s’il implique une question qui a été déférée à un tribunal
                          international compétent, est pendante devant ce tribunal, ou a déjà été jugée par lui. »
                          (Nations Unies, doc. E/794, p. 38.)
                     89   Nations Unies, doc. A/C.6/258, p. 1 (les italiques sont de moi).

                                                                                                             236




7 CIJ1077.indb 469                                                                                                   18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                            236

                 ont eu lieu à la Sixième Commission de l’Assemblée générale des Nations
                 Unies. Le représentant du Royaume‑Uni, M. Fitzmaurice, a rappelé que
                 le Royaume‑Uni et la Belgique avaient toujours déclaré que la Conven-
                 tion serait incomplète si elle ne traitait pas de la responsabilité des Etats
                 dans les actes de génocide et autres actes punissables énumérés dans la
                 Convention 90. En opposition à cet amendement, l’URSS et la France
                 avaient proposé un amendement commun qui ne prévoyait pas la compé-
                 tence obligatoire de la Cour internationale de Justice à l’égard de la
                 Convention, mais envisageait seulement un renvoi facultatif.
                    88. Le représentant de la France, M. Chaumont, a déclaré ne pas s’oppo-
                 ser au principe de la responsabilité internationale des Etats, du moment qu’il
                 s’agissait de responsabilité non pas d’ordre pénal mais uniquement d’ordre
                 civil 91. Le représentant de l’Egypte, M. Rafaat, a déclaré que sa délégation
                 approuverait la notion de responsabilité civile de l’Etat, à défaut d’une orga-
                 nisation générale de la répression internationale du génocide 92. Le projet
                 d’amendement s’est cependant heurté à l’opposition de quelques déléga-
                 tions 93. En outre, le représentant du Canada, M. Lapointe, a demandé au
                 représentant du Royaume‑Uni ce qu’il entendait par « responsabilité d’un
                 Etat » : s’agissait‑il de la responsabilité civile ou de la responsabilité pénale
                 ou des deux à la fois, sachant que, lors de la discussion de l’article V à sa
                 93e séance, la Commission avait rejeté l’idée de la responsabilité pénale de
                 l’Etat 94. Le représentant de la Bolivie, M. Medeiros, a secondé l’amende-
                 ment du Royaume‑Uni et de la Belgique, qu’il estimait nécessaire 95.

                     90 Nations Unies, doc. A/C.6/SR.103, p. 430.
                     91 Ibid., p. 431.
                     92 Ibid. Le représentant de la Grèce, M. Spiropoulos, s’est interrogé sur la notion de

                 responsabilité de l’Etat, étant donné que, dans nombre de cas, on aboutirait à la situa-
                 tion suivante : l’Etat responsable du génocide devrait indemniser ses propres ressortissants,
                 alors qu’en droit international le vrai titulaire d’un droit, c’est l’Etat et non les particuliers ;
                 l’Etat s’indemniserait donc lui-même (ibid., p. 433).
                     93 Le représentant des Philippines, M. Ingles, a rappelé l’hostilité de sa délégation à

                 toute responsabilité pénale de l’Etat (comme il l’avait fait au sujet de l’article V) ; il a fait
                 valoir que, si l’amendement commun ne précisait pas qu’il s’agissait de responsabilité
                 pénale, il était permis de l’induire de la nature même de la Convention, dont l’objet était
                 la répression du génocide. Enfin, il a refusé d’accepter l’idée qu’on stigmatise un Etat tout
                 entier pour des actes dont, seuls, ses gouvernants ou ses fonctionnaires étaient respon-
                 sables, et non l’Etat lui‑même, dont la responsabilité ne peut se concevoir (ibid., p. 433).
                 Le représentant du Pakistan a dit douter de l’opportunité d’introduire la responsabilité de
                 l’Etat dans un instrument international qui portait uniquement sur une matière criminelle ;
                 il préférait à l’expression « responsabilité d’un Etat » les termes employés dans l’article V
                 visant les gouvernements constitutionnellement responsables (ibid., p. 438). Le représen-
                 tant de l’URSS a soutenu que le projet d’amendement commun n’était qu’une tentative
                 pour soumettre, sous une autre forme, un amendement à l’article V et introduire l’idée de
                 la responsabilité pénale des Etats dans les actes de génocide (ibid., p. 441).
                     94 Ibid., p. 438‑439. Le représentant du Royaume‑Uni lui a répondu que la responsabi-

                 lité envisagée dans l’amendement commun était la responsabilité internationale des Etats
                 à la suite d’une violation de la Convention et qu’il s’agissait d’une responsabilité civile et
                 non pénale.
                     95 « D’autant plus nécessaire que la Commission a refusé [à sa 97e séance] d’accepter le

                 principe d’une juridiction internationale » (ibid., p. 439).

                                                                                                                237




7 CIJ1077.indb 471                                                                                                      18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                    237

                    89. De son côté, la délégation haïtienne a proposé une addition consé-
                 quente à l’amendement commun précité, qui ajouterait à la fin du texte les
                 mots « ou de toutes victimes du crime de génocide (groupes ou indivi-
                 dus) ». Cet amendement s’est heurté à l’opposition de quelques déléga-
                 tions, qui ont fait valoir qu’il imposerait de modifier le Statut de la CIJ.
                 En revanche, le représentant syrien a considéré qu’il n’était nullement
                 contraire au Statut de la Cour, rien n’empêchant en effet, selon lui, que,
                 les Etats signataires confient également aux individus et aux groupes le
                 soin de saisir la Cour des cas de génocide dont ils auraient été victimes. A
                 l’appui de sa proposition, la délégation haïtienne a notamment affirmé
                 que l’Etat coupable ne pouvait être responsable civilement qu’envers les
                 victimes du crime de génocide, et qu’il serait illogique que l’Etat deman-
                 deur exige des dommages-intérêts sans que les victimes elles‑mêmes en
                 bénéficient 96.
                    90. Quelques délégations, dont celles de l’URSS et de la Pologne, se
                 sont déclarées préoccupées par un amendement qui renvoyait devant la
                 Cour internationale de Justice des différends relatifs à la responsabilité
                 des Etats aux termes de la convention sur le génocide. Elles craignaient
                 que le projet d’article X (dans la formulation proposée) n’ait pour but
                 d’empêcher un Etat de soumettre une plainte pour génocide à l’Assemblée
                 générale 97 ou au Conseil de sécurité. Le représentant du Royaume‑Uni a
                 répondu que le fait de soumettre à la Cour internationale de Justice une
                 affaire de génocide ne saurait empêcher le renvoi des cas de génocide
                 devant l’un des organes compétents des Nations Unies 98. Il a conclu qu’il
                 était indispensable, pour faire effectivement respecter la convention sur le
                 génocide, de prévoir que la Cour internationale de Justice serait compé-
                 tente en matière de responsabilité des Etats pour les violations de ladite
                 Convention, compte tenu en particulier du fait que, du point de vue pra-
                 tique, il était extrêmement difficile de traduire en justice des gouvernants
                 et des chefs d’Etat 99.
                    91. L’amendement commun a été adopté par 23 voix contre 13, avec
                 8 abstentions 100. L’article X ancien, avec d’autres amendements, a été
                 adopté par 18 voix contre 2, avec 15 abstentions ; il se lisait comme
                 suit :
                             « Tout différend entre les Hautes Parties contractantes relatif
                           à l’interprétation, l’application ou l’exécution de la présente
                          ­Convention, y compris les différends relatifs à la responsabilité d’un

                     96Nations Unies, doc. A/C.6/SR.103, p. 436.
                     97Ibid., p. 444.
                    98 Ibid. En réponse à l’argument voulant qu’il serait inutile de soumettre les cas de

                 génocide à la CIJ car celle‑ci agirait trop tard, le représentant du Royaume‑Uni a fait
                 observer que les actes de génocide ne se produisaient généralement pas subitement mais
                 étaient progressifs, et que, si un génocide était en voie de perpétration, toute partie à la
                 Convention pouvait en saisir la CIJ.
                    99 Ibid.
                    100 Ibid., p. 447.



                                                                                                        238




7 CIJ1077.indb 473                                                                                              18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                    238

                       Etat dans les actes énumérés aux articles II et IV, sera soumis à la
                       Cour internationale de Justice, à la requête d’une partie au diffé-
                       rend. » 101
                 Cette version de l’ancien article X est devenue, après avoir subi quelques
                 modifications mineures, l’article IX définitif de la convention sur le géno-
                 cide, qui se lit comme suit :
                          « Les différends entre les Parties contractantes relatifs à l’interpré-
                       tation, l’application ou l’exécution de la présente Convention, y com-
                       pris ceux relatifs à la responsabilité d’un Etat en matière de génocide
                       ou de l’un quelconque des autres actes énumérés à l’article III, seront
                       soumis à la Cour internationale de Justice, à la requête d’une partie
                       au différend. »

                                  2. Raison d’être, but et objet de la Convention
                    92. L’établissement de la responsabilité de l’Etat aux termes de la
                 convention sur le génocide est solidement fondé non seulement parce qu’il
                 répond à l’intention des rédacteurs de la Convention, comme il ressort de
                 ses travaux préparatoires (supra), mais encore parce qu’il correspond à la
                 raison d’être, au but et à l’objet de ladite Convention. Aujourd’hui,
                 soixante‑six ans après son adoption, la Convention compte 146 Etats par-
                 ties ; et les Etats qui n’y ont pas encore adhéré ou ne l’ont pas encore
                 ratifiée savent que l’interdiction du génocide fait également partie du
                 droit international général ou coutumier. Elle n’est pas remise en question
                 par les aléas de la souveraineté de l’Etat ou les vicissitudes de la succes-
                 sion d’Etats ; c’est une interdiction absolue qui relève du jus cogens.
                    93. La convention sur le génocide entend prévenir et réprimer le crime
                 de génocide — qui est contraire à l’esprit et aux buts des Nations Unies
                 — afin de délivrer l’humanité d’un fléau aussi abominable. Six décennies
                 et demie après son adoption, on en sait beaucoup plus sur ce crime odieux.
                 Dans plusieurs branches du savoir humain, les études sur le génocide se
                 sont constituées en discipline autonome, tout en s’inscrivant dans une
                 perspective multidisciplinaire (voir ci‑après la partie XI). Ces études ont
                 montré que, dans l’histoire moderne, des génocides ont été commis en
                 exécution de politiques d’Etat.
                    94. Essayer de soustraire les Etats à l’application de la convention sur
                 le génocide risque d’aboutir à ce que, vidée de son sens, celle‑ci devienne
                 lettre morte ; cela finirait aussi par créer une situation où les crimes exor-
                 bitants de certains Etats, équivalents au génocide, resteraient impunis —
                 d’autant plus qu’il n’existe pas actuellement de convention internationale
                 sur les crimes contre l’humanité. Le génocide est en fait un crime exorbi-
                 tant commis sous la direction ou avec la complicité bienveillante de l’Etat


                   101 Nations Unies, doc. A/C.6/269, p. 1. Voir aussi l’article IX définitif, Nations Unies,

                 doc. A/760, p. 11‑12.

                                                                                                        239




7 CIJ1077.indb 475                                                                                              18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                   239

                 et de son appareil 102. Contrairement à ce que croyait le Tribunal de
                 Nuremberg dans son célèbre jugement (partie 22, p. 447), les Etats ne
                 sont pas des « entités abstraites » ; ils ont participé concrètement, avec des
                 exécuteurs qui sont des individus (leurs ressources prétendument
                 « humaines », agissant au nom de l’Etat), à des actes de génocide en divers
                 lieux et à divers moments de l’histoire.
                    95. C’est ensemble que les individus et les Etats portent la responsabi-
                 lité de ces actes odieux. Dans ce contexte, la responsabilité des individus
                 et celle de l’Etat sont complémentaires l’une de l’autre. Pour résumer, en
                 matière d’interprétation et d’application de la convention sur le génocide,
                 on ne peut se dispenser d’établir la responsabilité de l’Etat. Lorsqu’elle est
                 appelée à statuer sur une affaire comme la présente espèce (Croatie c. Ser‑
                 bie), la CIJ devrait garder à l’esprit l’importance que revêt la Convention
                 en tant que traité fondamental relatif aux droits de l’homme, avec toutes
                 les implications et les conséquences juridiques que cela emporte. Elle
                 devrait aussi garder à l’esprit le caractère historique de la Convention aux
                 yeux de l’humanité.


                     VII. Critères d’établissement de la preuve dans la jurisprudence
                          des juridictions internationales des droits de l’homme

                    96. La jurisprudence des juridictions internationales des droits de
                 l’homme revêt une importance cruciale pour ce qui est d’établir la respon-
                 sabilité des Etats (plutôt que des individus) dans les graves violations des
                 droits de l’homme, et elle ne saurait être passée sous silence dans une
                 affaire comme celle‑ci (Croatie c. Serbie). Elle ne peut donc être ignorée
                 par la CIJ dans la mesure où, comme les juridictions internationales des
                 droits de l’homme, elle est appelée à se prononcer sur la responsabilité de
                 l’Etat et non sur la responsabilité (pénale) d’individus.

                           1. Question émanée d’un membre de la Cour : l’évolution
                                      de la jurisprudence en la matière
                   97. Or, au cours de la procédure orale en la présente espèce, les Parties
                 n’ont évoqué que la jurisprudence des tribunaux pénaux internationaux
                 (qui traitent de la responsabilité individuelle), jusqu’à ce qu’à l’audience
                 du 5 mars 2014 j’estime devoir leur poser à toutes deux la question sui-
                 vante, qui portait aussi sur la jurisprudence des juridictions internatio-
                 nales des droits de l’homme :
                         « Ma question concerne la responsabilité pénale internationale des
                       personnes ainsi que celle des Etats en matière de génocide. Jusqu’à

                    102 Selon les témoignages d’experts recueillis par le TPIY, dans l’affaire Milošević par

                 exemple, l’histoire montre que les autorités de l’Etat sont toujours responsables d’un
                 processus génocidaire (voir ci-après la partie XIII du présent exposé de mon opinion dissi-
                 dente).

                                                                                                       240




7 CIJ1077.indb 477                                                                                             18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                     240

                           maintenant, il n’a été fait référence qu’à la jurisprudence des tribu-
                           naux pénaux internationaux (TPIY et TPIR), laquelle ne concerne
                           que la responsabilité individuelle en droit pénal international. A votre
                           avis, la jurisprudence des tribunaux internationaux chargés de la
                           protection des droits de l’homme doit‑elle être considérée comme
                           pertinente en ce qui concerne la responsabilité internationale des
                           Etats en matière de génocide, du point de vue du critère d’établisse-
                           ment de la preuve et de l’attribution ? » 103
                 Dès lors, la Croatie et la Serbie ont commencé à évoquer également,
                 comme il se devait, la jurisprudence des juridictions internationales des
                 droits de l’homme 104, pour qui l’établissement de la responsabilité de
                 l’Etat est une question pertinente.
                    98. Outre les arguments présentés par les Parties au cours des audiences
                 en la présente affaire Croatie c. Serbie, il existe un volume considérable
                 d’informations pertinentes sur l’établissement de la preuve (et le renverse-
                 ment de la charge de la preuve) qu’il importe d’exploiter ici. Il s’en trouve
                 notamment dans la jurisprudence de la Cour interaméricaine des droits de
                 l’homme (CIDH), et en particulier dans les affaires révélant une cam-
                 pagne de violations flagrantes, systématiques et généralisées des droits de
                 l’homme, pour lesquelles la CIDH a eu recours à des présomptions de
                 fait.
                    99. De surcroît, la CIDH a jugé que c’est à l’Etat mis en cause qu’il
                 incombe de produire les éléments de preuve, étant donné d’une part que
                 le demandeur est mal placé pour les obtenir et d’autre part que le mis en
                 cause y a accès. Il existe également des indications en ce sens dans la juris-
                 prudence de la Cour européenne des droits de l’homme (CEDH). Vu la
                 pertinence de la jurisprudence des juridictions internationales des droits
                 de l’homme pour l’établissement de la responsabilité internationale de
                 l’Etat, on ne saurait l’ignorer dans l’examen de l’espèce, dans la mesure
                 où la question primordiale du critère d’établissement de la preuve est
                 concernée. Je vais par conséquent la passer en revue.

                                             2. Jurisprudence de la CIDH

                 a) Affaires révélant un ensemble de violations graves et systématiques des
                     droits de l’homme
                    100. La jurisprudence de la CIDH est particulièrement riche d’enseigne-
                 ments sur le critère d’établissement de la preuve dans des affaires qui mettent
                 en évidence un ensemble de violations graves et systématiques des droits de
                 l’homme. Dans son arrêt du 7 juin 2003 en l’affaire Juan Humberto Sánchez
                 c. Honduras, par exemple, la CIDH a d’abord constaté l’existence dans
                     103Question posée par le juge Cançado Trindade, CR 2014/8, p. 59.
                     104Voir les réponses de la Croatie, CR 2014/12, p. 44, par. 20 ; et CR 2014/20, p. 14‑16,
                 par. 8‑9 ; voir la réponse de la Serbie, CR 2014/23, p. 50‑52, par. 27‑36.


                                                                                                         241




7 CIJ1077.indb 479                                                                                               18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                   241

                 l’Etat mis en cause, pendant les années 1980 et au début des années 1990,
                 d’une campagne systématique de détentions arbitraires, de disparitions for-
                 cées et d’exécutions sommaires ou extrajudiciaires par les forces militaires
                 (CIDH, Juan Humberto Sánchez c. Honduras, arrêt du 7 juin 2003, par. 70 1)
                 et 96‑97), à laquelle appartient le cas d’espèce (ibid., par. 80).
                    101. La CIDH en a déduit, alors même que faisaient défaut les preuves
                 directes, que la victime avait subi des traitements cruels et inhumains pen-
                 dant sa détention (ibid., par. 98) 105, avant que sa dépouille ne fût décou-
                 verte. Les faits étaient survenus en effet à l’époque de cette campagne de
                 mauvais traitements, torture et exécutions sommaires, ce qui a conduit la
                 CIDH à présumer la responsabilité de l’Etat dans ces violations lorsque
                 les victimes se trouvaient sous la garde des agents dudit Etat (ibid.,
                 par. 99) 106. Dans ces conditions, a conclu la CIDH, il appartenait à l’Etat
                 mis en cause de fournir des explications crédibles de ce qui était arrivé à
                 la victime (ibid., par. 100 et 135).
                    102. On peut rappeler ici d’autres décisions pertinentes de la CIDH 107.
                 Dans son arrêt du 1er juillet 2006 en l’affaire des Massacres d’Ituango
                 c. Colombie, par exemple, la CIDH, ayant conclu que la municipalité en
                 question avait été le théâtre de massacres systématiques commis par des
                 groupes paramilitaires en 1996‑1997, en a imputé la responsabilité à l’Etat
                 par « omission, acquiescement ou collaboration » des forces publiques
                 (par. 132).
                    103. La CIDH a conclu en outre que les agents de l’Etat étaient « par-
                 faitement au courant » des activités par lesquelles ces groupes paramili-
                 taires terrorisaient la population locale et que, loin de protéger cette
                 dernière, ils s’abstenaient de le faire, allant même jusqu’à participer à une
                 incursion armée dans la municipalité et au meurtre d’habitants par lesdits
                 groupes (ibid., par. 133 et 135). Dans un tel contexte de violence systéma-
                 tique, la responsabilité de l’Etat mis en cause était engagée à raison des
                 graves violations des droits des victimes reconnus par la convention amé-
                 ricaine relative aux droits de l’homme (ibid., par. 136‑138).
                    104. Dans son arrêt du 15 septembre 2005 en l’affaire du Massacre de
                 Mapiripán c. Colombie, la CIDH a fait d’abord observer que, bien que les
                 meurtres en cause eussent été commis à la mi‑juillet 1997 par des membres
                 de groupes paramilitaires,

                     105 Voir aussi à ce sujet l’arrêt du 25 novembre 2000 de la CIDH en l’affaire Bámaca

                 Velásquez c. Guatemala, par. 150 ; l’arrêt du 18 août 2000 en l’affaire Cantoral Benavides
                 c. Pérou, par. 83‑84 et 89 ; et l’arrêt du 19 novembre 1999 en l’affaire Enfants des rues
                 (Villagrán Morales et consorts) c. Guatemala, par. 162.
                     106 Voir aussi, dans le même sens, op. cit. supra note 105, les arrêts de la CIDH dans

                 les affaires Bámaca Velásquez c. Guatemala, par. 152‑153 ; et Enfants des rues (Villagrán
                 Morales et consorts) c. Guatemala, par. 170.
                     107 L’arrêt du 26 septembre 2006 de la CIDH en l’affaire Almonacid Arellano et consorts

                 c. Chili (par. 96 et 103‑104) offre un autre exemple de présomption d’exécution sommaire
                 ou extrajudiciaire obtenue par déduction, dans un contexte de crimes contre l’humanité
                 généralisés et systématiques qui, pendant la période allant de 1973 à 1990, ont fait des
                 milliers de victimes dans la « population civile » du Chili.

                                                                                                       242




7 CIJ1077.indb 481                                                                                             18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)        242

                       « la préparation et l’exécution du massacre n’auraient pu avoir lieu
                       sans la collaboration, l’acquiescement et la tolérance, manifestés par
                       divers actes et omissions, des membres des Forces armées de l’Etat, y
                       compris leurs officiers supérieurs, dans les zones concernées. Certes,
                       la Cour ne dispose pas de preuves documentaires prouvant que l’Etat
                       a ordonné directement de commettre ce massacre ou qu’il existait
                       une relation de subordination entre l’Armée et les groupes paramili-
                       taires, ou une délégation de mission de service public de la première
                       aux secondes. » (CIDH, Massacre de Mapiripán c. Colombie, arrêt du
                       15 septembre 2005, par. 120.)
                    105. La CIDH a imputé ensuite à l’Etat mis en cause la conduite tant de
                 ses propres agents que des membres des groupes paramilitaires dans les
                 zones qui se trouvaient « sous le contrôle de l’Etat ». L’incursion des groupes
                 paramilitaires, poursuit la CIDH, a été préparée pendant plusieurs mois et
                 exécutée « au su et au vu des forces armées, avec leur aide logistique et leur
                 collaboration » ; les forces armées ont facilité le transport des groupes para-
                 militaires depuis Apartadó et Neclocí jusqu’à Mapiripán « à travers des
                 zones qui étaient sous leur contrôle » et, de surcroît, ont « laissé la popula-
                 tion civile sans défense pendant les journées du massacre sous le prétexte
                 fallacieux de déplacer leurs troupes vers d’autres localités » (ibid.).
                    106. La « collaboration des membres des Forces armées avec les para-
                 militaires » a pris la forme d’un ensemble d’« actes et omissions graves »
                 qui avaient pour but de faciliter la perpétration du massacre et la dissimu-
                 lation ultérieure des faits de façon à garantir « l’impunité aux respon-
                 sables [du massacre] » (ibid., par. 121). La CIDH précise que les autorités
                 de l’Etat qui étaient informées de l’intention des groupes paramilitaires de
                 commettre un massacre en vue de terroriser la population avaient « non
                 seulement collaboré aux préparatifs » de ce massacre, mais encore pré-
                 tendu devant l’opinion publique qu’il avait été commis « à leur insu et
                 sans aucune participation ni tolérance de leur part » (ibid.).
                    107. Après avoir écarté cette prétention et mis en évidence les liens
                 entre les Forces armées et les groupes paramilitaires dans l’exécution du
                 massacre, la CIDH a conclu que « la responsabilité internationale de
                 l’Etat [était] engagée du fait d’un ensemble d’actes et d’omissions d’agents
                 de l’Etat et de particuliers qui [avaient] été commis de façon coordonnée,
                 parallèle ou organisée en vue de perpétrer ledit massacre » (ibid., par. 123).
                    108. Dans son arrêt du 22 septembre 2006 en l’affaire Goiburú et
                 consorts c. Paraguay, la CIDH a fait observer que ladite affaire présentait
                 « une transcendance historique particulière » parce que les faits en cause
                 s’étaient produits « dans un contexte de pratique systématique de la déten-
                 tion arbitraire, de la torture, des exécutions et des disparitions par les
                 services de sécurité et de renseignement de la dictature d’Alfredo
                 Stroessner, et cela dans le cadre de l’opération Condor » (par. 62).
                    109. Cela signifie que ces faits participaient de la répression flagrante,
                 massive et systématique à laquelle était soumise la population, à une
                 échelle interétatique ; en réalité, les services de sécurité des Etats concer-

                                                                                            243




7 CIJ1077.indb 483                                                                                 18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)         243

                 nés avaient été chargés par leurs gouvernements de mener une action
                 coordonnée à travers les frontières contre leurs populations (CIDH, Goi‑
                 burú et consorts c. Paraguay, arrêt du 22 septembre 2006, par. 62). La
                 CIDH en a conclu que le contexte dans lequel les faits en question
                 s’étaient produits engageait et mettait en cause la responsabilité de l’Etat,
                 pour manquement à son obligation de respecter et garantir les droits
                 reconnus aux articles 4, 5, 7, 8 et 25 de la convention américaine relative
                 aux droits de l’homme (ibid., par. 63).
                    110. Selon la CIDH, les cas de détention illégale et arbitraire ou d’en-
                 lèvement, de torture et de disparition forcée étaient « le produit d’une
                 opération de renseignement policier » organisée, exécutée et dissimulée
                 par les fonctionnaires de la police nationale « au su et sur ordre des plus
                 hautes autorités du gouvernement du général Stroessner, et, au moins
                 pendant les phases initiales de planification des détentions ou des enlève-
                 ments, en étroite collaboration avec les autorités argentines » (ibid.,
                 par. 87). Tel était le mode opératoire de la pratique systématique et prou-
                 vée de la détention illégale et arbitraire, de la torture et de la disparition
                 forcée à l’époque des faits, dans le cadre de l’opération Condor (ibid.).
                    111. La CIDH a dénoncé en outre l’impunité générale dont jouissaient
                 les auteurs de ces graves violations des droits de l’homme et qui empêchait
                 de protéger ces droits. Elle a rappelé l’obligation générale de respecter les
                 droits reconnus dans la Convention américaine des droits de l’homme et
                 d’en garantir l’exercice (art. premier, par. 1), obligation générale dont pro-
                 cède celle d’enquêter sur les violations des droits ainsi garantis.
                    112. C’est pourquoi la CIDH a dit considérer que, dans les affaires
                 d’exécution extrajudiciaire, de disparition forcée et d’autres graves viola-
                 tions des droits de l’homme, la réalisation d’office et sans délai d’une
                 enquête constituait un élément fondamental pour la garantie des droits
                 menacés, tels que les droits à la vie, à l’intégrité de sa personne et à la
                 liberté (ibid., par. 88). Dans l’espèce en cause, le fait qu’aucune enquête
                 n’ait été diligentée sur les faits constituait, pour la CIDH, un facteur déter-
                 minant d’une pratique de violations systématiques des droits de l’homme
                 et favorisait l’impunité des responsables de ces violations (ibid., par. 90).

                 b) Affaires dans lesquelles la charge de la preuve pèse sur l’Etat mis en
                     cause, étant donné la difficulté pour le demandeur d’obtenir des éléments
                     de preuve
                    113. Dans son arrêt du 29 juillet 1988 en l’affaire Velásquez Rodríguez
                 c. Honduras, la CIDH s’est penchée sur la question des critères d’établisse-
                 ment de la preuve, en commençant par prendre acte de la prérogative
                 reconnue aux juridictions internationales d’apprécier librement les éléments
                 de preuve produits (par. 127). Elle a fait observer que, « pour une juridic-
                 tion internationale, les critères d’établissement de la preuve sont moins for-
                 mels que pour les systèmes judiciaires nationaux » (ibid., par. 128). Elle s’est
                 dite consciente qu’il est « particulièrement grave » d’imputer à un Etat par-
                 tie à la convention américaine relative aux droits de l’homme des violations

                                                                                             244




7 CIJ1077.indb 485                                                                                  18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                    244

                 de ces droits, telles que des disparitions forcées (CIDH, Velásquez Rodrí‑
                 guez c. Honduras, arrêt du 29 juillet 1988, par. 129) ; cela étant, les preuves
                 directes, testimoniales ou documentaires, ne sont pas les seules sur les-
                 quelles elle puisse s’appuyer. La preuve indiciaire et la présomption peuvent
                 aussi être prises en compte, dès lors que la CIDH peut « en déduire des
                 conclusions cohérentes » sur les faits (ibid., par. 130).
                    114. Les preuves indiciaires, poursuit la CIDH dans ce même arrêt,
                 peuvent revêtir une importance particulière dans des affaires de graves
                 violations des droits de l’homme telles que les affaires de disparition for-
                 cée, caractérisées par la volonté d’éliminer « tout indice susceptible de
                 révéler un enlèvement ou le sort des victimes ou le lieu où elles se trouvent »
                 (ibid., par. 131). La CIDH rappelle ensuite qu’« il ne faut pas confondre
                 [la protection internationale des droits de l’homme] et la justice pénale »,
                 puisque les Etats ne comparaissent pas devant elle comme sujets d’une
                 action pénale (ibid., par. 134).
                    115. Le but visé par le droit international des droits de l’homme, conti-
                 nue la CIDH, n’est pas de sanctionner les auteurs de violations de ces
                 droits, mais de réparer le préjudice causé aux victimes par les actions de
                 l’Etat responsable (ibid.). Dans les procès pour violations des droits de
                 l’homme, « la défense de l’Etat ne saurait reposer sur l’impossibilité pour
                 le demandeur de faire valoir des preuves qui, dans de nombreux cas, ne
                 peuvent être obtenues sans la coopération de l’Etat lui‑même » (ibid.,
                 par. 135), car c’est lui qui est « le mieux équipé pour clarifier les faits sur-
                 venus sur son territoire » (ibid., par. 136) 108.

                                            3. Jurisprudence de la CEDH
                    116. Comme celle des autres juridictions internationales des droits de
                 l’homme, la jurisprudence de la CEDH repose sur le principe de la liberté
                 d’appréciation de la preuve. Depuis quelques années, la démarche suivie
                 par la CEDH se rapproche de celle de la CIDH (supra). Ainsi, pendant
                 les premières décennies de son existence et jusqu’à la fin des années 1990,
                 la CEDH a régulièrement invoqué le critère de la preuve « au‑delà de tout
                 doute raisonnable » ; mais son interprétation n’en faisait absolument pas
                 un critère aussi exigeant que celui du droit pénal national, en particulier
                 dans les juridictions de common law. Le critère de la preuve « au‑delà de
                 tout doute raisonnable », appliqué par la CEDH, s’entendait en un sens
                 sui generis, dérivé de la convention européenne des droits de l’homme, et
                 certainement moins rigoureux que celui que les tribunaux pénaux natio-
                 naux appliquent à la recevabilité des preuves.


                    108 Au paragraphe 134 de son arrêt du 23 juin 2005 en l’affaire Yatama c. Nicaragua,

                 la CIDH a jugé utile de rappeler une fois de plus que, dans les affaires portées devant une
                 juridiction internationale des droits de l’homme, il peut très bien arriver que le demandeur
                 se trouve dans l’impossibilité de produire des éléments de preuve « qu’il ne peut obtenir
                 qu’avec la coopération » de l’Etat mis en cause.

                                                                                                        245




7 CIJ1077.indb 487                                                                                              18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)          245

                    117. C’est du banc de la CEDH elle‑même, sous la forme d’opinions
                 dissidentes de certains de ses juges, par exemple dans les affaires Labita
                 c. Italie (arrêt du 6 avril 2000) et Veznedaroglu c. Turquie (arrêt du
                 11 avril 2000), que sont issues les premières critiques du niveau trop élevé
                 du critère d’établissement de la preuve alors requis par la CEDH. Les
                 juges dissidents ont fait valoir que c’était imposer aux victimes de graves
                 violations de leurs droits une charge de la preuve impossible à supporter
                 que d’attendre d’elles qu’elles prouvent leurs allégations « au‑delà de tout
                 doute raisonnable » ; un tel critère de la preuve, applicable uniquement à
                 la « culpabilité pénale », ne s’applique pas à d’« autres domaines d’enquête
                 judiciaire », où « le critère de la preuve devrait être proportionné au but
                 visé par la recherche de la vérité » 109.
                    118. Dans l’opinion commune en partie dissidente qu’ils ont jointe à
                 l’arrêt de la CEDH en l’affaire Labita c. Italie, les juges Pastor Ridruejo,
                 Bonello, Makarczyk, Tulkens, Strážnická, Butkevych, Casadevall et
                 Zupančič ont fait valoir à juste titre que le critère d’évaluation de la
                 preuve « au‑delà de tout doute raisonnable » serait « inadéquat, voire
                 incohérent ou même impossible à utiliser », quand les autorités de l’Etat
                 en cause vont jusqu’à s’abstenir d’identifier les auteurs des graves viola-
                 tions alléguées par les requérants. Ce critère aboutirait, selon ces juges, à
                 limiter indûment la responsabilité de l’Etat. Toujours selon eux, « lorsque
                 les événements litigieux ne peuvent être connus que des autorités …, [o]n
                 peut même considérer alors que la charge de la preuve repose entre les
                 mains des autorités… » (CEDH, Labita c. Italie, arrêt du 6 avril 2000,
                 par. 1.)
                    119. Les juges dissidents poursuivent en opinant que la charge de la
                 preuve qui repose sur le requérant se trouve allégée lorsque les autorités
                 « n’ont pas mené des enquêtes [effectives] dont les résultats puissent être
                 connus de la Cour ». Et d’ajouter :
                          « Il convient enfin de rappeler que le critère de la preuve « au‑delà
                       de tout doute raisonnable » est employé dans certains systèmes juri-
                       diques, pour les affaires criminelles ; or, la Cour est appelée non pas
                       à juger de la culpabilité ou de l’innocence d’un individu ni à sanc-
                       tionner les auteurs d’une violation, mais à en protéger les victimes et
                       à réparer les préjudices causés par les actions de l’Etat responsable :
                       le test, la méthode et le niveau de preuve au regard de la responsabi-
                       lité au titre de la Convention diffèrent de ceux applicables dans les
                       divers systèmes nationaux pour ce qui est de la responsabilité des
                       individus en matière d’infractions pénales. » (Ibid.)
                    120. Ainsi, la nature même de certaines affaires de graves violations
                 des droits de l’homme portées devant la CEDH a mis en évidence qu’un
                 critère d’établissement de la preuve trop exigeant ou trop élevé est dérai-
                 sonnable quand l’Etat mis en cause exerce un entier contrôle sur les élé-

                    109 CEDH, Veznedaroglu c. Turquie, arrêt du 11 avril 2000, requête no 32357/96,

                 opinion en partie dissidente de M. Bonello, par. 12‑14.

                                                                                               246




7 CIJ1077.indb 489                                                                                    18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                     246

                 ments de preuve ou possède une connaissance exclusive des faits, et que
                 les victimes présumées se trouvaient dans une situation de grande vulné-
                 rabilité ou sans défense. Comme la CIDH, la CEDH a accepté de trans-
                 férer, chaque fois que nécessaire, la charge de la preuve à l’Etat mis en
                 cause et de procéder par déduction à partir d’indices et de présomptions
                 de fait, dans l’intérêt de l’équité de la procédure et à la lumière du prin-
                 cipe de l’égalité des armes.
                    121. Dans son arrêt du 18 septembre 2009 en l’affaire Varnava et autres
                 c. Turquie, la CEDH a expressément reconnu que, même si l’on part du
                 critère de la preuve « au‑delà de tout doute raisonnable », il existe des
                 situations où ce critère ne doit pas être appliqué trop rigoureusement et où
                 il se prête à un assouplissement (par. 182). Lorsque les éléments en cause,
                 dans leur totalité ou pour une large part, sont connus exclusivement des
                 autorités, toute blessure, mort ou disparition survenue quand la victime
                 était sous le contrôle des autorités donne lieu à de fortes présomptions de
                 fait. La charge de la preuve pèse alors sur les autorités, qui doivent fournir
                 une explication satisfaisante et convaincante (CEDH, Varnava et autres
                 c. Turquie, arrêt du 18 septembre 2009, par. 183). Il en est de même quand
                 des personnes sont trouvées blessées ou mortes dans une zone sous le
                 contrôle des seules autorités de l’Etat, les événements en cause étant alors
                 connus exclusivement de ces autorités (ibid., par. 184).

                                                   4. Analyse générale
                    122. Comme je l’ai montré dans le présent exposé de mon opinion dis-
                 sidente, les juridictions internationales des droits de l’homme n’appliquent
                 pas un critère exigeant ou élevé d’établissement de la preuve dans les
                 affaires de graves violations des droits de l’homme ; conscientes de la dif-
                 ficulté de produire les preuves voulues, elles ont eu recours aux présomp-
                 tions de fait et procédé par déduction, et elles sont allées jusqu’à renverser
                 le fardeau de la preuve. La CIDH procède ainsi depuis le début de sa
                 jurisprudence et la CEDH s’y est mise plus récemment. Ces deux Cours
                 pratiquent la libre appréciation des preuves.
                    123. Le critère qu’elles appliquent est assurément moins exigeant que
                 le critère de la preuve « au‑delà de tout doute raisonnable » des tribunaux
                 pénaux nationaux. Tel est le cas, et à juste titre, dans les affaires de viola-
                 tions flagrantes, systématiques et généralisées des droits de l’homme, où
                 elles s’estiment tenues de procéder encore plus énergiquement par pré-
                 somptions et déductions, et cela dans l’intérêt ultime des victimes en quête
                 de justice. Cette importante question commence à susciter l’intérêt de la
                 doctrine et des auteurs 110.
                    110 Pour des études récentes sur le sujet, voir, en ce qui concerne la CIDH, A. A. Cançado

                 Trindade, El Ejercicio de la Función Judicial Internacional — Memorias de la Corte Inter­
                 americana de Derechos Humanos, 3e éd., Belo Horizonte (Brésil), Ed. Del Rey, 2013,
                 p. 60‑79 et 137‑142 ; et en ce qui concerne la CEDH, M. O’Boyle et N. Brady, « Investi-
                 gatory Powers of the European Court of Human Rights », European Human Rights Law
                 Review, vol. 4, 2013, p. 378‑391.

                                                                                                         247




7 CIJ1077.indb 491                                                                                               18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                      247

                    124. Il est à regretter que la Cour n’ait tenu compte d’aucune de ces
                 récentes évolutions de la jurisprudence dans le présent arrêt. A mon avis,
                 elle pouvait et devait le faire, car ce sujet a été traité par les Parties dès le
                 moment où, à l’audience, je leur ai adressé à toutes deux la question men-
                 tionnée au paragraphe 97 ci‑dessus. La Cour a préféré s’en tenir à un
                 critère d’établissement de la preuve exigeant et élevé en la présente affaire
                 Croatie c. Serbie (2015), comme elle l’avait fait il y a huit ans dans l’af-
                 faire Bosnie‑Herzégovine c. Serbie‑et‑Monténégro (arrêt de 2007). Je me
                 permets d’ajouter que la doctrine, en étudiant la complémentarité entre la
                 responsabilité de l’Etat et la responsabilité individuelle dans les crimes
                 internationaux (malgré leurs régimes distincts) 111, s’est également intéres-
                 sée aux orientations et aux apports de la jurisprudence des juridictions
                 internationales des droits de l’homme (CIDH et CEDH, supra), notam-
                 ment en ce qui concerne l’administration de la preuve et le transfert de la
                 charge de la preuve 112.


                                VIII. Le critère d’établissement de la preuve
                                           dans la jurisprudence
                                   des tribunaux pénaux internationaux

                    125. Je passerai maintenant au critère d’établissement de la preuve dans
                 la jurisprudence des tribunaux pénaux internationaux. Nous y découvrirons
                 que l’intention de commettre le génocide peut se prouver par déduction en
                 l’absence de preuve directe. De fait, exiger dans tous les cas des preuves
                 directes ou expresses de l’intention génocidaire ne correspond pas à la juris-
                 prudence des tribunaux pénaux internationaux, outre qu’une telle exigence
                 n’est ni pratique ni réaliste. En l’absence de preuve expresse de l’intention,
                 celle‑ci peut se déduire des faits et des circonstances. On en trouvera ci‑­
                 dessous des exemples, ainsi que des renvois à la jurisprudence pertinente.

                                       1. Déduire l’intention à partir d’indices
                                        (jurisprudence du TPIR et du TPIY)
                   126. La jurisprudence du Tribunal pénal international pour le Rwanda
                 (TPIR) a conclu que l’intention de commettre le génocide peut être
                     111 Voir par exemple B. I. Bonafè, The Relationship between State and Individual Responsi‑

                 bilily for International Crimes, Leyde, Nijhoff, 2009, p. 11‑255 ; A. A. Cançado Trindade,
                 « Complementarity between State Responsibility and Individual Responsibility for Grave
                 Violations of Human Rights : The Crime of State Revisited », International Responsibi‑
                 lity Today — Essays in Memory of O. Schachter (dir. publ. M. Ragazzi), Leyde, Nijhoff,
                 2005, p. 253‑269 ; A. Nollkaemper, « Concurrence between Individual Responsibility and
                 State Responsibility in International Law », International and Comparative Law Quarterly,
                 vol. 52, 2003, p. 615‑640.
                     112 Voir par exemple P. Gaeta, « Génocide d’Etat et responsabilité pénale individuelle »,

                 Revue générale de droit international public, vol. 111, 2007, p. 273‑284, en particulier
                 p. 279 ; P. Gaeta, « On What Conditions Can a State Be Held Responsible for Genocide ? »,
                 European Journal of International Law, vol. 18, 2007, p. 646.

                                                                                                          248




7 CIJ1077.indb 493                                                                                                18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                 248

                 déduite des faits et des circonstances. Ainsi, dans son jugement du
                 6 décembre 1999 en l’affaire Rutaganda, le TPIR a dit considérer que, « en
                 pratique, l’intention est déterminée, au cas par cas, par une déduction
                 tirée des é1éments de preuve d’ordre matériel qui lui ont été soumis, y
                 compris ceux qui permettent d’établir l’existence chez l’accusé d’une ligne
                 de conduite délibérée » (par. 61‑63) 113. De même, dans son jugement du
                 15 mai 2003 en l’affaire Semanza, il a déclaré que « la mens rea peut se
                 déduire des agissements de l’auteur présumé du crime » (par. 313).
                    127. De plus, et dans le même ordre d’idées, la chambre de première
                 instance du TPIR a conclu, dans son jugement du 7 juin 2001 en l’affaire
                 Bagilishema, que
                       « le contexte de perpétration des actes allégués peut … aider la
                       Chambre à déterminer l’intention de l’accusé, en particulier lorsque
                       ses propos et ses actes ne font pas apparaître cette intention. La
                       Chambre relève cependant que lorsque l’on a recours au contexte
                       pour déduire l’intention de l’accusé, on doit le faire par référence à la
                       conduite même de l’accusé. La Chambre est d’avis que l’intention de
                       l’accusé devrait se déduire, avant tout, de ses propos et de ses actes,
                       et ressortir clairement d’une ligne de conduite délibérée. » (Par. 63.)
                    128. Dans un jugement du 2 septembre 1998 en l’affaire Akayesu qui a
                 fait date, le TPIR a dit considérer que « l’intention est un facteur d’ordre
                 psychologique qu’il est difficile, voire impossible, d’appréhender » et que,
                 « à défaut d’aveux de la part d’un accusé, son intention peut se déduire »
                 des facteurs suivants : a) « contexte général de perpétration d’autres actes
                 répréhensibles systématiquement dirigés contre le même groupe » ;
                 b) « échelle des atrocités commises » ; c) « caractère général des atrocités
                 commises dans une région ou un pays » ; d) « le fait de délibérément et
                 systématiquement choisir les victimes en raison de leur appartenance à un
                 groupe particulier tout en excluant les autres groupes » ; e) « la doctrine
                 générale du projet politique inspirant les actes incriminés » ; f) la commis-
                 sion de graves violations contre les membres d’un groupe en leur qualité
                 expresse de membres de ce groupe ; g) « la répétition d’actes de destruc-
                 tion discriminatoires » ; et h) « la perpétration d’actes portant atteinte au
                 fondement du groupe, ou à ce que les auteurs des actes considèrent
                 comme tel » et « qui sont commis dans le cadre de la même ligne de
                 conduite » (par. 521 et 523‑524).
                    129. Peu de temps après, dans son jugement du 21 mai 1999 en l’affaire
                 Kayishema et Ruzindana, le TPIR, tout en admettant la difficulté de prou-
                 ver l’intention de l’auteur, a dit aussi que « son existence peut être établie
                 de manière convaincante à partir des actes de l’auteur, y compris au
                 moyen de preuves indirectes ». Il a encore déclaré que « l’intention peut
                 être déduite soit des propos soit des actes de l’auteur, et peut être établie
                 par la mise en évidence d’une ligne de conduite délibérée ». Le TPIR a

                   113 Voir aussi le jugement en première instance du TPIR du 27 janvier 2000 en l’affaire

                 Musema, par. 167.

                                                                                                     249




7 CIJ1077.indb 495                                                                                           18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)         249

                  proposé les indices suivants : a) « le nombre des membres du groupe vic-
                  times de l’acte incriminé » ; b) « le fait de s’attaquer physiquement au
                  groupe ou à ses biens » ; c) « l’usage de termes insultants à l’égard des
                  membres du groupe » ; d) « les armes utilisées et la gravité des blessures
                  subies par les victimes » ; e) « le caractère méthodique de la planification » ;
                  f) « le caractère systématique du crime » ; et g) « l’étendue relative de la
                 destruction, ou de la tentative de destruction, du groupe » (TPIR,
                 ­Kayishema et Ruzindana, jugement du 21 mai 1999, par. 93 et 527).
                     130. Plus tard, dans son arrêt du 7 juillet 2006 en l’affaire Gacumbitsi,
                  le TPIR a déclaré que, « de par sa nature même, l’intention est générale-
                  ment difficile à établir de façon directe », et que par conséquent elle devait
                  s’inférer des faits et des circonstances de l’affaire, tels que le fait d’avoir
                  commis systématiquement des atrocités contre un groupe donné ou « la
                  récurrence d’actes destructifs et discriminatoires » (par. 40‑41). Dans une
                  veine similaire, le TPIY, dans son arrêt du 5 juillet 2001 en l’affaire Jelisić,
                  a formulé l’observation suivante :
                          « Quant à la preuve de l’intention spécifique, elle peut, à défaut
                       d’éléments de preuve directs et explicites, procéder d’un certain
                       nombre de faits et de circonstances, tels le contexte général, la perpé-
                       tration d’autres actes répréhensibles systématiquement dirigés contre
                       le même groupe, l’ampleur des atrocités commises, le fait de viser
                       systématiquement certaines victimes en raison de leur appartenance
                       à un groupe particulier, ou la récurrence d’actes destructifs et discri-
                       minatoires. » (Par. 47.)
                 Le TPIY a par ailleurs précisé, dans son arrêt du 19 avril 2004 en l’affaire
                 Krstić, que, lorsque l’on se fonde sur la preuve de l’intention d’un accusé
                 obtenue par déduction, « celle‑ci doit être la seule raisonnable possible
                 compte tenu des éléments réunis » (par. 41).

                                   2. Critère d’établissement de la preuve :
                                   contestations d’un niveau de preuve élevé

                 a) Affaire Karadžić (2013)
                    131. Dans son arrêt du 26 février 2007 en l’affaire de l’Application de la
                 convention pour la prévention et la répression du crime de génocide (Bosnie‑­
                 Herzégovine c. Serbie‑et‑Monténégro), la Cour, évoquant les camps de
                 Keraterm à Prijedor, Kazneno‑Popravní Dom à Foča et Omarska à Pri-
                 jedor, a déclaré que, « [a]yant examiné avec attention les affaires portées
                 devant le TPIY ainsi que les décisions de ses chambres », elle avait constaté
                 « qu’aucune des personnes déclarées coupables n’avait été considérée
                 comme ayant agi avec une intention spécifique (dolus specialis) »
                 (par. 277). Or la chambre d’appel du TPIY, dans son arrêt du 11 juil-
                 let 2013 en l’affaire Karadžić, a conclu que « la question de savoir si
                 [Radovan Karadžić] est coupable des crimes de génocide commis dans les
                 municipalités reste ouverte » (par. 116).

                                                                                              250




7 CIJ1077.indb 497                                                                                   18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)              250

                   132. Dans son arrêt en l’affaire Karadžić, la chambre d’appel du TPIY
                 a rétabli le chef 1 (génocide) de l’acte d’accusation ; elle a fait référence
                 aux sept municipalités de Bosnie‑Herzégovine dont le territoire était
                 revendiqué par les Serbes de Bosnie (par. 57) ; et elle a mentionné les
                 camps de Keraterm à Prijedor, Kazneno‑Popravní Dom à Foča et
                 Omarska à Prijedor (TPIY, Karadžić, arrêt du 11 juillet 2013, par. 48).
                 Elle a conclu ainsi :
                             « [La Chambre d’appel] est convaincue que les éléments de preuve
                           à charge, lorsqu’ils sont appréciés à leur valeur maximale, montrent
                           que les Musulmans et les Croates de Bosnie ont été soumis à des
                           conditions d’existence, notamment le surpeuplement, la privation de
                           nourriture et le manque d’accès aux soins médicaux, susceptibles
                           d’entraîner leur destruction physique. » (Ibid., par. 49.).
                   133. Toujours dans le même arrêt du 11 juillet 2013, la chambre d’ap-
                 pel du TPIY a fait cette importante déclaration :
                              « La Chambre d’appel rappelle également que, de par sa nature
                           même, l’intention génocidaire est généralement difficile à établir de
                           façon directe. Comme la Chambre de première instance l’a admis, en
                           l’absence de preuve directe, l’intention génocidaire peut se déduire d’un
                           certain nombre de faits et de circonstances, tels le contexte général, la
                           perpétration d’autres actes répréhensibles systématiquement dirigés
                           contre le même groupe, l’ampleur des atrocités commises, le fait de viser
                           systématiquement certaines victimes en raison de leur appartenance à
                           un groupe particulier, la récurrence d’actes destructifs et discrimina‑
                           toires ou l’existence d’un plan ou d’une politique. » 114 (Ibid., par. 80.)
                 Au sujet des « constatations et [de] l’appréciation [des] éléments de
                 preuve », la chambre d’appel du TPIY a rappelé, au paragraphe 94 de son
                 arrêt du 11 juillet 2013 en l’affaire Karadžić, qu’elle n’est liée ni par les
                 conclusions tirées par les chambres de première instance du TPIY ou par
                 la CIJ, ni par les appréciations qu’elles portent. Elle a fait savoir claire-
                 ment qu’elle n’approuvait pas un niveau de preuve élevé.

                 b) Affaire Tolimir (2012)
                    134. Dans un autre arrêt récent, celui du 12 décembre 2012 en l’af-
                 faire Tolimir, la chambre d’appel du TPIY a soutenu que
                           « [f]aute de preuves directes permettant de déterminer si les « condi-
                           tions d’existence » imposées au groupe visé devaient entraîner sa des-
                           truction physique, une Chambre peut tenir compte de « la probabilité
                           objective que ces conditions entraînent la destruction physique d’une
                           partie du groupe » et d’éléments tels que la nature des conditions
                           imposées, la période durant laquelle les membres du groupe y ont été

                     114   Les italiques sont de moi.

                                                                                                  251




7 CIJ1077.indb 499                                                                                       18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                  251

                       soumis et les caractéristiques du groupe visé, telles que sa vulnérabi-
                       lité. » (TPIY, Tolimir, arrêt du 12 décembre 2012, par. 742.)
                    135. La chambre d’appel a ensuite fait valoir que « les signes de l’inten-
                 tion génocidaire sont cependant rarement manifestes, et il est donc permis
                 de déduire l’existence d’une telle intention en se fondant sur « tous les
                 éléments de preuve, pris ensemble » ». Elle a ajouté que
                       « [d]ans le cadre de cette analyse, il convient de prendre en compte
                       notamment le contexte général, la perpétration d’autres actes répréhen-
                       sibles systématiquement dirigés contre le même groupe, l’ampleur des
                       atrocités commises, le fait de viser systématiquement certaines victimes
                       en raison de leur appartenance à un groupe particulier, ou la récurrence
                       d’actes destructifs et discriminatoires. L’existence d’un plan ou d’une
                       politique et l’intention formulée dans des discours publics ou lors de
                       réunions avec d’autres personnes peuvent aussi permettre de déduire que
                       l’auteur était animé de l’intention spécifique requise. » (Ibid., par. 745.)
                    136. Pour résumer, même en l’absence de preuves directes, l’intention
                 génocidaire peut être déduite d’indices et d’un contexte général et systé-
                 matique d’extrême violence et de destruction. Puis‑je ajouter que le souci
                 de la nécessaire protection des personnes et des groupes en situation de
                 vulnérabilité fait partie, depuis une vingtaine d’années déjà, de l’héritage
                 de la deuxième conférence mondiale sur les droits de l’homme, qui s’est
                 tenue en 1993 à Vienne 115. On observera qu’il en résulte aujourd’hui une
                 convergence croissante entre le droit international des droits de l’homme,
                 le droit international humanitaire et le droit international des réfugiés,
                 ainsi que le droit pénal international, considérés dans leur ensemble.

                 c) Affaire Milošević (2004)
                     137. Au cours de la procédure en l’affaire Bosnie‑Herzégovine c.
                 ­Serbie‑et‑Monténégro (2007), la Cour n’a pas voulu censurer le refus par
                  la Serbie de produire les documents non expurgés de son Conseil suprême
                  de défense, apparemment pour ne pas empiéter sur sa souveraineté. Elle a
                  défendu avec insistance son niveau élevé de preuve. Or la chambre de
                  première instance du TPIY, dans sa décision du 16 juin 2004 relative à la
                  demande d’acquittement en l’affaire Milošević, a conclu que

                       « les éléments de preuve suffisent à établir qu’un génocide a été com-
                       mis à Brčko, Prijedor, Sanski Most, Srebrenica, Bijeljina, Ključ et
                       Bosanski Novi et … que l’accusé a participé à une entreprise crimi-
                       nelle commune, avec les dirigeants serbes de Bosnie, dont le but et

                    115 Voir A. A. Cançado Trindade, A Proteção dos Vulneráveis como Legado da II Confe­

                 rência Mundial de Direitos Humanos (1993-2013) [La protection des personnes vulnérables
                 comme legs de la deuxième conférence mondiale des droits de l’homme (1993-2013)], op. cit.
                 supra note 79, p. 13‑356.

                                                                                                      252




7 CIJ1077.indb 501                                                                                            18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)               252

                           l’intention étaient d’exterminer une partie des Musulmans de Bosnie
                           en tant que groupe » (TPIY, Milošević, décision du 16 juin 2004,
                           par. 289 ; voir aussi par. 288).
                    138. Le jugement définitif en l’affaire Milošević n’a pu être rendu en rai-
                 son du décès de l’accusé. Quant à la décision du 16 juin 2004 de la chambre
                 de première instance du TPIY, bien qu’elle ait été pertinente pour l’arrêt du
                 26 février 2007 de la CIJ, celle‑ci a préféré ne lui accorder aucun poids 116. Le
                 niveau de preuve élevé requis par la Cour — et critiqué par une tendance de
                 la doctrine — est certes justifié en matière de responsabilité pénale interna-
                 tionale individuelle, où l’on risque l’incarcération, mais non en matière de
                 responsabilité internationale de l’Etat, où n’est recherché qu’une satisfaction
                 ou un jugement déclaratoire pour lesquels une simple preuve prépondérante
                 serait appropriée, avec un critère d’établissement de la preuve moins élevé
                 que pour juger les crimes internationaux commis par des personnes 117.

                                                   3. Analyse générale
                    139. Il ressort donc clairement de la jurisprudence des tribunaux pénaux
                 internationaux que la preuve de l’intention génocidaire peut être déduite
                 des facteurs précités (comme par exemple l’existence d’un plan ou d’une
                 politique de destruction) concernant les faits et les circonstances de l’affaire.
                 Même en l’absence de preuves directes, la découverte de ces facteurs peut
                 permettre d’établir par déduction l’existence d’une intention génocidaire
                 chez les auteurs des actes incriminés. Dans la présente affaire Croatie c. Ser‑
                 bie, les parties elles‑mêmes ont échangé des arguments sur la question de
                 savoir si l’intention génocidaire pouvait être prouvée par voie de déduction.
                    140. La Croatie, par exemple, a soutenu que « les Parties semblent être
                 d’accord que la Cour … peut prouver l’intention génocidaire en la dédui-
                 sant des faits » 118. Elle a soutenu que la Serbie « reconnaît au para-
                 graphe 135 de son contre‑mémoire qu’il est difficile de faire apparaître par
                 des preuves directes l’intention de commettre le génocide, élément moral
                 du crime ». Le demandeur évoque ensuite « la possibilité … de s’appuyer
                 sur des indices et de produire des preuves à partir des faits » 119.
                    141. Je me permets de rappeler que, malgré toutes les décisions préci-
                 tées tirées de la jurisprudence des tribunaux pénaux internationaux, qui
                 s’ajoutent à la jurisprudence des juridictions internationales des droits de
                 l’homme, la Cour a soutenu à ce sujet, dans son arrêt de 2007 en l’affaire
                 Bosnie‑Herzégovine c. Serbie‑et‑Monténégro, que
                           « [l]e dolus specialis, l’intention spécifique de détruire le groupe en tout
                           ou en partie, doit être établi en référence à des circonstances précises, à
                     116Voir D. Groome, op. cit. infra note 117, p. 964‑965.
                     117Voir par exemple D. Groome, « Adjudicating Genocide : Is the International Court
                 of Justice Capable of Judging State Criminal Responsibility ? », Fordham International
                 Law, vol. 31, 2008, p. 933.
                    118 Réplique de la Croatie, par. 2.11.
                    119 Ibid., par. 2.12.



                                                                                                   253




7 CIJ1077.indb 503                                                                                         18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)         253

                       moins que l’existence d’un plan général tendant à cette fin puisse être
                       démontrée de manière convaincante ; pour qu’une ligne de conduite
                       puisse être admise en tant que preuve d’une telle intention, elle devrait
                       être telle qu’elle ne puisse qu’en dénoter l’existence. » (Par. 373.)
                    142. Etant donné la jurisprudence des tribunaux internationaux
                 contemporains sur la question (voir supra les sections V et VI), la Cour
                 semble avoir adopté, aux fins de la qualification de génocide, un niveau
                 de preuve trop élevé et qui ne semble pas conforme à la jurisprudence
                 constante des tribunaux pénaux internationaux et des juridictions inter-
                 nationales des droits de l’homme en matière de preuve (voir aussi infra).
                 La Cour semble s’être imposée un critère de la preuve trop exigeant pour
                 pouvoir convaincre de complicité de génocide le régime serbe de l’époque
                 de la guerre en Croatie. Or la jurisprudence des tribunaux internationaux
                 contemporains veut qu’en l’absence de preuves directes l’intention puisse
                 être déduite de preuves circonstancielles.
                    143. En dernier ressort, l’intention ne peut être établie que par voie de
                 déduction, à partir de facteurs tels que l’existence d’un plan ou d’une poli-
                 tique générale, le fait de prendre systématiquement pour cible un groupe
                 humain donné, l’ampleur des atrocités commises, l’emploi de termes
                 dépréciatifs, etc. Les tentatives visant à imposer un critère élevé d’établis-
                 sement de la preuve de génocide et à discréditer certains moyens de preuve
                 tels que les dépositions de témoins sont très regrettables, car elles finissent
                 par faire du génocide un crime presque impossible à démontrer et à réduire
                 quasiment la convention sur le génocide à l’état de lettre morte. Il ne peut
                 en résulter que l’impunité pour les auteurs de génocide — Etats et indivi-
                 dus —, l’abandon de tout espoir d’obtenir justice pour les victimes. C’est
                 remplacer l’état de droit par l’absence de droit.
                    144. Il me faut ajouter ici une mise en garde contre ce qui semble être
                 une déplorable déconstruction de la convention sur le génocide. Il est
                 inadmissible que l’on puisse se contenter de qualifier une situation de
                 « conflit armé » pour se prémunir contre une accusation de génocide. L’un
                 n’exclut pas l’autre. A ce sujet, on sait pertinemment que les auteurs de
                 génocide prétendront presque toujours qu’ils participaient à un conflit
                 armé et que leurs actes étaient commis « dans le cadre d’un conflit mili-
                 taire en cours » ; or « le génocide peut être un moyen de réaliser des objec-
                 tifs militaires tout comme un conflit militaire peut être un moyen de
                 planifier un génocide » 120.
                    145. Appelée à statuer en la présente affaire, la Cour aurait dû garder à
                 l’esprit l’importance de la convention sur le génocide en tant que traité fon-
                 damental relatif aux droits de l’homme, ainsi que son caractère historique
                 pour l’humanité. Une affaire comme celle‑ci doit être tranchée non pas sous
                 l’angle de la responsabilité de l’Etat, mais à la lumière de l’impératif de
                 protéger la vie et l’intégrité de groupes humains qui relèvent de la juridic-

                   120 R. Park, « Proving Genocidal Intent : International Precedent and the ECCC

                 Case 002 », Rutgers Law Review, vol. 63, 2010, p. 169‑170 et 150-152.

                                                                                             254




7 CIJ1077.indb 505                                                                                  18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                   254

                 tion de l’Etat concerné, et ce, d’autant plus lorsque ces groupes se trouvent
                 en situation de grande vulnérabilité, voire sans défense. La vie et l’intégrité
                 des personnes doivent l’emporter sur les arguments invoquant la souverai-
                 neté de l’Etat, surtout quand on sait les abus qui sont commis en son nom.
                    146. L’histoire nous apprend que, malheureusement, des génocides ont
                 été commis en exécution de politiques d’Etat. En rendant presque impos-
                 sible l’application aux Etats de la convention sur le génocide, on risque de
                 vider celle‑ci de son sens. On risque aussi de créer une situation où les
                 crimes exorbitants de certains Etats, équivalents au génocide, resteraient
                 impunis — d’autant plus qu’il n’existe pas actuellement de convention
                 internationale sur les crimes contre l’humanité. Le génocide est en fait un
                 crime exorbitant commis — plus souvent 121 qu’on ne serait naïvement
                 porté à le croire — sous la direction ou avec la complicité bienveillante
                 d’un Etat souverain et de son appareil.
                    147. Au cours de l’histoire, des massacres et des atrocités récurrents et
                 l’extermination de groupes entiers de population, dans le cadre de plans
                 et de politiques prémédités et froidement mis au point, ont pu s’appuyer
                 sur l’appareil d’Etat et les pouvoirs publics, avec leurs fonctionnaires et
                 leurs ressources matérielles et prétendument « humaines ». La science his-
                    121 Voir par exemple, entre autres ouvrages, Y. Ternon, Guerres et génocides au

                 XXe siècle, Paris, Éd. Odile Jacob, 2007, p. 9‑379 ; B. Bruneteau, Le siècle des génocides,
                 Paris, Armand Colin, 2004, p. 5‑233 ; B. A. Valentino, Final Solutions — Mass Killing
                 and Genocide in the Twentieth Century, Ithaca/Londres, Cornell University Press, 2004,
                 p. 1‑309 ; G. Bensoussan, Europe — Une passion génocidaire, Paris, Ed. Mille et Une
                 Nuits, 2006, p. 7‑460 ; S. Totten, W. S. Parsons et I. W. Charny (dir. publ.), Century of
                 Genocide — Eyewitness Accounts and Critical Views, New York/Londres, Garland Publ.,
                 1997, p. 3‑466 ; B. Kiernan, Blood and Soil — A World History of Genocide and Extermi‑
                 nation from Sparta to Darfur, New Haven/Londres, Yale University Press, 2007, p. 1‑697 ;
                 R. Gellately et B. Kiernan (dir. publ.), The Specter of Genocide — Mass Murder in Histo‑
                 rical Perspective, Cambridge University Press, 2010 [réimpr.], p. 3‑380 ; D. Olusoga et
                 C. W. Erichsen, The Kaiser’s Holocaust — Germany’s Forgotten Genocide, Londres, Faber
                 & Faber, 2011, p. 1‑379 ; J.‑B. Racine, Le génocide des Arméniens — Origine et perma‑
                 nence du crime contre l´humanité, Paris, Dalloz, 2006, p. 61‑102 ; R. G. Suny, F. M. Göçek
                 et N. M. Naimark (dir. publ.), A Question of Genocide, Oxford University Press,
                 2013, p. 3‑414 ; G. Chaliand et Y. Ternon, 1915, le génocide des Arméniens, Bruxelles,
                 Ed. Complexe, 2006 (rééd.), p. 3‑199 ; I. Chang, The Rape of Nanking — The Forgotten
                 Holocaust of World War II, Londres, Penguin Books, p. 14‑220 ; N. M. Naimark, Stalin’s
                 Genocides, Princeton (New Jersey), Princeton University Press, 2012 [réimpr.], p. 1‑154 ;
                 E. Kogon, L’Etat SS — Le système des camps de concentration allemands [1947], [Paris,]
                 Ed. Jeune Parque, 1993, p. 7‑447 ; L. Rees, El Holocausto Asiático, Barcelone, Crítica Ed.,
                 2009, p. 13‑212 ; B. Kiernan, Le génocide au Cambodge (1975‑1979), Paris, Gallimard,
                 1998, p. 7‑702 ; B. Allen, Rape Warfare — The Hidden Genocide in Bosnia-Herzegovina and
                 Croatia, Minneapolis/Londres, University of Minnesota Press, 1996, p. 1‑162 ; G. Prunier,
                 Africa´s World War — Congo, the Rwandan Genocide, and the Making of a Continental
                 Catastrophe, Oxford University Press, 2010, p. 1‑468 ; K. Moghalu, Rwanda´s Genocide
                 — The Politics of Global Justice, New York, Palgrave, 2005, p. 1‑236 ; J.‑P. Chrétien et
                 M. Kabanda, Rwanda — Racisme et génocide — l´idéologie hamitique, Paris, Ed. Belin,
                 2013, p. 7‑361 ; S. Leydesdorff, Surviving the Bosnian Genocide — The Women of Srebrenica
                 Speak, Bloomington/Indianapolis, Indiana University Press, 2011, p. 1‑229 ; M. W. Daly,
                 Darfur’s Sorrow — A History of Destruction and Genocide, Cambridge University Press,
                 2007, p. 1‑316.

                                                                                                       255




7 CIJ1077.indb 507                                                                                             18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                        255

                 torique montre que, tout au long du XXe siècle, une série de génocides et
                 autres atrocités ont été planifiés, organisés et exécutés en tant que poli-
                 tique d’Etat, par des gouvernants qui dissimulaient derrière un discours
                 euphémistique un processus de déshumanisation des victimes 122.
                    148. Toutes sortes de campagnes de destruction généralisée et systéma-
                 tique se sont déroulées avec en toile de fond une propagande idéologique
                 qui neutralisait le sens moral, glorifiait la brutalité et effaçait tout sens des
                 responsabilités et tout sentiment de culpabilité. Tout était subsumé dans
                 une entité organique et totalitaire. Des massacres ont souvent été commis
                 sans que les membres de la famille des victimes bénéficient de quelque
                 réparation que ce soit 123. En plus, ces campagnes d’atrocités massives
                 sont loin d’avoir été toutes portées devant des tribunaux internationaux.
                 Certes quelques‑unes l’ont été ; mais si, dans une procédure internationale
                 visant à appliquer la convention sur le génocide, on rend les éléments du
                 génocide trop difficiles à prouver, on ne fera que perpétuer l’impunité et
                 créer une situation d’anarchie tout à fait contraire à l’objet et au but de la
                 Convention.


                           IX. Campagne de destruction systématique et généralisée :
                                   établissement des faits et jurisprudence

                    149. Je passerai maintenant aux activités d’établissement des faits qui
                 ont été menées et aux rapports qui ont été rédigés à l’époque même où
                 étaient commises ces graves violations du droit international des droits de
                 l’homme et du droit international humanitaire, lesquelles constituaient une
                 véritable campagne de destruction systématique. Je me réfère aux activi-
                 tés d’établissement des faits et aux rapports du rapporteur spécial de
                 l’ex‑Commission des droits de l’homme des Nations Unies (1992‑1993) et
                 de la Commission d’experts du Conseil de sécurité (1993‑1994). Je m’ef-
                 forcerai d’en dégager les éléments pertinents pour l’examen de la présente
                 affaire.


                     122 Voir la partie XIII ci-après.
                     123 E. Staub, The Roots of Evil — The Origins of Genocide and Other Group Violence,
                 Cambridge University Press, 2005 [réimpr.], p. 7‑8, 10, 19, 24, 29, 107, 109, 119, 121‑123,
                 129, 142, 151, 183‑187, 221, 225, 227 et 264 ; D. Muchnik et A. Garvie, El Derrumbe
                 del Humanismo — Guerra, Maldad y Violencia en los Tiempos Modernos, Buenos Aires/
                 Barcelone, Edhasa, 2007, p. 36‑37, 116, 128, 135-136, 142, 246 et 250. Voir aussi, entre
                 autres ouvrages, V. Klemperer, LTI — A Linguagem do Terceiro Reich, Rio de Janeiro,
                 Contraponto Ed. 2009, p. 11‑424 ; D. J. Goldhagen, Worse than War — Genocide,
                 Eliminationism, and the Ongoing Assault on Humanity, Londres, Abacus, 2012 [rééd.],
                 p. 6‑564 ; J. Sémelin, Purificar e Destruir — Usos Políticos dos Massacres e dos Genocídios,
                 Rio de Janeiro, DIFEL, 2009, p. 19‑532 ; M. Kullashi, Effacer l´autre — Identités cultu‑
                 relles et identités politiques dans les Balkans, Paris, L’Harmattan, 2005, p. 7‑246 ; S. Matton,
                 Srebrenica — Un génocide annoncé, Paris, Flammarion, 2005, p. 21‑420 ; P. Mojzes, Balkan
                 Genocides — Holocaust and Ethnic Cleansing in the Twentieth Century, Lanham, Rowman
                 & Littlefield Publs., 2011, p. 34‑229.

                                                                                                            256




7 CIJ1077.indb 509                                                                                                  18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)           256

                 1. Rapports de l’ex‑Commission des droits de l’homme des Nations Unies
                   faisant état d’une campagne de destruction systématique (1992‑1993)
                    150. On trouve dans les rapports sur la situation des droits de l’homme
                 dans le territoire de l’ancienne Yougoslavie du rapporteur spécial de
                 l’ex‑Commission des droits de l’homme, M. Tadeusz Mazowiecki, des allé-
                 gations de crimes contre la population croate commis par des entités offi-
                 cielles ou paramilitaires serbes. Ces rapports mettent en évidence des faits
                 susceptibles d’aider à prouver l’existence d’une campagne de destruction
                 systématique, pendant les attaques lancées en Croatie en particulier. Le rap-
                 port du 28 août 1992 124, par exemple, rapporte la preuve que les magasins et
                 les entreprises appartenant à des Croates ont été brûlés ou pillés (par. 12).
                    151. Le rapporteur spécial y signale d’autres formes d’intimidation, qui
                 consistent à tirer des coups de feu ou à lancer des explosifs contre des mai-
                 sons appartenant à des membres des autres groupes ethniques (rapport du
                 28 août 1992, par. 13). Les attaques d’églises et de mosquées font également
                 partie de la campagne d’intimidation (ibid., par. 16). Une autre tactique
                 « consiste à assiéger une ville, en bombardant les centres habités par la popu-
                 lation civile et en coupant l’approvisionnement en denrées alimentaires et
                 autres denrées essentielles » (ibid., par. 16). Des centres culturels sont visés et
                 des tireurs embusqués tirent sur des « civils innocents » ; il est aussi « dange-
                 reux de se risquer à l’extérieur » (ibid., par. 17-18).
                    152. La détention de civils est à l’évidence utilisée pour inciter les habi-
                 tants à quitter le territoire (ibid., par. 23). Le rapporteur spécial fait état de
                 centres de détention clandestins où se trouvent « des dizaines et des centaines
                 de détenus ; cette pratique a été signalée « en Croatie, comme dans les terri-
                 toires bosniaques contrôlés par le Gouvernement, ainsi que dans les terri-
                 toires contrôlés par les Serbes » (ibid., par. 34). Il poursuit en affirmant
                 qu’« une menace réelle pèse sur la vie des prisonniers en raison de la mau-
                 vaise alimentation, du surpeuplement et des mauvaises conditions de déten-
                 tion », et qu’il dispose de « preuves crédibles que certains prisonniers sont
                 morts en Croatie sous la torture et des suites de mauvais traitements » (ibid.,
                 par. 39). Le rapporteur spécial dit enfin avoir été informé de cas de dispari-
                 tions en masse dans les territoires contrôlés par les Serbes ; 3000 cas de dis-
                 paritions ont ainsi été signalés après la chute de Vukovar. Les victimes
                 auraient été détenues pendant un certain temps dans des camps, puis
                 auraient disparu (ibid., par. 41).
                    153. Dans son rapport suivant daté du 27 octobre 1992 125, le rappor-
                 teur spécial recommande de procéder à des investigations sur des char-
                 niers et fosses communes repérés à Vukovar et dans ses environs (par. 18).
                 Ce rapport traite beaucoup plus de la situation en Bosnie‑­Herzégovine que
                 de celle en Croatie. Le rapport suivant, daté du 17 novembre 1992 126,
                 porte sur les faits survenus dans les zones protégées par les Nations Unies

                     124 Nations Unies, doc. E/CN.4/1992/S-1/9.
                     125 Nations Unies, doc. E/CN.4/1992/S-1/10.
                     126 Nations Unies, doc. A/47/666-S/24809.



                                                                                                257




7 CIJ1077.indb 511                                                                                     18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)       257

                 (ZPNU). Le rapporteur spécial y déclare que dans la Krajina, qui faisait
                 partie de la ZPNU du secteur sud, « les meurtres, vols, pillages et autres
                 formes de violence criminelle [sont] souvent associés au nettoyage eth-
                 nique » (par. 78). Les habitants non serbes ne sont autorisés à fuir la
                 région que s’ils renoncent à leurs biens. Quant à la ZPNU du secteur est,
                 elle est le théâtre d’une campagne de nettoyage ethnique menée par les
                 milices et les autorités locales serbes, et les habitants non serbes y sont
                 soumis à des formes d’intimidation d’une violence extrême (par. 83). De
                 plus, les églises catholiques y ont été détruites (par. 84).
                    154. Le rapporteur spécial se déclare particulièrement soucieux de
                 retrouver la trace de 2000 à 3000 personnes qui auraient disparu après la
                 chute de Vukovar en 1991 ; il évoque la présence d’un charnier potentiel
                 près du village d’Ovčara, voisin de cette ville. Quatre squelettes humains
                 y ont été trouvés, affleurant à la surface de ce qui pourrait être un char-
                 nier contenant de nombreux autres corps, dont ceux de certains des 175
                 patients croates évacués de l’hôpital de Vukovar et qui ont disparu par la
                 suite ; il existerait au moins huit fosses communes dans le secteur (par. 86).
                    155. Plus grave encore peut‑être, dans la conclusion de son rapport du
                 17 novembre 1992, le rapporteur spécial déclare que, « en poursuivant le
                 nettoyage ethnique, on cherche délibérément à créer un fait accompli au
                 mépris flagrant des engagements internationaux souscrits par ceux qui se
                 livrent à cette pratique et qui en tirent des avantages » (par. 135). Il
                 importe de noter que le rapporteur spécial regroupe tous les actes d’ex-
                 trême violence qu’il a identifiés sous le terme de « politique » (par. 135).
                    156. Dans son rapport subséquent, du 10 février 1993 127, le rapporteur
                 spécial dénonce à nouveau la politique de nettoyage ethnique que les
                 milices et les autorités serbes locales continuent de pratiquer dans certaines
                 ZPNU et qui se manifeste par des persécutions constantes contre les
                 non‑Serbes qui ne sont pas encore partis, par la destruction d’églises catho-
                 liques et par l’installation de réfugiés serbes dans les maisons abandonnées
                 (par. 141). Dans le rapport suivant, du 17 novembre 1993 128, il affirme que,
                 dans les zones soumises au contrôle de la « République serbe de Krajina »,
                 le « nettoyage ethnique » massif et organisé qui visait les Croates est dans
                 une large mesure « un fait accompli » (par. 144) et que les auteurs des crimes
                 commis contre les Croates semblent jouir d’une impunité presque totale
                 (par. 145). Dans la ZPNU du secteur sud et dans les « zones roses », il ne
                 reste plus que 1161 Croates de souche, alors qu’ils étaient au nombre de
                 44 000 dans la région en 1991. Exécutions, pillage et confiscation de maté-
                 riel agricole y ont été signalées. Le même rapport fait état de disparitions
                 forcées et de meurtres dans la ZPNU du secteur nord (par. 151‑152).
                    157. Dans la ZPNU du secteur est, selon des chiffres tirés de recen­
                 sements effectués en 1991 et en 1993, le pourcentage de Croates dans
                 la population du secteur est passé de 46 à 6 %, alors que le pourcentage de
                 Serbes augmentait, passant de 36 à environ 73 % (par. 157). Les membres

                     127   Nations Unies, doc. E/CN.4/1993/50.
                     128   Nations Unies, doc. E/CN.4/1994/47.

                                                                                           258




7 CIJ1077.indb 513                                                                                18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)          258

                 des minorités sont souvent visés par des actes de violence et d’intimida-
                 tion, parmi lesquels figurent les exécutions, les incendies criminels, les
                 vols à main armée, les pillages, l’enrôlement forcé dans les forces armées
                 et les sévices (par. 158). Toujours dans son même rapport du
                 17 novembre 1993, le rapporteur spécial se dit préoccupé par le traitement
                 discriminatoire dont sont victimes les Croates sur le plan des soins médi-
                 caux et de l’aide alimentaire (par. 159). Il dénonce aussi le « bombarde-
                 ment délibéré et systématique de cibles civiles dans les villes et villages
                 croates » (par. 161).
                    158. Le rapporteur spécial ajoute que, selon des sources croates, entre
                 avril 1992 et juillet 1993, les « bombardements serbes » ont fait « 187 morts
                 et 628 blessés parmi les civils », et que, entre 1991 et avril 1993, environ
                 210 000 bâtiments, situés hors des ZPNU, ont été soit gravement endom-
                 magés soit détruits, principalement par des bombardements (par. 161).
                 Certaines parties de la côte dalmate
                        « ont été touchées plusieurs centaines de fois. Il y a eu de nom-
                        breux morts et blessés parmi les civils, et des bâtiments civils, notam-
                        ment des écoles, des hôpitaux, des camps de réfugiés, ainsi que
                        des maisons et des appartements, ont été fortement endommagés »
                        (par. 162).
                 Des biens de caractère civil, des hôpitaux et des camps de réfugiés « qui
                 n’étaient apparemment pas situés près d’un objectif militaire », ont néan-
                 moins « été délibérément bombardés depuis des positions serbes à portée
                 [visuelle] de tir des cibles » (par. 163). Le rapporteur spécial a reçu des infor-
                 mations selon lesquelles les forces croates ont elles aussi commencé à bom-
                 barder délibérément des zones civiles (par. 164). La violence engendre la
                 violence.

                     2. Rapports d’enquête de la Commission d’experts du Conseil de sécurité
                                 des Nations Unies faisant état d’une campagne
                                    de destruction systématique (1993‑1994)
                    159. La Commission d’experts créée par la résolution 780 (1992) du
                 6 octobre 1992 du Conseil de sécurité a commencé en novembre 1992 sa
                 mission d’établissement des faits sur les crimes internationaux commis
                 pendant la guerre en Croatie. Lorsqu’elle achève ses travaux, à la fin de
                 mai 1994, elle a publié quatre rapports : un rapport intérimaire daté du
                 10 février 1993, un rapport sur une fosse commune près de Vukovar daté
                 du 10 janvier 1993, un deuxième rapport intérimaire daté du 6 octobre
                 1993 et un rapport final daté du 27 mai 1994. Chacun de ces rapports, et
                 en particulier le dernier, fait état de la commission de graves violations du
                 droit international humanitaire, du droit international des droits de
                 l’homme, du droit international des réfugiés et du droit international
                 pénal pendant la guerre en Croatie. Il importe donc de passer en revue les
                 conclusions tirées par la Commission d’experts de son travail d’établisse-
                 ment des faits.

                                                                                               259




7 CIJ1077.indb 515                                                                                    18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                       259

                 a) Premier rapport intérimaire (10 février 1993)
                   160. Dans la lettre par laquelle il transmet au président du Conseil de
                 sécurité le premier rapport intérimaire de la Commission d’experts, le
                 Secrétaire général de l’ONU, qui était alors Boutros Boutros‑Ghali, a
                 jugé bon d’attirer l’attention du Conseil sur un certain nombre de points,
                 parmi lesquels celui‑ci :
                              « Des violations graves et autres violations du droit international
                           humanitaire ont été commises, y compris homicides volontaires, net-
                           toyage ethnique et tueries massives, torture, viols, pillage et destruc-
                           tion de biens civils, destruction de biens culturels et religieux et
                           arrestations arbitraires. » 129
                   161. En effet, dans ce premier rapport intérimaire, la Commission
                 d’experts — se guidant sur les seuls instruments conventionnels perti-
                 nents 130 dans son activité d’établissement des faits — fait notamment
                 observer que l’expression « nettoyage ethnique » est relativement nouvelle,
                 et que le nettoyage ethnique est « contraire au droit international »
                 (par. 55). Elle ajoute :
                                « D’après les nombreux rapports décrivant la politique et les pra-
                             tiques appliquées dans l’ex‑Yougoslavie, le « nettoyage ethnique » se
                             réalise par le meurtre, la torture, l’arrestation et la détention arbi-
                             traires, les exécutions extrajudiciaires, le viol et les violences sexuelles,
                             le cantonnement de la population civile dans des ghettos, les déplace-
                             ments, transferts et déportations de populations civiles contre leur
                             gré, les attaques ou menaces d’attaques délibérées contre des civils
                             dans des zones civiles et la destruction aveugle de biens. Ces
                           ­pratiques constituent des crimes contre l’humanité et peuvent être
                            assimilées à des crimes de guerre bien définis. Qui plus est, elles
                            ­pourraient également relever de la convention sur le génocide. » (Pre-
                           mier rapport intérimaire, par. 56.)
                 La Commission d’experts rapporte ensuite que, tout au long des diverses
                 phases des conflits armés dans l’ex‑Yougoslavie, il a été fait état « d’allé-
                 gations selon lesquelles le viol et d’autres formes de violence sexuelle se
                 pratiqueraient de manière généralisée et systématique » (ibid., par. 58),
                 ainsi que d’exécutions massives, de disparitions et de charniers pendant la
                 guerre en Croatie (ibid., par. 62‑63).

                     129 Nations Unies, doc. S/25274 du 10 février 1993, p. 1.
                     130 Les conventions de Genève de 1949 (pour les « violations graves » du droit inter-
                 national humanitaire) et leur protocole additionnel I, la convention de La Haye IV et le
                 règlement concernant les lois et coutumes de la guerre sur terre, la convention de 1948 pour
                 la prévention et la répression du crime de génocide, la convention de 1980 sur l’interdiction
                 ou la limitation de l’emploi de certaines armes classiques et ses protocoles (par. 37, 39 et 47
                 du premier rapport préliminaire de la Commission d’experts).



                                                                                                           260




7 CIJ1077.indb 517                                                                                                 18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)             260

                 b) Rapport du 10 janvier 1993 sur un charnier proche de Vukovar
                    162. Le rapport suivant de la Commission d’experts est centré sur un
                 charnier découvert près de Vukovar. Une exécution massive a eu lieu à
                 cet endroit et « les exécuteurs ont cherché à enterrer leurs victimes clan-
                 destinement » ; le charnier contenait environ 200 corps (point I). Ce char-
                 nier a été découvert par des membres de la police civile (UNCIVPOL) de
                 la Force de protection des Nations Unies (FORPRONU) et une équipe
                 internationale de médecins légistes, au sud‑est du village agricole
                 d’Ovčara, près de Vukovar. La Commission d’experts déclare que « la
                 découverte du site d’Ovčara est en cohérence avec les témoignages faisant
                 état de la disparition d’environ 200 patients et personnels hospitaliers de
                 l’hôpital de Vukovar pendant l’évacuation des patients croates de cet éta-
                 blissement le 20 novembre 1991 » (point II).
                    163. Les soldats de la JNA (armée populaire yougoslave) et des mili-
                 ciens serbes faisaient monter sous les coups un groupe d’une vingtaine
                 d’hommes dans un camion, puis les conduisaient au lieu d’exécution ;
                 « environ toutes les quinze ou vingt minutes, le camion revenait vide et un
                 autre groupe y était chargé » (point II). Ces hommes ont été exécutés en
                 masse, puis leurs dépouilles (environ 200 corps) ont été jetées dans un
                 charnier clandestin. La Commission d’experts réaffirme que « l’emplace-
                 ment isolé de ce charnier donne à penser que les exécuteurs avaient l’in-
                 tention d’enterrer leurs victimes clandestinement » (point III).

                 c) Deuxième rapport intérimaire (6 octobre 1993)
                   164. Dans son rapport suivant (Nations Unies, doc. S/26545), la Com-
                 mission d’experts revient sur l’exécution massive au site du charnier
                 d’Ovčara (par. 78). Au cours de ses missions d’établissement des faits, elle
                 a constaté non seulement des massacres, mais encore des violations géné-
                 ralisées des droits de l’homme dans les centres de détention 131, notam-
                 ment des coups, tortures et autres formes de mauvais traitements
                 physiques et psychologiques (deuxième rapport intérimaire, par. 84‑85).
                 De surcroît, le nombre élevé de viols fait apparaître un « comportement
                 généralisé » (330 viols déclarés) et un certain nombre d’éléments peuvent
                 donner à penser qu’il existe une « politique de viols systématiques » ; l’un
                 de ces éléments, poursuit la Commission d’experts,
                           « est le fait que les actions militaires destinées à déplacer les popula-
                           tions civiles ont coïncidé avec le viol généralisé des mêmes popula-
                           tions. La participation de membres des mêmes unités militaires à des
                           viols semble mettre en cause les officiers responsables, soit qu’ils en
                           aient donné l’ordre, soit qu’ils se soient abstenus d’intervenir. A cet
                           égard, la façon dont ce type de viol a été pratiqué dans de multiples
                           endroits et en un laps de temps relativement court (essentiellement
                           entre mai et décembre 1992) est aussi un élément important. Un autre
                     131   Les centres de détention connus étaient au nombre de 353 (par. 35).

                                                                                                 261




7 CIJ1077.indb 519                                                                                     18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                     261

                           élément est le fait que d’autres violations du droit international huma-
                           nitaire dans une région donnée ont été commises simultanément dans
                           les camps de prisonniers, sur le champ de bataille et dans les zones
                           civiles des régions occupées. » (Deuxième rapport intérimaire, par. 69.)
                    165. Il existe un cadre général, qui est celui de la destruction, avec des
                 massacres (dans la région de Vukovar), mauvais traitements des prison-
                 niers, violences sexuelles systématiques, « nettoyage ethnique » et destruc-
                 tion de biens (ibid., par. 9‑10). Les cas de « violations et d’actes de brutalité
                 présumés » se comptent par milliers (ibid., par. 29), dont les victimes se
                 recrutent principalement dans la population civile (enlèvements, prises
                 d’otages, expulsions sous la contrainte, détention, viols, torture, meurtres)
                 (ibid., par. 32 et 35). Dans la zone de Vukovar, il y a eu l’enlèvement de
                 civils et de membres du personnel de l’hôpital de Vukovar (envi-
                 ron 200 personnes), suivi par leur exécution et leur enterrement dans une
                 fosse commune à Ovčara (ibid., par. 35 et 37). Plus qu’une guerre, c’est
                 une campagne de dévastation.

                 d) Rapport final (27 mai 1994)
                    166. Dans son rapport final, la Commission d’experts dresse un tableau
                 détaillé des atrocités commises contre les victimes appartenant aux popula-
                 tions ciblées. Le Secrétaire général Boutros Boutros‑Ghali, dans sa lettre de
                 transmission du rapport au Conseil de sécurité, évoque « les cas signalés de
                 violations graves » du droit international humanitaire, « commises à grande
                 échelle », et dont « l’exécution … [a] été particulièrement cruelle et impi-
                 toyable ». Il mentionne également « les conclusions [de la Commission] sur
                 les crimes de « nettoyage ethnique », le génocide [et] les autres violations
                 massives des préceptes imprescriptibles de la conscience » (ou principes élé-
                 mentaires d’humanité) 132. Il ajoute que le « nettoyage ethnique » et le viol
                 ainsi que les violences sexuelles « ont été pratiqués de façon tellement systé-
                 matique par certaines des parties qu’il y a tout lieu d’y soupçonner le pro-
                 duit d’une politique ». Et encore : « qu’il y ait eu politique peut également
                 s’induire du fait que l’on a invariablement omis de prévenir la perpétration
                 de ces crimes et de poursuivre et punir leurs auteurs » 133.
                    167. Tout au long de son rapport final, la Commission d’experts expose
                 ses conclusions sur les graves violations du droit international humani-
                 taire 134, principalement en Croatie et en Bosnie‑Herzégovine (par. 45, 231,
                 253 et 311). Elle s’attache à déceler le caractère systématique des actes
                 commis, pour établir s’ils relèvent d’une politique de persécution ou de
                 discrimination (rapport final, par. 84). A un certain moment, elle évoque
                 la convention sur le génocide, qui, rappelle‑t‑elle, « a été adoptée à des fins
                 humanitaires et civilisatrices », dans le but de sauvegarder l’existence même

                     132 Nations Unies, doc. S/1994/674 du 27 mai 1994, p. 1.
                     133 Ibid., p. 1‑2.
                     134 Articles 50, 51, 130 et 147 des conventions de Genève de 1949 et articles 11, par. 4,

                 et 85 du protocole additionnel I de 1977.

                                                                                                         262




7 CIJ1077.indb 521                                                                                               18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                   262

                 de certains groupes humains et d’affirmer « les principes les plus élémen-
                 taires d’humanité » (rapport final, par. 88). La Convention, ajoute encore
                 la Commission, a un « caractère évolutif historique » (ibid., par. 89).
                    168. Les milices paramilitaires ont été largement mises à contribu-
                 tion pour commettre ces graves violations, ce qui a entouré la chaîne de
                 commandement (ibid., par. 114, 120‑122 et 128) d’une confusion qui ser-
                 vait à masquer délibérément les responsabilités (ibid., par. 124). Le « net-
                 toyage e­ thnique » (en vue d’édifier une Grande Serbie) est « une politique
                 délibérée » visant à terroriser la population afin de faire disparaître d’une
                 zone donnée certains groupes ethniques ou religieux ; elle est parfois moti-
                 vée par une « volonté de revanche » (ibid., par. 130‑131). Les zones concer-
                 nées sont des « zones stratégiques qui relient la Serbie proprement dite
                 aux territoires peuplés par des Serbes situés en Bosnie et en Croatie »
                 (ibid., par. 133).
                    169. Les actes de violence visant à faire disparaître une certaine popu-
                 lation civile de ces zones stratégiques sont perpétrés « avec une brutalité et
                 une sauvagerie [extrêmes] destinées à terroriser les populations civiles »
                 afin de les obliger à fuir et à ne jamais revenir. Ils consistent en massacres,
                 torture, viols, mauvais traitements infligés aux prisonniers civils et aux
                 prisonniers de guerre, utilisation de civils comme boucliers humains,
                 meurtres sans discrimination, déplacements forcés, destruction de biens
                 culturels, attaques contre des hôpitaux et autres établissements médicaux,
                 incendie et démolition de maisons à l’explosif, destruction de biens (ibid.,
                 par. 134‑137).
                    170. La Commission d’experts établit également la fréquence des bom-
                 bardements (ibid., par. 188) et conclut qu’il y a eu « bombardement systé-
                 matique d’objectifs précis » (ibid., par. 189). La politique de « nettoyage
                 ethnique » et ses pratiques sont exécutées par des personnes appartenant
                 à tous les secteurs de la population serbe : membres de l’armée, milices,
                 forces spéciales, police et civils (ibid., par. 141‑142) 135, comme en témoigne
                 la destruction de la ville de Vukovar en 1991 (ibid., par. 45). La Commis-
                 sion d’experts a mis en évidence le siège de Dubrovnik, qui était une ville
                 ouverte : elle conclut que la destruction de biens culturels dans cette ville
                 ne pouvait absolument pas se justifier par des « exigences militaires »
                 (ibid., par. 289 et 293‑294). La bataille de Dubrovnik était criminelle
                 « d’un point de vue juridique » (ibid., par. 297) ; des attaques délibérées
                 ont été dirigées contre des civils et des biens culturels (ibid., par. 299‑300).
                    171. En ce qui concerne les camps de concentration, la Commission
                 d’experts constate que les conditions de vie y étaient « effroyables », avec
                 des exécutions collectives, des viols, de la torture, des meurtres, des pas-
                 sages à tabac et des déportations (ibid., par. 169‑171). Les « actes les plus
                 inhumains » sont perpétrés dans ces camps par des gardes, des membres

                    135 La Commission d’experts ajoute que ces comportements ont engendré de nouvelles

                 violences et que les forces croates ont recouru aux mêmes pratiques que les Serbes, mais
                 que les autorités croates ont condamné publiquement ces pratiques, indiquant ainsi qu’elles
                 ne font pas partie intégrante de la politique du gouvernement (par. 147).

                                                                                                       263




7 CIJ1077.indb 523                                                                                             18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)           263

                 de la police ou des forces spéciales et d’autres personnes venues de l’exté-
                 rieur à cette fin (rapport final, par. 223). Ils sont accompagnés par « l’hu-
                 miliation et la dégradation délibérée des détenus », qui sont « des pratiques
                 quasi générales dans les camps » (ibid., par. 229‑230, al. d)).
                    172. Les hommes considérés comme étant d’« âge militaire »
                 — c’est‑à‑dire âgés de 16 ans, ou moins, à 60 ans — sont séparés des
                 hommes plus âgés, des femmes et des enfants, et transférés dans des
                 camps plus vastes fortement gardés où les meurtres et les tortures brutales
                 sont habituels (par. 230, al. i)). Dans tous les camps, les prisonniers sont
                 victimes de « violences psychologiques et d’humiliations ». L’hygiène est
                 inexistante et des épidémies se déclarent rapidement. Les prisonniers sont
                 soumis à un régime de famine ; « les prisonniers malades ou blessés sont
                 souvent enterrés vivants dans les fosses communes avec les cadavres de
                 prisonniers tués » (ibid., par. 230, al. p)).
                    173. Passant à la pratique du viol, la Commission d’experts rappelle que
                 ce crime est l’un de ceux qui sont le moins souvent dénoncés par les vic-
                 times, à la fois par peur de représailles, par manque de confiance dans la
                 justice et en raison de la flétrissure qui, pour la société, s’attache à la victime
                 (ibid., par. 233‑234). Les actes dont il est fait état dans les dépositions
                 recueillies se situent entre l’automne 1991 et la fin de 1993 ; c’est d’avril à
                 novembre 1992 que les viols ont été le plus fréquents (ibid., par. 237). Les
                 cas de viol dénoncés appartiennent à cinq catégories : a) les viols commis
                 par des individus agissant seuls ou en petits groupes comme moyen d’inti-
                 midation des groupes visés (ibid., par. 245) ; b) les viols liés à des combats
                 dans la région et commis — parfois en public — par des individus agissant
                 seuls ou en petits groupes (ibid., par. 246) ; c) les viols commis dans des
                 camps, après que les hommes ont été tués, la femme violée étant parfois
                 tuée ensuite (ibid., par. 247) ; d) les viols commis pour terroriser et humilier
                 les victimes dans le cadre d’une politique de « nettoyage ethnique », les
                 femmes enceintes restant prisonnières jusqu’à ce que la grossesse soit trop
                 avancée pour un avortement (ibid., par. 248) ; et e) les viols commis par des
                 soldats sur des prisonnières dans des hôtels ou locaux analogues transfor-
                 més en bordels de campagne, et suivis plus souvent que dans les autres
                 catégories par le meurtre des femmes ainsi violées (ibid., par. 249).
                    174. La Commission d’experts fait observer que ces viols, source de
                 honte et d’humiliation, sont associés à « la volonté de chasser de la région
                 le groupe ethnique qui en est victime » ; de plus, « les viols et sévices sont
                 commis collectivement par des individus nombreux et sont répétés » (ibid.,
                 par. 250) ; « tous les groupes qui s’opposent dans le conflit ont été accusés
                 d’avoir commis des viols » (ibid., par. 251) ; les catégories de viol décrites
                 supra « incite[nt] donc à conclure que le viol a été systématiquement
                 encouragé dans certains endroits » et constituaient donc une politique de
                 viol systématique (ibid., par. 253).
                    175. La Commission d’experts conclut que les pratiques de « nettoyage
                 ethnique », les violences sexuelles et les viols sont systématiques et
                 semblent constituer une politique (et notamment une politique par omis-
                 sion) (ibid., par. 313). On peut raisonnablement inférer « de la constance

                                                                                                264




7 CIJ1077.indb 525                                                                                     18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)               264

                 et de la persistance » de telles pratiques que ces graves violations du droit
                 international humanitaire étaient connues (rapport final, par. 314). La
                 Commission d’experts admet avoir été « choquée » par « l’intensité des
                 persécutions et la manière dont ces crimes ont été commis » (ibid.,
                 par. 319).

                     3. Répercussions de ces événements sur la deuxième conférence mondiale
                                        sur les droits de l’homme (1993)
                    176. Il n’est pas indifférent de rappeler que les événements des guerres
                 des Balkans ont rapidement eu des répercussions sur la deuxième confé-
                 rence mondiale sur les droits de l’homme qui s’est tenue à Vienne en
                 juin 1993. Ayant participé à toutes les phases de cette conférence, je me
                 souviens parfaitement qu’il avait d’abord été décidé qu’aucun pays ne
                 serait pointé du doigt, mais que deux exceptions ont bientôt été faites
                 pour répondre à la situation des populations affectées par les conflits
                 armés en cours dans l’ex‑Yougoslavie 136 et en Angola 137.
                    177. C’est ainsi que des déclarations spéciales sur deux conflits ont été
                 adoptées le 24 juin 1993. La première exprime la consternation suscitée
                 par les événements de Bosnie‑Herzégovine. Elle est accompagnée d’un
                 « appel au Conseil de sécurité au sujet de la Bosnie‑Herzégovine », qui
                 évoque plus particulièrement la situation à Goražde. Le texte de la décla-
                 ration affirme que cette « tragédie » est « caractérisée par une agression
                 serbe flagrante, par des violations sans précédent des droits de l’homme et
                 par un génocide, [et] est un affront à la conscience collective de l’huma-
                 nité » (troisième alinéa du préambule). On y lit encore :
                          « [La Conférence mondiale] estime que la pratique du nettoyage
                        ethnique résultant de l’agression serbe contre la population musul-
                        mane et croate de la République de Bosnie‑Herzégovine constitue un
                        génocide et une violation de la Convention pour la prévention et la
                        répression du crime de génocide. » 138 (Huitième alinéa du préambule.)
                    178. Bien que les faits qui ont attiré l’attention de la Conférence mondiale
                 de 1993 se soient déroulés en un lieu particulier du continent européen guère
                 éloigné de Vienne (principalement à Goražde), ils se produisaient aussi, et
                 devaient continuer de se produire, dans d’autres régions de l’ex‑Yougosla-
                 vie. Les atrocités en cause faisaient partie intégrante d’une campagne de des-
                 truction générale et systématique (voir infra les sections VIII à X). Elles
                 étaient commises selon un plan organisé ; la chaîne de commandement (le
                 Conseil suprême de défense) et les auteurs de ces atrocités étaient les mêmes,
                 et engageaient la responsabilité de l’Etat.

                   136 « Décision et déclaration spéciale sur la Bosnie‑Herzégovine », Rapport de la

                 Conférence mondiale sur les droits de l’homme (Vienne, 14‑25 juin 1993), Nations Unies,
                 doc. A/CONF.157/24 (partie I), 13 octobre 1993, p. 48‑51.
                   137 « Déclaration spéciale sur l’Angola », ibid., p. 52‑53.
                   138 « Déclaration spéciale sur la Bosnie‑Herzégovine », ibid., p. 49.



                                                                                                   265




7 CIJ1077.indb 527                                                                                         18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                 265

                   179. Le document final de la Conférence mondiale — Déclaration et
                 programme d’action de Vienne (1993) — a désigné clairement le problème
                 dans le paragraphe suivant de la Déclaration :
                          « La Conférence mondiale sur les droits de l’homme se déclare
                       consternée par les violations massives des droits de l’homme, notam-
                       ment celles qui prennent la forme de génocide, de « nettoyage ethnique »
                       et de viol systématique des femmes en temps de guerre, violations qui
                       sont à l’origine d’exodes massifs de réfugiés et de déplacements de per-
                       sonnes. Elle condamne énergiquement des pratiques aussi révoltantes et
                       elle réitère la demande que les auteurs de tels crimes soient punis et qu’il
                       soit immédiatement mis fin à ces pratiques. » (Partie I, par. 28.)
                 De son côté, le programme d’action ajoute :
                         « La conférence mondiale sur les droits de l’homme engage tous les
                       Etats à prendre sur le champ, individuellement et collectivement, des
                       mesures pour combattre le nettoyage ethnique afin d’y mettre rapide-
                       ment un terme. Les victimes de cette pratique odieuse ont droit à des
                       recours appropriés et efficaces. » (Partie II, par. 24.)

                 4. Reconnaissance judiciaire des attaques généralisées et/ou systématiques
                  contre la population civile croate — La jurisprudence du Tribunal pénal
                                international pour l’ex‑Yougoslavie (TPIY)
                    180. A plusieurs reprises au cours de l’évolution de sa jurisprudence, le
                 TPIY a commenté les atrocités commises pendant la guerre en Croatie
                 (1991‑1992), soulignant que ce qui s’était passé était non pas simplement
                 un conflit armé entre des forces armées opposées, mais plutôt la dévasta-
                 tion de villages et le massacre de leurs populations. Je renvoie par exemple,
                 sur ce sujet, aux affaires Babić (2004), Martić (2007), Mrkšić, Radić et
                 Sljivančanin (2007) et Stanišić et Simatović (2013).

                 a) Affaire Babić (2004)
                    181. Dans son jugement du 29 juin 2004 en l’affaire Babić, le TPIY a
                 conclu que le régime 139 qui avait lancé les attaques armées depuis la Serbie
                 s’était livré « à l’extermination ou au meurtre de centaines de civils croates
                 et d’autres civils non serbes » (par. 15) sur environ un tiers du territoire de
                 la Croatie dans le but « d’y créer un Etat dominé par les Serbes » (par. 8
                 et 16). Il importe de noter que le TPIY a ajouté ce qui suit :
                          « Ensuite, en collaboration avec les autorités locales serbes, les
                       forces serbes ont institué un système de persécutions visant à chasser
                       de ces territoires la population civile croate et les autres populations
                       civiles non serbes. Ces persécutions, de nature politique, raciale ou

                    139 Avec les forces serbes — y compris la JNA (armée populaire yougoslave) et des

                 unités de défense du territoire venues de Serbie —, de concert avec les autorités serbes.

                                                                                                     266




7 CIJ1077.indb 529                                                                                           18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                          266

                       religieuse, ont pris diverses formes : extermination ou meurtre de cen-
                       taines de civils croates et d’autres civils non serbes à Dubića, Cerovl-
                       janji, Baćin, Saborsko, Poljanak, Lipovača et dans les hameaux
                       avoisinants, Skabrnja, Nadin et Bruška, en Croatie ; emprisonnement
                       et détention prolongés et systématiques de plusieurs centaines de civils
                       croates et d’autres civils non serbes dans des conditions inhumaines, à
                       l’ancien hôpital et à la caserne de la JNA à Knin, transformés en
                       centres de détention ; expulsion ou transfert forcé de milliers de civils
                       croates et d’autres civils non serbes de la SAO de Krajina ; et destruc-
                       tion délibérée de logements, d’autres biens publics et privés, d’institu-
                       tions culturelles, de monuments historiques et de lieux de culte de la
                       population croate et des autres populations non serbes à Dubića,
                       ­Cerovljanji, Baćin, Saborsko, Poljanak, Lipovača et dans les hameaux
                        avoisinants, Vaganac, Skabrnja, Nadin et Bruška. » (TPIY, Babić,
                        jugement du 29 juin 2004, par. 15.)
                 Sur la base de l’exposé des faits et des autres éléments de preuve qui lui ont
                 été présentés en l’affaire Babić, le TPIY s’est déclaré convaincu que la réa-
                 lisation de l’entreprise criminelle commune en cause « impliquait une
                 attaque généralisée ou systématique dirigée contre [la] population civile » et
                 que cette entreprise criminelle avait été « exécutée avec une volonté de dis-
                 criminer pour des raisons politiques, raciales ou religieuses » (ibid., par. 35).

                 b) Affaire Martić (2007)
                    182. De même, dans son jugement du 12 juin 2007 en l’affaire Martić,
                 le TPIY a conclu que « des attaques généralisées et systématiques ont été
                 dirigées contre la population civile croate » (par. 352) par la JNA, les uni-
                 tés de défense territoriale, la police serbe et les milices paramilitaires
                 serbes opérant de concert ; que des « crimes graves et généralisés » ont été
                 commis au cours de ces attaques (par. 443) pour atteindre « l’objectif
                 poursuivi, à savoir la création d’un Etat serbe » (par. 342). Le TPIY a
                 également conclu qu’il ressortait « des éléments de preuve que, en 1991,
                 des Croates ont été tués, dépouillés de leurs biens, que leurs maisons ont
                 été incendiées, que des villes et des villages croates ont été détruits, y com-
                 pris les églises et édifices religieux, et que des Croates ont été arbitraire-
                 ment licenciés » (TPIY, Martić, jugement du 12 juin 2007, par. 324). Ces
                 attaques se sont poursuivies en 1992 140.
                    183. Le TPIY a encore constaté que « la JNA, intervenant de concert
                 avec la TO [unités de défense territoriale] et la milice de Krajina, a lancé de
                 nombreuses attaques contre les villages peuplés majoritairement de Croates »
                 (ibid., par. 344) et que « ces attaques suivaient généralement le même scéna-
                 rio, à savoir que les Croates étaient tués ou chassés » (ibid., par. 443). De
                 plus, ajoute le TPIY, des centaines de civils croates ont été capturés et mis
                    140 Le TPIY ajoute que, « [e]n 1992, le territoire de la RSK a continué d’être le théâtre de

                 meurtres ; d’actes de harcèlement ; de vols aggravés, de brutalités et d’incendies ; de vols et de
                 destructions d’églises visant la population non serbe » (ibid., par. 327).

                                                                                                              267




7 CIJ1077.indb 531                                                                                                    18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)         267

                 en détention, et « des sévices graves leur ont été infligés » (TPIY, Martić,
                 jugement du 12 juin 2007, par. 349). Le TPIY conclut aussi que « des actes
                 de violence et d’intimidation généralisés ainsi que des atteintes à la propriété
                 privée et publique visant la population croate, notamment l’emprisonne-
                 ment dans des centres de détention administrés par les forces du MUP
                 [police de la Serbie] de la SAO [région autonome serbe] de Krajina et de la
                 JNA » ont été commis à la suite des attaques précitées (ibid., par. 443).
                    184. A la fin de l’été 1991, ajoute le TPIY, « la JNA s’est engagée acti-
                 vement en Croatie aux côtés de la SAO de Krajina » (ibid., par. 330).
                 Après avoir rappelé les persécutions, les déplacements forcés, les déporta-
                 tions et les transferts sous la contrainte que la population civile croate a
                 subis, le TPIY dit qu’il apparaît que « des Croates ont été tués par les
                 forces serbes dans plusieurs localités de la SAO de Krajina en 1991 »
                 (ibid., par. 426). Pour résumer,
                       « les attaques se déroulaient, de manière générale, suivant le même
                       scénario… Des unités de l’armée de terre entraient dans le secteur ou
                       le village en question à la suite d’un bombardement. Une fois que les
                       combats avaient cessé, les assaillants tuaient ou maltraitaient les
                       civils non serbes qui n’avaient pas réussi à fuir pendant l’attaque. Ils
                       détruisaient les maisons, les églises et d’autres bâtiments pour empê-
                       cher le retour des non‑Serbes, se livrant en même temps à un pillage
                       systématique. En outre, les non‑Serbes étaient pris dans des rafles et
                       incarcérés… » (Ibid., par. 427.)
                    185. De plus, le TPIY a évoqué les rapports de coopération entre la Ser-
                 bie et Milan Martić, qui était le troisième président de la prétendue « Répu-
                 blique serbe de la Krajina (RSK) », ainsi que les demandes d’assistance de
                 Martić à la Serbie ; il a rappelé que, « [t]out au long des années 1992, 1993
                 et 1994, les dirigeants de la RSK, et notamment Milan Martić, ont maintes
                 fois demandé le soutien financier, logistique et militaire de la Serbie, parfois
                 directement à Slobodan Milošević » (ibid., par. 159). En ce qui concerne
                 l’objectif politique des dirigeants serbes, il a conclu que
                       « [l]e président de la Serbie, Slobodan Milošević, … avait l’intention
                       secrète de créer un Etat serbe. Milan Babić a déclaré que Slobo-
                       dan Milošević entendait le faire en créant une force paramilitaire et
                       en provoquant des incidents qui permettraient à la JNA d’intervenir,
                       dans un premier temps pour séparer les belligérants, mais à terme
                       pour s’emparer des territoires qui constitueraient le futur Etat serbe. »
                       (Ibid., par. 329.)
                    186. En ce qui concerne la période allant de 1991 à 1995, le TPIY
                 déclare qu’il « dispose de nombreux éléments de preuve montrant que des
                 actes de violence et d’intimidation généralisés ont été commis contre la
                 population non serbe… » (ibid., par. 430). Il conclut, entre autres, que
                 « des attaques généralisées et systématiques ont été dirigées contre la popu-
                 lation civile croate et non serbe » de Croatie pendant cette période, nonob­
                 stant la présence de forces croates dans certains secteurs (ibid., par. 349‑352).

                                                                                              268




7 CIJ1077.indb 533                                                                                   18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                             268

                 c) Affaire Mrkšić, Radić et Sljivančanin (2007)
                    187. Dans son jugement du 27 septembre 2007 en l’affaire Mrkšić,
                 Radić et Sljivančanin, le TPIY a formulé plusieurs conclusions impor-
                 tantes sur le fait que « la JNA avait la maîtrise totale des opérations mili-
                 taires » et exerçait un contrôle effectif sur les unités de la TO (défense du
                 territoire) et de paramilitaires (par. 89). Au sujet des « dévastations com-
                 mises à Vukovar pendant les combats militaires prolongés de 1991 »
                 (TPIY, Mrkšić, Radić et Sljivančanin, jugement du 27 septembre 2007,
                 par. 8), il décrit notamment comment,
                           « dans la soirée et la nuit du 20-21 novembre 1991, les prisonniers de
                           guerre ont été emmenés, par groupes de 10 ou 20, du hangar d’Ovčara
                           à l’emplacement où une grande fosse avait été creusée plus tôt dans
                           l’après‑midi. Là, des membres de la TO de Vukovar et des paramili-
                           taires ont exécuté au moins 194 prisonniers de guerre. Les exécutions
                           ont commencé après 21 heures et se sont poursuivies jusqu’à bien
                           après minuit. Les corps ont été jetés dans la fosse et n’ont été décou-
                           verts que plusieurs années plus tard. » (Ibid., par. 252.)
                    188. Dans ce même jugement, il a fait d’importantes constatations sur
                 l’attaque générale et systématique dirigée contre la population civile de
                 Vukovar. Il a notamment constaté que, du 23 août 1991 au 18 novembre
                 1991,
                           « Vukovar et ses environs ont, du 23 août au 18 novembre 1991, été de
                           plus en plus la cible de bombardements et d’autres tirs qui ont fini par
                           être quasi quotidiens. Les dégâts ont été terribles… Les forces serbes,
                           formées de troupes bien armées et équipées, disposaient d’une supério-
                           rité numérique écrasante sur les forces croates. La ville de Vukovar a
                           été encerclée et assiégée par les forces serbes, y compris par des forces
                           aériennes et navales, jusqu’à la capitulation des forces croates le
                           18 novembre 1991. Début novembre, des maisons situées le long de la
                           route reliant Vukovar à Mitnica, il ne restait que les caves. Toute la
                           ville de Vukovar était privée de services de base. L’approvisionnement
                           en eau et en électricité était coupé et le système d’évacuation des eaux
                           usées défaillant. Les biens civils ont subi de grands dommages. Le
                           18 novembre 1991, Vukovar offrait un spectacle de désolation. Ceux
                           qui étaient restés avaient été contraints de se retrancher dans les caves,
                           des abris ou des endroits du même genre. » 141 (Ibid., par. 465.)

                     141    Toujours dans le même jugement, le TPIY constate que
                           « l’hôpital de Vukovar, les écoles, les bâtiments publics, les bureaux, les puits, les
                           réseaux d’approvisionnement en eau et en électricité, ainsi que les routes, ont été grave-
                           ment endommagés pendant le conflit. Tous les bâtiments ont été bombardés, y compris
                           l’hôpital, les écoles et les jardins d’enfants. Nombre de puits ont été pris pour cibles et
                           détruits. La plupart d’entre eux appartenant à des particuliers, les maisons alimentées
                           en eau ont été parmi les premières à être détruites. De septembre à novembre 1991, les
                           puits intacts constituaient la seule source d’eau potable. » (Ibid., par. 466.)

                                                                                                                 269




7 CIJ1077.indb 535                                                                                                       18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                    269

                    189. Dans ce jugement du 27 septembre 2007 en l’affaire Mrkšić, Radić
                 et Sljivančanin, le TPIY constate encore que
                       « [l]a bataille de Vukovar a fait de nombreux morts et blessés, tant du
                       côté des combattants que des civils. On ignore le nombre exact de
                       blessés pris en charge à Vukovar par les services croates dans la
                       mesure où les centres de soins improvisés qui travaillaient dans des
                       conditions extrêmement difficiles ne pouvaient se permettre le luxe de
                       tenir un décompte précis. Rien ne permet de connaître le nombre de
                       victimes du côté des forces serbes. La plupart des blessés étaient
                       accueillis dans ce qui restait de l’hôpital de Vukovar et d’une infirme-
                       rie secondaire installée dans la cave d’un entrepôt tout proche, mais
                       il existait d’autres centres de soins dans le secteur de Vukovar…
                       Parmi les blessés figuraient des civils, y compris des femmes et des
                       enfants. Aucun décompte précis n’ayant été tenu dans ces circons-
                       tances, la Chambre considère qu’on peut raisonnablement estimer
                       que les civils représentaient 60 à 75 % des blessés. Il ressort d’un rap-
                       port adressé à Zagreb par le directeur des services médicaux le
                       25 octobre 1991 que 1250 blessés avaient été admis depuis le 25 août,
                       et que 300 victimes étaient décédées à leur arrivée. » (TPIY, Mrkšić,
                       Radić et Sljivančanin, 27 septembre 2007, par. 468.)
                     190. Et le TPIY d’ajouter l’important commentaire qui suit :
                          « Il ne fait aucun doute que les forces serbes dirigeaient en partie
                       leurs attaques contre Vukovar… [L]’attaque serbe était consciemment
                       et délibérément dirigée contre la ville et sa malheureuse population
                       civile, prise au piège par le siège de Vukovar et des alentours par les
                       forces serbes et contrainte de se réfugier dans les caves et autres
                       constructions souterraines qui avaient résisté aux bombardements et
                       aux assauts. Selon la Chambre, il ne s’agissait pas d’un simple conflit
                       armé entre une force militaire et des forces adverses qui aurait fait des
                       victimes civiles et causé certains dommages matériels. Une vue d’en‑
                       semble révèle l’existence d’une attaque par les forces serbes numérique‑
                       ment bien supérieures, bien armées, bien équipées et bien organisées, qui
                       ont lentement et systématiquement détruit une ville et ses occupants civils
                       et militaires jusqu’à la reddition complète des derniers survivants. L’idée
                       a été émise devant la Chambre que les forces serbes ne faisaient que
                       libérer les habitants serbes assiégés qui étaient opprimés par les Croates
                       et victimes de discriminations de leur part, mais c’est là une déforma-
                       tion grossière des faits tels qu’ils ont été établis par les éléments de
                       preuve considérés sans parti pris. » 142 (Ibid., par. 470.)

                 d) Affaire Stanišić et Simatović (2013)
                     191. Plus tard, dans son jugement du 30 mai 2013 en l’affaire Stanišić
                    142 Les italiques sont de moi. Voir aussi ci-après la section X 1) de la présente opinion

                 dissidente.

                                                                                                        270




7 CIJ1077.indb 537                                                                                              18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)           270

                 et Simatović, le TPIY a conclu que d’avril 1991 à avril 1992, entre 80 000
                 et 100 000 Croates et autres civils non serbes avaient fui la SAO de Kra-
                 jina en raison de la situation dans cette région au moment de leur départ
                 résultant des facteurs suivants :
                       « les attaques contre des villages et villes peuplés exclusivement ou lar-
                       gement de Croates ; le meurtre, l’utilisation de boucliers humains, la
                       détention, les sévices, le travail forcé, les violences sexuelles et d’autres
                       formes de harcèlement (dont des mesures coercitives) visant les
                       Croates ; le pillage et la destruction de biens. Ces actes ont été commis
                       par les autorités serbes locales et les membres et unités de la JNA
                       (dont les réservistes), la TO de la SAO de Krajina, la police de la SAO
                       de Krajina (dont la police de Martić) et des formations paramilitaires
                       serbes, ainsi que par des Serbes locaux, comme il est dit dans les
                       conclusions tirées par la Chambre de première instance… » (TPIY,
                       Stanišić et Simatović, jugement du 30 mai 2013, par. 404 et 997.)
                    192. Le TPIY a souligné que « les actes de harcèlement et d’intimida-
                 tion » dont la population croate a été l’objet ont été commis « sur une
                 grande échelle » :
                          « Des Croates ont été tués en 1991, leurs biens volés et leurs mai-
                       sons incendiées, des villages et des villes croates, y compris des églises
                       et des édifices religieux, ont été détruits et des Croates ont été arbi-
                       trairement démis de leurs fonctions. Pendant l’année 1992, les
                       meurtres, le harcèlement, les vols qualifiés, les sévices, l’incendie de
                       maisons, les vols et la destruction d’églises se sont poursuivis … et
                       ont visé la population non serbe. Pendant toute l’année 1993, d’autres
                       informations ont fait état de meurtres, d’intimidations et de vols. »
                       (Ibid., par. 153.)
                    193. Il y a eu aussi des cas de déportation et de transfert de groupes de
                 personnes sous la contrainte (ibid., par. 996‑1054) ; le TPIY, ici encore, a
                 conclu que les forces serbes « ont expulsé et transféré de force des milliers
                 de Croates » ; dans ce cas, « [l]es personnes avaient été déplacées contre
                 leur gré ou sans avoir eu véritablement le choix », car
                       « [l]es forces serbes avaient créé un climat tel que les victimes n’avaient
                       d’autre choix que de partir, notamment en attaquant des villages et des
                       villes, en procédant à des détentions arbitraires, en commettant des
                       meurtres et en infligeant des mauvais traitements. Ces conditions ont
                       été maintenues pendant des jours ou des semaines, parfois des mois,
                       avant le départ de la population. La Chambre de première instance a
                       également conclu que le meurtre, l’expulsion et le transfert forcé consti-
                       tuaient aussi des actes sous-jacents aux persécutions. » (Ibid., par. 970.)
                    194. Le TPIY ajoute que « les personnes visées étaient principalement
                 des civils » (ibid., par. 971). Il conclut que « les conditions voulant que
                 l’« attaque » soit « généralisée » et vise une « population civile » sont réu-
                 nies » (ibid.). Les crimes retenus ont été commis au cours d’attaques

                                                                                                271




7 CIJ1077.indb 539                                                                                     18/04/16 08:54

                      application de convention génocide (op. diss. cançado trindade)                   271

                 armées généralisées contre la population civile non serbe, contre des vil-
                 lages non serbes non défendus, et accompagnés par l’exécution systéma-
                 tique de civils non serbes et par la destruction de mosquées, d’églises et de
                 maisons appartenant à des non-Serbes et d’autres cibles à caractère civil
                 (TPIY, Stanišić et Simatović, jugement du 30 mai 2013, par. 969‑970). Ces
                 attaques, selon les conclusions du TPIY, s’inscrivaient dans le cadre d’une
                 campagne de destruction dirigée « contre la population civile », et « les
                 auteurs [desdites attaques le] savaient » (ibid., par. 972). Dans cette cam-
                 pagne de destruction généralisée et systématique, toutes les attaques de ce
                 genre étaient délibérées et intentionnelles, comme l’atteste la jurispru-
                 dence du TPIY (supra).


                          X. Campagne de destruction générale et systématique :
                     meurtres de masse, actes de torture et sévices physiques, expulsion
                        systématique des logements et exode massif, et destruction
                                         de la culture du groupe

                    195. L’examen de l’ensemble du contexte factuel de l’espèce fait appa-
                 raître l’existence d’une campagne de destruction générale et systématique
                 mise en œuvre dans les villages sur lesquels l’attention de la Cour a été
                 appelée dans le cadre de la présente procédure. Cette campagne de des-
                 truction, comme il sera montré ci‑après, comportait des meurtres de
                 masse, des actes de torture et des sévices physiques, l’expulsion systéma-
                 tique des logements et un exode massif, et la destruction de la culture du
                 groupe. Après avoir examiné et évalué la question de savoir si ces crimes
                 sont établis, je passerai à d’autres faits 143 commis dans le cadre de cette
                 campagne de destruction générale et systématique dans les villages atta-
                 qués en Croatie.

                            1. Attaques sans discrimination contre la population civile
                    196. Dans le contexte factuel de la présente affaire relative à l’Applica‑
                 tion de la convention sur le génocide (Croatie c. Serbie), la question de
                 savoir si la population attaquée était intégralement ou principalement
                 composée de civils ne soulève aucune question de compétence, car le
                 crime de génocide peut être commis contre n’importe quel individu, qu’il
                 soit civil ou combattant. Dans d’autres contextes, le TPIY (chambres de
                 première instance), qui devait tenir compte aussi des conditions néces-
                 saires pour établir des crimes contre l’humanité et des crimes de guerre, a
                 clarifié le sens à donner à la « population civile » : dans tous les cas, il a
                 adopté une définition large, incluant notamment les personnes qui com-
                 mettent des actes de résistance 144.

                      143
                       Parties XI, XII et XIII du présent exposé, infra.
                      144
                       Par exemple, dans le jugement Tadić (7 mai 1997), le TPIY a dit que, en ce qui
                 concerne la population civile ciblée, « [l]la présence de certains non-civils en son sein ne

                                                                                                        272




7 CIJ1077.indb 541                                                                                              18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                       272

                    197. En outre, dans le cas d’espèce, la présence de forces et de formations
                 armées croates ne saurait être invoquée pour déformer la réalité. Les événe-
                 ments de Vukovar sont un exemple de ce qui s’est probablement passé dans
                 d’autres municipalités attaquées en Croatie. Comme l’a dit le TPIY dans le
                 jugement Mrkšić, Radić et Sljivančanin (« Hôpital de Vukovar », en date du
                 27 septembre 2007), il y avait une « très forte disparité numérique » entre les
                 forces serbes et croates engagées dans la bataille de Vukovar (TPIY, Mrkšić,
                 Radić et Sljivančanin, jugement du 27 septembre 2007, par. 470).
                    198. Selon le TPIY, l’attaque menée par des « forces serbes numérique-
                 ment bien supérieures » contre des « forces croates qui étaient relative-
                 ment peu nombreuses, très pauvrement armées et mal organisées », qui a
                 entraîné des « destructions … à Vukovar et aux abords immédiats » était
                 « consciemment et délibérément dirigée contre la ville et sa malheureuse
                 population civile, … contrainte de se réfugier dans les caves et autres
                 constructions souterraines qui avaient résisté aux bombardements et aux
                 assauts » (ibid., par. 470).
                    199. J’ai déjà dit, dans le présent exposé, que le TPIY avait conclu à
                 des attaques générales et systématiques menées par les forces serbes contre
                 la population civile croate 145. En sus des passages déjà cités de son juge-
                 ment du 27 septembre 2007 en l’affaire Mrkšić, Radić et Sljivančanin, qu’il
                 me soit permis de rappeler ici que, dans le même jugement, le TPIY a dit
                 que « [l]e sort terrible réservé à la ville de Vukovar et à ses habitants s’ins-
                 crivait dans le cadre d’une attaque généralisée dirigée contre les peuples
                 non serbes de Croatie et les régions où ces derniers étaient majoritaires »
                 (ibid., par. 471).
                    200. Le TPIY a ajouté que, à son avis, « les éléments de preuve
                 montr[ai]ent dans l’ensemble que la punition terrible [avait été] infligée à
                 Vukovar et à la population civile de la ville et des environs » parce qu’elle

                 modifie pas le caractère de la population » (par. 638). Il a réaffirmé cette position dans le
                 jugement Kunarac, Kovać et Vuković (22 février 2001, par. 425). Dans le jugement Blaškić
                 (3 mars 2000), il a dit une nouvelle fois que la présence de personnes portant les armes au
                 sein d’un mouvement de résistance ne modifie pas le caractère civil de la population civile
                 (par. 213 et 214). Dans le jugement Kordić et Cerkez (26 février 2001), il a relevé que les
                 chambres de première instance du TPIY avaient adopté systématiquement « une défini-
                 tion large de la population civile » (par. 180). Dans le jugement Martić (12 juin 2007), la
                 chambre de première instance I a conclu, compte tenu de l’importance de la population
                 civile attaquée, que « la présence des forces et formations armées croates dans les régions
                 de Skabrnja et Saborsko n’alt[érait] pas le caractère civil de la population attaquée »
                 (par. 350), ce que le TPIY a confirmé dans l’arrêt qu’il a rendu le 8 octobre 2008 dans la
                 même affaire (par. 317). Dans le jugement Popović et consorts (10 juin 2010), la chambre de
                 première instance II a dit que l’expression « population civile » devait « se comprendre au
                 sens large » et désignait une population « majoritairement civile », même s’il y a[vait] en son
                 sein des « membres de mouvements de résistance armés » (par. 1591). Dans le récent juge-
                 ment Stanišić et Zupljanin (27 mars 2013), le TPIY a de nouveau souligné que « la présence
                 au sein de la population civile de personnes isolées ne répondant pas à la définition de
                 personnes civiles ne prive pas cette population de sa qualité » (par. 26) ; il a une nouvelle
                 fois réaffirmé le critère selon lequel cette population doit être « composée majoritairement
                 de civils » (par. 26). Il a suivi la même logique dans le jugement Limaj, Bala et Musliu
                 (30 novembre 2005, par. 186) et dans le jugement Brđanin (1er septembre 2004, par. 134).
                    145 Voir partie IX (4) du présent exposé, supra.



                                                                                                           273




7 CIJ1077.indb 543                                                                                                 18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)               273

                 n’avait pas accepté « le Gouvernement fédéral de Belgrade contrôlé par
                 les Serbes » et parce que la Croatie avait proclamé son indépendance
                 (TPIY, Mrkšić, Radić et Sljivančanin, jugement du 27 septembre 2007,
                 par. 471). Il a ensuite indiqué ce qui suit :
                              « Selon la Chambre, il ne s’agissait pas d’un simple conflit armé entre
                           une force militaire et des forces adverses qui aurait fait des victimes
                           civiles et causé certains dommages matériels. Une vue d’ensemble des
                           événements révèle l’existence d’une attaque par les forces serbes numé-
                           riquement bien supérieures, bien armées, bien équipées et bien organi-
                           sées, qui ont lentement et systématiquement détruit une ville et ses
                           occupants civils et militaires jusqu’à la reddition complète des derniers
                           survivants. L’idée a été émise devant la Chambre que les forces serbes
                           ne faisaient que libérer les habitants serbes assiégés qui étaient oppri-
                           més par les Croates et victimes de discriminations de leur part, mais
                           c’est là une déformation des faits tels qu’ils ont été établis par les élé-
                           ments de preuve considérés sans parti pris. » (Ibid., par. 470 et 471.)
                   201. Dans son jugement en l’affaire Mrkšić, Radić et Sljivančanin
                 (« Hôpital de Vukovar »), le TPIY a conclu que, à l’époque des faits,
                           « il existait non seulement une opération militaire menée contre les
                           forces croates présentes à Vukovar et alentour, mais aussi une attaque
                           généralisée et systématique dirigée par la JNA et d’autres forces serbes
                           contre la population civile croate et d’autres civils non serbes dans le sec-
                           teur de Vukovar. Les dommages importants causés aux infrastructures
                           et aux biens de caractère civil, le nombre de civils tués ou blessés durant
                           les opérations militaires et le grand nombre de civils déplacés ou contraints
                           de prendre la fuite montrent clairement qu’il s’agissait d’une attaque
                           indiscriminée contraire au droit international. Dirigée en partie délibéré-
                           ment contre la population civile, cette attaque était illicite. Le nombre
                           de villages endommagés ou détruits à proximité immédiate de Vukovar,
                           l’étendue de la zone concernée, ainsi que les dommages causés à la ville
                           de Vukovar elle‑même, témoignent d’une attaque généralisée. Le carac-
                           tère systématique de l’attaque est aussi mis en évidence par la tactique
                           adoptée par la JNA pour s’emparer de chaque village ou ville et les
                           dommages causés, ainsi que par le déplacement forcé des habitants res-
                           capés des attaques lancées contre leurs villages. » (Ibid., par. 472.) 146
                    202. En effet, lorsqu’il a eu à connaître de différentes affaires se rappor-
                 tant au conflit en Croatie, le TPIY a constaté l’existence d’un ensemble de
                 violences extrêmes générales et systématiques, prenant pour cible la popula-
                 tion civile. Le dossier de la présente affaire relative à l’Application de la
                 convention sur le génocide contient des éléments qui mettent en évidence
                 l’existence d’une telle campagne, planifiée et préméditée. L’extrême violence
                 est allée bien au‑delà de l’établissement d’une hégémonie militaire et admi-
                 nistrative : il s’agissait de massacres, de torture brutale et de sévices physiques
                     146   Les italiques sont de moi.

                                                                                                    274




7 CIJ1077.indb 545                                                                                         18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                        274

                 infligés à des civils croates et de l’expulsion par la force des habitants des
                 localités qui étaient encore là. Ceux‑ci ont été forcés à signer des documents
                 attestant qu’ils consentaient « volontairement » à laisser tous leurs biens à la
                 « SAO de Krajina ». En outre, l’artillerie serbe a été utilisée pour détruire
                 toutes les traces de l’architecture, de la culture et de la religion croates 147.
                    203. Ces attaques aveugles contre la population civile en Croatie
                 constituaient une campagne d’extrême violence et de destruction, selon le
                 mode opératoire suivant : a) tout d’abord, avant l’occupation d’un vil-
                 lage, la JNA adressait un ultimatum aux habitants croates pour les appe-
                 ler à déposer leurs armes sous peine de voir leur localité rasée ; dans le
                 même temps, on leur promettait qu’aucun mal ne serait fait aux civils
                 croates s’ils n’opposaient pas de résistance armée ; b) l’artillerie de la JNA
                 lançait alors l’attaque, suivie de l’infanterie épaulée par des groupes para-
                 militaires serbes ; c) enfin, une fois le village occupé, une campagne de
                 terreur était lancée afin d’empêcher, physiquement ou psychologique-
                 ment, les Croates de continuer à vivre sur place.
                    204. Même lorsque le village n’était pas entièrement détruit, par
                 exemple à Poljanak, des crimes graves étaient commis, comme le TPIY l’a
                 reconnu dans l’affaire Martić. Pourtant, ces crimes graves n’ont pas été
                 mentionnés en détail dans le présent arrêt, ni au sujet de ce village, ni
                 d’autres. En ce qui concerne Poljanak, il y a eu aussi des témoignages de
                 meurtres ; ainsi, B. V. a déclaré que sa famille avait été tuée et qu’il avait
                 été roué de coups, que des Tchetniks fouillaient des maisons du village et
                 les incendiaient, et qu’ils arrêtaient des gens ; il a aussi été témoin de
                 meurtres 148. Un autre témoin, M. V., a trouvé deux victimes mortes, la
                 boîte crânienne brisée et la cervelle éparpillée 149.
                    205. Comme pour Saborsko, il importe de relever que la Serbie a reconnu
                 que le TPIY, dans le jugement Martić, « a[vait] confirmé les meurtres com-
                 mis à Poljanak et dans le hameau Vuković » 150. Selon des témoignages, des
                 maisons avaient aussi été brûlées à Poljanak. M. L. a déclaré que des prison-
                 niers étaient enfermés dans une pièce dans le camp de Manjača, où « on ne
                 leur a[vait] pas donné à manger ni à boire pendant quatre ou cinq jours,
                 alors qu’ils étaient interrogés inlassablement, et ils [avaient] été battus et
                 molestés » 151. B. V. a témoigné que des Tchetniks avaient fouillé et incendié
                 des maisons à Poljanak et avaient arrêté des gens 152.

                                                    2. Meurtres de masse
                   206. Pendant la phase finale des attaques menées par les forces armées
                 serbes, une fois qu’un village était pris, une campagne de terreur était

                     147   Voir requête introductive d’instance de la Croatie, par. 34, et mémoire, par. 4.8-4.9.
                 
                     148 Mémoire de la Croatie, annexe 387.
                     149 Ibid., annexe 388.
                     150 Contre‑mémoire de la Serbie, par. 861.
                     151 Mémoire de la Croatie, annexe 385.
                     152 Ibid., annexe 387.



                                                                                                            275




7 CIJ1077.indb 547                                                                                                  18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                    275

                 lancée, suivie d’exécutions massives et aveugles de civils croates. Le reste
                 de la population croate, souvent réduit, était soumis à diverses formes de
                 loi martiale, à l’emprisonnement, à l’exil forcé ou à la déportation dans
                 les camps ; dans certains villages, les Croates ont été contraints à porter
                 un ruban blanc en brassard sur la manche de leur vêtement ou à accro-
                 cher un drap blanc sur la porte de leur maison 153. Pendant l’occupation,
                 nombre d’entre eux ont fui vers les villes voisines qui n’étaient pas encore
                 tombées, et certains ont été tués dans des embuscades tendues par des
                 unités paramilitaires serbes.
                    207. Dans l’arrêt qu’elle a rendu en 2007 en l’affaire relative à l’Appli‑
                 cation de la convention sur le génocide (Bosnie‑Herzégovine c. Serbie‑­
                 et‑Monténégro), la Cour a observé ce qui suit, à propos de l’existence d’une
                 campagne systématique de destruction :
                              « Il n’est pas nécessaire d’examiner séparément chacun des inci-
                           dents que le demandeur a rapportés, ni de dresser une liste exhaus-
                           tive des allégations ; la Cour estime qu’il suffit d’examiner les faits qui
                           éclaireraient la question de l’intention ou fourniraient des exemples
                           d’actes dont le demandeur prétend qu’ils ont été commis à l’encontre
                           de membres du groupe et qui revêtiraient un caractère systématique
                           dont pourrait se déduire l’existence d’une intention spécifique
                           (dolus specialis). » (Par. 242.)
                    208. Compte tenu de cette observation, je n’entends pas — d’autant qu’il
                 n’est nécessaire de le faire dans le présent exposé — procéder à une analyse
                 approfondie de crimes particuliers, la Cour n’étant de toute façon pas une
                 juridiction pénale internationale. Il m’importe davantage de vérifier l’exis-
                 tence d’une campagne de destruction générale et systématique révélée par
                 ces crimes dans tous les villages attaqués sur lesquels l’attention de la Cour
                 a été appelée. De nombreux crimes mettant en évidence cette campagne de
                 destruction ont été décrits par des témoins et d’autres ont été constatés par
                 le TPIY, comme je le montre tout au long du présent exposé.
                    209. En effet, le dossier en l’espèce montre que des actes criminels ont
                 été commis dans les différentes régions occupées par les forces serbes.
                 Dans la région de la Slavonie orientale, par exemple, les villes et villages
                 suivants sont mentionnés : Tenja, Dalj, Berak, Bogdanovci, Sarengrad,
                 Ilok, Tompojevci, Bapska, Tovarnik, Sotin, Lovas, Tordinci et Vukovar 154.
                 Les actes illicites, attestant une campagne de destruction systématique, qui
                 ont été commis en Slavonie orientale ont ensuite été commis en Slavonie
                 occidentale, dans la Banovina, le Kordun, la Lika et la Dalmatie 155.
                    210. Les premiers villages et populations civiles attaqués ont été ceux
                 de Dalj, Erdut et Aljmaš, au début du mois d’août 1991. Entre le 28 sep-

                     153Voir partie XIII du présent exposé, infra.
                     154Mémoire de la Croatie, par. 4.20-4.30, 4.31-4.37, 4.38-4.46, 4.47-4.55, 4.56-4.61,
                 4.62-4.72, 4.73-4.80, 4.81-4.93, 4.94-4.106, 4.107-4.115, 4.116-4.132, 4.133-4.138 et 4.139-
                 4.190, respectivement.
                    155 Ibid., par. 5.3-5.64, 5.65-5.122, 5.123-5.186 et 5.187-5.241, respectivement.



                                                                                                        276




7 CIJ1077.indb 549                                                                                              18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                         276

                 tembre et le 17 octobre 1991, les villages de Sotin, Ilok, Sarengrad, Lovas,
                 Bapska et Tovarnik ont été pris par la JNA et les groupes paramilitaires
                 serbes. Des meurtres ont été commis dans le cadre d’une campagne de
                 brutalités systématiques — par exemple, des familles entières ont été mas-
                 sacrées, et des meurtres commis au hasard pour forcer les Croates à
                 fuir 156; la campagne a atteint son paroxysme lors du massacre de Vukovar
                 (à partir du 18 novembre 1991) 157.
                    211. Plusieurs charniers ont été découverts (par exemple, dans la Bano-
                 vina, le Kordun et la Lika) à Tenja, Dalj, Ilok, Sotin, Lovas, Tordinci,
                 Ovčara, Vukovar, Pakrac, Lađevac, et Skabrnja ; l’identité des victimes et
                 leur lieu d’origine étaient à peine indiqués, quand ils l’étaient 158. La Croa-
                 tie a souligné que, au moment du dépôt de son mémoire (mars 2001),
                 61 charniers avaient été découverts en Slavonie orientale. Nombre des
                 charniers découverts par la suite n’avaient servi que de sépulture provi-
                 soire ; la JNA a fréquemment déterré les corps pour les transférer dans
                 d’autres parties du territoire occupé ou en Serbie 159.

                    212. De son côté, la Serbie a contesté les éléments de preuve présentés
                 par la Croatie 160 ; elle a soutenu que les meurtres de Croates par les forces
                 serbes n’étaient pas destinés à détruire ce groupe, et n’étaient donc pas
                 constitutifs de génocide ; à l’inverse, a‑t‑elle ajouté, les meurtres de Serbes
                 par les forces croates avaient été commis, selon elle, dans l’intention de
                 détruire le groupe comme tel 161. La Croatie a répondu que la Serbie
                 n’avait pas nié que des Croates avaient été soumis à la torture et à de
                 graves atteintes à leur intégrité physique ou mentale, de manière systéma-
                 tique 162. La Serbie, de son côté, n’a pas contesté que des atteintes graves
                 à l’intégrité physique ou mentale avaient été causées à des Croates par les
                 forces serbes au cours de la guerre en Croatie entre 1991 et 1995, mais elle
                 a fait valoir que les forces croates avaient aussi causé des atteintes graves
                 à l’intégrité physique ou mentale de Serbes 163.
                    213. L’ouvrage A Book of Evidence joint par la Croatie au dossier de la
                 présente espèce, intitulé Mass Killing and Genocide in Croatia 1991/92 164,
                 recense quatre phases dans la guerre en Croatie, du point de vue « des vic-
                 times civiles et de la destruction de villages et de villes croates », à savoir :
                              « Dans la première phase (juillet‑août 1991), les troupes paramili-
                           taires serbes armées par la JNA jouaient le rôle principal. Avec l’aide

                     156 Mémoire de la Croatie, chapitre 4.
                     157 Ibid., par. 4.19.
                     158 Ibid., par. 4.29, 4.35, 4.72, 4.107, 4.116, 4.138, 4.178, 4.188, 5.27, 5.77, 5.137, 5.146
                 et 5.226, respectivement.
                     159 Ibid., par. 4.07.
                     160 Contre‑mémoire de la Serbie, par. 660 et 663.
                     161 Ibid., par. 48.
                     162 Réplique de la Croatie, par. 9.47.
                     163 Contre‑mémoire de la Serbie, par. 81.
                     164 Mass Killing and Genocide in Croatia 1991/92 : A Book of Evidence, Zagreb, minis-

                 tère croate de la santé, 1992, p. 1-207.

                                                                                                             277




7 CIJ1077.indb 551                                                                                                   18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                277

                       de la JNA, elles attaquaient des villages croates complètement désar-
                       més, en particulier aux alentours de Banija et dans les environs
                       de Knin. A cette époque, la JNA prétendait encore mettre en place
                       des zones tampons entre les « deux parties en conflit ». Cependant, les
                        exemples de Dalj, Kraljevčani, Dragotinci et Kijevo montrent claire-
                        ment le rôle actif qu’a joué la JNA qui utilisait des chars et l’aviation
                        pour détruire des bâtiments résidentiels, alors même qu’il n’y avait
                        pas de forces de la Police croate (MUP) ou de la Garde nationale
                        (CNZ). Dans la deuxième phase de la guerre (septembre 1991), la
                       JNA a entrepris de conquérir des régions plus vastes de Croatie, et
                       elle a pris Kostajnica, Dubica, Petrinja, Drniš, Jasenovac, Okučani
                       et Stara Gradiška. C’est la phase pendant laquelle l’armée croate
                       n’avait pas l’artillerie lourde nécessaire, de sorte qu’elle ne pouvait
                       même pas neutraliser l’agresseur. Cela a donné lieu à un certain
                       nombre de défaites croates, qui ont eu pour conséquence des masses
                       de réfugiés et de personnes déplacées venant de la Banija, de la Dal-
                       macija et pour partie de la Slavonie. La troisième phase s’est déroulée
                       au cours des mois d’octobre et de novembre 1991, lorsque la JNA
                       s’est livrée à une guerre intensive totale en ayant recours à l’aviation,
                       à l’artillerie lourde et à des unités blindées sur la ligne de la frontière
                       de la Grande Serbie Virovitica‑Karlovac‑Karlobag. La ligne de front
                       établie a rendu possible la stabilisation de la défense. Pourtant, l’ar-
                       tillerie lourde de la JNA a provoqué d’énormes destructions dans les
                       villes croates, y compris les villes du bord de mer qui étaient coupées
                       du reste du monde. Pendant cette période, d’importantes villes
                       croates, comme Vukovar, Slunj ou Dubrovnik, ont été encerclées et
                       ont subi de lourds dommages, voire ont été rasées. … La quatrième
                       phase de la guerre, qui est aussi la dernière, commence après le
                       ­cessez‑le‑feu du 3 janvier 1992. Pendant le mois d’avril 1992, il y a eu
                        une recrudescence terrible des attaques d’artillerie contre plusieurs
                        cibles civiles, en particulier Osijek, Vinkovci, Slavonski Brod,
                        Zupanja, Karlovac, Zadar, Gospić et Nova Gradiška. Pendant cette
                        phase, ce sont les civils, qui n’étaient pas préparés à des attaques
                        d’artillerie, qui ont été particulièrement visés. Une nouvelle vague de
                        réfugiés s’est formée. Il restait encore des membres de la population
                        menacée dans les territoires occupés. Ils ont été chassés de leurs loge-
                        ments avant que les forces de l’ONU n’arrivent. » 165
                   214. Ce document distingue, dans la première phase de l’offensive, la
                 destruction des logements, forçant les habitants à fuir pour ne pas être
                 tués ou victimes de brutalités. Les résidents non armés des villages atta-
                 qués ont été déplacés de force et leurs logements détruits ou pillés ; ils sont
                 partis vers des régions plus centrales et plus sûres de la Croatie. Dans la
                 deuxième phase, la JNA a lancé de féroces attaques armées, appuyées par

                    165 Mass Killing and Genocide in Croatia 1991/92 : A Book of Evidence, Zagreb, minis-

                 tère croate de la santé, p. 1 et 4.

                                                                                                    278




7 CIJ1077.indb 553                                                                                          18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                  278

                 l’artillerie et des avions de combat, contre de nombreux villages et villes
                 (par exemple Vukovar, Osijek, Vinkovci, Sisak, Karlovac, Pakrac, Lipik,
                 Gospić, Otočac, Zadar, Sibenik, Dubrovnik, Petrinja, Nova Gradiška ou
                 Novska), accompagnées de massacres de civils. Il est précisé ce qui suit :
                          « Nombre de femmes, d’enfants et de personnes âgées ont perdu la
                       vie de cette manière, parce que des milliers de résidences privées et de
                       bâtiments publics ont été totalement détruits. Les civils mouraient
                       chez eux, dans les écoles, les jardins d’enfants, les églises, les hôpi-
                       taux, dans leur ferme, alors qu’ils marchaient dans les rues, allaient à
                       bicyclette ou conduisaient leur voiture. En bref, personne n’était en
                       sécurité nulle part et il n’y avait littéralement pas d’endroit où se
                       protéger des pilonnages et des bombardements. » 166
                    215. La destruction systématique de logements par des tirs à bout por-
                 tant a été opérée à grande échelle, notamment à Vukovar, Osijek, Petrinja,
                 Vinkovci et Gospić. Après que les chars avaient tiré sur les résidences
                 privées, « d’abord sur les étages supérieurs, puis sur le rez‑de‑chaussée …,
                 des grenades à main étaient lancées dans le sous‑sol où les propriétaires
                 ou les résidents a[vaient] cherché refuge » 167. Nombre des corps étaient
                 laissés là où ils étaient tombés, et après un certain temps ne pouvaient
                 plus être récupérés (en particulier dans la Banija, le Kordun, la Lika et en
                 Slavonie orientale, ainsi que dans l’arrière‑pays à Zadar et Sibenik, et à
                 Dubrovnik). Des massacres de civils ont eu lieu (par exemple, à Voćin et
                 Hum près de Podravska Slatina, à Obrovac, Benkovac, Knin, Skabrnja et
                 Nadin) dans le « cadre d’un génocide planifié » dans les territoires occu-
                 pés 168.
                    216. Les pertes civiles — dont des enfants, des femmes et des personnes
                 âgées — avaient pour « principale cause » « les tirs aveugles et nourris
                 d’artillerie visant des objectifs strictement civils » 169. Des personnes ont
                 aussi été « portées disparues » — quelque 8000 à 12 000, selon le docu-
                 ment. Le Comité international de la Croix‑Rouge (CICR) a participé à
                 leur recherche. En outre, des « écoles, hôpitaux, bibliothèques, monu-
                 ments et surtout des églises catholiques, cibles privilégiées de l’artillerie de
                 la JNA », ont été détruits systématiquement 170. Des bibliothèques, par
                 exemple, ont été détruites partout, pour le seul plaisir de la destruction,
                 pendant les guerres sur le territoire de l’ex‑Yougoslavie — lors des
                 attaques menées en Croatie, mais aussi en Bosnie‑Herzégovine et au
                 Kosovo 171, au détriment des populations concernées.

                    166 Mass Killing and Genocide in Croatia 1991/92 : A Book of Evidence, Zagreb, minis-

                 tère croate de la santé, 1992, p. 4.
                    167 Ibid., p. 7.
                    168 Ibid., p. 6.
                    169 Ibid., p. 6.
                    170 Ibid., p. 7.
                    171 Pour un commentaire, voir notamment L. X. Polastron, Livros em Chamas — A

                 História da Destruição sem Fim das Bibliotecas [Livres en feu], Rio de Janeiro, J. Olympio
                 Edit., 2013, p. 236-238.

                                                                                                      279




7 CIJ1077.indb 555                                                                                            18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                     279

                                        3. Actes de torture et sévices physiques
                    217. Le dossier de la présente affaire relative à l’Application de la
                 convention sur le génocide abonde en témoignages d’actes de torture et de
                 sévices physiques infligés à des civils lorsque l’Etat défendeur a lancé son
                 offensive militaire, et même avant. Le mémoire du demandeur, en parti-
                 culier, regorge de témoignages faisant état de travail forcé, d’actes de tor-
                 ture et de sévices physiques (à Dalj, Berak, Bagejci, Bapska, Lovas,
                 Tordinci, Vukovar, Vaganac, Kijevo, Vujići, Tovarnik, Knin) 172 ; d’ex-
                 trême violence et de torture psychologique (à Sotin, Josevica, Lipovača
                 et Sarengrad) 173 ; d’enlèvements et de disparitions forcées (à Pakrac) 174;
                 d’utilisation de civils comme « boucliers humains » pour « protéger » les
                 forces armées serbes (à Bapska et Cetekovac) 175, entre autres atrocités (à
                 Kusonje, Podravska Slatina, Kraljevčani, Tovarnik, Joševica) 176.

                    218. En outre, à Poljanak, des cas de torture et de sévices physiques
                 ont également été rapportés. Selon M. L., à Pâques 1991, des groupes de
                 Tchetniks avaient tendu une embuscade aux employés du ministère de
                 l’intérieur, et il y avait eu un affrontement armé au cours duquel des gens
                 ont été tués. Au dire du témoin, des prisonniers avaient été enfermés dans
                 une pièce dans le camp de « Manjača, où on ne leur a pas donné à manger
                 ni à boire pendant quatre ou cinq jours, alors qu’ils étaient interrogés
                 inlassablement, et ils ont été battus et molestés » 177. B. V. a déclaré que les
                 membres de sa famille avaient été tués et qu’il avait été roué de coups 178.
                    219. Les coups étaient portés avec des battes, des fils électriques, des
                 bottes, des chaînes, des bâtons et d’autres objets 179. A plusieurs reprises,
                 la torture et l’humiliation ont été suivies du meurtre des victimes (à Bog-
                 danovci, Sarengrad, Tovarnik, Voćin) 180. Il y a eu des cas de suicide
                 parmi les Croates 181. La Croatie fait longuement état d’une campagne de
                 destruction systématique des victimes visées, notamment d’actes de tor-
                 ture physique et psychologique et de sévices, sous diverses formes.
                    220. De son côté, la Serbie, en particulier dans sa duplique, a reconnu
                 que de nombreuses atrocités ont été commises contre des Croates au cours


                    172 Voir mémoire de la Croatie, par. 4.34-4.35, 4.38, 4.40, 4.85, 4.88-4.90, 4.124, 4.135-

                 4.136, 4.168-4.169, 5.175, 5.212, et CR 2014/10, par. 20 et 27, respectivement.
                     173 Mémoire de la Croatie, par. 4.111, 4.50, 5.88 et 5.143, respectivement.
                     174 Ibid., par. 5.16, et CR 2014/10, par. 17.
                     175 Ibid., par. 4.85 et 5.43, respectivement.
                     176 Ibid., par. 5.27, 5.30, 5.98, 4.100, et CR 2014/10, p. 25, respectivement.


                     177Ibid., annexe 385.
                     178Ibid., annexe 387.
                    179 Voir par exemple CR 2014/10, p. 24 et 25.
                    180 Mémoire de la Croatie, par. 4.47-4.55, 4.56 à 4.59, 4.101, et CR 2014/10, p. 17,

                 respectivement.
                    181 CR 2014/10, p. 25.



                                                                                                         280




7 CIJ1077.indb 557                                                                                               18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                280

                 des conflits 182, mais elle a contesté la fiabilité des preuves et des documents
                 présentés par l’Etat demandeur, notamment celle des déclarations des
                 témoins. Selon elle, les événements tragiques décrits par l’Etat demandeur
                 n’établissent pas l’intention génocidaire et l’intention spécifique de
                 détruire ; ils établissent tout au plus, ajoute‑t‑elle, que des crimes de guerre
                 et des crimes contre l’humanité ont été commis, mais pas un génocide 183.
                     221. Appelant ensuite l’attention sur Vukovar, en Slavonie orientale,
                 la Croatie a fait valoir que, après la chute de la ville, des officiers de haut
                 rang de la JNA avaient facilité et encouragé la torture à grande échelle et
                 le meurtre de prisonniers 184, notamment ceux qui se trouvaient au Vele-
                 promet 185. Selon le demandeur, à Vukovar et dans d’autres villes ou vil-
                  lages, des civils croates, souvent des personnes âgées incapables de fuir ou
                  se refusant à le faire, avaient été victimes d’actes d’une extrême brutalité,
                  torturés et tués par les soldats de la JNA, les forces de la TO et des para-
                  militaires 186. D’après lui, ces atrocités avaient été commises dans l’inten-
                  tion de détruire la population croate dans les régions visées 187.
                     222. La Croatie a en outre affirmé que, à Vukovar, les forces serbes
                 avaient mené une campagne intense de bombardements et de pilonnages,
                 de meurtres brutaux et de torture, d’expulsions systématiques et de priva-
                 tion de nourriture, d’eau, d’électricité, d’hygiène et de soins médicaux.
                 Elle a ajouté que les forces serbes avaient établi des camps de torture,
                 notamment Velepromet et Ovčara, où les Croates étaient emmenés 188.
                  Selon elle, alors que les forces serbes avaient la possibilité de déplacer et
                  de ne pas éliminer les survivants croates de Vukovar, ceux‑ci avaient au
                  contraire été torturés à de multiples reprises et exécutés 189.
                     223. Dans le jugement en date du 12 juin 2007 en l’affaire Martić, le
                 TPIY (chambre de première instance I) a constaté que, lors des attaques
                 menées contre des villages croates de la SAO de Krajina, les forces armées
                 serbes n’avaient pas laissé aux villageois d’autre choix « que s’enfuir », et que
                 ceux qui étaient restés étaient immédiatement battus et tués (TPIY, Martić,
                 jugement du 12 juin 2007, par. 349). Au nombre des villages attaqués figu-
                 raient Potkonije, Vrpolje, Glina, Kijevo, Drniš, Hrvatska Kostajnica,
                 Cerovljani, Hrvatska Dubica, Baćin, Saborsko, Poljanak, Lipovača,
                 ­Skabrnja, Nadin et Bruška ; « la population croate a fait l’objet de mesures
                  discriminatoires sévères » dans ces lieux (ibid.).
                     224. En tout état de cause, a poursuivi le TPIY, « des attaques généra-
                  lisées et systématiques ont été dirigées contre la population civile croate et
                  non serbe » tant en Croatie qu’en Bosnie‑Herzégovine (ibid., par. 352).
                    182 Voir par exemple CR 2014/13, par. 3-5 ; et duplique, par. 349, 360, 367-368, 381,

                 384 et 386.
                    183 Voir duplique de la Serbie, par. 349, 360, 367-368, 381, 384-386 ; et CR 2014/13,

                 par. 3-5.
                    184 CR 2014/5, p. 43.
                    185 CR 2014/6, p. 41.
                    186 Ibid., p. 45.
                    187 Ibid.
                    188 CR 2014/8, p. 29, 31 et 35.
                    189 Ibid., p. 39.



                                                                                                    281




7 CIJ1077.indb 559                                                                                          18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)       281

                 Des crimes de torture et des traitements cruels et inhumains cruels ont été
                 perpétrés dans « une intention discriminatoire fondée sur l’appartenance
                 ethnique » (TPIY, Martić, jugement du 12 juin 2007, par. 411 et 413). Il
                 s’agissait d’une entreprise visant à battre, maltraiter et torturer systémati-
                 quement les détenus (ibid., par. 414-416).
                    225. Six ans plus tard, dans le jugement en date du 30 mai 2013 en
                 l’affaire Stanišić et Simatović, le TPIY (chambre de première instance I) a
                 conclu de même qu’il y avait eu une « attaque générale » contre la même
                 population civile dont les personnes visées étaient membres (TPIY, Sta‑
                 nišić et Simatović, jugement du 30 mai 2013, par. 971-972). « L’intention
                 discriminatoire » des auteurs était claire (ibid., par. 1250). Cette campagne
                 d’extrême violence s’était caractérisée par des détentions arbitraires, des
                 sévices physiques, des agressions sexuelles, des actes de torture, des
                 meurtres, l’emploi de termes péjoratifs et d’insultes, la déportation et le
                 transfert forcé — actes ayant tous pour fondement l’origine ethnique des
                 victimes (ibid., par. 970 et 1250). J’ajouterais qu’il convient de garder à
                 l’esprit que l’interdiction de la torture sous toutes ses formes est absolue
                 dans toutes les circonstances : c’est une interdiction qui relève du
                 jus cogens.
                    226. Enfin, je souhaite préciser que le TPIY, dans l’arrêt qu’il a récem-
                 ment rendu (11 juillet 2013) en l’affaire Karadžić, a rejeté le recours visant
                 à obtenir un acquittement, et a rétabli les accusations de génocide contre
                 M. R. Karadžić, à raison des brutalités commises contre des détenus : bien
                 que les atrocités aient eu lieu dans des municipalités de Bosnie, la campagne
                 de destruction était la même que celle menée dans les municipalités croates,
                 et les groupes visés étaient les mêmes : outre les Musulmans de Bosnie, les
                 Croates de Bosnie étaient aussi pris pour cible. En ce qui concerne les
                 conditions de détention, le TPIY a pris note des faits de torture, des traite-
                 ments cruels et inhumains, des viols et autres violences sexuelles, du travail
                 forcé et des conditions d’existence inhumaines, dont « les conditions déplo-
                 rables en matière d’hébergement, d’approvisionnement en nourriture et en
                 eau, de soins médicaux ou d’installations sanitaires » étaient établis (TPIY,
                 Karadžić, jugement du 11 juillet 2013, par. 34). Il a en outre pris note
                       « des éléments de preuve versés au dossier montrant que des Musulmans
                       et/ou des Croates de Bosnie ont été, pendant leur détention, frappés à
                       coups de pied et violemment battus avec toutes sortes d’objets — fusils
                       et crosses, matraques et gourdins, bâtons et cannes, battes, chaînes,
                       câbles, tuyaux métalliques et barres de fer, éléments de mobilier et
                       autres objets. Les détenus étaient fréquemment battus plusieurs jours
                       durant, pendant de longues périodes ou à de multiples reprises au cours
                       de la même journée. Les éléments de preuve versés au dossier illustrent
                       également plusieurs cas de détenus précipités dans des cages d’escalier
                       ou battus jusqu’à ce qu’ils perdent conscience, ou encore dont la tête a
                       été cognée contre les murs. Ces sévices auraient provoqué des blessures
                       graves, notamment des fractures des côtes, du crâne, de la mâchoire ou
                       des vertèbres, ainsi que des commotions cérébrales. Leurs conséquences

                                                                                           282




7 CIJ1077.indb 561                                                                                18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                        282

                           à long terme incluraient notamment chute de dents, maux de tête per-
                           manents, visage défiguré, doigts déformés, douleurs chroniques aux
                           jambes et paralysie partielle des membres. » (TPIY, Karadžić, jugement
                           du 11 juillet 2013, par. 35.)

                              4. Expulsion systématique des logements et exode massif,
                                        et destruction de la culture du groupe
                    227. En plus des meurtres de masse, des actes de torture, des sévices
                 physiques et d’autres mauvais traitements, la population croate visée a
                 connu des conditions de vie insupportables : expulsion systématique des
                 logements, imposition d’un rationnement alimentaire et réduction des
                 fournitures et traitements médicaux essentiels 190. Les segments visés de la
                 population étaient tenus d’afficher des signes de leur appartenance eth-
                 nique et ont été privés de nourriture, d’eau, d’électricité et de traitement
                 médical. Leurs déplacements faisaient l’objet de restrictions et ils ont été
                 soumis à des pillages répétés et à un régime de meurtres aveugles et de
                 masse (supra), et ce dans un contexte de brutalités et de violences
                 extrêmes. Leurs monuments culturels et religieux et les signes de leur
                 patrimoine culturel ont été détruits ou pillés ; les bases de leur enseigne-
                 ment ont été supprimées et remplacées par d’autres 191.
                    228. La population croate a été expulsée ou déplacée de force dans les
                 villages suivants : Tenja, Dalj, Berak, Bogdanovci, Sarengrad, Ilok, Tom-
                 pojevci, Bapska, Tovarnik, Sotin, Lovas et Tordinci, ainsi que Pakrac,
                 Uskok, Donji, Gornji Varos et Pivare 192 ; les gens ont été forcés à signer des
                 déclarations par lesquelles ils renonçaient à tous leurs droits sur leurs biens
                 et à se joindre à l’exode de masse ; ceux qui ne l’ont pas fait ont été soumis
                 à un régime brutal de violences extrêmes. La Croatie a rappelé que le TPIY,
                 dans son jugement rendu (le 2 août 2001) en l’affaire Krstić, a constaté que
                           « la destruction physique ou biologique s’accompagne souvent d’at-
                           teintes aux biens et symboles culturels et religieux du groupe pris
                           pour cible, atteintes dont il pourra légitimement être tenu compte
                           pour établir l’intention de détruire le groupe physiquement. La
                           Chambre considérera donc en l’espèce la destruction délibérée de
                           mosquées et de maisons appartenant aux membres du groupe comme
                           une preuve de l’intention de détruire ce groupe. » (TPIY, Krstić, juge-
                           ment du 2 août 2001, par. 580.)
                    229. La Cour elle‑même a cité cette conclusion dans l’arrêt qu’elle a
                 rendu en 2007 en l’affaire concernant la Bosnie‑Herzégovine (Application de
                 la convention pour la prévention et la répression du crime de génocide (Bosnie-­

                     190Voir, par exemple, mémoire de la Croatie, par. 4.23 et 5.30.
                     191Ibid., par. 4.60, 4.128 et 5.181.
                    192 Ibid., par. 4.30‑4.31, 4.37, 4.46‑4.47, 4.61‑4.64, 4.80, 4.93, 4.105, 4.107, 4.132‑4.133,

                 5.14, 5.49, 5.79, 5.92, 5.93, 5.106, 5.121, 5.140-5.141, 5.146, 5.148, 5.174, 5.181, 5.196,
                 5.202-5.205, 5.210, 5.223 et 5.225.

                                                                                                            283




7 CIJ1077.indb 563                                                                                                  18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)               283

                 Herzégovine c. Serbie-et-Monténégro), arrêt, C.I.J. Recueil 2007 (I), p. 185,
                 par. 344). Il est clair que la destruction du patrimoine culturel et religieux,
                 telle qu’elle s’est produite dans la présente affaire relative à l’Application de
                 la convention sur le génocide concernant les attaques armées en Croatie,
                 peut avoir de l’importance dans le contexte de la campagne de destruction
                 générale et systématique mise en œuvre dans le cas d’espèce opposant la
                 Croatie à la Serbie. Cette destruction du patrimoine culturel et religieux ne
                 saurait être simplement écartée sans plus de considération, comme la Cour
                 l’a fait dans le présent arrêt (par. 129, 379, 385 et 386). La Cour aurait dû
                 tenir dûment compte de la campagne de destruction susmentionnée dans
                 son ensemble (y compris de la destruction des sites culturels et religieux),
                 comme le TPIY l’avait à juste titre relevé dans l’affaire Krstić (supra).
                    230. En l’espèce, la Serbie, de son côté, a rétorqué que, pour que l’ex-
                 pulsion systématique d’individus chassés de leurs foyers relève du litt. c)
                 de l’article II de la convention sur le génocide, elle doit s’inscrire dans le
                 cadre d’une « série manifeste » capable de produire la destruction phy-
                 sique du groupe, et pas seulement son déplacement ; selon elle, le deman-
                 deur n’est pas parvenu à prouver que, là où elle s’était produite, l’expulsion
                 des Croates s’était accompagnée de l’intention de détruire cette popula-
                 tion 193. En outre, la Serbie a minimisé l’importance de la destruction
                 d’objets culturels et cultuels, affirmant que, lors des travaux préparatoires
                 de la convention sur le génocide, l’inscription des attaques contre les
                 objets culturels et cultuels dans la rubrique du « génocide culturel » avait
                 été rejetée au cours du processus de rédaction 194.
                    231. Sur ce point, je tiens à faire observer ici que, dans son Autobiogra‑
                 phy, Raphael Lemkin, qui a consacré tant d’énergie à l’avènement de la
                 convention de 1948 sur le génocide, a souligné que le génocide était « un
                 élément essentiel » de l’histoire du monde, qui suivait l’humanité « comme
                 une ombre sinistre du début de l’Antiquité à l’heure actuelle » 195. Pour lui,
                 un groupe pouvait être détruit en tant que groupe, même si ses membres
                 n’étaient pas tous détruits, mais que son identité culturelle l’était ; le géno-
                 cide, pour R. Lemkin, signifiait aussi la destruction d’une culture, l’ap-
                 pauvrissement de la civilisation. La destruction de l’identité culturelle
                 d’un groupe finit par détruire son « esprit » 196. R. Lemkin a reconnu que
                 l’idée de « génocide culturel » lui était « très chère » : « Cela signifiait la des-
                 truction du modèle culturel d’un groupe, comme la langue, les traditions,
                 les monuments, les archives, les bibliothèques et les églises. En bref : les
                 sanctuaires de l’âme d’une nation. » 197
                    232. R. Lemkin a beaucoup regretté que cette idée n’ait pas recueilli d’ap-
                 pui au cours des travaux préparatoires de la convention sur le génocide,

                     193
                       Voir contre‑mémoire de la Serbie, par. 84 ; et duplique da la Serbie, par. 333.
                     194
                       Duplique de la Serbie, par. 335.
                   195 R. Lemkin, Totally Unofficial — The Autobiography (dir. publ., D.‑L. Frieze), New

                 Haven/Londres, Yale University Press, 2013, p. 125 et 140.
                   196 Ibid., p. 131, 138 et 168.
                   197 Ibid., p. 172.



                                                                                                   284




7 CIJ1077.indb 565                                                                                         18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)               284

                 mais il a continué à nourrir l’espoir que, à l’avenir, un protocole additionnel
                 à la Convention, relatif au « génocide culturel », serait adopté. Après tout,
                 a‑t‑il ajouté, « la destruction d’un groupe entraîne l’anéantissement de son
                 patrimoine culturel ou l’interruption des apports culturels émanant du
                 groupe » 198. Il était attentif aux écrits des « pères fondateurs » du droit inter-
                 national (des XVIe et XVIIe siècles) et il a exprimé son admiration en parti-
                 culier pour ceux de Bartolomé de Las Casas (et aussi pour ceux de
                 Francisco de Vitoria), en raison de sa défense, fondée sur le droit naturel,
                 des droits des populations autochtones contre les violences et les brutalités
                 du colonialisme dans le Nouveau Monde (ce que R. Lemkin a appelé un
                 « génocide colonial ») 199.
                    233. A ce sujet (destruction du patrimoine culturel d’un groupe), la
                 chambre de première instance du TPIY, dans la décision (examen des
                 actes d’accusation, 11 juillet 1996) qu’elle a rendue en l’affaire Karadžić et
                 Mladić, a fait observer que, dans certains cas,
                           « c’est un moyen de désorganisation du groupe à travers l’humilia-
                           tion et la terreur. La destruction des mosquées ou des églises catho-
                           liques vise à l’anéantissement de la présence séculaire du ou des
                           groupes ; la destruction des bibliothèques à l’annihilation d’une
                           culture enrichie de la participation des diverses composantes natio-
                           nales de la population. » (TPIY, Karadžić et Mladić, décision du
                           11 juillet 1996, par. 94.)
                 Je reviendrai sur ce point plus loin dans le présent exposé, lorsque je trai-
                 terai la question de la destruction des biens culturels lors des bombarde-
                 ments de Dubrovnik (octobre-décembre 1991) 200.
                    234. Dans le jugement Stanišić et Simatović (30 mai 2013) déjà men-
                 tionné, la chambre de première instance I du TPIY a noté que les membres
                 de la population civile locale, quand ils n’avaient pas été tués, avaient été
                 marginalisés, brutalisés et contraints de fuir « pour qu’un territoire pure-
                 ment serbe soit établi », afin que les villages attaqués puissent ensuite
                 « faire partie d’une Grande Serbie » (TIPY, Stanišić et Simatović, juge-
                 ment du 30 mai 2013, par. 1250). Le TPIY a rappelé « ses conclusions
                 concernant les événements (attaques, meurtres, destructions de maisons,
                 arrestations et détentions arbitraires, torture, harcèlement et pillage)
                 survenus dans la région de Saborsko de juin à novembre 1991 »
                 ­
                 (ibid., par. 264). Il a retenu les éléments montrant que « quelque 20 000 à
                 25 000 Croates et autres civils non serbes » avaient été déplacés de force
                 de la région SAO de Krajina avant avril 1992 (ibid.).

                     198R. Lemkin, op. cit. supra note 195, p. 172-173.
                     199Voir A. Dirk Moses, « Raphael Lemkin, Culture, and the Concept of Genocide »,
                 The Oxford Handbook of Genocide Studies (dir. publ., D. Bloxham and A. Dirk Moses),
                 Oxford University Press, 2010, p. 26-27 ; et voir A. A. Cançado Trindade, « Prefacio »,
                 Escuela Ibérica de la Paz (1511‑1694) — La Conciencia Crítica de la Conquista y Colo‑
                 nización de América (dir. publ., P. Calafate et R. E. Mandado Gutiérrez), Santander,
                 Ed. Universidad de Cantabria, 2014, p. 72-73 et 98-99.
                    200 Voir partie XII 7) du présent exposé, infra.



                                                                                                   285




7 CIJ1077.indb 567                                                                                         18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                      285

                    235. Dans la même affaire, le TPIY a ajouté que le nombre total des
                 personnes déplacées de force avait considérablement augmenté jusqu’en
                 avril 1992 ; pour reprendre ses termes, « de 80 000 à 100 000 Croates et
                 autres civils non serbes ont fui la SAO de Krajina » en conséquence de la
                 situation créée qui prévalait alors dans la région, à savoir une combinaison
                 d’« attaques contre les villages et les villes peuplés essentiellement ou entiè-
                 rement de Croates ; … meurtres, utilisation de boucliers humains, déten-
                 tion, coups, travail forcé, violences sexuelles et autres formes de harcèlement
                 des Croates ; et pillage et destruction de biens » (TIPY, Stanišić et Simato‑
                 vić, jugement du 30 mai 2013, par. 404, et voir par. 997) 201.

                     236. En outre, dans le jugement Tolimir (12 décembre 2012), la
                 chambre de première instance II du TPIY a souligné qu’il était nécessaire
                 et important d’examiner le déplacement de force de segments de la popu-
                 lation à la lumière d’autres actes répréhensibles dirigés contre le même
                 groupe. Elle a fait valoir que, en procédant de la sorte, il devenait clair
                 que la campagne de destruction, qui apparaissait lorsque tous les actes
                 illicites étaient considérés dans leur ensemble, était le signe d’une inten-
                 tion de détruire tout ou partie de la population déplacée de force (TPIY,
                 Tolimir, jugement du 12 décembre 2012, par. 739 et 748).

                                                  5. Appréciation générale
                    237. Les preuves produites devant la Cour en la présente affaire rela-
                 tive à l’Application de la convention sur le génocide établissent clairement,
                 à mon sens, la perpétration de meurtres de masse de membres ciblés de la
                 population civile croate pendant les attaques armées en Croatie, dans le
                 contexte d’une campagne systématique de violences extrêmes dans les vil-
                 lages attaqués, qui comprenait aussi des actes de torture, des détentions
                 arbitraires, des sévices physiques, des agressions sexuelles, des expulsions
                 de logements et des pillages, des déplacements et des transferts forcés, des
                 déportations et des humiliations. C’était non pas exactement une guerre,
                 mais un assaut dévastateur contre les civils. Ce n’était pas simplement une
                 « pluralité de crimes de droit commun » qui « ne sauraient constituer un
                 génocide », comme l’a soutenu le conseil de la Serbie devant la Cour à
                 l’audience du 12 mars 2014 202 ; c’était plutôt une campagne de dévasta-
                 tion, une multiplication d’atrocités qui, en elles‑mêmes, par leur violence
                 et leur brutalité extrêmes, peuvent mettre en évidence l’intention de
                 détruire (mens rea du génocide) 203.
                    238. Il n’était pas rare que les atrocités commises s’accompagnent de
                 l’emploi de termes péjoratifs et de propos haineux. Il me semble impor-
                 tant de souligner que la population attaquée se trouvait dans une situation

                     201   Voir aussi partie IX 4) d) du présent exposé, supra.
                     202   Voir CR 2014/15, p. 18, par. 22. Voir aussi contre‑mémoire de la Serbie, par. 54.
                     203   Voir partie XV du présent exposé, infra.

                                                                                                          286




7 CIJ1077.indb 569                                                                                              18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                    286

                 de vulnérabilité extrême, sinon sans défense — ce qui, à mon sens, consti-
                 tue une circonstance aggravante. Je reviendrai plus loin à l’examen des
                 crimes perpétrés, sous l’angle des parties pertinentes des dispositions de
                 l’article II de la convention sur le génocide 204.

                    239. Enfin et surtout, je tiens à ajouter que, dans ce contexte factuel,
                 l’expression « nettoyage ethnique », employée pour désigner l’expulsion
                 forcée, mise en œuvre avec la plus grande violence, d’un groupe visé d’un
                 territoire donné, semble être une tentative de dissimuler la cruauté extrême
                 de la réalité qu’elle recouvre. J’ai déjà fait état, dans l’exposé de mon opi-
                 nion dissidente (C.I.J. Recueil 2010 (II), p. 543, par. 47) joint à l’avis
                 consultatif donné par la Cour sur la Conformité au droit international de
                 la déclaration unilatérale d’indépendance relative au Kosovo (22 juil-
                 let 2010), de la manière plutôt dérobée dont cette expression est entrée
                 dans le vocabulaire juridique en tant que violation du droit international.
                    240. Il se trouve que cette expulsion contrainte ou forcée d’un groupe
                 d’un territoire en vue de rendre celui‑ci ethniquement « homogène » a été
                 effectuée — comme le montrent les guerres dans l’ex‑Yougoslavie — au
                 moyen de meurtres, de torture et de sévices physiques, de travail forcé, de
                 viol et autres violences sexuelles, d’expulsion des logements, de déplace-
                 ment forcé, de déportation (avec exode de masse) et de destruction des
                 sites culturels et religieux. Ainsi, il se pourrait bien que ce qui semblait
                 avoir été au départ une intention d’expulser un groupe d’un territoire soit
                 devenue, parce que l’extrême violence engendre une violence accrue, une
                 intention de détruire le groupe visé.
                    241. Le « nettoyage ethnique » et le génocide semblent non pas s’ex-
                 clure mutuellement, mais en quelque sorte se chevaucher 205 : avec le déve-
                 loppement de l’extrême violence, ce qui semblait être au départ un
                 « nettoyage ethnique » se révèle être un génocide, et l’initiale « intention de
                 déplacer » dégénère en « intention de détruire » le groupe visé. Dans ces
                 conditions, il ne rime à rien d’essayer de camoufler le génocide en
                 employant l’expression « nettoyage ethnique ». Dans certaines circons-
                 tances, cette expression peut s’entendre d’un génocide, comme l’a reconnu


                     204Voir partie XIII du présent exposé, infra.
                     205Pour en savoir plus, voir notamment M. Grmek, M. Gjidara et N. Simac (coord.),
                 Le nettoyage ethnique — Documents historiques sur une idéologie serbe, Fayard, 2002,
                 p. 7-9, 26, 31, 33, 38, 212, 286, 293 et 294, 311-312, 324-325 et 336-337 ; J. Quigley, The
                 Genocide Convention — An International Law Analysis, Aldershot, Ashgate, 2006,
                 p. 191-201 ; N. M. Naimark, Fires of Hatred — Ethnic Cleansing in Twentieth‑Century
                 Europe, Cambridge (Mass.)/Londres, Harvard University Press, 2001, p. 156-157, 164-165,
                 168-170, 174 et 183-184 ; Ph. Spencer, Genocide since 1945, Londres/N.Y., Routledge, 2012,
                 p. 11-12, 29 et 85-86 ; N. Cigar, Genocide in Bosnia — The Policy of « Ethnic Cleansing »,
                 College Station, Texas A & M University Press, 1995, p. 3-10, 22-37, 62-85 et 139-180 ;
                 B. Lieberman, « Ethnic Cleansing versus Genocide ? », The Oxford Handbook of Genocide
                 Studies (dir. publ., D. Bloxham et A. Dirk Moses), Oxford University Press, 2010, p. 42-60 ;
                 C. Carmichael, Ethnic Cleansing in the Balkans — Nationalism and the Destruction of Tradi‑
                 tion, Londres/N.Y., Routledge, 2002, p. 2, 66 et 112-114.

                                                                                                        287




7 CIJ1077.indb 571                                                                                              18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                  287

                 la CEDH dans l’arrêt Jorgić c. Allemagne (12 juillet 2007) 206. La CEDH
                 a jugé utile de dire que, si « bon nombre d’autorités » avaient « interprét[é]
                 de manière étroite la notion de génocide », « plusieurs autres » en faisaient
                 à présent une interprétation « plus large » (Jorgić c. Allemagne, arrêt du
                 12 juillet 2007, par. 113), comme en l’espèce en l’affaire Jorgić.


                         XI. Campagne de destruction générale et systématique :
                               viols et autres violences sexuelles commis
                                     dans différentes municipalités

                    242. Je m’attarderai à présent sur la campagne de destruction générale
                 et systématique, qui a pris la forme de viols et autres violences sexuelles
                 commis systématiquement dans plusieurs municipalités, à compter du
                 lancement de la campagne militaire menée par la Serbie contre la Croatie.
                 Le dossier de la présente affaire relative à l’Application de la convention
                 sur le génocide contient en effet plusieurs témoignages, présentés à la Cour
                 tant au cours de la phase écrite que de la phase orale de la procédure,
                 faisant état de viols de Croates dans un certain nombre de municipalités.
                 Je m’étendrai à présent sur cette question en particulier, en m’intéressant
                 tout d’abord aux témoignages présentés lors de la phase orale de la pro-
                 cédure, puis à ceux présentés plus tôt, au cours de la phase écrite. La voie
                 sera ainsi tracée pour que je fasse part de mes réflexions sur d’autres
                 aspects de ces atrocités, tout aussi dignes d’attention.

                                       1. Descriptions de viols systématiques

                 a) Les griefs de la Croatie
                    243. Dans ses plaidoiries, la Croatie a fait valoir que, au cours de leur
                 « campagne génocidaire » d’une « extrême brutalité », pendant laquelle « [d]es
                 communautés entières de Croates ont été délibérément détruites », la JNA et
                 les forces serbes subordonnées « ont violé plus de femmes croates qu’on ne
                 le saura jamais » et « détruit plus de 100 000 maisons et plus de 1400 édifices
                 et lieux de culte catholiques » ; elles ont envoyé plus de 7700 Croates dans
                 des camps de détention « dans d’autres parties de la Croatie, de la Serbie et
                 de l’ex‑Yougoslavie, et elles en ont déporté plus de 550 000 autres » 207. La
                 Croatie a ensuite présenté des récits de viols « accompagnés de violents
                 sévices à caractère ethnique » qui se sont produits à Berak 208.

                    206 Le requérant avait affirmé que les juridictions allemandes n’avaient pas compétence

                 pour le reconnaître coupable de génocide (perpétré dans des villages de Bosnie‑Herzégo-
                 vine) ; la CEDH a conclu que la condamnation du requérant par les tribunaux allemands,
                 pour génocide, n’emportait pas de violation de la convention de sauvegarde des droits de
                 l’homme et des libertés fondamentales (par. 113-116).
                    207 CR 2014/6, p. 45, par. 11 et 13.
                    208 Ibid., p. 60, par. 22.



                                                                                                      288




7 CIJ1077.indb 573                                                                                            18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                      288

                    244. La Croatie a ensuite expliqué que la première phase de cette cam-
                 pagne — les attaques d’artillerie — avait pour objectif de semer la terreur
                 « parmi les Croates afin de les obliger à abandonner leur village » ; ce sont
                 toutefois ceux qui avaient refusé de fuir ou qui se trouvaient dans l’inca-
                 pacité de le faire qui ont subi « les pires atrocités » : ils ont été « tués, tor-
                 turés, violés ou maltraités par les forces serbes assaillantes » résolues à
                 détruire la population croate de la région. Il s’agissait, selon la Croatie,
                 « d’une attaque véritablement génocidaire, en ce qu’elle avait pour but de
                 détruire une partie de la population croate » 209.
                    245. Des faits de torture et de viol auraient été commis dans les villages
                 de Lovas 210, Sotin 211, Bogdanovci, où les paramilitaires ont massacré
                 pour ainsi dire tous les Croates qui s’y trouvaient 212, à Pakrac 213, et dans
                 toute la Slavonie orientale 214. La Croatie a ensuite mis l’accent sur les
                 viols et les autres atrocités dont la population croate de Vukovar avait été
                 victime 215 ; elle a affirmé que, au Velepromet, les femmes et les filles
                 « n’[avaie]nt pas échappé au viol » brutal 216, comme cela avait été décrit
                 lors de ses plaidoiries 217. Et elle a ajouté que,
                           « dans l’affaire Bosnie c. Serbie, la Cour a clairement fait la part entre
                           la destruction physique et la « simple dissolution ». Décrire les quatre
                           phases des événements survenus à Vukovar en 1991 — l’utilisation
                           massive de la force par des forces serbes très largement supérieures en
                           nombre afin de priver la population prise au piège des conditions
                           essentielles à la vie, le meurtre, le viol et le démembrement de ceux
                           qui restaient par les forces qui gagnaient du terrain, la mise en scène
                           des transports vers les camps de torture et de mort et le massacre
                           organisé qui a eu lieu à Velepromet et Ovčara —, dire de ces faits
                           qu’ils n’étaient qu’une « simple dissolution » du groupe croate de
                           Vukovar, c’est dénaturer la langue au point de la priver de sens. » 218
                    246. La Croatie a fait valoir que « [l]es viols multiples et en réunion de
                 femmes croates étaient fréquents » et visaient à « tuer la graine de la Croa-
                 tie », comme l’avaient précisé les auteurs 219 ; ces faits se sont produits à
                 Siverić, Lovas, Vukovar, Sotin, Doljani, Bapska et Cakovci, Dalj,
                 Gornji Popovac et Tovarnik, entre autres, parfois même chez les victimes.
                     209 CR 2014/8, p. 17, par. 36.
                     210 Ibid., p. 17, par. 36, et CR 2014/10, p. 23, par. 7.
                     211 Voir CR 2014/8, p. 22, par. 54.
                     212 Ibid., p. 24, par. 62-63.
                     213 CR 2014/10, p. 13, par. 12.
                     214 Voir ibid., p. 25 et 27, par. 67 et 71. Selon la Croatie, « [d]ans plusieurs villes et

                 villages de Slavonie orientale, des femmes ont été contraintes de « réconforter » les forces
                 serbes » ; ibid., p. 23, par. 7.
                     215 Voir CR 2014/8, p. 31, par. 11, et voir CR 2014/10, p. 23, par. 7.


                     216 CR 2014/8, p. 42, par. 61.
                     217 CR 2014/20, p. 33, par. 20, et p. 53, par. 24.
                     218 CR 2014/8, p. 48, par. 88.
                     219 CR 2014/10, p. 21-24, par. 4.



                                                                                                          289




7 CIJ1077.indb 575                                                                                                18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                       289

                 Les agressions sexuelles avaient souvent lieu chez les victimes et « leur
                 famille devait y assister, ce qui rendait le supplice des femmes encore plus
                 dégradant et humiliant » 220. A Tovarnik, des cas de castration d’hommes
                 ont aussi été rapportés 221. La Croatie a ajouté ce qui suit :
                             « Les femmes violées ressentent souvent un tel sentiment de honte
                           qu’elles ne dénoncent pas l’agression dont elles ont été victimes. Ce
                           fut le cas en Croatie aussi où les cas non signalés sont nettement plus
                           nombreux que ceux qui l’ont été. La peur, le traumatisme et la honte
                           ne s’estompent pas avec le temps. » 222
                    247. Après avoir souligné que « [l]es femmes et les filles croates ont
                 souvent été les victimes de violences ethniques, dont le viol et le viol en
                 réunion », de la part de membres de la JNA, de la TO, de la police serbe
                 et des paramilitaires serbes, la Croatie a rappelé que la résolu-
                 tion 1820 (2008) du Conseil de Sécurité des Nations Unies dispose que le
                 viol et d’autres formes de violence sexuelle « peuvent constituer un crime
                 de guerre, un crime contre l’humanité ou un élément constitutif du crime
                 de génocide » 223.
                    248. La Croatie a ensuite fait état des nombreuses déclarations de
                 témoins (victimes directes ou témoins de ces viols et viols en réunion)
                 dans plusieurs « villes, villages et hameaux occupés par la JNA et les
                 forces serbes », comme Berše, Brđani, Doljani, Joševica, Korenica, Kos-
                 tajnički Majur, Kovačevac, Ljubotić et Lisičić, Novo Selo Glinsko,
                 Parčić, Puljane, Sarengrad, Sekulinci, Smilčić, Sotin, Tenja, Vukovar et
                 bien d’autres encore 224. Elle a alors conclu, sur cette question particulière,
                 ce qui suit :
                              « Les éléments de preuve présentés par le demandeur ont révélé
                           l’échelle et le caractère systématique des meurtres, tortures et viols
                           qui constituent à notre sens l’élément matériel du génocide au sens
                           des alinéas a) et b) de l’article II de la convention sur le génocide.
                           Soutenir le contraire serait ne pas être crédible.
                              Qui plus est, les conditions d’existence imposées à la population
                           croate demeurée sur le territoire occupé par les Serbes, notamment
                           les expulsions systématiques des foyers, les tortures, les viols et les
                           privations de nourriture, d’eau, d’installations sanitaires et de soins
                           médicaux visaient à détruire cette population en tant que groupe.
                           Ces actes constituent également un génocide au sens de l’alinéa c) de
                           l’article II de la Convention.
                              Enfin, ce matin, vous avez entendu des témoignages détaillés sur
                           les viols dont les Croates, femmes et hommes, ont été systématique-

                     220CR 2014/10, p. 21-24, par. 5-6.
                     221Ibid., par. 8.
                    222 Ibid., p. 21-24, par. 3.
                    223 Ibid., p. 21, par. 2 [les italiques sont de moi].
                    224 Ibid., p. 24, par. 9. Sur la brutalité des violences sexuelles, voir aussi ibid., p. 27,

                 par. 22-25 (à Vukovar).

                                                                                                           290




7 CIJ1077.indb 577                                                                                                 18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                      290

                           ment victimes, les mutilations sexuelles, la castration d’hommes
                           croates et d’autres sévices sexuels qui, dans le contexte plus vaste de
                           la politique de génocide pratiquée par les forces serbes, sont assimi-
                           lables à des mesures visant à entraver les naissances au sein de la
                           population croate. Pour nous, pareils actes relèvent clairement des
                           dispositions de l’alinéa d) de l’article II. » 225

                 b) La réplique de la Serbie
                    249. De son côté, la Serbie, au lieu de traiter la question de la pratique
                 systématique du viol, a tenté de jeter le discrédit sur les preuves produites
                 par la Croatie 226. Elle a fait valoir, pour l’essentiel, que la plupart des
                 déclarations de témoins n’étaient pas signées 227, point déjà clarifié dans
                 une certaine mesure par la Croatie (supra). En tout état de cause, elle a
                 reconnu, en termes généraux, que des « crimes graves » (voir supra) avaient
                 été commis ; pour la citer :
                           « le grief fondamental que nourrit le défendeur à l’égard des déclara-
                           tions non signées et rapports de police produits par le demandeur ne
                           signifie pas que l’Etat serbe nie la perpétration de crimes graves au
                           cours du conflit armé en Croatie. En effet, de tels crimes ont été com-
                           mis à l’encontre de membres du groupe national et ethnique croate.
                           Et ils l’ont été par des personnes et des groupements de souche serbe.
                           Il va sans dire que la Serbie condamne ces crimes, regrette leur per-
                           pétration et compatit à la souffrance des victimes et de leurs familles.
                           
                              A ce jour, la Haute Cour de Belgrade a condamné et emprisonné
                           15 Serbes à raison des crimes de guerre commis contre des prison-
                           niers de guerre à la ferme d’Ovčara, près de Vukovar, et 14 autres
                           pour les crimes de guerre perpétrés contre des civils dans le village de
                           Lovas, en Slavonie orientale. Le deuxième jugement a récemment été
                           cassé par la cour d’appel, en raison de déficiences dans le raisonne-
                           ment sous‑tendant les déclarations de culpabilité individuelles, et un
                           nouveau procès doit avoir lieu. Dix autres actions ont été intentées
                           devant la Haute Cour de Belgrade à raison de crimes de guerre com-
                           mis par des Serbes en Croatie. Au total, 31 personnes de nationalité
                           serbe ont à ce jour été condamnées et emprisonnées, et d’autres accu-
                           sations sont en voie d’être portées. L’instruction se poursuit relative-
                           ment à plusieurs autres crimes, y compris celui de Bogdanovci.
                              Ainsi, malgré l’incurie dont le demandeur a fait montre en ce qui
                           concerne l’administration de la preuve, il n’est pas contesté que des

                    225 CR 2014/10, p. 54, par. 16-18. Pour d’autres témoignages, voir par

                 exemple CR 2014/6, p. 45 ; CR 2014/8, p. 14, 25 et 39 ; CR 2014/10, par. 23-24.
                     226   Voir par exemple CR 2014/13, p. 65-66, par. 43 ; CR 2014/22, p. 13-14, par. 10-13.
                     227   CR 2014/13, p. 64-65, par. 38 et 42.

                                                                                                          291




7 CIJ1077.indb 579                                                                                               18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                         291

                           civils et des prisonniers croates ont été assassinés au cours du conflit.
                           Cela a également été établi par le TPIY dans le jugement qu’il a rendu
                           à l’issue du procès intenté contre Milan Martić, déclaré coupable en sa
                           qualité d’ancien ministre de l’intérieur de la République serbe de Kra-
                           jina, ainsi que dans l’affaire Mrkšić et consorts, qui porte aussi le nom
                           d’« Ovčara ». Dans cette affaire bien connue, le TPIY a constaté que
                           194 prisonniers de guerre avaient été tués. Il s’agit du plus grave mas-
                           sacre dont les Croates aient été les victimes pendant tout le conflit. » 228

                       2. Campagne de viols systématiques dans différentes municipalités
                    250. Comme il est dit plus haut, le dossier de la présente affaire oppo-
                 sant la Croatie à la Serbie contient des informations faisant état de viols
                 de Croates dans un certain nombre de municipalités. Plusieurs témoins
                 ont déclaré avoir été violés, souvent à plusieurs reprises et par plusieurs
                 auteurs. Il importe aussi de noter que ces viols étaient souvent accompa-
                 gnés de termes insultants et d’autres actes de violence, tels que des sévices
                 physiques et l’utilisation d’objets.
                    251. Les exemples fournis de témoignages concernant la commission
                 continue de viols dans différentes municipalités attestent une campagne
                 générale et systématique de viol de membres de la population croate, infli-
                 geant une humiliation aux victimes. Les déclarations mentionnées ci‑après
                 font partie des éléments de preuve produits par la Croatie afin d’illustrer
                 les nombreuses allégations de viol dans différentes municipalités et de
                 démontrer le caractère systématique de ces graves infractions 229.
                    252. Ainsi, à Lovas, des paramilitaires auraient infligé régulièrement
                 des violences sexuelles à des Croates 230. A. M. a témoigné avoir été violée
                 à plusieurs reprises et a dit que les paramilitaires avaient pris l’habitude
                 de réunir des groupes de femmes croates dans le village afin de les vio-
                 ler 231. De même, P. M. a fait état de violences sexuelles infligées à des
                 hommes croates 232. A Bapska, P. M. a décrit la manière dont un soldat


                     228   CR 2014/13, p. 64-65, par. 38-40. Et la Serbie a ajouté :
                              « L’examen attentif de tous les actes d’accusations dressés par le TPIY à raison
                           des crimes commis contre les Croates révèle que les victimes sont effectivement
                           nombreuses. Il ne fait aucun doute par ailleurs que de nombreux Croates sont tombés
                           aux champs de bataille au cours de ce conflit qui s’étend sur une période de cinq ans.
                           Pourtant, dans la perspective de l’objet de la présente procédure, ces pertes sont d’un
                           tout autre ordre que le nombre des victimes tuées en quelques jours à Srebrenica, ou
                           même en Krajina. » (CR 2014/22, p. 64-65, par. 41.)
                    229 Voir aussi mémoire de la Croatie, par. 5.30, 5.59, 5.88, 5.147, 5.157, 5.175, 5.209-

                 5.210, 5.212 et 5.224 ; voir aussi ibid., par. 4.25, 4.44-4.45, 4.60, 4.110, 4.113, 4.129, 4.131,
                 4.169, 4.185, 4.60, 5.147, 5.157, 5.212 et 5.224. Voir également réplique de la Croatie,
                 par. 5.35, 5.46, 5.54 et 5.84.
                    230 Mémoire de la Croatie, par. 4.129.
                    231 Ibid., annexe 108.
                    232 Ibid., annexe 101.



                                                                                                             292




7 CIJ1077.indb 581                                                                                                   18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)        292

                 serbe les a violées, elle et sa mère âgée de 81 ans, avant de tordre le nom-
                 bril de sa mère à mains nues 233. Dans ce village, des témoignages ont
                 aussi fait état de violences sexuelles infligées à des hommes, selon le
                 témoin F. K. 234. A Pakrac, H. H. a décrit le viol et la torture infligés à
                 une victime avant que ses oreilles ne soient sectionnées et son crâne pul-
                 vérisé 235. Dans le même esprit violent, à Kraljevčani, le viol d’une femme
                 croate, dont les seins ont ensuite été coupés, a été décrit 236.
                    253. Dans le village de Tenja, des femmes croates ont été systématique-
                 ment violées et contraintes de travailler dans les champs et les potagers.
                 Par exemple, alors que K. C. était affectée au nettoyage du poste de police,
                 elle a été victime d’une agression sexuelle par l’un des policiers ; selon
                 M. M., K. C. aurait tenté de se suicider à la suite de cette douloureuse
                 expérience 237. A Berak, M. H. a décrit comme suit les viols qu’elle a subis :
                 « Ils aimaient particulièrement s’en prendre à moi parce que j’avais six gar-
                 çons et qu’ils m’accusaient d’avoir donné naissance à six Oustachis. » 238
                 Dans ce village, il est fait état de sévices sexuels infligés à des femmes
                 croates. L. M. et M. H. ont été violées devant de nombreuses personnes et
                 pendant toute la nuit 239. P. B. a déclaré avoir été violée brutalement par
                 sept réservistes de la JNA arborant l’insigne des Aigles blancs 240.
                    254. Dans le village de Sotin, V. G. a décrit la manière dont, le 30 sep-
                 tembre 1991, deux soldats sont entrés dans sa maison et l’ont violée à
                 tour de rôle en gardant le canon de leur arme pointé sur elle. Le lende-
                 main, l’un des soldats qui l’avait violée est revenu et a violé sa mère.
                 Après quoi, il a contraint V. G. à se mettre à genoux et lui a infligé un viol
                 anal 241. En outre, R. G. a dit qu’une femme âgée avait été victime d’« abus
                 sexuel » à Sotin et S. L. a décrit aussi d’autres violences sexuelles com-
                 mises dans ce village 242. Quant à Tovarnik, l’ouvrage intitulé Mass Killing
                 and Genocide in Croatia 1991/92 : A Book of Evidence (p. 107-108) fait
                 aussi état de violences sexuelles que des prisonniers croates ont été
                 contraints de s’infliger mutuellement 243.
                    255. Le dossier de la présente instance contient de nombreux témoi-
                 gnages de viols et d’autres violences sexuelles qui ont été commis, en par-
                 ticulier, dans la région de Vukovar. Certains exemples en ont été fournis
                 par les dépositions de témoins. Ainsi, le soldat musulman de la JNA,
                 E. M., a décrit un viol et un meurtre dans le récit qu’il a fait de la conduite


                     233 Mémoire de la Croatie, par. 4.90.
                     234 Ibid., par. 4.91, et annexe 74.
                     235 Ibid., par. 5.17, et annexe 175.
                     236 Ibid., par. 5.98.
                     237 Ibid., par. 4.25.
                     238 Ibid., par. 4.44.
                     239 Ibid.
                     240 Ibid., par. 4.45.
                     241 Ibid., par. 4.113, et annexe 94.
                     242 Ibid., par. 4.101 et 4.111, respectivement.
                     243 Ibid., par. 4.101.



                                                                                            293




7 CIJ1077.indb 583                                                                                 18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)        293

                 de la JNA à Petrova Gora (un faubourg de Vukovar) 244. A. S. a témoigné
                 de la manière dont, le 16 septembre 1991, M. L., de Vukovar, lui a dit
                 qu’il allait la tuer : après l’avoir insultée, il l’a violée 245. T. C. a rendu
                 compte aussi de ce qui s’est passé dans un faubourg de Vukovar, Cakovci :
                 R. I. est entré dans sa maison et, menaçant de la tuer, lui a attaché les
                 mains et l’a violée 246.
                    256. Le camp du Velepromet a été le théâtre d’exécutions, d’actes
                 de torture et de viols souvent collectifs commis systématiquement. Les
                 femmes de nationalité croate qui y étaient emprisonnées étaient emme-
                 nées pour interrogatoire et soumises à des sévices sexuels. Des viols col-
                 lectifs auraient aussi eu lieu. B. V. a été violée le surlendemain de son
                 arrivée dans le camp ; quatre soldats l’ont violée l’un après l’autre sur le
                 sol du bureau ; pendant tout ce temps, ils n’ont jamais cessé de l’injurier
                 et de la frapper au visage. B. V. a raconté que 15 soldats serbes avaient
                 emmené M. M. dans la pièce voisine de la sienne et l’avaient violée à tour
                 de rôle 247.
                    257. M. M. a décrit comment, le 18 novembre 1991, jour de l’occupa-
                 tion du centre de Vukovar, elle avait été emmenée dans le bâtiment Vele-
                 promet avec sa famille, puis transférée en autocar à Sand Sabac (Serbie).
                 Elle avait ensuite été ramenée à Vukovar et elle a décrit comment elle
                 avait été violée par cinq hommes, l’un après l’autre, de 21 heures jusqu’au
                 matin. Pendant le viol, elle s’était mise à saigner et on l’avait obligée à
                 s’asseoir sur une bouteille de bière. Cela s’était passé devant sa petite
                 sœur, qui avait aussi été victime de violences sexuelles pendant
                 deux semaines et était tout le temps terrifiée 248. De même, H. E. a témoi-
                 gné avoir été violée tous les jours par des policiers et des soldats serbes
                 dès qu’elle était arrivée à la prison. Les viols avaient lieu dans la cellule
                 devant d’autres détenues. H. E. a aussi fait état de sévices physiques et de
                 violences psychologiques 249.
                    258. Le témoin T. C. a déclaré que les Tchetniks « maltraitaient, expul-
                 saient, menaçaient, battaient, violaient et tuaient [des personnes] quoti-
                 diennement » et a ajouté que « les Croates devaient mettre des rubans
                 blancs à leur porte pour que les Tchetniks qui n’étaient pas du village
                 puissent les reconnaître » ; elle a affirmé avoir été violée 250. De même,
                 G. K. a témoigné avoir été maltraitée et violée 251 ; B. V. a fait état de
                 meurtres, de viols et de sévices physiques, et a ajouté qu’elle avait égale-
                 ment été violée par quatre hommes qui l’avaient insultée pendant le
                 viol 252.

                     244 Mémoire de la Croatie, par. 4.153, et annexe 127.
                     245 Ibid., par. 4.155, et annexe 125.
                     246 Ibid., par. 4.156, et annexe 128.
                     247 Ibid., par. 4.185.
                     248 Ibid., par. 4.169, et annexe 117.
                     249 Ibid., annexe 116.
                     250 Ibid., annexe 128.
                     251 Ibid., annexe 130.
                     252 Ibid., annexe 151.



                                                                                            294




7 CIJ1077.indb 585                                                                                 18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                     294

                             3. La nécessité et l’importance d’une analyse par sexe
                    259. La présente affaire relative à l’Application de la convention sur le
                 génocide ne peut, selon moi, être jugée correctement que si l’on tient
                 compte des différences entre les sexes. Ce n’est pas la première fois que
                 j’adopte cette position : il y a près d’une décennie, en 2006, j’ai fait de
                 même dans une autre instance internationale 253, compte tenu des circons-
                 tances de l’espèce. A présent, en 2015, une analyse par sexe est, à mon
                 avis, tout aussi inévitable et essentielle dans la présente affaire, compte
                 tenu de l’existence d’une ligne de conduite socioculturelle faisant appa-
                 raître une discrimination systémique et une extrême violence à l’égard des
                 femmes.
                    260. Tandis que se déroulaient en Croatie et en Bosnie‑Herzégovine
                 des guerres qui s’accompagnaient de violences contre les femmes, l’atten-
                 tion voulue était portée, dans les documents finals de la conférence mon-
                 diale des Nations Unies sur les droits de l’homme (Vienne, 1993) et de la
                 quatrième conférence mondiale sur les femmes (Beijing, 1995), aux diffi-
                 cultés auxquelles se heurtaient les femmes face à des lignes de conduite
                 culturelles dans des situations et des circonstances distinctes 254. L’atten-
                 tion prêtée au principe de base de l’égalité et de la non‑discrimination revêt
                 ici une importance fondamentale. Dans la présente affaire relative à l’Ap‑
                 plication de la convention sur le génocide (Croatie c. Serbie), les femmes
                 comme les hommes qui faisaient partie des groupes visés ont été victimes
                 de sévices, mais les femmes (de tous âges) ont été brutalisées de façon
                 différente et dans une proportion bien plus élevée que les hommes — d’où
                 la nécessité de tenir compte du sexe des victimes.
                    261. Le viol général et systématique des filles et des femmes, tel qu’il
                 s’est produit lors des attaques armées en Croatie (et aussi de celles en
                 Bosnie‑Herzégovine), a eu un effet dévastateur sur les victimes. Des filles
                 ont été privées brutalement de leur innocence et de leur enfance, malgré
                 leur jeune âge. C’est une cruauté extrême. Des jeunes femmes célibataires
                 ont été privées brutalement de leur projet de vie. C’est une cruauté
                 extrême. Les victimes ne pouvaient plus croire à la relation amoureuse ni
                 espérer en vivre une un jour. C’est une cruauté extrême. Des femmes
                 jeunes ou entre deux âges, qui, après avoir été violées, se sont retrouvées
                 enceintes, n’ont pas pu vivre leur maternité avec l’attention et le respect
                 voulus, à cause de l’extrême violence qu’elles avaient subie et continuaient
                 à subir. C’est une cruauté extrême.
                    262. Les femmes entre deux âges et les femmes plus âgées qui avaient
                 déjà fondé une famille ont vu leur vie personnelle et leur vie de famille
                 complètement détruites. Même si elles ont survécu physiquement, elles

                    253 Voir CIDH, affaire de la Prison de Castro-Castro c. Pérou, arrêt du 25 novembre 2006,

                 opinion individuelle du M. le juge Cançado Trindade, par. 58-74.
                    254 Voir A. A. Cançado Trindade, Tratado de Direito International dos Direitos

                 Humanos [Traité de droit international des droits de l’homme], vol. III, Porto Alegre/Brésil,
                 S. A. Fabris Ed., 2003, p. 354-356.

                                                                                                         295




7 CIJ1077.indb 587                                                                                               18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                      295

                 ont dû avoir le sentiment d’être devenues des ombres errantes 255. C’est
                 une cruauté extrême. Des femmes ont aussi été violées jusqu’à en mourir.
                 Celles qui ont survécu à ce supplice ont‑elles eu plus de « chance » que
                 celles qui ont franchi le terme de la vie ? Toutes auront connu une terrible
                 souffrance 256. Le caractère sacré de la vie — avant la naissance, pendant
                 la grossesse, après la naissance et tout au long de l’existence humaine — a
                 été détruit avec brutalité.
                     263. Qu’est‑il advenu ensuite, après le viol brutal et l’humiliation, des
                 enfants qui sont nés de la haine ? Le savons‑nous ? Quels ont été les effets
                 à long terme de cette campagne de destruction dont les principales vic-
                 times étaient des femmes ? Le savons‑nous ? Qu’est‑il arrivé aux fils et aux
                 filles de la haine ? Le savons‑nous ? Le viol général et systématique des
                 femmes en l’espèce met en évidence un ensemble de violences extrêmes
                 qui s’inscrit dans une dimension intertemporelle. Des femmes ont aussi
                 perdu leurs enfants ou leur mari dans la guerre, et certaines n’ont pas eu
                 accès à leurs dépouilles, ce qui les a privées de leur projet funéraire.
                     264. Il y a maints siècles, Euripide a décrit, dans ses tragédies Les Sup‑
                 pliantes, Andromaque, Hécube et Les Troyennes (IVe siècle av. J.‑C.), les
                 incidences et les effets cruels de la guerre sur les femmes en particulier. Ses
                 Troyennes, par exemple, sont considérées de nos jours comme l’un des
                 plus grands textes littéraires de l’Antiquité contre la guerre, dont il décrit
                 les maux. Plus de quatre siècles plus tard, Sénèque a écrit sa propre ver-
                 sion de la tragédie Les Troyennes (50‑62 apr. J.-C.), qui offre un point de
                 vue différent, mais dépeint aussi l’angoisse et les souffrances qui se sont
                 abattues sur les femmes. Dans la dernière décennie du XXe siècle, les inci-
                 dences et les effets cruels de la guerre sur les femmes apparaissent tout
                 autant dans les faits de la présente affaire relative à l’Application de la
                 convention sur le génocide (Croatie c. Serbie), révélant la projection du
                 mal dans le temps, sa pérennité et son omniprésence.
                     265. En l’espèce, la dégradation et l’humiliation des femmes par le viol
                 systématique et d’autres crimes de violence sexuelle (supra) n’ont pas eu
                 d’effets que sur la seule vie des victimes. Les atrocités que celles‑ci ont
                 subies ont aussi entraîné (pour celles qui ont survécu) des séparations for-
                 cées et le bouleversement de leur vie de famille. Les effets des terribles
                 souffrances infligées par les viols prétendument commis en vue d’assurer
                 un « nettoyage ethnique » sont allés bien au‑delà de celui‑ci, jusqu’à la
                 destruction des groupes visés auxquels appartenaient les femmes assassi-
                 nées et brutalisées — autrement dit, jusqu’au génocide.
                     266. Je tiens à rappeler que, dans le jugement historique qu’il a rendu
                 (2 septembre 1998) en l’affaire Akayesu, le TPIR a conclu précisément que
                 les viols et les violences sexuelles fondés sur le sexe des victimes, qui avaient
                 été commis dans l’intention de détruire, étaient constitutifs de génocide et
                 avaient bel et bien détruit le groupe ciblé (TPIR, Akayesu, jugement du
                 2 septembre 1998, par. 731). Pour parvenir à la conclusion qu’un génocide

                     255   Pour paraphraser Shakespeare, Macbeth (1605‑1606), acte V, scène V, vers 24.
                     256   Pour paraphraser Sophocle, Œdipe roi (428‑425 av. J.-C.), vers 1528-1530.

                                                                                                          296




7 CIJ1077.indb 589                                                                                              18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                296

                 avait été commis, il a constaté que les viols systématiques s’accompagnant
                 d’humiliation publique et de mutilations avaient constitué des atteintes
                 graves à l’intégrité physique et mentale des victimes, et révélaient une
                 intention de détruire ces femmes, leurs familles et leur communauté, soit le
                 groupe tutsi dans son ensemble (TPIR, Akayesu, jugement du 2 septembre
                 1998, par. 731 et 733-734). Les femmes victimes ont subi un traitement
                 dégradant, pour reprendre les termes du TPIR, en tant qu’« objet d’une
                 utilisation sexuelle », et l’extrême violence à laquelle elles ont été soumises
                 « était une étape dans le processus de destruction » de leur groupe social —
                 « destruction de son moral, de la volonté de vivre de ses membres et de
                 leurs vies elles‑mêmes » (ibid., par. 732).
                    267. Pour sa part, la chambre de première instance du TPIY, dans la
                 décision (examen des actes d’accusation, 11 juillet 1996) qu’elle a rendue
                 en l’affaire Karadžić et Mladić, a déclaré que des violences sexuelles ont
                 commencé à être commises avant l’éclatement du conflit en Croatie et en
                 Bosnie‑Herzégovine, « dans un contexte de pillages et d’intimidation de la
                 population ». Des camps de concentration consacrés aux viols ont été
                 créés « dans le but de procréation forcée d’enfants serbes, les femmes
                 étant souvent détenues jusqu’à ce qu’il fût trop tard pour avorter » (TPIY,
                 Karadžić et Mladić, décision du 11 juillet 1996, par. 64). Les viols, a pour-
                 suivi le TPIY, renforçaient « la honte et l’humiliation des victimes et de la
                 communauté » ; l’objectif « de nombreux viols était la fécondation forcée »
                 (ibid., par. 64).
                    268. Ces crimes, à savoir le « viol systématique des femmes » visant « à
                 la transmission à l’enfant d’une identité ethnique nouvelle », portaient
                 atteinte « aux fondements du groupe », qu’il détruisait (ibid., par. 94). Ils
                 « ont pu être planifiés ou ordonnés dans une intention génocidaire » (ibid.,
                 par. 95). Le TPIY a jugé que « Radovan Karadžić et Ratko Mladić ont
                 planifié, ordonné ou de toute autre manière aidé et encouragé à planifier,
                 préparer ou exécuter le génocide perpétré » dans les centres d’internement
                 (ibid., par. 84).
                    269. Dans la présente affaire relative à l’Application de la convention
                 sur le génocide opposant la Croatie à la Serbie, en raison de la mobilisa-
                 tion précoce d’entités de la société civile, les chiffres concernant la pra-
                 tique systématique de la destruction par le viol n’ont pas tardé à être
                 connus. A la fin de 1992, selon les estimations, il y avait eu, dans le cadre
                 de la guerre menée en Croatie jusque‑là, quelque 12 000 cas de viol. Ce
                 nombre a augmenté pour atteindre 50 à 60 000 cas pour l’ensemble de la
                 période de 1991 à 1995 dans les conflits qui déchiraient l’ex‑Yougoslavie
                 (en Croatie et en Bosnie‑Herzégovine).
                    270. Ce ne sont cependant que des estimations approximatives, car
                 l’on s’est vite rendu compte — comme l’ont reconnu de nombreux
                 auteurs 257 — qu’il était tout simplement impossible de connaître avec pré-

                    257 Voir notamment B. Allen, Rape Warfare — The Hidden Genocide in Bosnia‑­

                 Herzegovina and Croatia, Minneapolis/Londres, University of Minnesota Press, 1996, p. 65,
                 72, 76-77 et 104 ; [divers auteurs,] Women, Violence and War — Wartime Victimization of

                                                                                                    297




7 CIJ1077.indb 591                                                                                           18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                      297

                 cision le nombre total de victimes (de tout âge) de ces brutalités et l’am-
                 pleur des destructions perpétrées dans l’intention de détruire les familles
                 victimes de violences et les groupes sociaux visés dans les camps de
                 concentration (camps de viol/d’extermination), dans les prisons et centres
                 de détention et dans les maisons de prostitution. Les filles et les femmes
                 victimes étaient condamnées à la plus grande humiliation et étaient ainsi
                 déshumanisées par leurs agresseurs, simplement en raison de leur identité
                 ethnique, pour être celles qu’elles étaient.
                    271. Si cette campagne systématique de viols n’était pas une pluralité
                 d’actes de génocide (en raison des conséquences destructrices qu’il a entraî-
                 nées), qu’était‑elle donc ? Qu’est‑ce qu’un génocide, si cela n’en est pas un ?
                 Dans le présent exposé, j’ai déjà examiné les conclusions (1992‑1993) figurant
                 dans les rapports de l’ONU (Commission des droits de l’homme) sur la situa-
                 tion des droits de l’homme dans le territoire de l’ex‑Yougoslavie, soumis par
                 le rapporteur spécial T. Mazowiecki 258, qu’il convient de rappeler ici.
                    272. En effet, ces rapports font référence, notamment, à la campagne
                 de destruction opérée au moyen de meurtres, de la torture, de dispari-
                 tions, de viols et de violences sexuelles. Je me bornerai donc à ajouter ici
                 que, dans le rapport du 10 février 1993 259, par exemple, il est indiqué
                 (par. 260) que le « viol des femmes, y compris des mineures, a été lar­
                 gement pratiqué dans les deux conflits » (les guerres en Croatie et en
                 ­Bosnie‑Herzégovine). La campagne de viols systématiques s’est accompa-
                 gnée d’autres actes d’extrême violence.
                    273. Dans son rapport suivant, en date du 10 juin 1994 260, le rappor-
                 teur spécial a en outre indiqué que les assaillants « terrorisa[ie]nt la popu-
                 lation » en tuant des habitants et a fait état de la destruction de maisons
                 et de la commission de viols par des soldats (par. 7), ainsi que de leur
                 « acharnement » (par. 11). Pour sa part, la Commission d’experts de
                 l’ONU (Conseil de sécurité), dans ses rapports d’enquête de 1993‑1994,
                 comme je l’ai indiqué plus haut, a constaté elle aussi l’existence d’une
                 campagne générale et systématique de viols, ainsi que d’actes de torture et
                 de sévices, souvent suivis de meurtres, semant la terreur, la honte et l’hu-
                 miliation 261 et bouleversant la vie des familles et les groupes visés

                 Refugees in the Balkans (dir. publ., V. Nikolić‑Ristanović), Budapest, Central European
                 University Press, 2000, p. 41, 43, 56-57, 80-82, 142 et 154 ; S. Fabijanić Gagro, « The Crime
                 of Rape in the ICTY’s and the ICTR’s Case Law », Zbornik Pravnog Fakulteta u Zagrebu
                 (2010), vol. 60, p. 1310, 1315-1316, 1330-1331 ; M. Ellis, « Breaking the Silence : Rape as an
                 International Crime », Case Western Reserve Journal of International Law (2007), vol. 38,
                 p. 226 et 231-234 ; S. L. Russell‑Brown, « Rape as an Act of Genocide », Berkeley Journal
                 of International Law (2003), vol. 21, p. 351-352, 355-363, 364 et 371 ; R. Peroomian, « When
                 Death Is a Blessing and Life a Prolonged Agony : Women Victims of Genocide », Geno‑
                 cide Perspectives II — Essays on Holocaust and Genocide (dir. publ., C. Tatz, P. Arnold et
                 S. Tatz), Sydney, Brandl & Schlesinger/Australian Institute for Holocaust and Genocide
                 Studies, 2003, p. 314-315 et 327-330.
                     258 Voir partie IX du présent exposé, supra.
                     259 E/CN.4/1993/50.
                     260 E/CN.4/1995/4.
                     261 Voir partie IX du présent exposé, supra.



                                                                                                          298




7 CIJ1077.indb 593                                                                                                18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)         298

                 eux‑mêmes. Si cette pluralité d’actes d’extrême violence (avec toutes ses
                 conséquences destructrices) n’était pas un génocide, qu’était‑elle donc ?
                    274. Dans l’arrêt qu’il a récemment rendu, le 11 juillet 2013, en l’affaire
                 Karadžić, le TPIY, rejetant un recours aux fins d’acquittement et rétablis-
                 sant les accusations de génocide retenues contre M. R. Karadžić (TPIY,
                 Karadžić, arrêt du 11 juillet 2013, par. 115), a souligné que « la torture, le
                 viol et les violences ayant pour effet de défigurer la victime ou de provoquer
                 des blessures graves à ses organes externes ou internes, sans pour autant
                 causer sa mort, étaient des exemples typiques de l’atteinte grave à l’intégrité
                 physique sous‑jacente au crime de génocide » (ibid., par. 33). Il a dûment
                 tenu compte des éléments de preuve montrant que « des actes de génocide et
                 d’autres actes répréhensibles » de nature discriminatoire — tels que meurtres,
                 sévices physiques, viols et autres violences sexuelles et conditions d’existence
                 inhumaines — ont été commis à grande échelle (ibid., par. 34 et 99).
                    275. Plus récemment, dans la décision qu’il a rendue le 15 avril 2014 en
                 l’affaire Mladić, le TPIY (chambre de première instance I) a rejeté une
                 requête de la défense aux fins d’acquittement et décidé de poursuivre le
                 procès sur la base des chefs de génocide. Il a pris bonne note des éléments
                 de preuve produits pour étayer les griefs de torture et de sévices physiques
                 prolongés infligés à des détenus (TPIY, Mladić, décision du 15 avril 2014,
                 p. 20937 et 20938), des expulsions « à grande échelle » de non‑Serbes (ibid.,
                 p. 20944) et du viol de jeunes femmes et de filles (la plus jeune étant âgée de
                 12 ans) (ibid., p. 20935-20936 et 20939). Peu après (décision du 24 juil-
                 let 2014), il a rejeté un recours de la défense et confirmé la décision précitée
                 de la chambre de première instance I (ibid., par. 29).
                    276. Dernier point, mais non le moindre, comme il ressort des exemples
                 de déclarations de témoins dans le cas d’espèce examinés ci‑dessus, les
                 nombreux cas de viols et autres violences sexuelles commis pendant les
                 attaques armées en Croatie et en Bosnie‑Herzégovine semblent destinés à
                 détruire les groupes de victimes visés. Selon moi, la brutalité même des
                 nombreux viols commis atteste l’intention de détruire. Les victimes ont
                 été attaquées alors qu’elles se trouvaient dans une situation de vulnérabi‑
                 lité extrême, sinon sans défense. A compter du lancement des attaques
                 armées serbes en Croatie, se met en effet en place un schéma systématique
                 de viol, qui peut certainement être examiné sous l’angle du litt. b) de l’ar-
                 ticle II de la convention sur le génocide (voir infra).


                               XII. Ensemble de disparitions systématiques
                                 de personnes non retrouvées à ce jour

                                 1. Moyens des Parties relatifs aux personnes
                                        disparues et non retrouvées
                    277. Pendant la phase écrite de la présente espèce, la Croatie et la Ser-
                 bie ont toutes deux évoqué la question des personnes disparues et non
                 retrouvées à ce jour. Dans son mémoire, la Croatie a prié la Cour de juger

                                                                                             299




7 CIJ1077.indb 595                                                                                  18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)           299

                 que la RFY avait l’obligation de prendre toutes les mesures à sa disposi-
                 tion pour fournir immédiatement à la Croatie des informations complètes
                 concernant le lieu où se trouvait chacune de ces personnes portées dispa-
                 rues et, à cette fin, de coopérer avec les autorités de la Croatie 262. Elle a
                 en outre déclaré que « l]’obtention d’informations sur le sort des per-
                 sonnes disparues, souvent victimes du génocide, est un processus doulou-
                 reux mais nécessaire au nom d’un meilleur avenir » 263.
                    278. La Croatie a affirmé que, à la date du dépôt de son mémoire
                 (1er mars 2009), le sort de 1419 personnes portées disparues demeurait
                 inconnu 264. Selon les informations fournies en 2009 par l’office gouverne-
                 mental pour les personnes détenues et portées disparues de la République
                 de Croatie, le nombre total de « personnes portées disparues » en Slavonie
                 orientale s’élevait encore à 886 265 ; de plus, le sort de 511 personnes origi-
                 naires de Vukovar demeurait inconnu à la date de dépôt du mémoire 266.
                 Par l’accord sur la normalisation des relations conclu le 23 août 1996 entre
                 la Croatie et la RFY, les Parties se sont engagées à « accélérer le processus
                 de résolution de la question des personnes disparues » et à échanger toutes
                 les informations disponibles sur le sort des personnes disparues (art. 6) 267.
                    279. Par la suite, dans sa réplique (20 décembre 2010), la Croatie a
                 soumis une liste mise à jour des personnes portées disparues (au 1er sep-
                 tembre 2010) constituée au total de 1024 noms 268. Selon elle, les 27
                 et 28 juillet 2010, « une réunion sur la question des personnes portées dis-
                 parues » avait eu lieu à Belgrade entre la commission de la Serbie pour les
                 personnes portées disparues et la commission de la Croatie chargée de la
                 question des personnes détenues et des personnes disparues, sous l’égide
                 du CICR et de la commission internationale pour les personnes dispa-
                 rues. La « question des personnes détenues sur le territoire du défendeur »
                 avait notamment été abordée lors de cette réunion ; sur ce point, « les
                 représentants du défendeur ont communiqué aux représentants du deman-
                 deur une liste de 2786 personnes qui furent détenues en République de
                 Serbie en 1991 et 1992 » 269.
                    280. La Croatie a ensuite prié la Cour de dire et juger que, en raison de
                 sa responsabilité pour ces violations de la Convention, la Serbie était
                 tenue de
                           « communiquer sans délai au demandeur toutes les informations en
                           sa possession ou sous son contrôle sur le sort des ressortissants
                           croates portés disparus à la suite des actes de génocide dont elle s’est
                           rendue responsable et, plus généralement, coopérer avec les autorités

                     262 Mémoire de la Croatie, par. 8.78, et voir p. 414.
                     263 Ibid., par. 1.14.
                     264 Ibid., par. 1.09.
                     265 Ibid., par. 4.06.
                     266 Ibid., par. 4.190.
                     267 Ibid., par. 2.160.
                     268 Réplique de la Croatie, annexe 41.
                     269 Ibid., par. 2.54.



                                                                                               300




7 CIJ1077.indb 597                                                                                    18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)         300

                           de la République de Croatie en vue de déterminer conjointement ce
                           qu’il est advenu de ces personnes ou de leurs dépouilles » 270.
                    281. Les deux Parties sont revenues sur la question du nombre de per-
                 sonnes toujours portées disparues lors de la procédure orale. Un expert cité
                 par la Croatie a fait observer que les données concernant les personnes portées
                 disparues qui étaient exhumées « change[aie]nt de jour en jour », et que, chaque
                 fois qu’il était procédé à une exhumation, « le nombre de personnes identifiées
                 augment[ait] et celui des personnes portées disparues augment[ait] » 271. La
                 Croatie a fait valoir que ses démarches « en vue de mettre au jour les fosses
                 contenant les victimes du génocide » étaient « d’autant plus difficiles que la
                 Serbie, pendant son occupation de la région, avait pour pratique de déterrer
                 les corps et de les enterrer ailleurs — souvent sur son propre territoire afin de
                 tenter, en vain, de dissimuler les atrocités qu’elle avait commises » 272.
                    282. A ce jour, a ajouté la Croatie, 103 corps ont été rapatriés de Serbie ;
                 en outre, « [b]ien que le sort de nombre des victimes du génocide ait été
                 élucidé et leurs dépouilles, localisées, des centaines de Croates restent encore
                 aujourd’hui portés disparus. Vingt‑trois ans après les faits, des familles
                 croates continuent de pleurer plus de 850 personnes disparues. Les victimes
                 demeurent privées d’un enterrement en bonne et due forme, et d’une sépul-
                 ture où reposer dans la dignité ; leurs familles demeurent privées de la pos-
                 sibilité de leur faire leurs adieux » 273. La Croatie a aussi indiqué que, en ce
                 qui concernait les fosses communes, en juillet 2013, 142 charniers avaient
                 été découverts en Croatie, contenant les cadavres de 3656 victimes 274.
                    283. La Serbie, de son côté, a fait valoir que la liste des personnes dis-
                 parues établie par la Croatie prêtait à confusion et ne permettait pas de
                 clarifier les questions au cœur du litige. Elle a ajouté que la liste mise à
                 jour des personnes portées disparues (au 1er septembre 2010) contenait les
                 données relatives à 1024 personnes, parmi lesquelles un grand nombre de
                 « victimes d’origine serbe ». Sur cette liste figuraient aussi les noms de
                 Croates « qui [avaie]nt été portés disparus en Bosnie‑Herzégovine, ainsi
                 que dans des zones qui se trouvaient sous l’autorité absolue et exclusive
                 des forces de l’Etat croate, très éloignées des opérations militaires ». La
                 liste contenait également « les noms de personnes d’origine croate portées
                 disparues dans le cadre des opérations criminelles offensives Maslenica et
                 Tempête, menées par l’Etat croate » 275.

                                   2. Réponses des Parties aux questions du juge
                   284. Les renseignements fournis étant contradictoires, le soussigné a
                 jugé opportun d’adresser deux questions aux Parties, lors de l’audience

                     270 Réplique de la Croatie, p. 472.
                     271 CR 2014/9, p. 36.
                     272 CR 2014/10, p. 20, par. 44.
                     273 Ibid., par. 45.
                     274 Ibid., par. 39.
                     275 Duplique de la Serbie, par. 7.



                                                                                              301




7 CIJ1077.indb 599                                                                                   18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                  301

                 publique du 14 mars 2014. Ces deux questions étaient formulées comme
                 suit :
                      « 1. Des mesures ont‑elles été prises récemment pour déterminer ce
                           qu’il était advenu des personnes toujours portées disparues et éta-
                           blir leur identité ?
                        2. Les Parties sont‑elles en mesure de présenter à la Cour un com-
                           plément d’information précis et à jour sur cette question ? » 276

                    285. En réponse à mes questions, la Croatie a donné de plus amples
                 explications sur la question du sort des personnes disparues. Ainsi, elle a
                 rappelé que l’article II de la Convention énonce dans la liste des actes
                 génocidaires le fait de causer une « atteinte grave à l’intégrité … mentale
                 de membres du groupe ». Les questions que j’ai adressées aux deux Parties
                 ont appelé l’attention du demandeur sur la jurisprudence relative à la dis-
                 parition de personnes. Rappelant les arrêts rendus par la CIDH en l’af-
                 faire Velásquez Rodríguez v. Honduras (29 juillet 1988) et la CEDH en
                 l’affaire Varnava c. Turquie (18 septembre 2009), ainsi que la décision ren-
                 due par le Comité des droits de l’homme de l’ONU dans la communica-
                 tion Quinteros et consorts c. Uruguay (1990), la Croatie a affirmé que, à
                 bien des égards, la disparition des personnes a des conséquences à long
                 terme. A la lumière de cette jurisprudence, elle a fait valoir que
                           « l’« atteinte grave à l’intégrité … mentale » que subissent les proches
                           des personnes disparues résulte directement d’actes dont la Serbie est
                           personnellement responsable ou qu’elle est tenue de punir en vertu de
                           la convention [sur le génocide]. En s’abstenant ainsi de manière per-
                           sistante de donner des explications sur les lieux où se trouvent les
                           quelque 865 Croates disparus, la Serbie s’est donc rendue coupable
                           d’un ou de plusieurs actes tombant sous le coup du litt. b) de l’ar-
                           ticle II de la Convention. » 277
                    286. Afin d’apporter des informations plus précises et plus récentes sur
                 la question des personnes portées disparues et non retrouvées, la Croatie
                 a fait référence à un ouvrage mis à jour, intitulé Book of Missing Persons
                 on the Territory of the Republic of Croatia (registre des personnes portées
                 disparues sur le territoire de la République de Croatie) et publié par l’of-
                 fice croate des personnes détenues et portées disparues, conjointement
                 avec le comité croate de la Croix-Rouge et le CICR. Elle a indiqué que cet
                 ouvrage contenait des données détaillées relatives aux personnes toujours
                 portées disparues en date d’avril 2012 278 ; cependant, comme les chiffres
                 concernant les disparus étaient régulièrement mis à jour, les chiffres figu-
                 rant dans le registre de 2012 étaient donc déjà obsolètes.

                     276   Questions adressées par le soussigné à la Croatie comme à la Serbie, CR 2014/18,
                 p. 69.
                     277   CR 2014/20, p. 15, par. 10.
                     278   Ibid., p. 34-35, par. 22-25.

                                                                                                      302




7 CIJ1077.indb 601                                                                                            18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                       302

                    287. Pour répondre aux questions que j’avais posées aux deux Parties
                 (supra), la Croatie a pris contact avec l’office croate des personnes détenues
                 et portées disparues, le lundi 17 mars 2014, et a fourni à la Cour les chiffres
                 les plus récents concernant les personnes tuées dans les attaques de la Serbie
                 sur le territoire croate en 1991‑1992 : a) les dépouilles de 3680 personnes qui
                 avaient été enterrées irrégulièrement ont été exhumées de 142 charniers et de
                 nombreuses sépultures individuelles ; b) parmi ces dépouilles, 3144 ont été
                 formellement identifiées ; c) toutefois, 865 personnes portées disparues au
                 cours de la période considérée n’ont toujours pas été retrouvées 279.
                    288. De son côté, la Serbie a répondu que retrouver la trace de per-
                 sonnes disparues « relève du long et complexe processus de coopération
                 que mènent les deux Parties » sur la base de l’accord bilatéral de coopéra-
                 tion qu’elles ont conclu en 1995 en vue de localiser les personnes dispa-
                 rues et du protocole de 1996 de coopération entre les deux commissions
                 d’Etat 280. Elle a ajouté qu’elle avait
                           « pleinement conscience de ce qui était attendu d’elle dans le cadre de
                           ce processus, où il s’agit de retrouver la trace des personnes disparues,
                           indépendamment de leur origine ethnique ou de leur nationalité. L’in-
                           térêt des familles de ces personnes est un intérêt commun à la Serbie et
                           à la Croatie. C’est aussi un intérêt commun à l’humanité tout entière,
                           et la République de Serbie a à cœur de mener à bien cette tâche. » 281
                 Quant au nombre de personnes disparues, la Serbie a affirmé que la liste
                 établie par la commission serbe chargée des personnes disparues sur le
                 territoire de la Croatie comportait à ce jour 1748 noms 282.
                    289. Enfin, en ce qui concerne l’argument de la violation continue de la
                 Convention, la Serbie a ajouté que la disparition n’est pas en soi un acte de
                 génocide, mais s’apparente à la « disparition forcée », en tant que crime
                 contre l’humanité. Elle s’est appuyée sur la définition que donne de ce terme
                 la convention internationale pour la protection de toutes les personnes
                 contre les disparitions forcées (2006), à savoir, notamment, « l’enlèvement
                 ou toute autre forme de privation de liberté par des agents de l’Etat … suivi
                 du déni de la reconnaissance de la privation de liberté ou de la dissimulation
                 du sort réservé à la personne disparue ou du lieu où elle se trouve » (art. 2).
                    290. De l’avis de la Serbie, la disparition forcée ne constitue pas une
                 violation continue du droit à la vie qui s’apparenterait aux actes énumérés
                 à l’article 2 de la Convention. Selon elle, si la disparition est susceptible de
                 constituer une violation continue des droits de l’homme, c’est parce que
                 la famille de la victime est soumise à une « atteinte morale » continue ou
                 en raison de l’obligation procédurale d’enquêter sur le crime. La Serbie

                     279CR 2014/20, p. 34-35, par. 22-25.
                     280Objections préliminaires de la Serbie ; annexe 53, p. 367.
                    281 CR 2014/24, p. 60-61, par. 10.
                    282 Cependant, la Serbie ne reconnaissait à cette liste aucune valeur probante en ce qui

                 concerne les crimes commis ou la responsabilité de l’Etat et elle a renvoyé à la liste, établie
                 par Veritas, des victimes directes de l’opération Tempête ; voir ibid., p. 60-62, par. 6-10.

                                                                                                           303




7 CIJ1077.indb 603                                                                                                 18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                   303

                 soutient que, si le crime se poursuit aujourd’hui, comme le prétend la
                 Croatie, il faut que l’intention soit elle aussi continue. La Croatie « se
                 trompe en essayant de la faire entrer de force dans le cadre de l’article 2
                 de la convention sur le génocide, essentiellement pour valider l’argument
                 relatif à la compétence temporelle » 283.

                           3. Les questions non résolues et l’obligation qu’ont les Parties
                                      d’établir le sort des personnes disparues
                    291. A la lumière de ce qui précède, il apparaît clairement que la ques-
                 tion des personnes portées disparues reste l’une des principales questions
                 litigieuses soulevées en l’espèce. Certes, en 1995, les Parties avaient l’in-
                 tention de s’attaquer à cette question : l’on peut rappeler que, à Dayton,
                 elles ont conclu un accord dont l’objectif était de permettre de déterminer
                 ce qu’il était advenu de toutes les personnes portées disparues et de libérer
                 les prisonniers 284. A la suite de cet accord, une commission mixte a été
                 établie et des progrès ont été réalisés sur la question des personnes portées
                 disparues 285. Il n’en demeure pas moins qu’il reste encore un certain
                 nombre de questions à régler.
                    292. Ainsi, les Parties sont en désaccord sur le rôle que doit jouer la
                 commission mixte. La Croatie affirme que, contrairement à l’accord
                 conclu en 1995, selon lequel toutes les personnes portées disparues en
                 Croatie relevaient de la compétence des autorités croates, la commission
                 tente actuellement d’agir en tant que représentante de toutes les personnes
                 de souche serbe portées disparues, y compris celles qui ont la nationalité
                 croate 286, ce à quoi la Serbie rétorque qu’il est nécessaire de veiller à la
                 représentation des 1000 Serbes de Croatie non répertoriés sur les listes de
                 personnes disparues que la Croatie a fournies à la Cour 287.
                    293. En outre, la Croatie soutient que la Serbie ne lui a toujours pas
                 restitué les documents saisis par la JNA en 1991 à l’hôpital de Vukovar,
                 lesquels sont essentiels à l’identification des personnes emmenées de l’hô-
                 pital 288. Seule une petite partie de ces documents lui a été remise en
                 novembre 2010 quand le président de la République de Serbie, Boris Tadić,
                 s’est rendu à Vukovar. Chacune des deux Parties semble insatisfaite des

                     283 CR 2014/23, p. 43-45, par. 10-12.
                     284 Accord de coopération en matière de recherche des personnes portées disparues,
                 Dayton, 17 novembre 1995.
                     285 D’août 1996 à 1998, la Croatie a pu accéder à des informations, figurant dans ce

                 qu’elle appelle des « protocoles », concernant 1063 personnes enterrées au nouveau cime-
                 tière de Vukovar, et qui ont permis d’identifier 938 personnes. En 2001 a débuté l’exhu-
                 mation de cadavres non identifiés enterrés en République de Serbie, dans des charniers
                 répertoriés. Les dépouilles de 394 personnes ont jusqu’à présent été exhumées, mais,
                 malheureusement, seules 103 d’entre elles ont été restituées à la Croatie. En 2013, un seul
                 charnier, contenant 13 corps, a été découvert à Sotin, en Slavonie orientale, grâce à des
                 informations fournies par la Serbie. Voir CR 2014/21, p. 36-38.
                     286 Ibid., p. 37, par. 10.
                     287 CR 2014/24, p. 60-61, par. 6-10.
                     288 CR 2014/21, p. 38, par. 11.



                                                                                                       304




7 CIJ1077.indb 605                                                                                             18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                        304

                 efforts et des démarches de l’autre 289. La Cour devrait donc demander
                 aux Parties de coopérer en toute bonne foi en vue de régler ces questions.
                    294. Comme la Cour l’a affirmé à ce sujet dans les affaires des Essais
                 nucléaires (Australie c. France) (Nouvelle‑Zélande c. France) (C.I.J.
                 Recueil 1974, p. 253 et 457), l’un « des principes de base qui président à la
                 création et à l’exécution d’obligations juridiques, quelle qu’en soit la
                 source, est celui de la bonne foi. La confiance réciproque est une condition
                 inhérente de la coopération internationale » (par. 46 et 49). A une autre
                 occasion, dans les affaires du Plateau continental de la mer du Nord (Répu‑
                 blique fédérale d’Allemagne/Danemark ; République fédérale d’Allemagne/
                 Pays‑Bas) (C.I.J. Recueil 1969, p. 3), la Cour a dit que les Parties « ont
                 l’obligation de se comporter de telle manière que la négociation ait un
                 sens » (ibid., par. 85).

                          4. La cruauté extrême de la disparition forcée de personnes
                     en tant que grave violation continue des droits de l’homme et du droit
                                           international humanitaire
                    295. La cruauté extrême du crime de disparition forcée de personnes a
                 été dûment reconnue dans des instruments internationaux, dans la doc-
                 trine juridique internationale ainsi que dans la jurisprudence internatio-
                 nale. Je sortirais du cadre du présent exposé si j’approfondissais cette
                 question — ce que j’ai fait ailleurs 290. Je me limiterai donc à recenser et à
                 mentionner quelques exemples pertinents qui ont un rapport direct avec
                 l’examen approprié de l’espèce, concernant l’Application de la convention
                 sur le génocide (Croatie c. Serbie).
                    296. Je rappelle tout d’abord que, en 1980, la Commission des droits
                 de l’homme de l’ONU a décidé d’établir son groupe de travail sur les
                 disparitions forcées ou involontaires 291 afin de lutter contre ce crime de
                 droit international 292 qui avait déjà retenu l’attention de la communauté
                 internationale en 1978‑1979, tant à l’Assemblée générale des Nations
                 Unies 293 qu’au Conseil économique et social 294 et à la sous‑commission
                 de la lutte contre les mesures discriminatoires et de la protection des
                 minorités de l’ONU 295. Par la suite, dans la Déclaration des Nations Unies

                     289 CR 2014/21, p. 38, par. 11.
                     290 A. A. Cançado Trindade, « Enforced Disappearances of Persons as a Violation
                 of Jus Cogens : The Contribution of the Jurisprudence of the Inter‑American Court of
                 Human Rights », Nordic Journal of International Law (2012), vol. 81, p. 507 à 536 ;
                 A. A. Cançado Trindade, Tratado de Direito International dos Direitos Humanos [Treatise
                 of International Law of Human Rights], vol. II, Porto Alegre/Brésil, S. A. Fabris Ed., 1999,
                 p. 352-358.
                     291 Résolution 20 (XXXVI), en date du 29 février 1980.
                     292 Pour un compte rendu de ses travaux, voir F. Andreu‑Guzmán, « Le Groupe de

                 travail sur les disparitions forcées des Nations Unies », Revue internationale de la Croix‑Rouge
                 (2002), vol. 84, note 848, p. 803-818.
                     293 Résolution 33/173, en date du 20 décembre 1978.
                     294 Résolution 1979/38, en date du 10 mai 1979.
                     295 Résolution 5B (XXXII), en date du 5 septembre 1979.



                                                                                                            305




7 CIJ1077.indb 607                                                                                                  18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                        305

                 sur la protection de toutes les personnes contre les disparitions forcées
                 (1992), il a notamment été indiqué (article premier) ce qui suit :
                      « 1. Tout acte conduisant à une disparition forcée constitue un outrage
                           à la dignité humaine. Il est condamné comme étant contraire aux
                           buts de la Charte des Nations Unies et comme constituant une
                           violation grave et flagrante des droits de l’homme et des libertés
                           fondamentales proclamés dans la Déclaration universelle des
                           droits de l’homme, et réaffirmés et développés dans d’autres ins-
                           truments internationaux pertinents.
                        2. Tout acte conduisant à une disparition forcée soustrait la victime
                           de cet acte à la protection de la loi et cause de graves souffrances
                           à la victime elle‑même, et à sa famille. Il constitue une violation
                           des règles du droit international, notamment celles qui garan-
                           tissent à chacun le droit à la reconnaissance de sa personnalité
                           juridique, le droit à la liberté et à la sécurité de sa personne et le
                           droit de ne pas être soumis à la torture ni à d’autres peines ou
                           traitements cruels, inhumains ou dégradants. Il viole en outre le
                           droit à la vie ou le met gravement en danger. »
                    297. Ensuite, la convention internationale des Nations Unies pour la
                 protection de toutes les personnes contre les disparitions forcées (2007)
                 fait état, dans son préambule (par. 5), de « l’extrême gravité » de la dispa-
                 rition forcée, qui, est‑il précisé en son article 5, lorsqu’elle prend la forme
                 d’une « pratique généralisée ou systématique », constitue « un crime contre
                 l’humanité, tel qu’il est défini dans le droit international applicable » et
                 entraîne les conséquences prévues par ce droit. La Convention renvoie en
                 outre (préambule, par. 3) aux instruments internationaux pertinents (et
                 convergents) du droit international des droits de l’homme, du droit inter-
                 national humanitaire et du droit pénal international.
                    298. Parallèlement à ces développements au niveau normatif, la viola-
                 tion grave que constitue la disparition forcée de personnes a retenu l’at-
                 tention d’un nombre croissant d’experts 296, lesquels l’ont définie comme
                 une violation continue extrêmement cruelle et perverse des droits de

                    296 Voir notamment R. S. Berliner, « The Disappearance of Raoul Wallenberg : A

                 Resolution Is Possible », New York Law School Journal of International and Comparative
                 Law (1990), vol. 11, p. 391-432 ; R. Broody et F. González, « Nunca Más : An Analysis
                 of International Instruments on « Disappearances » », Human Rights Quarterly (1997),
                 vol. 19, p. 365-405 ; C. Callejon, « Une immense lacune du droit international comblée
                 par la convention des Nations Unies pour la protection de toutes les personnes contre les
                 disparitions forcées », Revue trimestrielle des droits de l’homme (2006), vol. 17, p. 337-358 ;
                 T. Scovazzi et G. Citroni, The Struggle against Enforced Disappearance and the 2007 United
                 Nations Convention, Leiden, Nijhoff, 2007, p. 1-400 ; G. Venturini, « International Law and
                 the Offence of Enforced Disappearance », Diritti Individuali e Giustizia Internazionale —
                 Liber F. Pocar (dir. publ., G. Venturini et S. Bariatti), Milan, Giuffrè, 2009, p. 939-954 ;
                 L. Ott, Enforced Disappearance in International Law, Anvers, Intersentia, 2011, p. 1-294 ;
                 M. L. Vermeulen, Enforced Disappearance : Determining State Responsibility under the
                 International Convention for the Protection of All Persons from Enforced Disappearance,
                 Utrecht, Intersentia, 2012, p. 1-507 ; I. Giorgou, « State Involvement in the Perpetration of

                                                                                                            306




7 CIJ1077.indb 609                                                                                                  18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                         306

                 l’homme qui s’étend dans le temps, en raison des conséquences de l’acte
                 original (ou de la détention arbitraire ou de l’enlèvement), et inscrit dans
                 la durée la souffrance et l’angoisse, voire l’affliction ou le désespoir, de
                 tous les intéressés (les personnes disparues et leurs proches parents), parce
                 que le sort ou le lieu où se trouvent les personnes disparues ne sont pas
                 révélés. La cruauté extrême de la disparition forcée de personnes en tant
                 que grave violation continue des droits de l’homme et du droit internatio-
                 nal humanitaire a aussi été décrite, comme beaucoup le savent, dans les
                 rapports finaux établis par les commissions de vérité de divers continents.
                    299. Les juridictions internationales des droits de l’homme (CIDH et
                 CEDH) en sont bientôt venues à être saisies d’affaires ayant trait à cette
                 question et ont commencé à se prononcer à ce sujet. La jurisprudence de
                 la CIDH dans ce domaine a exploré des voies nouvelles et est considérée
                 de nos jours comme celle qui a le plus contribué au développement pro-
                 gressif du droit international en ce qui concerne la protection de toutes les
                 personnes contre les disparitions forcées 297. Dans l’arrêt qu’elle a rendu
                 en l’affaire Velásquez Rodríguez c. Honduras (29 juillet 1988), la CIDH a
                 appelé l’attention sur la complexité de la disparition forcée, au sens où
                 celle‑ci entraîne concomitamment des violations continues de droits pro-
                 tégés par la convention interaméricaine relative aux droits de l’homme,
                 tels que les droits à la liberté et à l’intégrité de la personne, et souvent le
                 droit fondamental à la vie lui‑même (art. 7, 5 et 4).
                    300. Il s’agit, en résumé, d’une violation grave de l’obligation qu’ont
                 les Etats de respecter la dignité humaine (CIDH, Velásquez Rodríguez
                 c. Honduras, arrêt du 29 juillet 1988, par. 149-158). C’est dans l’arrêt his-
                 torique qu’elle a rendu une décennie plus tard en l’affaire Blake c. Guate‑
                 mala (1996‑1999) 298 que la CIDH a examiné en détail et approfondi les
                 questions de la nature juridique et des conséquences des disparitions for-
                 cées, de leurs caractéristiques, des victimes et de l’engagement de la res-
                 ponsabilité de l’Etat dans une dimension temporelle.
                    301. L’affaire Blake s’est inscrite dans le contexte d’une campagne de
                 disparitions forcées systématiques, planifiée par l’Etat et mise en œuvre
                 non seulement pour faire « disparaître » des personnes considérées comme
                 des « ennemis », mais aussi pour susciter un sentiment d’insécurité totale,
                 d’angoisse et de peur ; cette campagne comprenait des actes de torture et
                 des exécutions secrètes et extrajudiciaires des « disparus », suivies de la
                 dissimulation des dépouilles afin de supprimer toute preuve matérielle des
                 crimes et de garantir l’impunité des auteurs.
                    302. Dans l’arrêt sur le fond (24 janvier 1998) qu’elle a rendu en l’affaire
                 Blake, la CIDH a affirmé que la disparition forcée de personnes est une


                 Enforced Disappearance and the Rome Statute », Journal of International Criminal Justice
                 (2013), vol. 11, p. 1001-1021.
                     297 Voir notamment, à cet effet, T. Scovazzi et G. Citroni, The Struggle against Enforced

                 Disappearance…, op. cit. supra note 296, p. 101, 132 et 398.
                     298 CIDH, arrêts sur les objections préliminaires (2 juillet 1996), le fond (24 janvier 1998)

                 et les réparations (22 janvier 1999).

                                                                                                             307




7 CIJ1077.indb 611                                                                                                   18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                      307

                 violation complexe, multiple et continue de plusieurs droits protégés par la
                 convention interaméricaine relative aux droits de l’homme (droits à la vie,
                 à l’intégrité et à la liberté de la personne), qui donne naissance à l’obliga-
                 tion pour l’Etat partie de prévenir ces violations, de mener des enquêtes et
                 de punir, ainsi que d’informer les parents de la personne disparue du lieu
                 où elle se trouve (CIDH, Blake, arrêt du 24 janvier 1998, par. 54-58). Selon
                 la CIDH, les proches parents de la personne disparue étaient aussi vic-
                 times, en eux‑mêmes, de la disparition forcée, en violation des dispositions
                 applicables de la convention interaméricaine.
                    303. Dans l’opinion individuelle que j’ai jointe à l’arrêt rendu en l’af-
                 faire Blake, j’ai jugé bon de souligner que la disparition forcée de per-
                 sonnes était en effet une violation grave et complexe de droits de l’homme,
                 en plus d’être une violation continue ou permanente tant que le lieu où se
                 trouvent les victimes disparues n’a pas été établi, comme il est dit dans les
                 travaux préparatoires de la convention interaméricaine de 1985 sur les
                 disparitions forcées de personnes, et comme il est reconnu à l’article III de
                 la Convention elle‑même (ibid., par. 9).
                    304. Dans la même opinion, j’ai ensuite mis en garde contre la frag-
                 mentation excessive de l’infraction de disparition forcée de personnes,
                 appelant l’attention sur le fait que nous étions face à des droits fonda-
                 mentaux ou intangibles (ibid., par. 12-14) et qu’il était nécessaire de pré-
                 server le caractère particulier et l’intégrité des traités relatifs aux droits de
                 l’homme (ibid., par. 16-22). Et j’ai poursuivi comme suit :
                          « Nous sommes, en définitive, face à une violation particulièrement
                       grave de plusieurs droits de l’homme. Certains d’entre eux sont des
                       droits fondamentaux auxquels il ne peut être dérogé, protégés à la
                       fois par les traités relatifs aux droits de l’homme et par les traités de
                       droit international humanitaire 299. Les développements doctrinaux
                       les plus récents dans le présent domaine de protection révèlent une
                       tendance à la « criminalisation » des violations graves des droits de
                       l’homme, telles que la torture, les exécutions sommaires et extrajudi-
                       ciaires et la disparition forcée de personnes. L’interdiction de ces pra-
                       tiques nous permet d’entrer dans la terra nova du jus cogens
                       international. L’émergence et la consolidation des normes impéra-
                       tives du droit international général seraient sérieusement compro-
                       mises si l’on déqualifiait les crimes contre l’humanité qui tombent
                       sous le coup de cette interdiction. » (Ibid., par. 15.)
                   305. Toujours au sujet de la nature juridique et des conséquences de la
                 disparition forcée de personnes, j’ai ajouté :
                         « Dans la situation continue propre à la disparition forcée d’une
                       personne, les victimes sont la personne disparue (victime principale)
                       ainsi que ses plus proches parents ; l’incertitude engendrée par la dis-
                    299 Voir, par exemple, les dispositions relatives aux garanties fondamentales énoncées

                 dans le protocole additionnel I (1977) aux conventions de Genève (1949) relatives au droit
                 international humanitaire (art. 75) et dans le protocole additionnel II (même année) (art. 4).

                                                                                                          308




7 CIJ1077.indb 613                                                                                                18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                     308

                       parition forcée les soustrait tous à la protection de la loi 300. La
                       condition de victimes ne peut pas non plus être déniée aux proches
                       de la personne disparue, dont la vie quotidienne est transformée en
                       un véritable calvaire, dans lequel les souvenirs de la personne chère
                       s’entremêlent au tourment permanent de sa disparition forcée. A
                       mon sens, la forme complexe de la violation de plusieurs droits de
                       l’homme que représente le crime de disparition forcée de la personne
                       a pour conséquence l’élargissement de la notion de victime d’une vio-
                       lation des droits protégés. » (CIDH, Blake, arrêt du 24 janvier 1998,
                       par. 32-38.)
                    306. Dans l’opinion individuelle ultérieure que j’ai jointe à l’arrêt rendu
                 en l’affaire Blake c. Guatemala (sur les réparations, 22 janvier 1999), j’ai
                 insisté sur la nécessité de consolider le « régime international contre les
                 violations graves des droits de l’homme », à la lumière des normes impéra-
                 tives du droit international (jus cogens) et des obligations erga omnes cor-
                 respondantes de protéger l’être humain (CIDH, Blake c. Guatemala, arrêt
                 du 22 janvier 1999, par. 39). Grâce à ce développement, ai‑je ajouté, l’on
                 « surmonterait les obstacles des dogmes du passé » et les insuffisances
                 actuelles du droit des traités, afin de se « rapprocher de la plénitude de la
                 protection internationale de l’être humain » (ibid., par. 40).
                    307. D’autres décisions pertinentes de la CIDH pourraient être rappelées,
                 par exemple au sujet de la nécessité de passer outre les limitations ou restric-
                 tions ratione temporis compte tenu de la nature juridique de la disparition
                 forcée (supra), ainsi que ses décisions dans les affaires Trujillo Oroza c. Boli‑
                 via (2000‑2002) et Sisters Serrano Cruz c. El Salvador (2005) ; et, s’agissant
                 des circonstances aggravantes de la violation grave que constitue la dispari-
                 tion forcée, dans les affaires Bámaca Velásquez c. Guatemala (2000‑2002),
                 Caracazo c. Venezuela (1999‑2002), Juan Humberto Sánchez c. Honduras
                 (2003), et Servellón‑García et alii c. Honduras (2006).
                    308. De son côté, la CEDH a aussi eu l’occasion de se prononcer sur
                 certains aspects de la question à l’examen. Par exemple, dans son arrêt
                 Chypre c. Turquie (10 mai 2001), elle a souligné que les membres des familles
                 des personnes disparues vivaient dans un « état d’angoisse extrême », faute
                 d’informations sur leur sort (par. 157). Peu de temps après, dans son arrêt
                 Orhan c. Turquie (18 juin 2002), elle a de nouveau fait mention, comme dans
                 des décisions antérieures, de « l’état de vulnérabilité » des personnes concer-
                 nées (par. 406-410). Elle a rendu d’autres décisions de ce type dans la série
                 d’affaires (de la dernière décennie) liées au conflit armé en Tchétchénie.
                    309. Dans une décision particulièrement symbolique, l’arrêt Varnava et
                 autres c. Turquie (18 septembre 2009), la CEDH a dit que la disparition

                       « se caractérise par une situation où les proches sont confrontés de
                       manière continue à l’incertitude et au manque d’explications et d’infor-

                    300 Voir, dans ce sens, l’article premier (par. 2) de la Déclaration des Nations Unies sur

                 la protection de toutes les personnes contre les disparitions forcées.

                                                                                                         309




7 CIJ1077.indb 615                                                                                               18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)              309

                           mations sur ce qui s’est passé, les éléments pertinents à cet égard pouvant
                           parfois même être délibérément dissimulés ou obscurcis… Cette situa-
                           tion dure souvent très longtemps, prolongeant par là même le tourment
                           des proches de la victime. Dès lors, on ne saurait ramener une disparition
                           à un acte ou événement « instantané » ; l’élément distinctif supplémen-
                           taire que constitue le défaut ultérieur d’explications sur ce qu’il est
                           advenu de la personne disparue et sur le lieu où elle se trouve engendre
                           une situation continue. Par conséquent, l’obligation procédurale sub-
                           siste potentiellement tant que le sort de la personne concernée n’a pas
                           été éclairci ; l’absence persistante de l’enquête requise sera considérée
                           comme emportant une violation continue… Il en est ainsi même lorsque
                           l’on peut finalement présumer que la victime est décédée. » (Par. 148.)

                                                  5. Appréciation générale
                    310. A la lumière de ce qui précède, l’on ne saurait donc, dans la pré-
                 sente affaire de l’Application de la convention sur le génocide, souscrire à
                 l’avis exprimé lors des audiences par la Serbie, pour qui la disparition
                 forcée ne peut pas être une violation continue du droit à la vie incriminée
                 à l’article II de la convention sur le génocide. La Serbie affirme que la
                 raison pour laquelle il peut s’agir d’une violation continue des droits de
                 l’homme est que la famille de la victime continue de subir une atteinte à
                 son intégrité mentale, ce qui fait entrer en jeu l’interdiction de mauvais
                 traitements, ou encore l’obligation procédurale d’enquêter sur le crime.
                 Selon elle, cette question « pourrait avoir sa place à Strasbourg, mais cer-
                 tainement pas à La Haye » 301.
                    311. La Cour et la CEDH à Strasbourg ont toutes deux à connaître de
                 la responsabilité de l’Etat. Des affaires récentes (notamment l’affaire Géor‑
                 gie c. Fédération de Russie, portant sur les principes fondamentaux de l’éga-
                 lité et de la non‑discrimination et les normes correspondantes dans des
                 instruments internationaux distincts mais convergents) ont été portées tant
                 devant la Cour que devant la CEDH ; la Cour à La Haye et la CEDH à
                 Strasbourg ne s’excluent pas mutuellement, comme l’a clairement démontré
                 l’évolution récente des travaux des tribunaux internationaux contempo-
                 rains — ce qui est rassurant pour ceux qui œuvrent à la protection interna-
                 tionale des droits de la personne, et pour les justiciables eux‑mêmes.
                    312. La jurisprudence innovante et importante de la CIDH prise avec
                 celle, plus récente, de la CEDH est essentielle pour comprendre la gravité
                 du crime de disparition forcée de personnes et ses conséquences juri-
                 diques. En ce qui concerne la nature juridique de cette infraction, ces
                 deux juridictions internationales des droits de l’homme ont affirmé que
                 tant que la disparition dure, elle constitue une violation complexe et
                 continue de droits protégés. Dans les décisions sans précédent qu’elle a
                 rendues en l’affaire Blake (1996‑1998), la CIDH a élargi la notion de vic‑

                     301   CR 2014/23, p. 44, par. 12.

                                                                                                  310




7 CIJ1077.indb 617                                                                                       18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)         310

                 times dans les affaires de disparition, de manière à comprendre la per-
                 sonne disparue ainsi que ses proches, en eux‑mêmes. Cela est devenu la
                 jurisprudence constante de la CIDH et de la CEDH sur la question.
                    313. Je tiens à ajouter, à ce sujet, que les dispositions du litt. b) de
                 l’article II de la convention sur le génocide, qui mentionnent « l’atteinte
                 grave à l’intégrité … mentale de membres du groupe », rendent assez lim-
                 pide la relation avec une violation continue. Comme je l’ai dit dans l’ex-
                 posé de l’opinion dissidente que j’ai jointe à l’arrêt rendu en l’affaire des
                 Immunités juridictionnelles de l’Etat (Allemagne c. Italie ; Grèce (inter­
                 venant)), « [o]n peut tenir compte du droit intertemporel uniquement
                 d’une manière qui serve ses propres intérêts dans un litige, et accepter le
                 passage du temps et l’évolution du droit en relation avec certains faits
                 mais non d’autres, relevant de la même situation qui continue » (C.I.J.
                 Recueil 2012 (I), p. 186, par. 17).
                    314. Le fait qu’un membre proche de la famille des personnes disparues
                 soit un membre du même groupe et soit également soumis à une atteinte
                 continue à son intégrité mentale qui se prolonge indéfiniment dans le temps,
                 ajouté au fait que l’Etat concerné n’a pas expliqué ce que sont devenues les
                 personnes disparues ni pris des mesures raisonnables pour faciliter leur
                 localisation, à mon sens, fait entrer en jeu l’interdiction d’actes prohibés par
                 la convention sur le génocide, ainsi que l’obligation d’enquêter.
                    315. Je tiens aussi à souligner, toujours à ce sujet, la pertinence de la
                 jurisprudence des juridictions internationales des droits de l’homme (en
                 particulier celle de la CIDH, depuis sa création 302) aux fins d’appliquer le
                 critère d’établissement de la preuve approprié dans les affaires de viola-
                 tions graves (telles que les disparitions forcées de personnes, la torture de
                 personnes détenues au secret, entre autres), lorsque les autorités de l’Etat
                 sont seules à détenir des éléments de preuve et que les victimes n’y ont pas
                 accès, ce qui impose un renversement de la charge de la preuve 303. Dans
                 les affaires de violations graves, comme les disparitions forcées de per-
                 sonnes, la charge de la preuve ne saurait certainement pas incomber aux
                 victimes de ces violations (y compris, bien entendu, les proches parents
                 des personnes disparues, qui ignorent où celles‑ci se trouvent).
                    316. Les effets des disparitions forcées sur les proches parents des per-
                 sonnes disparues sont dévastateurs. Ils détruisent des familles entières,
                 plongées dans l’affliction ou le désespoir. J’en ai fait l’expérience lors du
                 règlement judiciaire international d’affaires de ce type. Dans le présent
                 arrêt, la Cour ne semble pas avoir saisi l’ampleur de ces effets dévasta-
                 teurs. Exiger de proches parents, comme elle le fait (arrêt, par. 160), des
                 preuves supplémentaires de la gravité des souffrances pour que celles‑ci
                 entrent dans le champ du litt. b) de l’article II de la convention sur le
                 génocide, constitue une véritable probatio diabolica !
                    317. L’atteinte grave à l’intégrité mentale (litt. b) de l’article II) causée
                 aux victimes peut certainement être présumée, et, à mon avis, il n’est pas

                     302   Voir partie VII du présent exposé, supra.
                     303   Voir parties VII et VIII du présent exposé, supra.

                                                                                             311




7 CIJ1077.indb 619                                                                                  18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                 311

                 nécessaire de démontrer qu’elle a en elle‑même contribué à la destruction
                 du groupe visé. Pourtant, la Cour exige que cette preuve supplémentaire
                 soit apportée (arrêt, p. 160 in fine). Ce faisant, elle fait de la détermination
                 de la responsabilité de l’Etat pour génocide, en vertu du litt. b) de l’ar-
                 ticle II de la Convention de 1948, et de ses conséquences juridiques (pour
                 les réparations), une tâche presque impossible. L’image que donne de la
                 Cour l’ensemble de son raisonnement tout au long du présent arrêt est
                 celle d’une instance soucieuse de la souveraineté des Etats et non des per-
                 sonnes, contrairement à ce qui devrait être en vertu de la convention sur
                 le génocide, qui est l’instrument applicable en l’espèce.
                    318. Enfin, ce que j’ai déjà dit à propos de l’interdiction absolue (rele-
                 vant du jus cogens) de la torture (par. 225, supra), quelles que soient les
                 circonstances, s’applique aussi à toutes les autres violations graves des
                 droits de l’homme et du droit international humanitaire qui ont été com-
                 mises lors des attaques en Croatie et qui ont été examinées plus haut, à
                 savoir les meurtres de masse, les viols et autres violences sexuelles, les
                 disparitions forcées de personnes, les expulsions systématiques des loge-
                 ments et les déplacements forcés de personnes (dans le cadre d’un exode
                 massif) et la destruction de la culture d’un groupe.
                    319. L’interdiction de toutes ces violations graves, comme celle de la
                 torture sous toutes ses formes, est une interdiction relevant du
                 jus cogens 304, dont la violation entraîne des conséquences juridiques appe-
                 lant des réparations 305. Cela est conforme à l’idée de rectitude (conformé-
                 ment à la recta ratio du droit naturel) qui sous‑tend la conception du
                 droit (dans les différents systèmes juridiques — droit/right/Recht/direito/
                 derecho/diritto) dans son ensemble.


                         XIII. Pas exactement une guerre, plutôt une campagne
                      de dévastation, dans le cadre d’une entreprise de destruction
                                       systématique et généralisée

                               1. Le plan de destruction : composante idéologique
                   320. L’existence d’une entreprise de destruction systématique et géné-
                 ralisée a été établie dans la présente affaire relative à l’Application de la
                 convention sur le génocide opposant la Croatie à la Serbie (voir supra). La
                 campagne de dévastation obéissait à un plan de destruction qui a été déli-

                     304 La CIDH et le TPIY sont deux juridictions internationales contemporaines qui, par

                 l’évolution de leur jurisprudence, ont beaucoup contribué à l’élargissement des disposi-
                 tions du jus cogens ; voir A. A. Cançado Trindade, International Law for Humankind —
                 Towards a New Jus Gentium, op. cit. supra note 67, p. 295-311 ; A. A. Cançado Trindade,
                 « Jus Cogens : The Determination and the Gradual Expansion of Its Material Content in
                 Contemporary International Case Law », XXXV Curso de Derecho Internacional Organi‑
                 zado por el Comité Jurídico Interamericano — 2008, Washington D.C., General Secretariat
                 of the OAS, 2009, p. 3-29.
                     305 Voir partie XVI du présent exposé, infra.



                                                                                                     312




7 CIJ1077.indb 621                                                                                           18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                  312

                 bérément et méthodiquement mis en œuvre : bombardements aériens,
                 pilonnages, meurtres sans discrimination, torture et sévices physiques,
                 viols, destruction de maisons et pillages, déplacements forcés et déporta-
                 tions. L’exécution de ce plan de destruction a déjà été examinée (voir
                 supra) et, à mon avis, celui‑ci a été établi en l’espèce. Le plan de destruc-
                 tion mis en œuvre par les attaques serbes en Croatie avait une compo-
                 sante idéologique, qui remonte aux origines historiques du conflit.
                 a) Moyens des Parties
                    321. Ce point a été traité relativement en détail dans la phase écrite de la
                 présente procédure, en particulier par la Croatie. Dans son mémoire,
                 celle‑ci a fait valoir qu’un catalyseur du génocide qui aurait été perpétré
                 contre les Croates a été la parution en 1986 d’un mémorandum de l’acadé-
                 mie serbe des sciences et des arts (le « mémorandum de la SANU »). Ce
                 mémorandum, qui réinterprétait l’histoire récente de la RFSY du point de
                 vue des nationalistes serbes, a‑t‑elle ajouté, a eu un retentissement considé-
                 rable et reflétait les principes fondamentaux du mouvement nationaliste
                 serbe, alors en plein essor ; selon le demandeur, il a contribué à créer les
                 circonstances propices à la perpétration d’un génocide en Croatie 306.
                    322. En mettant l’accent sur le droit des membres du peuple serbe « à
                 établir leur pleine intégrité nationale et culturelle quelle que soit la répu-
                 blique ou la province autonome où ils viv[ai]ent », le mémorandum a
                 donné naissance à l’idée d’une « Grande Serbie » englobant les parties du
                 territoire de la Croatie et de la Bosnie‑Herzégovine, dans lesquelles vivait
                 une importante population de Serbes de souche. En outre, il a fourni une
                 analyse détaillée de la « crise » que connaissait la RSFY et avancé l’idée
                 que la Serbie était désormais « la seule nation de Yougoslavie à ne pas
                 disposer de son propre Etat ». Il a fait fi des divisions politiques et géogra-
                 phiques consacrées par la Constitution de 1974 307.
                    323. La Croatie a souligné que les idées énoncées dans le mémorandum
                 s’inspiraient de diverses opinions exprimées par le milieu intellectuel serbe
                 (historiens serbes, scientifiques, écrivains et journalistes), qui soutenait
                 l’idée que les Serbes avaient été « bernés », « frustrés », « tués », « persécutés
                 même après avoir été soumis au génocide ». Le mémorandum a trouvé le
                 soutien de groupes militants, déclenchant une campagne nationaliste 308.
                    324. La Croatie a aussi fait valoir que, dans le mémorandum de la
                 SANU, il était donné libre cours à « la théorie selon laquelle le peuple
                 croate [était] collectivement responsable du nombre élevé de Serbes tués
                 par les Oustachis entre 1941 et 1945, qu’il [était] intrinsèquement génoci-
                 daire et ne cess[ait] de nourrir des intentions génocidaires à l’égard des

                     306Mémoire de la Croatie, par. 2.43.
                     307Ibid., par. 2.44-2.47.
                    308 Selon la Croatie, « [d]es articles sont publiés et des discours prononcés afin de

                 promouvoir le nationalisme serbe, de diaboliser les Albanais, les Musulmans et les Croates
                 et de dénoncer leurs tendances génocidaires, ainsi que de prouver le bien-fondé du mouve-
                 ment tchetnik » ; ibid., par. 2.48-2.51.

                                                                                                      313




7 CIJ1077.indb 623                                                                                            18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)        313

                 Serbes » 309. Elle a ajouté que la JNA, qui était l’armée de la RSFY, avait
                  été transformée en « armée serbe » immédiatement après la publication du
                  mémorandum 310.
                     325. La Serbie, de son côté, a répondu brièvement dans son contre‑­
                  mémoire aux arguments de la Croatie concernant le mémorandum. Selon
                  elle, ces affirmations étaient « très exagérées », les Serbes n’ayant jamais eu
                  l’intention de perpétrer un génocide contre les Croates, pas plus que le
                  mémorandum n’envisageait un tel projet 311. La Croatie est revenue sur ce
                  point dans sa réplique, dans laquelle elle a de nouveau souligné l’impor-
                  tance du rôle qu’avait joué le mémorandum de la SANU dans la perpé-
                  tration du génocide.
                     326. La Croatie a rejeté l’affirmation de la Serbie jugeant ses argu-
                  ments « très exagérés » et a fait valoir que ceux‑ci étaient étayés par plu-
                  sieurs sources indépendantes, qui avaient aussi qualifié le mémorandum
                  de « bombe politique ». Elle a affirmé en outre que, selon les conclusions
                 d’un rapport d’expert du TPIY sur l’usage de la propagande pendant le
                 conflit à l’examen, c’étaient les fuites délibérées du mémorandum de la
                 SANU qui avaient soulevé publiquement la question du nationalisme
                 serbe (voir infra).
                     327. La Croatie a insisté sur le fait que l’émergence du nationa-
                  lisme serbe extrême s’est accompagnée de la théorie selon laquelle les
                  Croates avaient toujours été animés d’une intention génocidaire à l’en-
                  contre des Serbes, théorie — élaborée en 1986 puis reprise par des histo-
                 riens et des journalistes serbes — qui prétendait que le peuple croate était
                  collectivement responsable du nombre élevé de Serbes tués par les
                 ­Oustachis entre 1941 et 1945 (notamment dans le camp de concentra-
                  tion de Jasenovac), pendant la seconde guerre mondiale, conformément à
                 un plan qui ne cessait de nourrir des intentions génocidaires à l’égard
                 des Serbes 312. Selon la Croatie, plusieurs articles incendiaires publiés
                 par les médias avaient contribué à répandre cette idée entre 1986
                 et 1991 313.
                     328. Au cours des audiences, la Croatie a réaffirmé ses moyens (supra),
                  alors que la Serbie n’a présenté aucun nouvel argument important à ce
                  sujet. La première a fait valoir que la publication du mémorandum de la
                  SANU en 1986 avait été à l’origine d’une période de propagande nationa-
                  liste extrémiste en Serbie, reposant sur l’idée que la Serbie et les Serbes
                  vivant dans les autres républiques de la RSFY « se trouvaient dans une
                  position particulièrement défavorable au sein de la RSFY », et sur la pro-
                  position de reviser la Constitution de la RFSY de sorte que les provinces
                  autonomes deviennent partie intégrante de la Serbie et que l’Etat fédéral
                  soit renforcé. Elle a aussi fait état d’un rapport d’expert (rédigé par

                     309 Mémoire de la Croatie, par. 2.52.
                     310 Ibid., par. 3.03.
                     311 Contre‑mémoire de la Serbie, par. 428.
                     312 Réplique de la Croatie, par. 3.10-3.12.
                     313 Ibid., par. 3.12-3.14.



                                                                                            314




7 CIJ1077.indb 625                                                                                  18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                                              314

                 A. Budding), qui avait qualifié le mémorandum de « tempête politique »
                 en raison des thèses « provocat[rices] » qu’il contenait 314.
                 b) Examen par le TPIY des dépositions des experts
                    329. Comme il a été dit à la Cour dans le cadre de la procédure concer-
                 nant la présente affaire (voir supra), le TPIY, dans la décision qu’il a ren-
                 due le 16 juin 2004 en l’affaire Milošević, a dûment tenu compte des
                 dépositions d’experts concernant l’aspect idéologique du plan de destruc-
                 tion en cause. Le premier rapport d’expert présenté au TPIY, établi à la
                 demande du bureau du procureur, était intitulé « Propagande politique et
                 projet d’« Etat pour tous les Serbes » — conséquences de l’instrumentali-
                 sation des médias à des fins ultranationalistes » (4 février 2003, rédigé par
                 R. de la Brosse).
                    330. Selon ce rapport, le régime de Slobodan Milošević s’était employé
                 à s’assurer « un contrôle total sur les médias propriétés de l’Etat ou d’ins-
                 titutions publiques », en restreignant leur liberté et en les empêchant, « par
                 tous les moyens, d’informer les citoyens ». La mainmise sur les médias
                 audiovisuels, « entreprise dès 1986‑1987, [était] complète à l’été 1991 »
                 (rapport de R. de la Brosse, 4 février 2003, par. 27). Toujours selon le
                 rapport, « [l]es médias ont été utilisés comme armes de guerre », pour
                 atteindre des « buts stratégiques », comme « la conquête de territoires par
                 la force, la pratique de 1’épuration ethnique ou encore la destruction
                 de cibles présentées comme symboliques et prioritaires ». La méthode
                 combinait
                       « propagande, informations partielles (et partiales), fausses nouvelles,
                       manipulation, absence de couverture de certains faits, etc. Tout cet
                       arsenal [allait] être mobilisé pour servir à justifier la création d’un
                       Etat pour tous les Serbes.
                       �����������������������������������������������������������������������������������������������������������������
                           [Ont été employés] les termes de « fascistes oustachis » et de « cou-
                       peurs de gorges » pour stigmatiser les Croates ou de « oustachis isla-
                       mistes » et de « combattants du djihad » pour décrire péjorativement
                       les Musulmans bosniaques. Le recours systématique à de tels mots
                       clefs, dont la terminologie a été imposée aux médias par le régime
                       Milošević, a sans aucun doute provoqué et entretenu des comporte-
                       ments de haine envers les communautés non serbes.
                       �����������������������������������������������������������������������������������������������������������������
                           Un usage systématique de fausses informations, d’informations
                       partiales, de non-couverture de certains événements a permis d’inspi-

                    314 CR 2014/5, p. 33-35. Le mémorandum, a réaffirmé la Croatie, a ouvert la voie à la

                 publication d’articles dans les médias serbes, évoquant les supposées tendances génoci-
                 daires des Croates et rappelant les crimes atroces commis contre les Serbes par le régime
                 oustachi, pendant la seconde guerre mondiale (par exemple, le camp de concentration de
                 Jasenovac) ; CR 2014/5, p. 35 ; voir aussi CR 2014/12, p. 22-23.


                                                                                                                                   315




7 CIJ1077.indb 627                                                                                                                          18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                                              315

                       rer, de provoquer la haine et la peur parmi les communautés. Les
                       médias ont préparé psychologiquement le terrain pour la montée des
                       haines nationalistes et sont devenus une arme quand la guerre a
                       éclaté.
                       �����������������������������������������������������������������������������������������������������������������
                           [D]es faits historiques ont été mystifiés pour servir des objectifs
                       nationalistes et pour faire en sorte que le peuple serbe sente et
                       exprime un désir de revanche envers les ennemis désignés, les Croates
                       et les Musulmans… » (Rapport de R. de la Brosse, par. 28-31.)

                    331. Il est aussi dit dans le rapport que, de par l’invocation des « déchi-
                 rements de la guerre de 1940 » (ibid., par. 35), « l’instrumentalisation des
                 médias au service d’objectifs et d’intérêts nationalistes rel[evait] d’un plan
                 mûrement réfléchi » (ibid., par. 32). L’auteur ajoute que le mémorandum
                 de la SANU de 1986 avait constitué un « encouragement » au « nationa-
                 lisme serbe » (ibid., par. 40). La propagande officielle puisait aux sources
                 historiques de la « mystique serbe », avec ses victimes et les injustices qui
                 avaient été faites aux Serbes tout au long de leur histoire (ibid.,
                 par. 46-49) 315. Les autorités de l’Etat cherchaient à conditionner l’opinion
                 publique « pour justifier la guerre à venir avec la Croatie » (ibid., par. 54,
                 et voir par. 61). La « désinformation était utilisée « pour induire en erreur,
                 cacher ou travestir des faits » et pour inventer « de fausses informations »
                 (ibid., par. 72 et 77).
                    332. Le deuxième rapport d’expert soumis (par le procureur) au TPIY
                 dans le cadre de la décision en l’affaire Milošević (2004), et cité par la
                 Croatie lors des audiences en la présente espèce, était intitulé « Serbian
                 Nationalism in the Twentieth Century » (Le nationalisme serbe au ving-
                 tième siècle, 29 mai 2002, rédigé par A. Budding). Ce rapport présentait
                 les faits historiques et le contexte nécessaires pour comprendre le réveil de
                 la conscience nationale serbe et la série d’événements qui avait conduit à
                 la dissolution de l’Etat yougoslave et au déclenchement des conflits dans
                 la région.
                    333. Le rapport mentionnait aussi le mémorandum de 1986 de la
                 SANU (rapport de A. Budding, 29 mai 2002, p. 32), expliquant ses ori-
                 gines et ses conséquences pour l’ensemble de l’ex‑Yougoslavie (ibid.,
                 p. 36-37). Il qualifiait ce mémorandum d’« ouvrage le plus connu du mou-
                 vement national serbe contemporain » (ibid., p. 36). Se référant au rap-
                 port d’expert, la Croatie a fait valoir que le mémorandum avait déclenché
                 « une tempête politique » et qu’il était « provocateur en raison du contraste
                 entre les griefs qui y étaient exprimés concernant la situation de la Serbie
                 et des Serbes au sein de la Yougoslavie et les « références vagues et ellip-


                     315 Les médias ont contribué à « la démonisation des autres communautés, en

                 ­ articulier celles des Albanais du Kosovo, des Croates et des Musulmans bosniaques »
                 p
                 (par. 52).

                                                                                                                                   316




7 CIJ1077.indb 629                                                                                                                          18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                          316

                 tiques à un éventuel avenir post‑yougoslave » qui s’y trouvaient » 316. Le
                 rapport contenait aussi les observations suivantes :
                              « Memorandum nije raspalio debatu u Jugoslaviji zato što je u
                           njemu eksplicitno iznet srpski nacionalni program posle Jugosla-
                           vije — pošto i nije — već zbog kontrasta između detaljnih i pretera-
                           nih primedbi na položaj Srbije unutar postojeće jugoslovenske
                           države, koje su iznete u Memorandumu, kao i neodređenog pozi-
                           vanja na moguću budućnost posle Jugoslavije (tvrdnja da Srbija
                           mora ‘jasno da sagleda svoje privredne i nacionalne interese kako je
                           događaji ne bi iznenadili’). Autori Memoranduma su sugerisali da bi
                           nacionalne alternative višenacionalnoj jugoslovenskoj državi mogle
                           biti poželjne, ali su propustili da priznaju da bi njihovo stvaranje
                           neizbežno podrazumevalo uništenje. » 317
                     334. Toujours en l’affaire Milošević, le TPIY a aussi tenu compte de la
                 déposition d’un témoin expert (T. Zwaan), qu’il a résumée dans sa
                 ­décision du 16 juin 2004. Selon le TPIY, le témoin expert avait déposé
                  au sujet de « l’importance de l’idéologie et du recours à la propagande »
                  dans les processus « conduisant à la perpétration d’un génocide : elle
                  mobilise plusieurs types de nationalisme extrémiste qui déshumanisent le
                 groupe cible », tout en détournant « la mémoire historique collective » à
                  cette fin (TPIY, Milošević, décision du 16 juin 2004, par. 234). T. Zwaan
                  a ajouté que « le génocide était un crime d’Etat », car « les crimes génoci-
                  daires ne se développent jamais « de bas en haut » ; ils se propagent
                 « de haut en bas ». Les autorités de l’Etat « ont connaissance de ces crimes,
                  elles les cautionnent et elles y participent » » (ibid.).
                     335. Un troisième rapport d’expert rédigé pour le TPIY (à la demande
                  du procureur) dans le cadre de l’affaire Milošević (2004), intitulé « On the
                  Aetiology and Genesis of Genocides and Other Mass Crimes — Targe-
                  ting Specific Groups » (De l’étiologie et de la genèse des génocides et
                 autres crimes de grande ampleur perpétrés contre des groupes spécifiques)
                 (novembre 2003, établi par T. Zwaan), entendait prendre en considéra-
                  tion, en les condensant, les connaissances contemporaines en matière de


                     316    CR 2014/5, p. 33-35.
                     317    [Traduction non officielle]
                              « Le mémorandum est devenu dans le débat yougoslave un élément de nature
                           à exciter les passions, non pas parce qu’il énonçait expressément un programme
                           national serbe post‑yougoslave — ce qu’il ne faisait effectivement pas —, mais plutôt
                           en raison du contraste entre les observations détaillées et exagérées concernant la
                           position de la Serbie dans l’Etat yougoslave existant et les références vagues et ellip-
                           tiques à un éventuel avenir post-yougoslave qui s’y trouvaient (l’assertion indiquant
                           que la Serbie devait « être lucide quant à ses intérêts économiques et nationaux,
                           afin de ne pas être prise au dépourvu par le cours des événements »). Les auteurs
                           du mémorandum suggéraient que des solutions nationales de substitution à l’Etat
                           yougoslave multinational seraient souhaitables, sans reconnaître la destruction que
                           leur création entraînerait inévitablement. » (Ibid., p. 31.)

                                                                                                              317




7 CIJ1077.indb 631                                                                                                    18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)          317

                 génocide, d’un point de vue interdisciplinaire. Après avoir examiné cette
                 question, l’auteur est parvenu aux conclusions suivantes :
                          « Tout d’abord, … le génocide et d’autres crimes de grande
                       ampleur perpétrés contre des groupes spécifiques doivent être soi-
                       gneusement distingués de la guerre et de la guerre civile, même si,
                       parallèlement, il convient de reconnaître que les situations de conflit
                       de la guerre civile peuvent contribuer de diverses manières au déve-
                       loppement de processus de génocide.
                          Deuxièmement, on a fait observer que les crimes génocidaires ne se
                       conçoivent et ne se mettent en œuvre que dans des conditions de crise
                       grave et durable. Un modèle général de l’émergence de ces crises a été
                       présenté sous une forme très condensée. La déstabilisation de la
                       société étatique concernée, les processus de polarisation, la « dépacifi-
                       cation » et le recours croissant à la violence sont au cœur de ces crises.
                          Troisièmement, dans le cadre de la crise, une élite politique radicale
                       et impitoyable peut parvenir à s’emparer de l’organisation de l’Etat. Le
                       comportement politique et les décisions de cette direction politique
                       peuvent être considérés comme d’une importance décisive pour la nais-
                       sance d’un génocide. Il a été dit qu’un processus génocidaire ne se déve-
                       loppe pas « de bas en haut » mais se propage généralement « de haut en
                       bas », même si l’implication spécifique de l’Etat peut prendre différentes
                       formes. L’un des corollaires de ce constat est que les plus hautes auto-
                       rités de l’Etat sont toujours responsables de ce qui se passe au cours du
                       processus génocidaire, un autre est que de « simples » actes de génocide
                       devraient être (aussi) envisagés dans le contexte de la structure du pou-
                       voir et de l’autorité qui prévaut au sein de la société étatique concernée.
                          Quatrièmement, il a été souligné que, pour les comprendre au
                       mieux, il faut envisager les génocides comme des processus (très com-
                       plexes), comportant un début, un déroulement structuré dans lequel
                       on peut distinguer plusieurs phases et une fin — généralement provo-
                       quée par une intervention extérieure par la force. En outre, pour
                       essayer de comprendre un processus génocidaire, il convient de prê-
                       ter attention à la prise de décisions, à l’apparition progressive de la
                       planification et de l’organisation, et à la division du travail au sein de
                       la catégorie des auteurs.
                          Cinquièmement, il a été soutenu que l’idéologie revêt également
                       une importance cruciale en ce qu’elle permet la naissance du géno-
                       cide. En général, diverses formes de nationalisme radical figurent en
                       bonne place. Elles contribuent au développement d’un climat poli-
                       tique extrémiste et à la désignation des groupes ou des catégories à
                       viser ; elles légitiment, rationalisent et justifient le processus génoci-
                       daire, et elles communiquent aux auteurs le sentiment de suivre une
                       direction, une intention et un but.
                          Sixièmement, il a été souligné que chaque processus génocidaire
                       devrait aussi être envisagé du point de vue des victimes, qui sont en
                       général choisies en raison de leur appartenance supposée à un groupe

                                                                                              318




7 CIJ1077.indb 633                                                                                   18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                     318

                           ou une catégorie visée par la persécution. Il a été soutenu, en outre,
                           que ces groupes sont rendus de plus en plus vulnérables et impuis-
                           sants par le processus de persécution lui‑même, qu’il leur est en géné-
                           ral très difficile de prévoir ce qu’il va se passer, et que leurs possibilités
                           d’agir (de réagir) sont extrêmement limitées. Pour étudier, évaluer et
                           juger un génocide, la meilleure ligne de conduite à suivre semble être
                           de garder leur sort au cœur de ses préoccupations. » (Rapport de
                           T. Zwaan, novembre 2003, p. 38-39.)
                 c) L’incitation idéologique et le début des hostilités
                       336. De fait, au cours de la procédure, les deux Parties ont porté
                   une attention particulière aux origines et au contexte factuel du
                 conflit dans les Balkans, en l’espèce concernant l’Application de la conven‑
                 tion sur le génocide. La Croatie et la Serbie ont toutes deux dit avoir
                 conscience que le contexte historique permettait de mieux comprendre
                 les causes à l’origine de la guerre en Croatie et de la campagne de destruc-
                   tion menée. Elles ont exprimé leurs points de vue, en particulier, dans la
                   phase écrite de la procédure. Le demandeur a fait valoir que la dévasta-
                   tion qui avait eu lieu en Croatie était une conséquence du développement
                   exponentiel du nationalisme serbe visant à construire une « Grande
                 ­Serbie ».
                       337. Ainsi, dans son mémoire, la Croatie a donné un aperçu du
                   contexte du litige, qu’elle estimait essentiel pour comprendre ce qui s’était
                   passé, afin de rendre justice et d’accorder réparation aux victimes 318.
                   ­Mettant l’accent sur la formation de la RFY, la montée du nationa-
                    lisme « grand-serbe » dans les années 1980 et l’arrivée de S. Milošević
                  au pouvoir 319, elle a fait valoir que, bien que les tensions inhérentes
                 (entre les groupes ethniques) aient été étouffées pendant de nom-
                 breuses années, après la mort du président Tito, les institutions fédérales
                 avaient été usurpées par les nouveaux dirigeants serbes (menés
                 par S. Milošević), qui entendaient établir une Yougoslavie dominée par
                  les Serbes, ou « Grande Serbie », englobant plus de la moitié de la
                  ­Croatie 320.
                       338. Les médias serbes contrôlés par l’Etat, a ajouté la Croatie, avaient
                    diabolisé systématiquement les groupes ethniques non serbes visés, créant
                    un climat propice en incitant au génocide et en justifiant celui‑ci 321. Après
                    la montée des tensions au Kosovo en 1981, a poursuivi la Croatie, les
                    nationalistes serbes avaient commencé à exprimer leurs idées plus ouver-
                    tement et fréquemment ; selon elle, était notamment en cause le mémoran-
                   dum de la SANU publié en 1986, qui était un manifeste réinterprétant


                     318Mémoire de la Croatie, par. 2.01-2.162 et 1.14.
                     319Ibid., par. 2.05-2.35, 2.36-2.59 et 2.60-2.84, respectivement. Pour le contexte histo-
                 rique (pendant la seconde guerre mondiale), voir ibid., par. 2.08-2.09, et par. 2.53.
                    320 Ibid., par. 1.26.
                    321 Ibid.



                                                                                                         319




7 CIJ1077.indb 635                                                                                               18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                         319

                 l’histoire récente de la RSFY du point de vue des nationalistes serbes et
                 qui avait donné naissance à une colère et un désir de vengeance à l’égard
                 des Croates 322. En outre, toujours selon la Croatie, il y avait eu une vaste
                 campagne de propagande réhabilitant le mouvement tchetnik et ses objec-
                 tifs, et S. Milošević était parvenu à saisir ces sentiments et à se présenter
                 comme le défenseur des intérêts serbes 323.
                    339. Dans son contre‑mémoire, la Serbie a fait valoir qu’une grande
                 partie des événements qui s’étaient produits dans les Balkans en 1991‑1995
                 avait été influencée par les atrocités commises contre les Serbes en
                 1941‑1945 et la montée du nationalisme dans la RSFY 324. Les événements
                 qui avaient mené au conflit de 1991‑1995 et le conflit lui‑même, selon la
                 Serbie, ne pouvaient être compris si l’on n’en tenait pas compte 325. La
                 Serbie a en outre affirmé qu’il y avait eu une montée du nationalisme dans
                 la RSFY après la mort de Tito, chez les Serbes mais aussi chez les
                 Croates 326.
                    340. La Serbie a reconnu qu’il y avait eu de nombreux propos haineux
                 et manifestations de nationalisme extrême dans les médias serbes à la fin
                 des années 1980 et tout au long des années 1990, mais a affirmé que c’était
                 aussi le cas en Croatie. Elle n’a pas contesté que les nationalistes serbes
                 aient détourné à leur profit le souvenir des événements passés, mais elle a
                 soutenu que les allégations en ce sens portées par la Croatie n’étaient pas
                 toujours exactes ; enfin, elle a ajouté que le nationalisme serbe ne saurait
                 être tenu pour unique responsable du conflit 327.
                    341. Dans sa réplique, la Croatie a fait valoir que, selon un rapport d’ex-
                 pert du TPIY, le mémorandum de la SANU avait mis le feu aux poudres et
                 soulevé publiquement la question du nationalisme serbe 328, en donnant
                 libre cours à la théorie selon laquelle les Croates étaient collectivement res-
                 ponsables du nombre élevé de Serbes tués entre 1941 et 1945 par les Ousta-
                 chis 329. Elle a ensuite réfuté les allégations de renaissance du nationalisme
                 croate et de propos haineux et politiques discriminatoires à l’égard des
                 Serbes 330. De son côté, dans sa duplique, la Serbie a soutenu que le contexte
                 historique était susceptible de contribuer à la compréhension des événe-
                 ments à l’origine de la guerre. Elle a réaffirmé que les causes n’étaient pas
                 unilatérales et que les allégations de la Croatie étaient à son avis inexactes 331 ;

                     322 Mémoire de la Croatie, par. 2.40, 2.43, 2.51-2.53 et 2.56. Les Croates ont été diabolisés

                 et tenus pour responsables de la mort de Serbes pendant la seconde guerre mondiale dans les
                 camps de concentration, et un sentiment induit de colère et de vengeance s’est développé chez
                 les Serbes ; selon la Croatie, le mémorandum de 1986 de la SANU a été un élément clé à cette fin.
                     323 Ibid., par. 2.54-2.56 et 2.60.
                     324 Contre‑mémoire de la Serbie, par. 397-426, et voir par. 397, 400, 409 et 419.
                     325 Ibid., par. 419.
                     326 Ibid., par. 422.
                     327 Ibid., par. 434-435, 420 et 424.
                     328 Réplique de la Croatie, par. 3.11.
                     329 Ibid., par. 3.12.
                     330 Ibid., par. 3.17-3.24.
                     331 Duplique de la Serbie, par. 35.



                                                                                                             320




7 CIJ1077.indb 637                                                                                                   18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                       320

                 enfin, elle a prié la Cour d’examiner l’histoire du conflit en tenant compte
                 des deux perspectives proposées par le demandeur et par le défendeur 332.
                    342. Dans la phase orale de la procédure en l’espèce, l’une des
                 témoins‑experts (Mme S. Biserko) a traité expressément le contexte factuel
                 du conflit et de l’évolution des faits qui a conduit aux atrocités. Elle a
                 insisté sur l’idée d’une « Grande Serbie » ranimant le nationalisme serbe
                 par sa propagande, l’objectif de l’expansion territoriale, l’ascension de
                 S. Milošević et de ses politiques, et les reportages des médias — entre
                 1988 et 1991 — préparant les Serbes aux attaques armées à venir en Croa-
                 tie et en Bosnie‑Herzégovine 333.
                    343. Les Parties elles‑mêmes, dans le cadre de la procédure en l’espèce,
                 ont mis l’accent, chacune à sa manière, sur les incidences des propos hai-
                 neux. La Croatie a affirmé que la Serbie avait attisé les propos haineux et
                 la propagande en incitant au génocide 334. Ces propos haineux, à son avis,
                 avaient été un élément important des préparatifs en vue des incursions
                 armées serbes en Croatie 335. La Serbie a reconnu que les médias du pays,
                 à la fin des années 1980 et tout au long des années 1990, diffusaient en
                 permanence des propos haineux, mais elle a affirmé que tel était aussi le
                 cas en Croatie 336.
                    344. La Serbie a admis que les propos haineux abondaient dans les
                 médias serbes à la fin des années 1980 et tout au long des années 1990 337,
                 mais elle a affirmé que ce phénomène n’était pas circonscrit à la Serbie et
                 existait aussi en Croatie 338. La Croatie a fait valoir que, dès le début des
                 années 1980, plusieurs journaux serbes avaient publié des articles incen-
                 diaires sur le camp de concentration oustachi de Jasenovac, pendant la
                 seconde guerre mondiale 339. Elle a contesté l’affirmation de la Serbie,
                 selon qui la Croatie avait elle aussi promu les propos haineux contre les
                 Serbes 340. La Serbie, de son côté, a tenté de minimiser les preuves de l’in-
                 citation à la haine 341.
                    345. Lors des plaidoiries, la Croatie a fait référence, notamment, au
                 discours prononcé par S. Milošević devant le parlement serbe en
                 mars 1991 342 et aux propos haineux tenus par l’extrémiste nationaliste
                 serbe Z. Raznjatović (connu sous le nom d’Arkan) contre les Croates,
                 constamment appelés « Oustachis » 343. Les journaux serbes, a‑t‑elle ajouté,
                     332Duplique de la Serbie, par. 36.
                     333CR 2014/7.
                    334 Mémoire de la Croatie, par. 1.16, 2.04, 2.43-2.53, 2.56-2.59, 2.63-2.66, 8.16, 8.23-

                 8.24.
                    335 Ibid., par. 2.58.
                    336 Contre‑mémoire de la Serbie, par. 434-442.
                    337 Ibid., par. 434-437, 439-442 et 953-954.
                    338 Ibid., par. 439.
                    339 Réplique de la Croatie, par. 3.10-3.14, 3.26-3.27, 3.31-3.33, 3.131 et 9.52.
                    340 Ibid., par. 3.26-3.27 et 9.52.
                    341 Duplique de la Serbie, par. 340-342.
                    342 CR 2014/5, par. 20.
                    343 Ibid., par. 30 ; voir aussi mémoire de la Croatie, vol. 5, app. 3, p. 64-65, par. 43-45.

                 

                                                                                                           321




7 CIJ1077.indb 639                                                                                                 18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)             321

                 publiaient des articles incendiaires sur le camp de concentration oustachi
                 de Jasenovac, en référence aux crimes que le régime oustachi avait com-
                 mis contre les Serbes pendant la seconde guerre mondiale 344.
                    346. La Serbie, de son côté, a cité des déclarations faites par la presse
                 et les politiciens croates 345. La Croatie a rétorqué que les exemples don-
                 nés par la Serbie contrastaient vivement avec les discours haineux qui
                 émanaient des médias publics et des plus hauts dirigeants serbes 346. Elle a
                 en outre insisté sur le fait que la peur que la population serbe nourrissait
                 à l’égard des Croates avait été instillée par la campagne basée sur des
                 discours haineux contre les Croates et la diabolisation de ceux‑ci en tant
                 qu’« Oustachis » 347.
                    347. Dans le présent arrêt, la Cour a exclu catégoriquement d’exami-
                 ner les origines historiques du conflit dans les Balkans, dans les termes
                 suivants : « La Cour estime qu’il n’est pas nécessaire de s’engager dans un
                 débat sur les origines historiques et politiques des événements qui se sont
                 déroulés en Croatie entre 1991 et 1995. » (Arrêt, par. 422.) Même sans se
                 lancer dans un tel examen, elle a, par exemple, rejeté l’importance du
                 mémorandum de la SANU, au motif qu’il « n’a[vait] pas de caractère offi-
                 ciel » et qu’il ne prouvait pas le dolus specialis (ibid.).
                    348. Pourtant, dans la procédure en l’espèce, ce document n’a pas été
                 cité à cet effet, mais uniquement pour expliquer les origines historiques de
                 l’entreprise de dévastation en Croatie, que la Cour a jugé inutile d’exami-
                 ner dans le présent arrêt. Encore une fois, je regrette de ne pas pouvoir
                 souscrire à la manière dont la majorité de la Cour a traité cette question,
                 et j’ai tenu à consigner par écrit, dans le présent exposé, pourquoi je suis
                 en désaccord avec le peu de cas que la Cour en a fait — étant donné, en
                 particulier, que les deux Parties ont longuement insisté sur cette question
                 dans les arguments qu’elles ont présentés à la Cour et s’attendaient à ce
                 que celle‑ci l’examine.
                    349. Il est clair qu’une idéologie et une propagande nationalistes (eth-
                 niques) ont été, par leur incitation à la violence, à l’origine de l’éclatement
                 de l’ex‑Yougoslavie et ont contribué à donner lieu aux hostilités aggravées
                 au cours des conflits armés généralisés, puis aux « horreurs » des guerres
                 dans les Balkans, « en particulier celles en Croatie et en Bosnie‑­
                 Herzégovine » 348. Pour comprendre le contexte factuel d’une affaire rele-
                 vant de la convention sur le génocide, telle que celle qui oppose la Croatie
                 à la Serbie, il importe d’en examiner les causes. Celles‑ci ont été exposées à
                 la Cour par les Parties elles‑mêmes. Dans l’exposé de l’opinion individuelle
                 (C.I.J. Recueil 2010 (II), p. 543, par. 46-47, et p. 610, par. 220) que j’ai

                     344CR 2014/5, par. 12.
                     345Voir contre‑mémoire de la Serbie, par. 438 et 440, et duplique de la Serbie,
                 par. 633-635.
                    346 Voir pièce additionnelle, par. 2.14.
                    347 CR 2014/19, par. 28.
                    348 S. Letica, « The Genesis of the Current Balkan War », Genocide after Emotion —

                 The Postemotional Balkan War (dir. publ., S. G. Meštrović), Londres/New York, Rout-
                 ledge, 1996, p. 91, et voir p. 92-112.

                                                                                                  322




7 CIJ1077.indb 641                                                                                       18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)        322

                 joint à l’avis consultatif rendu par la Cour au sujet de la déclaration d’indé-
                 pendance du Kosovo (2010), j’avais déjà souligné qu’il était nécessaire de
                 rester attentif aux origines historiques de chaque crise humanitaire.
                    350. Un conflit international — une entreprise de dévastation — ayant
                 l’ampleur et la gravité des guerres dans les Balkans, dont la Cour a été
                 saisie au titre de la convention sur le génocide, ne peut pas être examiné
                 correctement dans le vide. Ce n’est d’ailleurs pas ce que le TPIY a fait, et,
                 par exemple, en l’affaire Milošević (chambre de première instance, déci-
                 sion du 16 juin 2004), après avoir étudié le conflit à partir de ses origines
                 historiques, il a tenu compte d’un rapport d’expert sur l’utilisation de la
                 propagande par les médias dans ce conflit, selon lequel
                       « une comparaison entre les propagandes nationalistes serbe, croate
                       et bosniaque porte à conclure que la première surpasse les deux
                       autres tant par l’échelle que par le contenu des messages médiatiques
                       délivrés » (TPIY, Milošević, décision du 16 juin 2004, par. 237).

                    351. Ainsi, la haine était générale, et elle a fait de nombreuses victimes.
                 Les villageois ont commencé à se haïr mutuellement, parfois entre anciens
                 voisins, uniquement en raison de leur appartenance ethnique, sans savoir
                 exactement pourquoi. Les conséquences de cette campagne de haine ont
                 été catastrophiques — et, comme tant d’autres entreprises de dévastation
                 menées par l’homme tout au long de son histoire, elles illustrent la pré-
                 sence pérenne du mal dans la condition humaine (voir infra).
                    352. Enfin, avec le déclenchement des attaques armées, il importe de
                 rappeler un autre élément qui plaide en faveur de l’examen de la cam-
                 pagne de nationalisme extrême : les comptes rendus non expurgés du
                 Conseil suprême de la défense (CSD) de la RFY — ceux‑là mêmes qui,
                 dans la précédente affaire concernant la convention sur le génocide,
                 n’avaient pas été mis à la disposition de la Cour, et que celle‑ci n’avait
                 d’ailleurs pas jugés indispensables pour rendre son arrêt de 2007.
                 Aujourd’hui, huit ans plus tard, les transcriptions non expurgées des
                 comptes rendus du CSD (1992‑1996), sur lesquelles l’attention du TPIY a
                 été récemment appelée, sont connues du public.
                    353. Je n’ai pas l’intention de passer ici ces comptes rendus en revue, et
                 me bornerai à en mentionner deux bref passages qui ont une incidence
                 directe sur les considérations précédentes. Le compte rendu (sténogra-
                 phié) non expurgé de la CSD, daté du 7 août 1992, fait référence à la
                 violence des formations paramilitaires et contient l’instruction de vêtir ces
                 paramilitaires d’« uniformes de soldats yougoslaves » et de leur donner
                 des armes. Dans celui daté du 9 août 1994, il est dit que les armées de la
                 Republika Srpska et de la République serbe de Krajina « sont des armées
                 du peuple serbe », et que, « [p]ar conséquent, elles doivent servir les inté-
                 rêts du peuple serbe dans son ensemble » 349.

                    349 FRY/CSD, comptes rendus non expurgés (1992‑1996) du 7 août 1992 et du

                 9 août 1994.

                                                                                            323




7 CIJ1077.indb 643                                                                                 18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                      323

                                      2. L’obligation de porter un ruban blanc
                    354. A mon sens, il est clair, compte tenu des atrocités déjà passées en
                 revue, que, dans le cas d’espèce concernant l’Application de la convention
                 sur le génocide et opposant la Croatie à la Serbie, il s’agissait non pas
                 exactement d’une guerre, mais plutôt d’une campagne de dévastation,
                 dans le cadre d’une entreprise de destruction systématique et généralisée
                 (voir supra). Je passerai à présent à d’autres aspects sur lesquels l’atten-
                 tion de la Cour a aussi été appelée au cours de la procédure, en commen-
                 çant par l’obligation de porter un ruban blanc imposée aux personnes
                 prises pour cible.
                    355. Lors de la phase écrite de la procédure, la Croatie a affirmé dans
                 son mémoire que, dans certaines municipalités, les Croates étaient
                 contraints, pour être reconnaissables, à porter un ruban blanc ou d’autres
                 signes distinctifs, ou d’en apposer sur leurs biens 350. Elle a produit diverses
                 déclarations de témoins attestant que la Serbie avait imposé cette pra-
                 tique 351, qui, si l’on en croit les éléments de preuve (et lesdites déclara-
                 tions), était très répandue et avait pour unique raison d’être d’identifier
                 les Croates, de les isoler du reste de la population et de les humilier à des
                 degrés divers, notamment par le travail forcé, la violence et la restriction
                 de leur liberté de circulation (par exemple en imposant des couvre‑feux).
                 Selon la Croatie,
                       « [l]a population croate locale était tenue de porter un signe distinc-
                       tif — ruban blanc et autres signes — et d’en marquer ses biens ; l’ac-
                       cès à la nourriture, à l’eau, à l’électricité et aux télécommunications
                       ainsi qu’à des soins médicaux convenables lui était refusé ; ses dépla-
                       cements faisaient l’objet de restrictions ; elle était mise au travail
                       forcé ; ses biens étaient détruits ou pillés ; les monuments culturels et
                       religieux croates étaient détruits ; et les écoles et autres établissements
                       publics étaient tenus d’adopter les traditions culturelles et la langue
                       serbes » 352.
                    356. En ce qui concerne les objectifs de la pratique consistant à obliger
                 les Croates à porter un ruban blanc, la Croatie a fait valoir que des
                 « autorités » locales serbes avaient été établies et « impos[ai]ent un régime
                 d’humiliation et de déshumanisation à la population croate restante,
                 laquelle était tenue de porter un signe distinctif — ruban blanc et autres
                 signes — et d’en marquer ses biens » 353. Elle a affirmé que, à Antin, par
                 exemple, la plupart des habitants croates avaient quitté le village et que
                 les 93 Croates restés sur place devaient porter un ruban blanc au bras ;

                     350 Voir mémoire de la Croatie, par. 4.08, 4.60, 4.87 et 4.98. D’après la Croatie, l’obli-

                 gation de porter un ruban blanc a été imposée par exemple à Sarengrad, Bapska et Sotin ;
                 ibid., par. 8.16.8.
                     351 Ibid., vol. 2 (I), annexes 53 (Sarengrad), 66 (Bapska), 76 (Tovarnik), 84 (Tovarnik),

                 101, 106 et 108 (Lovas) et 128 (Vukovar).
                     352 Ibid., par. 8.60.
                     353 Ibid., par. 3.73.



                                                                                                          324




7 CIJ1077.indb 645                                                                                                18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                   324

                 elle a ajouté que, au moment de la rédaction de son mémoire, on ignorait
                 toujours ce qu’il était advenu de 15 d’entre eux 354. Il en est allé de même
                 dans le village de Sarengrad, où étaient restés 412 habitants croates qui
                 ont tous été forcés de porter un ruban blanc 355.
                    357. Lors des plaidoiries, la Croatie a répété ses allégations concernant
                 le « marquage » de la population croate. Quant aux Croates forcés de se
                 distinguer du reste de la population en portant un ruban blanc, elle n’a
                 pas fait état d’un sort commun que tous auraient subi. Les pièces de pro-
                 cédure ne permettent pas de savoir si absolument tous ceux qui portaient
                 un ruban blanc étaient condamnés à être exterminés 356. La Croatie a
                 néanmoins déclaré ce qui suit :
                               « [D]es civils croates ont été forcés, dans les communautés et les
                           régions occupées (et ces faits, exposés dans les pièces de procédure,
                           étaient très loin d’être isolés), de porter des rubans blancs, et ont reçu
                           l’ordre d’accrocher des chiffons blancs à leurs maisons. Il s’agissait
                           de mesures de marquage ethnique. Ainsi repérés, ils devenaient des
                           cibles à abattre. A Bapska, au cri de « On vous tuera tous, sales Ous-
                           tachis ! », des Serbes ont obligé les Croates à accrocher des rubans
                           blancs à leurs portes, comme cela figure dans les déclarations de
                           témoins. Les populations croates d’Arapovac, Lovas, Sarengrad,
                           Sotin, Tovarnik et Vukovar, entre autres, ont été contraintes par les
                           forces serbes de porter des rubans blancs. » 357
                     358. La Croatie a surtout insisté sur le fait que les Croates avaient été
                 obligés de porter un ruban blanc pour se distinguer du reste de la popula-
                 tion ; même s’ils ne semblent pas avoir tous subi le même sort, une fois
                 distingués de la sorte, ils sont devenus plus vulnérables. A cet égard,
                 ­l’expert‑témoin de la Croatie a déclaré, en réponse à une question que
                  j’ai posée à l’audience du 3 mai 2014, que les Croates
                           « détenus n’étaient pas marqués de la sorte. Cette marque a été utili-
                           sée dans plusieurs cas — à Lovas et à Tovarnik précisément — où
                           nous l’avons trouvée sur des victimes dans des charniers. Il est de
                           notoriété publique que, dans ces régions, les Croates devaient porter
                           un brassard blanc. » 358
                 Il ressort donc des éléments produits en l’espèce que certains des Croates
                 qui ont été exterminés ont d’abord été contraints à porter des rubans ou
                 des brassards blancs 359, ou à accrocher des draps blancs aux portes de
                 leurs maisons.

                     354Mémoire de la Croatie, par. 4.17.
                     355Ibid., par. 4.60.
                     356CR 2014/9, p. 35.
                    357 CR 2014/6, p. 57 [les italiques sont de moi].
                    358 CR 2014/9, p. 35.
                    359 Il ne ressort pas clairement des pièces de la Croatie si absolument tous les Croates

                 qui portaient un ruban blanc étaient condamnés à être exterminés ; voir CR 2014/9, p. 35.

                                                                                                       325




7 CIJ1077.indb 647                                                                                             18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                      325

                                              3. Le sort réservé aux corps
                    359. Au cours de la procédure, la Croatie a fait état de diverses décla-
                 rations de témoins décrivant les atteintes à l’intégrité des cadavres croates
                 commises par les Serbes. Selon de nombreux témoignages, des cadavres
                 ont été brûlés ou jetés dans des charniers (voir infra), et parfois criblés de
                 balles (à Vukovar‑centre) 360, démembrés (à Berak) 361 et jetés dans des
                 puits (à Glina), des canaux (à Lovas) 362 et des rivières 363. C’était une
                 façon, selon la Croatie, de dissimuler les meurtres ; des pelleteuses ont
                 servi à transporter les restes 364.
                    360. Dans la phase écrite de la présente procédure, la Croatie a aussi
                 relevé que les corps étaient parfois simplement brûlés (par exemple à
                 Ervenik, Cerovljani, Hum/Podravska, Joševica) 365. Elle a aussi fait état
                 de plusieurs cas dans lesquels les assaillants s’étaient débarrassés des
                 corps un peu au hasard, sinon avec incurie 366. Il y avait des cadavres par-
                 tout. Selon des témoignages, les cadavres auraient posé problème à
                 Vukovar lors du bombardement : nombre d’entre eux étaient laissés dans
                 les rues, les cours ou les caves ; 520 personnes décédées ont été transpor-
                 tées par des bénévoles et des soldats croates pour identification 367. A
                 Vukovije, selon un témoin, trois cadavres ont été découverts sur les
                 marches d’une maison 368. Un autre témoin a raconté qu’il y avait à
                 Tovarnik 48 cadavres gisant le long de la route et dans les cours, et qu’il
                 était interdit de les enterrer 369.
                    361. Il me semble opportun de revenir ici sur une idée que j’ai déjà expri-
                 mée dans le présent exposé (partie II, supra). Ces scènes dans lesquelles des
                 dépouilles restent sans sépulture évoque irrésistiblement (du moins dans
                 mon esprit), dans une dimension intertemporelle, la tragédie d’Antigone
                 écrite par Sophocle il y a vingt-cinq siècles. Antigone fait part de sa déter-
                 mination à passer outre la décision tyrannique qu’a prise le puissant Créon
                 de laisser le cadavre de son frère Polynice pourrir sur le champ de bataille ;

                     360 Mémoire de la Croatie, par. 4.165.
                     361 Ibid., par. 4.42.
                     362 Ibid., par. 4.127.
                     363 Ibid., par. 5.80.
                     364 Ibid., par. 4.136.
                     365 Ibid., par. 5.215, 5.122, 5.41, 5.85 et 5.169-5.170, respectivement.
                     366 Un témoin a dit qu’il était chargé de ramasser avec un tracteur les corps des civils

                 croates tués ; 24 ont été enterrés, mais il était impossible d’en identifier certains (mémoire
                 de la Croatie, par. 4.102). Un autre témoin a rapporté qu’il était aussi chargé de creuser des
                 fosses et de transporter les morts (ibid.). Un autre encore a dit avoir vu des cadavres sur
                 une remorque emmenés au cimetière, où ils ont été jetés dans un trou et recouverts à l’aide
                 d’une pelleteuse (ibid., par. 4.122). Selon un autre témoignage, des colonnes de camions
                 de la JNA servaient à transporter les restes des morts ; seuls les corps de cinq habitants
                 de Tordinci et de neuf habitants d’Antin ont été laissés dans le charnier (ibid., par. 4.138).
                     367 Ibid., par. 4.152.
                     368 Ibid., par. 5.62. Ailleurs, un témoin a vu un corps sur un camion de marchandises

                 (ibid., par. 5.37).
                     369 Ibid., par. 4.97, et CR 2014/8, par. 51.



                                                                                                          326




7 CIJ1077.indb 649                                                                                                18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)               326

                 elle donnera à la dépouille de son frère une sépulture digne, car elle se
                 réjouit de retrouver un jour ses proches bien‑aimés qui sont décédés :
                      « [J]enterrerai, moi, Polynice
                        et serai fière de mourir en agissant de telle sorte…
                        Ne dois‑je pas plus longtemps plaire à ceux d’en bas
                        Qu’à ceux d’ici… ?
                        … Pouvais‑je cependant gagner plus noble gloire
                        que celle d’avoir mis mon frère au tombeau ? » 370
                    362. Lorsque la mort qu’elle a choisie frappe Antigone, la disgrâce
                 s’abat aussi, rapidement, sur le despotique Créon. Et le chœur se borne à
                 dire que, comme dans les temps anciens, « les maux … sous le toit… »,
                 toujours, « après les morts, s’abatt[ent] sur les vivants », de sorte « qu’au-
                 cune génération jamais libère la suivante » 371. L’amour « est invincible » et
                 « triomphe » 372. Et le chœur avertit que « c’est un terrible pouvoir » que le
                 « pouvoir du Destin. Ni la richesse ni les armes … ne sauraient lui échap-
                 per » 373. A la fin, les « grands coups du sort … apprennent à être sages » 374.
                    363. Le chef‑d’œuvre de Sophocle a résisté à l’épreuve du temps et a
                 inspiré des œuvres littéraires à diverses époques. Avec le temps, Antigone
                 est devenue le symbole de la résistance à la toute‑puissance des dirigeants
                 et de l’affrontement entre le droit naturel (qu’elle défend) et le droit posi-
                 tif (que représente Créon). Des écrivains se sont emparés de ce thème et
                 des philosophes l’ont étudié tout au long des siècles. Au milieu du
                 XXe siècle, par exemple, J. Anouilh a écrit sa propre version de la tragé-
                 die d’Antigone, dans une perspective différente, mais en dépeignant aussi
                 la fatalité qui s’abat sur Antigone et sur les autres personnages. Son Anti‑
                 gone a été publiée initialement en 1942 et donnée pour la première fois en
                 1944 à Paris, sous l’occupation nazie.
                    364. A travers les siècles, les champs de bataille sont couverts de
                 cadavres abandonnés, comme l’attestent de si nombreux textes (histo-
                 riques, philosophiques et littéraires). C’est contre cet abandon qu’Anti-
                 gone s’insurge. La pièce montre que, de l’époque de Sophocle à nos jours,
                 les morts et les vivants sont proches les uns des autres dans de nombreuses
                 cultures, et en fin de compte dans la conscience humaine. La détermina-
                 tion d’Antigone à offrir une sépulture digne à la dépouille de son frère
                 rapproche les morts bien‑aimés de leurs vivants, et les vivants de leurs
                 morts. Ce précepte éternel est plein d’humanisme. Face à des considéra-
                 tions relevant de la raison d’Etat, Antigone résiste et reste fidèle à
                 elle‑même, respectant des principes fondamentaux et les valeurs humaines
                 supérieures qui les sous‑tendent. Elle incarne un exemple à suivre.


                     370 Sophocle, Antigone, vers 72-73, 74-76, 502-503, traduit par Paul Mazon.
                     371 Ibid., vers 594-597.
                     372 Ibid., vers 782.
                     373 Ibid., vers 951-954.
                     374 Ibid., vers 1351-1352.



                                                                                                   327




7 CIJ1077.indb 651                                                                                       18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)         327

                    365. Aujourd’hui, vingt-cinq siècles après l’Antigone de Sophocle, les
                 « coups du sort » nous ont‑ils enseigné la sagesse ? J’en doute. Les leçons
                 ont‑elles été tirées des souffrances de tant de générations qui nous ont pré-
                 cédés ? Je crains que non. Comme le montre la présente affaire concernant
                 l’Application de la convention sur le génocide, dans des situations de conflit,
                 les cadavres continuent d’être traités avec mépris (voir supra). Et les plaintes
                 se succèdent sans fin. La Croatie affirme que, en 1993, à Tordinci (Slavonie
                 orientale), des corps ont été enlevés d’un charnier et transportés en un lieu
                 inconnu en Serbie 375. A Glina, au moins 10 personnes ont été tuées, mais
                 aucun reste n’avait été retrouvé à la date où le mémoire a été soumis 376.
                 Toujours à Glina, les corps de neuf civils ont été exhumés (le 13 mars 1996),
                 mais six d’entre eux seulement ont été identifiés 377. Les corps d’autres vic-
                 times sont toujours portés disparus ailleurs 378.
                    366. En outre, à Karlovac, a ajouté la Croatie, les corps de cinq femmes
                 et d’un homme ont été emportés vers une destination inconnue et demeu-
                 raient portés disparus à la date où le mémoire a été soumis, à l’exception
                 du corps d’une femme retrouvé dans une boîte aux alentours du village de
                 Banski Kovačevac au printemps 1992 379. Dans sa réplique, la Croatie a
                 de nouveau fait état de déclarations de témoins figurant dans le mémoire
                 et a ajouté que, à Dalj, des civils croates ont été empêchés de fuir après le
                 1er août 1991 et ont été contraints de ramasser les corps de ceux qui
                 avaient été tués lors de l’attaque et de les inhumer 380.
                    367. Lors de la phase écrite de la présente procédure, la Serbie n’a pas
                 rejeté expressément les allégations de la Croatie concernant les corps des
                 victimes et les atteintes à l’intégrité des cadavres commises par les forces
                 serbes. Elle a en revanche contesté la fiabilité des éléments de preuve pro-
                 duits par la Croatie, notamment le nombre de corps trouvés au Velepromet
                 (un millier environ, selon la Croatie) 381. Elle a ensuite soutenu, dans son
                 contre‑mémoire, que la Croatie avait porté atteinte à l’intégrité des corps de
                 victimes serbes et avait dissimulé des preuves ; elle a prétendu, par exemple,
                 que des soldats croates avaient tiré sur les cadavres de Serbes 382. Elle a fait
                 état de la déclaration d’un témoin qui, à Glina, avait vu une vingtaine de
                 cadavres joncher la route et les bas‑côtés 383. D’après un autre témoin, près
                 de Zirovac, des chars avaient roulé sur les cadavres épars sur la route 384.
                    368. La Serbie a en outre affirmé que, à Knin, les cadavres avaient été
                 enlevés des rues afin de les cacher à l’ONU ; elle a ajouté que le bataillon
                 canadien de la Force de protection des Nations Unies (FORPRONU)

                     375 Mémoire de la Croatie, par. 4.138, et voir aussi par. 4.07.
                     376 Ibid., par. 5.93.
                     377 Ibid., par. 5.83.
                     378 Voir par exemple, ibid., par. 5.179.
                     379 Ibid., par. 5.157.
                     380 Réplique de la Croatie, par. 5.21.
                     381 Contre‑mémoire de la Serbie, par. 736.
                     382 Ibid., par. 1222.
                     383 Ibid., par. 1248.
                     384 Ibid., par. 1249.



                                                                                             328




7 CIJ1077.indb 653                                                                                  18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)              328

                 avait vu les forces croates déplacer et brûler des corps pour dissimuler les
                 preuves 385. Toutes ces mesures, selon elle, visaient à empêcher que le
                 nombre de victimes soit établi avec précision 386. Dans sa duplique, la Ser-
                 bie a affirmé que la route qui menait au pont sur la Save était couverte de
                 corps de Serbes morts sur environ 3,5 kilomètres 387. Elle a ajouté que les
                 forces croates effaçaient toute trace des cadavres afin de camoufler l’am-
                 pleur des crimes commis 388, en brûlant les corps avant de les enterrer 389.
                 De nombreux civils qui avaient constitué des colonnes et tenté de fuir ont
                 été tués et leurs corps ont été vus dans les rues de Knin 390.
                    369. De son côté, la Croatie, lors de la phase orale de la présente procé-
                 dure, a fait valoir qu’elle ne savait pas où se trouvaient les dépouilles de plus
                 de 840 citoyens croates, toujours portées disparues à la suite des attaques
                 contre les civils 391; elle a ajouté que la Serbie s’obstinait à refuser d’aider à
                 les retrouver 392. Elle a mentionné un autre témoignage selon lequel les rues
                 de la zone résidentielle située au sud de la Vuka étaient jonchées d’innom-
                 brables cadavres qui n’avaient pu être inhumés en raison des risques que
                 couraient tous ceux qui sortaient sous les bombardements 393. Dans le
                 centre‑ville sur le Danube, a‑t‑elle ajouté, il y avait également des corps res-
                 tés sans sépulture 394. A Borovo Selo, a‑t‑elle aussi affirmé, des paramilitaires
                 serbes ont tué 12 policiers croates dont ils ont mutilé les cadavres 395.
                    370. Selon le demandeur, après le bombardement de la ville de
                 Vukovar, des témoins avaient vu des corps démembrés étendus dans les
                 décombres 396 ; les corps jonchaient les rues 397. Au Velepromet, un témoin
                 a affirmé avoir vu 15 corps décapités gisant près d’un trou dans le sol 398.
                 A Donji Caglić, selon la Croatie, les corps de civils avaient été enterrés
                 dans une tranchée creusée par un véhicule de la JNA 399. A Siroka Kula,
                 a‑t‑elle ajouté, 29 Croates avaient été tués par la SAO Krajina et leurs
                 cadavres jetés dans des maisons en feu 400. En outre, un témoin a raconté
                 que, aux alentours de Lovas, les Croates avaient été utilisés pour nettoyer


                     385Contre‑mémoire de la Serbie, par. 1262 et 1131.
                     386Ibid., par. 1238.
                   387 Duplique de la Serbie, par. 652‑4.
                   388 Ibid., par. 654.
                   389 Ibid.
                   390 Ibid., par. 760.
                   391 CR 2014/5, par. 6.
                   392 CR 2014/6, par. 40.
                   393 CR 2014/8, par. 13.
                   394 Ibid., par. 14.
                   395 Ibid., par. 13.
                   396 Ibid., par. 32.
                   397 Ibid., par. 38.
                   398 Ibid., par. 57. Un autre témoin, qui se trouvait à Vukovar et avait été emmené à

                 Dalj, a décrit une fosse remplie de corps (voir ibid. par. 77).
                   399 Voir réplique de la Croatie, vol. 1, par. 6.8, et CR 2014/10, par. 16.


                     400   CR 2014/10, par. 27.

                                                                                                  329




7 CIJ1077.indb 655                                                                                        18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                      329

                  des champs de mines ; les mines explosaient, les cadavres gisaient tout
                  autour et les forces serbes les criblaient de balles 401.
                     371. La Croatie a fait état de l’accord conclu entre elle et la Serbie en
                  1995, portant création d’une commission conjointe chargée, notamment,
                  d’exhumer et d’identifier les corps non identifiés. Elle a affirmé que les
                  dépouilles de 394 personnes avaient été exhumées, mais que 103 corps
                  seulement lui avaient été restitués 402. La Serbie a répondu que « 103 [corps]
                 seulement » avaient été remis à la Croatie parce que 103 profils ADN
                 ­seulement correspondaient aux échantillons d’ADN des Croates dispa-
                  rus 403.
                     372. Lors de la phase orale de la présente procédure, la Serbie a affirmé
                  que les forces croates avaient porté atteinte à l’intégrité des cadavres de
                  Serbes après l’opération Tempête et enlevé toute trace des corps qui
                  gisaient sur les routes 404. Elle a ajouté que les Croates tiraient sur les
                 cadavres de Serbes 405 et a fait état de cas dans lesquels des corps
                  avaient été brûlés par les Croates 406; cinq corps calcinés avaient été
                  retrouvés à Bijeli Klanac 407. D’après la Serbie, cinq conducteurs de trac-
                  teurs avaient été tués par des soldats croates et leurs corps, jetés dans une
                  rivière 408.
                     373. Depuis des temps immémoriaux jusqu’à nos jours, le respect dû
                  aux morts, en particulier dans les situations de conflits armés ou d’ex-
                  trême violence dans la perturbation de l’ordre social, a été une préoccupa-
                  tion constante, déjà présente à l’esprit des « pères fondateurs » du droit
                  international public. Il y a dix ans, dans une autre juridiction internatio-
                  nale (CIDH), j’ai jugé utile, dans l’exposé de l’opinion individuelle que
                  j’ai jointe à l’arrêt rendu en l’affaire du massacre de la Communauté
                  moiwana c. Suriname (15 juin 2005), de faire état de ce qui suit :
                              « L’on ne saurait méconnaître que la reconnaissance des devoirs
                           des vivants à l’égard de leurs morts était, en fait, présente aux ori-
                           gines mêmes, et tout au long de l’élaboration, du droit international
                           public. Ainsi, pour n’en donner qu’un exemple, H. Grotius, dans son
                           traité De jure belli ac pacis (1625), a consacré le chapitre XIX du
                           livre II au droit à la sépulture (« derecho de sepultura »). Il y soutient
                           que le droit d’enterrer les morts trouve son fondement dans le droit

                     401 CR 2014/20, p. 55, par. 33.
                     402 CR 2014/21, p. 37, par. 9.
                    403 CR 2014/24, p. 60-61, par. 8.
                    404 CR 2014/16, p. 43, par. 3. La Serbie a cité des témoignages à l’appui de ses griefs ;

                 (voir ibid., p. 46-51). Elle a en outre indiqué qu’un témoin avait été appelé à identifier le
                 cadavre de son père, mais que celui‑ci avait été brûlé ; l’identification avait finalement été
                 possible grâce à l’analyse de l’ADN (ibid., p. 57, par. 52). Un autre témoin a découvert le
                 cadavre d’un de ses proches sous les décombres de leur maison brûlée, six mois après le
                 conflit dans la région (ibid., p. 59, par. 3).
                    405 Ibid., p. 44-45, par. 10.
                    406 Ibid., p. 60, par. 11.
                    407 CR 2014/17, p. 44, par. 104.
                    408 Ibid., p. 36, par. 80.



                                                                                                          330




7 CIJ1077.indb 657                                                                                                18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                    330

                       volontaire des gens, et que tous les êtres humains sont rendus à l’éga-
                       lité précisément en retournant à la poussière commune de la terre 409.
                          Grotius a aussi rappelé que les rites funéraires originaux n’étaient
                       pas uniformes (par exemple, dans l’Egypte ancienne, les corps des
                       morts étaient embaumés avant d’être mis au tombeau, alors que la
                       plupart des Grecs les brûlaient) ; cela étant, quels que soient les types
                       de rites funéraires, le droit à la sépulture s’expliquait en dernière ana-
                       lyse par la dignité de la personne humaine 410. H. Grotius a en outre
                       soutenu que tous les êtres humains, y compris les « ennemis publics »
                       (« enemigos públicos »), avaient le droit à une sépulture, ce qui était
                       un précepte de « vertu et d’humanité ». » 411 (CIDH, Communauté
                       moiwana c. Suriname, arrêt du 15 juin 2005, par. 60-61.)
                    374. Malgré cette préoccupation durable, des atteintes au respect dû
                 aux morts continuent d’être commises, comme le montre la présente
                 affaire relative à l’Application de la convention sur le génocide. Et ce n’est
                 pas le seul exemple contemporain de ce triste manque de respect. Il en va
                 ainsi — comme je l’ai souligné dans l’exposé susmentionné joint à l’arrêt
                 rendu en l’affaire de la Communité Moiwana (ibid., par. 63) — en dépit du
                 fait que le droit international humanitaire prévoit le respect des dépouilles
                 des défunts. L’article 130 de la convention IV de Genève (1949) relative à
                 la protection des personnes civiles en temps de guerre exige que l’atten-
                 tion et le respect requis soient portés aux restes mortels. L’article 34 du
                 Protocole I de 1977 additionnel aux conventions de Genève de 1949
                 apporte des précisions sur cette question ; et
                       « le commentaire du Comité international de la Croix‑Rouge sur cet
                       article souligne que le respect des restes « implique aussi qu’il en soit
                       disposé, dans toute la mesure du possible et dans la mesure où ils
                       sont connus, conformément aux vœux ou aux croyances religieuses
                       du défunt », et affirme que même des motifs impérieux d’intérêt
                       public ne sauraient justifier, en aucun cas, de ne pas respecter les
                       restes des personnes décédées » 412 (ibid.).

                                              4. L’existence de charniers
                    375. Dans la procédure concernant le cas d’espèce, la Croatie a pré-
                 senté, tant dans ses pièces écrites que dans ses plaidoiries, des moyens rela-
                 tifs aux charniers découverts dans diverses municipalités. Elle a mis
                 l’accent sur la description des crimes commis dans chaque municipalité et

                    409 H. Grotius, Del Derecho de la Guerra y de la Paz [1625], vol. III (books II and III),

                 Madrid, Edit. Reus, 1925, p. 39, et p. 55.
                    410 Ibid., p. 43 et 45.
                    411 Ibid., p. 47 et 49 ; et voir H. Grotius, De Jure Belli ac Pacis [1625] (dir. publ.,

                 B. M. Telders), La Haye, Nijhoff, 1948, p. 88 (version abrégée).
                    412 Y. Sandoz, C. Swinarski et B. Zimmermann (dir. publ.), Commentaire des Proto‑

                 coles additionnels du 8 juin 1977 aux Conventions de Genève du 12 août 1949, Genève, CICR/
                 Nijhoff, 1987, p. 369 et 379.

                                                                                                        331




7 CIJ1077.indb 659                                                                                              18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                      331

                 sur l’existence de charniers prouvant la commission de ces crimes. Elle a
                 aussi présenté des preuves matérielles de l’existence de charniers, notam-
                 ment des photographies et des planches en couleurs, en annexe à ses pièces.
                    376. L’analyse des moyens de la Croatie montre que les charniers
                 étaient courants dans la plupart des municipalités qu’elle a présentées. La
                 Croatie a soumis des preuves photographiques et documentaires consi-
                 gnant les constatations faites lors de l’excavation de charniers, à titre de
                 preuve des crimes qu’elle affirme avoir été commis. Il semble, d’après les
                 éléments de preuve et les moyens examinés, que le nombre de charniers
                 découverts dans diverses municipalités vienne appuyer l’allégation selon
                 laquelle les Croates ont été victimes de massacres.
                    377. Au cours de la phase écrite de la présente procédure, la Croatie a
                 développé ses arguments concernant les charniers dans son mémoire 413.
                 Elle a fait valoir que, au total, 126 charniers avaient été découverts (au
                 moment de la rédaction du mémoire), dont 61 en Slavonie orientale 414.
                 Elle a fait état de charniers découverts dans diverses municipalités, notam-
                 ment dans des villages de Slavonie orientale, dans la Banovina, où
                 39 charniers avaient été découverts et 241 corps exhumés (dont 175 avaient
                 été identifiés) 415, le Kordun et la Lika, où 11 charniers avaient été mis au
                 jour 416, et dans le village de Lovas. Elle a présenté des moyens et des
                 informations relatifs à chaque fosse. En ce qui concerne Vukovar, par
                 exemple, elle a fait valoir que l’essentiel de la ville avait été complètement
                 détruite et a fait état du charnier d’Ovčara, où les Serbes avaient emmené
                 quelque 200 Croates de l’hôpital de Vukovar, les avaient exécutés som-
                 mairement puis les avaient laissés dans un charnier peu profond 417.
                    378. Toujours au sujet de Vukovar, la Croatie a fait valoir que trois
                 charniers avaient été découverts : à Ovčara, où 200 corps avaient été trou-
                 vés (dont 145 identifiés), au Novo Groblje [nouveau cimetière], où les
                 restes de 938 victimes avaient été exhumés (dont 722 identifiés) et rue
                 Nova, où 10 corps avaient été exhumés (dont six identifiés). Une tombe
                 contenant trois corps avait été découverte à Borovo Selo. La Croatie a
                 précisé que « [l]e seul autre endroit où le nombre de victimes a atteint
                 des proportions analogues est le district de Prijedor, en Bosnie-­
                 Herzégovine » 418. Au total, a‑t‑elle affirmé, 1151 corps avaient été décou-
                 verts dans des charniers à Vukovar 419.
                    413 Voir mémoire de la Croatie, annexes 165-166. Voir aussi ibid., vol. 3, section 7 (char-

                 niers recensés).
                    414 Ibid., par. 8.11.
                    415 Ibid., par. 5.77.
                    416 Ibid., par. 5.137.
                    417 Ibid., par. 4.175. En ce qui concerne le charnier d’Ovčara, la Croatie renvoie au

                 rapport sur l’évacuation de l’hôpital de Vukovar et le charnier d’Ovčara, Commission
                 d’experts des Nations Unies établie en vertu de la résolution 780 (1993) du Conseil de
                 Sécurité, et à Physicians for Human Rights, Reports of Preliminary Site Exploration of a
                 Mass Grave Near Vukovar, Former Yugoslavia et annexes A-D jointes auxdits rapports
                 (19 janvier 1993).
                    418 Ibid., par. 4.188.
                    419 Ibid.



                                                                                                          332




7 CIJ1077.indb 661                                                                                                18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)               332

                    379. La Croatie a également affirmé que, au moment de la rédaction
                 du mémoire, en raison des opérations menées par les groupes paramili-
                 taires serbes et la JNA dans la région de la Slavonie occidentale, cinq char-
                 niers avaient été mis au jour, ce qui avait permis d’exhumer et d’identifier
                 20 corps, dont la quasi‑totalité étaient ceux de Croates 420. Elle a ajouté
                 que, au moment de la rédaction du mémoire,
                           « 61 charniers avaient été découverts en Slavonie orientale… Sur les
                           2028 personnes exhumées, 1533 avaient pu être identifiées. Dans le
                           district d’Osijek‑Baranja, sur les 171 corps exhumés, 135 avaient pu
                           être identifiés. Dans le district de Vukovar‑Srijem, sur les 1857 corps
                           exhumés, 1418 avaient pu être identifiés. D’autres charniers sont
                           encore mis au jour. De plus, nombre d’entre eux, creusés à l’époque
                           analysée, n’ont servi que de sépulture provisoire. » 421
                    380. La Croatie a en outre fait valoir que « [l]a JNA avait fréquemment
                 déterré les corps pour les transférer dans d’autres parties du territoire
                 occupé ou en Serbie. Ainsi, les cadavres d’habitants du village de Tordinci
                 avaient été emportés en Serbie et ceux d’habitants du village de Tikveš
                 transportés à Beli Manastir » 422. En ce qui concerne la Slavonie orientale,
                 par exemple, la Croatie a affirmé, s’agissant du village de Tenja, qu’un
                 charnier avait été mis au jour dans une ferme, et que les restes de trois
                 personnes avaient été identifiés. Dans le village de Berak, un charnier situé
                 entre Orolik et Negoslavci, dans une vallée appelée « Sarviz », avait aussi
                 été découvert 423. La Croatie a aussi fait état de la mise au jour de charniers
                 à Ilok 424. A Tovarnik, a‑t‑elle ajouté, une pratique courante des groupes
                 paramilitaires serbes occupant le village consistait à contraindre les Croates
                 à enterrer leurs morts, et elle a renvoyé à la déposition d’un témoin confir-
                 mant l’existence de charniers et de nombreux meurtres de civils croates 425.
                    381. De même, au moment de la rédaction du mémoire, une fosse
                 contenant 68 corps, dont 67 ont été identifiés, avait été découverte dans le
                 cimetière du village de Lovas. Quant à Tordinci, la Croatie affirme qu’un
                 charnier contenant
                           « environ 209 Croates avait été découvert près de l’église catholique…
                           L’officier de l’état civil avait été chargé de dresser la liste des personnes
                           enterrées dans le charnier, mais en raison du nombre de cadavres il
                           avait été incapable de terminer sa tâche. A ce jour, l’identité de cer-
                           tains corps demeure inconnue. En 1993, les corps ont été retirés de la
                           fosse et transportés en un lieu inconnu en Serbie… Des colonnes de
                           camions de la JNA ont servi à transporter les restes des morts et seuls
                           les corps de cinq habitants de Tordinci et de neuf habitants d’Antin

                     420 Mémoire de la Croatie, par. 5.04.
                     421 Ibid., par. 4.07.
                     422 Ibid.
                     423 Ibid., par. 4.41.
                     424 Ibid., par. 4.72.
                     425 Ibid., par. 4.102 ; et voir annexe 83.



                                                                                                    333




7 CIJ1077.indb 663                                                                                         18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)             333

                           ont été laissés dans la tombe. Ils ont par la suite été exhumés et identi-
                           fiés, alors que les autres sont toujours portés disparus. » 426
                 En outre, s’agissant du village de Saborsko, la Croatie a fait valoir que l’is-
                 sue de l’attaque avait été « la destruction intégrale du village et l’extermina-
                 tion de sa population. Les corps des Croates assassinés avaient été enterrés
                 plusieurs jours plus tard dans un charnier creusé à l’aide d’un excavateur. » 427
                    382. Dans sa réplique, la Croatie a de nouveau exposé ses moyens et a
                 mis à jour les informations figurant dans son mémoire, notamment celles
                 concernant l’emplacement et l’exhumation des corps 428 découverts depuis
                 le dépôt de cette pièce. Elle s’est appuyée sur la découverte d’autres char-
                 niers « pour établir le contexte et montrer l’ampleur des homicides com-
                 mis par les forces serbes » 429. Elle a aussi répondu aux arguments de la
                 Serbie concernant le prétendu manque d’impartialité des renseignements
                 obtenus, faisant valoir que des organisations internationales telles que le
                 Haut‑Commissariat des Nations Unies aux droits de l’homme (HCDH),
                 l’Organisation pour la sécurité et la coopération en Europe (OSCE) et la
                 mission d’observation de la Communauté européenne (en sus du TPIY
                 lui‑même) avaient été invitées à observer le déroulement de la mise au
                 jour de charniers en Croatie 430.
                    383. Toujours dans sa réplique, la Croatie a rappelé que le TPIY était
                 aussi parvenu aux conclusions suivantes au sujet des charniers en Croatie,
                 dans l’affaire Mrkšić, Radić et Sljivančanin :
                              « La Chambre constate que, dans la soirée du 20 novembre et dans
                           la nuit du 21 novembre 1991, les prisonniers de guerre ont été emme-
                           nés, par groupes de 10 ou 20, du hangar d’Ovčara à l’emplacement où
                           une grande fosse avait été creusée plus tôt dans l’après‑midi. Là, des
                           membres de la TO de Vukovar et des paramilitaires ont exécuté au
                           moins 194 prisonniers de guerre. Les exécutions ont commencé après
                           21 heures et se sont poursuivies jusqu’à bien après minuit. Les corps
                           ont été jetés dans la fosse et n’ont été découverts que plusieurs années
                           plus tard. » 431 (TPIY, Mrkšić, Radić et Sljivančanin, par. ­252-253.)
                    384. La Croatie a aussi renvoyé aux conclusions rendues par le TPIY
                 dans le jugement Martić, en ce qui concerne les charniers. Le TPIY a
                 constaté, par exemple, que certains habitants de Cerovljani (dont il énu-
                 mère les noms) avaient été tués délibérément. Il a ensuite rappelé que « les
                 victimes de Hrvatska Dubica avaient été arrêtées au cours d’une rafle et
                 détenues dans la caserne des pompiers » le 20 octobre 1991, puis tuées le
                 lendemain à Krečane (près de Baćin), avant d’être « enterrées dans une
                 fosse commune sur place ». Il a constaté que les crimes commis à Cerovljani

                     426 Mémoire de la Croatie, par. 4.138.
                     427 Ibid., par. 5.152.
                     428 Réplique de la Croatie, annexes 43-46.
                     429 Ibid., par. 5.12.
                     430 Ibid., par. 2.56.
                     431 Ibid., par. 5.80.



                                                                                                 334




7 CIJ1077.indb 665                                                                                      18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                       334

                 étaient « quasiment identiques » à ceux de Hrvatska Dubica, y compris le
                 fait que « la plupart des victimes ont été enterrées dans la fosse commune de
                 Krečane ». Il a conclu en outre qu’il était « établi au‑delà de tout doute rai-
                 sonnable que ces victimes étaient des civils qui ne participaient pas directe-
                 ment aux hostilités au moment de leur décès » (TPIY, Martić, par. 359) 432.
                    385. La Serbie, de son côté, a fait valoir que certains éléments de preuve,
                 en particulier les graphiques intitulés « charniers », avaient été établis par des
                 organes croates 433. Selon elle, ces éléments n’avaient « guère de valeur », car
                       « les rapports d’exhumation ne signal[ai]ent pas l’existence de fosses
                       communes à l’échelle de celles qui ont été mises au jour à Srebrenica,
                       au Rwanda ou en Europe orientale après la seconde guerre mon-
                       diale. Il s’agit surtout de petits groupes de personnes décédées disper-
                       sés dans les diverses régions et municipalités de Slavonie. » 434
                 Cependant, même si elle s’est efforcée de déprécier les preuves, la Serbie
                 n’est pas allée jusqu’à nier l’existence de charniers.
                   386. Au cours des plaidoiries, la Croatie a réaffirmé ses arguments
                 concernant l’existence de charniers, leur emplacement et les corps qui y
                 avaient été trouvés. Elle a ajouté que de nouveaux charniers avaient été
                 découverts plus récemment, par exemple celui de Sotin, qui contenait
                 13 cadavres 435. Elle a aussi affirmé, au sujet de la Slavonie orientale, que,
                 en moins d’un an d’occupation par la Serbie, les communautés de la
                 région avaient été détruites et que
                       « [l]’évidence de l’intention de détruire la population croate n’a[vait]
                       d’égale que la brutalité des chiffres … : on a[vait] découvert depuis
                       510 charniers et fosses communes contenant les restes de près de
                       2300 hommes, femmes et enfants. Nombre d’autres victimes [avaie]nt
                       été exhumées de fosses individuelles, et chaque année apport[ait] de
                       nouvelles découvertes à ce chapitre. » 436
                    387. La Croatie a ensuite rappelé la déclaration faite au cours des plaidoi-
                 ries par un expert‑témoin (M. Grujić), qui a déposé, notamment, au sujet
                 des charniers. M. Grujić a affirmé que, « [e]n ce qui concerne les exhuma-
                 tions et la découverte de charniers et l’époque où ceux‑ci ont été creusés », il

                    432 Réplique de la Croatie, par. 6.35. Voir aussi TPIY (chambre de première instance),

                 affaire Martić, par. 364-367, pour les atrocités commises à Baćin ; par. 202-208, en ce qui
                 concerne Lipovača, et par. 233-234 pour les meurtres commis à Saborsko.
                    433 Duplique de la Serbie, par. 264.
                    434 Ibid., par. 349.
                    435 CR 2014/8, p. 22, par. 55.
                    436 Ibid., p. 27, par. 71. La Croatie a ensuite corrigé cette déclaration dans les termes

                 suivants :
                          « En réalité, j’entendais dire qu’on avait découvert en Slavonie orientale un total de
                       510 fosses communes et individuelles contenant les restes de près de 2300 personnes.
                       Nous avons vérifié les données les plus récentes sur le site de la direction chargée des
                       personnes détenues et disparues, et il s’avère que les nombres exacts sont de 71 fosses
                       communes et de 432 fosses individuelles, pour un total de 503. » (CR 2014/10, p. 10.)

                                                                                                           335




7 CIJ1077.indb 667                                                                                                 18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                      335

                 devait dire que « les premiers l’ont été dès juillet 1991 » et que « les excava-
                 tions se sont poursuivies jusqu’en 1992 » 437. Il a ensuite affirmé que le plus
                 grand charnier découvert était celui du nouveau cimetière de Vukovar, dans
                 lequel se trouvaient 938 corps 438. En réponse à une question posée par le
                 soussigné, le témoin a dit que, à Lovas et à Tovarnik, les corps des victimes
                 trouvées dans des charniers portaient des signes distinctifs tels qu’un bras-
                 sard blanc au bras et qu’« [i]l [était] de notoriété publique que, dans ces
                 régions, les Croates devaient porter un brassard blanc » 439 (voir supra).
                    388. La Croatie a en outre déclaré, au sujet des fosses individuelles et
                 des charniers que, en 1995, lorsque la Serbie s’était retirée des zones occu-
                 pées de Croatie, « des fosses communes et des fosses individuelles conte-
                 nant les dépouilles de victimes croates du génocide [avaie]nt commencé à
                 être mises au jour. Ces fosses [avaie]nt fait l’objet de fouilles minutieuses
                 et d’un recensement par la direction [croate] chargée des personnes déte-
                 nues et des personnes disparues » 440. En ce qui concerne le nombre de
                 victimes dans ces fosses 441, la Croatie a fait valoir ce qui suit :
                              « [E]n juillet 2013, 142 charniers [projection] avaient été découverts
                           en Croatie, contenant les cadavres de 3656 victimes. Trois mille
                           cent vingt et un (3121) de ces corps ont été identifiés, dont 27 %
                           étaient des cadavres de femmes et 38,5 % étaient ceux de personnes
                           de plus de 60 ans. Trente‑sept (37) mineurs ont également été identi-
                           fiés. » 442
                    389. La Croatie a poursuivi en affirmant que, « [e]n décembre 2013, plus
                 de 1100 fosses de ce type avaient été repérées dans l’ensemble du territoire
                 précédemment occupé de Croatie ». Elle a ajouté que les démarches qu’elle
                 avait effectuées en vue de mettre au jour les fosses avaient été d’autant plus
                 difficiles que « la Serbie, pendant son occupation de la région, avait pour
                 pratique de déterrer les corps et de les enterrer ailleurs — souvent sur son
                 propre territoire afin de tenter, en vain, de dissimuler les atrocités qu’elle
                 avait commises » 443. En tout état de cause, l’existence de charniers n’avait
                 pas été niée, et, vers la fin des années 1990, on disposait de renseignements
                 complets sur ceux‑ci, en Croatie comme en Bosnie‑Herzégovine 444.
                     437 CR 2014/9, p. 28.
                     438 Ibid., p. 29.
                     439 Ibid., p. 35.
                     440 CR 2014/10, p. 18.
                     441 En ce qui concerne la définition des charniers, la Croatie a fait valoir que, étant

                 donné qu’il n’existait pas en droit international de définition universellement acceptée de
                 l’expression « fosse commune », elle s’en tenait à la définition employée par le rapporteur
                 spécial de la Commission des droits de l’homme des Nations Unies, mandaté pour « réunir
                 des renseignements de première main au sujet de la situation des droits de l’homme sur le
                 territoire de l’ex‑Yougoslavie », qui a défini comme commune une fosse contenant trois
                 victimes au moins (voir ibid., p. 19, par. 42).
                     442 Ibid., p. 19.
                     443 Ibid., p. 20.
                     444 Sur les résultats des recherches sur le sujet, menées en Croatie et en Bosnie‑Herzégo-

                 vine de 1992 à 1997, voir, par exemple, The Graves — Srebrenica and Vukovar (dir. publ.,
                 E. Stover et G. Peress), Berlin/Zurich/New York, Scalo Ed., 1998, p. 5-334.

                                                                                                          336




7 CIJ1077.indb 669                                                                                                18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)          336

                                       5. Nouveaux éclaircissements apportés par
                                          le contre‑interrogatoire des témoins
                    390. Les informations données à la Cour dans le cadre de la procédure
                 concernant la présente affaire relative à l’Application de la convention sur
                 le génocide (Croatie c. Serbie) établissent clairement, à mon sens, que les
                 événements survenus en Croatie étaient non pas exactement une guerre,
                 mais une campagne de dévastation ; une entreprise de destruction systé-
                 matique et généralisée de la population, des villageois, en raison de leur
                 appartenance ethnique, était à l’œuvre. Selon moi, lorsque l’extrême vio-
                 lence s’est intensifiée, l’intention était, à l’évidence, non seulement de
                 chasser de force les Croates de chez eux, mais aussi de les détruire. De
                 nouveaux éclaircissements ont été apportés par le contre‑interrogatoire
                 des témoins, que j’ai tenu à mener lors des audiences publiques et à huis
                 clos qui se sont tenues devant la Cour du 4 au 6 mars 2014. Ces éclaircis-
                 sements portent sur trois points précis, à savoir : a) les actes d’intimida-
                 tion et l’extrême violence ; b) le fait de distinguer les Croates par des
                 rubans blancs ; c) l’inhumation des corps.
                    391. En ce qui concerne le premier point, lors de l’audience publique du
                 4 mars 2014, j’ai posé au témoin (M. Kožul) la question suivante : « Quel
                 était le critère décisif appliqué pour faire le tri des personnes détenues à
                 Vukovar ? Où ce tri a‑t‑il été fait et comment ? » Il a répondu qu’ils « savaient
                 que l’armée arrivait dans différents secteurs des villes. Nous avions donc
                 invité les gens à venir à l’hôpital et c’est là que la plupart des séparations ont
                 eu lieu. Les autres ont eu lieu là où les gens se trouvaient. » 445 Ensuite, lors
                 de l’audience à huis clos du 6 mars 2014, j’ai posé la question ci‑dessous au
                 témoin (Mme Milić), qui a répondu comme suit :

                           « — Aviez‑vous connaissance, ou vous souvenez‑vous, d’une initia-
                               tive visant à contenir ou empêcher les violences constantes que
                               vous rapportez dans votre déclaration, ou à y mettre un terme ?
                               … Avez‑vous connaissance, ou vous souvenez‑vous, d’une initia-
                               tive visant à contenir ou empêcher les violences constantes que
                               vous rapportez dans votre déclaration, ou à y mettre un terme ?
                             — A ma connaissance, rien n’a été fait pour nous aider ou nous
                               défendre. » 446
                   392. Lors de l’audience publique du 5 mars 2014, j’ai procédé à un
                 contre‑interrogatoire sur l’obligation faite aux Croates de porter des
                 rubans blancs, dont le compte rendu suit :
                             « Le juge Cançado Trindade : Je remercie infiniment le témoin‑­
                           expert pour son exposé. J’ai une question particulière à poser.
                             Vos données sur les victimes figurant à la partie 2 (par. 6-9) de votre
                           exposé concernent des victimes exhumées de charniers et de sépultures
                     445   CR 2014/7, p. 20.
                     446   CR 2014/11, p. 23-24.

                                                                                               337




7 CIJ1077.indb 671                                                                                     18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)              337

                           individuelles. Et la partie 3 (par. 10-13) fait référence à des personnes
                           détenues dans des camps et soumises, comme indiqué au para-
                           graphe 13, à des violences atteignant le « paroxysme [de] la cruauté ».
                              S’agissant des premières, c’est‑à‑dire les victimes exhumées de
                           charniers ou de sépultures individuelles, vous indiquez (par. 8) que,
                           « dans certaines localités [de la Podunavlje croate], les meurtres de
                           Croates restés dans leurs maisons ont été précédés d’un marquage
                           (trait blanc sur l’avant‑bras) ». A votre connaissance, … est‑ce aussi
                           ce qui s’est produit pour les secondes, c’est‑à‑dire les personnes déte-
                           nues dans des camps ? Et dans ce cas, toutes les personnes portant
                           cette marque ont‑elles subi le même sort ?
                              M. Grujić [témoin] : A ma connaissance, les détenus n’étaient pas
                           marqués de la sorte. Cette marque a été utilisée dans plusieurs cas
                           — à Lovas et à Tovarnik précisément — où nous l’avons trouvée sur
                           des victimes dans des charniers. Il est de notoriété publique que, dans
                           ces régions, les Croates devaient porter un brassard blanc. » 447

                    393. Le dernier point sur lequel de nouveaux éclaircissements ont été
                 apportés par les témoins, à savoir celui de l’inhumation des corps, a fait
                 l’objet du contre‑interrogatoire auquel j’ai jugé utile de procéder lors de
                 l’audience publique du 5 mars 2014, dont le compte rendu suit :
                              « Le juge Cançado Trindade : … Je remercie infiniment le témoin de
                           sa déposition et je vais lui poser mes questions, qui ont trait à l’inhu-
                           mation des personnes tuées après la chute de Bogdanovci.
                              A la fin de votre déclaration (au dernier paragraphe), vous rappor-
                           tez que, après la destruction du village de Bogdanovci, les personnes
                           enterrées sur ce qu’on appelait la « place de l’école » l’ont été selon les
                           modalités suivantes : « leurs corps [étaient] emballés dans des tentes et
                           enterrés chacun avec une bouteille à côté contenant les renseigne-
                           ments relatifs à la personne décédée ».
                              Mme Katić : Oui, les renseignements en question étaient leur nom et
                           leur prénom.
                              Le juge Cançado Trindade : Savez‑vous si les proches des personnes
                           décédées ont pu assister aux enterrements que vous évoquez dans
                           votre déclaration ? Ou les défunts ont‑ils été inhumés par de tierces
                           personnes ? Dans l’affirmative, la vie des familles et leurs projets pour
                           l’au‑delà ont‑ils été perturbés à Bogdanovci ? … Je me demandais si
                           les funérailles étaient préparées et célébrées par des membres de la
                           famille proche des défunts.
                              Mme Katić : En ce qui concerne l’enterrement, c’est moi qui prépa-
                           rais les corps des nôtres pour l’inhumation. Au sein du corps médi-
                           cal, je les déshabillais, j’emballais leurs corps soit dans une toile de
                           tente repliée soit dans un grand sac noir, et je plaçais à côté d’eux
                           cette bouteille qui contenait leur nom et leur prénom. Il y avait un
                     447   CR 2014/9, p. 35.

                                                                                                  338




7 CIJ1077.indb 673                                                                                       18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)           338

                           jeune homme — Ivica Simunović, c’est son nom —, son frère avait
                           été tué. Il récitait généralement une prière, car nous n’avions pas de
                           prêtre. Nous avions de l’eau bénite, nous en aspergions le défunt.
                           Branko Krajina aidait aussi pour les inhumations. Mais parfois, il
                           n’était pas possible de retirer les corps des endroits où ils se trou-
                           vaient, caves ou garages par exemple. S’il n’était pas possible d’ex-
                           traire le cadavre, nous le recouvrions de chaux éteinte.
                              Le juge Cançado Trindade : Je vous remercie de cette précision. » 448
                    394. Ces nouveaux éclaircissements apportés par le contre‑interroga-
                 toire des témoins lors des audiences publiques et à huis clos tenues devant
                 la Cour, en sus de ceux apportés par voie de déclarations, sont une preuve
                 supplémentaire de la campagne de destruction systématique et généralisée
                 mise en œuvre lors des attaques contre la population civile en Croatie qui
                 constituent le dossier du cas d’espèce. A ces éléments, nous pouvons éga-
                 lement ajouter les conclusions du TPIY au sujet de l’assaut dévastateur
                 qui a eu lieu, en particulier dans la période 1991‑1992, tel qu’examiné
                 dans le cadre du présent exposé.

                              6. Déplacement forcé de personnes et privation de domicile
                    395. Dans la jurisprudence du TPIR figurent aussi des indications intéres-
                 santes concernant la soumission des groupes visés à des conditions d’exis-
                 tence insupportables. Dans le jugement Kayishema et Ruzindana
                 (21 mai 1999), par exemple, le TPIR a adopté l’interprétation selon laquelle
                 « la soumission intentionnelle du groupe à des conditions d’existence visant
                 à entraîner sa destruction physique totale ou partielle » 449 s’entend également
                           « des méthodes de destruction qui n’entraînent pas immédiatement la
                           mort des membres du groupe… [L]es conditions d’existence visées
                           incluent, notamment, le viol, la privation de nourriture, la réduction
                           des services sanitaires en dessous du minimum requis et la détention
                           des membres du groupe pendant une durée excessive dans des locaux
                           dont la surface ne répond pas au minimum requis, dès lors que ces
                           mesures sont de nature à entraîner la destruction du groupe, en tout
                           ou en partie. » (TPIR, Kayishema et Ruzindana, jugement du 21 mai
                           1999, par. 116.)
                    396. Dans le même ordre d’idées, dans son arrêt S. Gacumbitsi (7 juil-
                 let 2006), le TPIR, après avoir rappelé que, conformément à sa jurispru-
                 dence, l’intention génocidaire pouvait s’inférer des faits et des circonstances
                 d’une affaire (TPIR, Gacumbitsi, arrêt du 7 juillet 2006, par. 40), a ajouté
                 que ceux‑ci pouvaient s’entendre du « contexte général » et
                           « [de] la perpétration d’autres actes répréhensibles systématiquement
                           dirigés contre le même groupe, [de] l’ampleur des atrocités commises,

                     448   CR 2014/9, p. 22-23.
                     449   Voir partie XIII 4 du présent exposé, supra.

                                                                                               339




7 CIJ1077.indb 675                                                                                    18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                    339

                           [du] fait de viser systématiquement certaines victimes en raison de
                           leur appartenance à un groupe particulier, ou [de] la récurrence
                           d’actes destructifs et discriminatoires » (TPIR, Gacumbitsi, arrêt du
                           7 juillet 2006, par. 41).
                    397. En effet, dans la présente affaire concernant l’Application de la
                 convention sur le génocide, ceux qui ont été déplacés de force, expulsés de
                 leurs maisons (beaucoup sont détruites), ont été soumis à des conditions
                 d’existence, ou de survie, insupportables. Il n’est pas étonnant que, dans
                 le cadre de la procédure en l’espèce, tant la Croatie dans sa demande
                 principale que la Serbie dans sa demande reconventionnelle aient présenté
                 des arguments sur les réfugiés, quoique dans des contextes différents.
                    398. Dans sa demande, la Croatie a fait valoir que les forces serbes
                 avaient commis de nombreuses atrocités contre les réfugiés. Elle a affirmé
                 que près de 7000 réfugiés venus de villages voisins s’étaient installés à
                 Ilok 450, qui était le lieu initial où avaient été évacués les Croates chassés
                 d’autres parties de la Slavonie orientale ; selon la Croatie, un exode massif
                 de la ville a eu lieu le 17 octobre 1991 451. Pendant cet exode, les réfugiés
                 ont été humiliés et molestés par les soldats de la JNA et les membres des
                 forces paramilitaires serbes. De nombreux biens auraient été confis-
                 qués 452. Les Croates ayant refusé de partir ont été soumis à un harcèle-
                 ment physique et psychologique, voire tués 453.
                    399. La Croatie a fait en outre état d’autres cas de harcèlement de réfu-
                 giés croates qui quittaient Bapska à la suite de son occupation. Elle a
                 affirmé qu’un millier environ de Croates fuyaient en direction de Sid en
                 Serbie, quand ils avaient été arrêtés par la police serbe puis placés en déten-
                 tion. Elle a déclaré que certains d’entre eux avaient servi de « boucliers
                 humains » aux forces serbes et que d’autres avaient été tués, tandis que cer-
                 tains autres avaient dû chercher refuge dans les bois d’alentour 454. Selon
                 elle, les réfugiés croates qui se trouvaient dans les territoires serbes occupés
                 avaient été empêchés de retourner chez eux 455. Elle a ajouté que la « RSK »
                 inculpait les réfugiés croates qui avaient combattu dans les forces croates de
                 diverses infractions pénales et faisait donc obstacle à leur retour 456.
                    400. De son côté, dans sa demande présentée à titre reconventionnel, la
                 Serbie a aussi fait état d’attaques contre les réfugiés serbes commises par la
                 Croatie : selon elle, des colonnes de réfugiés et de personnes qui fuyaient
                 ont été prises pour cible et attaquées par les forces croates en août 1995 457.
                 Elle a également affirmé que la Croatie avait imposé des barrières phy-

                     450 Mémoire de la Croatie, par. 4.64.
                     451 Ibid., par. 4.62.
                     452 Ibid., par. 4.65.
                     453 Ibid., par. 4.66.
                     454 Ibid., par. 4.85.
                     455 Réplique de la Croatie, par. 10.34 et 10.40.
                     456 Ibid., par. 10.42.
                     457 Contre‑mémoire de la Serbie, par. 1242‑1257 ; voir aussi duplique, par. 74-761.




                                                                                                        340




7 CIJ1077.indb 677                                                                                            18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                     340

                 siques au retour des réfugiés serbes, principalement en détruisant des mai-
                 sons et des biens 458, ainsi qu’en posant des obstacles juridiques, notamment
                 en promulguant des lois permettant la confiscation de leurs biens 459.
                    401. La Croatie et la Serbie ont toutes deux fait état des efforts déployés
                 en commun pour résoudre les questions relatives aux réfugiés 460, mais cha-
                 cune a affirmé que la partie adverse avait violé les accords conclus 461. On
                 peut donc en conclure que les deux Parties ont traité, et n’ont pas mésestimé,
                 la question des attaques contre les réfugiés et, de manière plus générale, la
                 façon dont la partie adverse a traité les réfugiés. Dans le présent arrêt, la
                 Cour a renvoyé aux éléments de preuve qui lui avaient été soumis, mais plus
                 particulièrement en relation avec la demande reconventionnelle 462. Pour-
                 tant, le dossier de la présente affaire montre clairement qu’il y avait des
                 réfugiés des deux côtés, qui ont été victimes d’attaques ou de harcèlement et
                 d’humiliation, comme il apparaît dans les pièces des deux Parties.
                    402. Si l’on considère, dans le cadre de la procédure concernant la pré-
                 sente affaire, l’ampleur des arguments des Parties ayant trait à la demande
                 principale dans son ensemble, il semble, dans une certaine mesure, injuste
                 d’essayer de mettre la demande reconventionnelle presque sur le même
                 pied que la demande. Rien ne saurait d’ailleurs le justifier, car ils ne sont
                 pas proportionnels. En effet, les Parties ont produit de nombreux élé-
                 ments se rapportant à la demande — notamment des déclarations de
                 témoins (dans la phase écrite comme dans la phase orale), des photogra-
                 phies, des données sur les charniers et d’autres preuves matérielles impor-
                 tantes du génocide qui aurait été commis en Croatie. Les éléments de
                 preuve soumis à l’appui de la demande reconventionnelle ne semblent pas
                 comparables, sur les plans quantitatif et qualitatif.
                    403. A mon sens, les éléments de preuve soumis par la Croatie à l’appui
                 de sa demande principale sont beaucoup plus convaincants en ce qui concerne
                 l’élément matériel (actus reus) et l’élément moral (mens rea) du génocide.
                 De même, les Parties, tant dans la phase écrite que dans la phase orale de la

                     458Duplique de la Serbie, par. 773-774.
                     459Ibid., par. 775-780.
                    460 Voir, notamment, le rôle joué par la FORPRONU en vue d’assurer le retour des

                 réfugiés et des personnes déplacées dans leurs foyers, mémoire de la Croatie, par. 2.125 ; la
                 signature des accords de Dayton de 1995, traitant notamment des réfugiés, ibid., par. 2.153-
                 2.154. Voir également le rôle de l’administration transitoire des Nations Unies pour la
                 Slavonie orientale (ATNUSO créée par la résolution 1037 (1996) du Conseil de sécurité,
                 qui était notamment chargée de permettre à tous les réfugiés et aux personnes déplacées
                 d’exercer leur droit de retourner librement dans leurs foyers), ibid., par. 2.155-2.158. Voir
                 en outre l’accord sur les procédures de retour (qui traite la question des réfugiés), signé
                 par la Croatie, l’ATNUSO et le Haut‑Commissariat des Nations Unies pour les réfugiés
                 (HCR) en 1997, ibid., par. 2.157 ; voir aussi le plan Vance de décembre 1991, réplique de la
                 Croatie, par. 10.12-10.24.
                    461 Voir mémoire de la Croatie, par 2.129 et 2.148 ; contre‑mémoire de la Serbie,

                 par. 570 ; duplique de la Serbie, par. 639-685. En ce qui concerne le plan Vance, voir
                 réplique de la Croatie, par. 10.39-10.43. La mission de l’ATNUSO a cependant été consi-
                 dérée comme un succès ; voir mémoire de la Croatie, par. 2.158.
                    462 Voir par. 458, 484 et 492.



                                                                                                         341




7 CIJ1077.indb 679                                                                                               18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                       341

                 procédure, ont porté beaucoup plus d’attention à la demande principale qu’à
                 la demande reconventionnelle. Les éléments de preuve ayant trait à celle‑ci 463
                 sont, par comparaison, beaucoup moins convaincants ; cela ne signifie pas
                 que des crimes de guerre n’ont pas été commis, notamment dans le cadre de
                 l’opération Tempête, qui a fait de nombreuses victimes serbes (civiles). Dans
                 le présent arrêt, la Cour reprend des aspects de la demande reconventionnelle
                 (partie VI) dont elle aurait pu rendre compte de manière plus concise 464, sans
                 essayer, de manière semble‑t‑il assez artificielle, de traiter la demande et la
                 demande reconventionnelle dans des conditions de quasi‑égalité.
                     404. Enfin, il est aujourd’hui de notoriété publique que le problème des
                 migrations forcées s’est posé avec une grande ampleur pendant les guerres
                 en ex‑Yougoslavie tout au long des années 1990, qui ont vu se succéder des
                 milliers de réfugiés et de personnes déplacées de Croatie, de Bosnie‑Herzégo-
                 vine puis du Kosovo. Les souffrances et les conditions d’existence presque
                 insupportables auxquelles les victimes ont été exposées, les familles étant
                 souvent séparées et désintégrées et les maisons détruites, ont fait l’objet de
                 descriptions et d’études 465.
                     405. La crise humanitaire provoquée par les migrations forcées de
                  masse a commencé par une première vague de personnes déplacées
                  (fin 1991), suivie par des vagues de réfugiés de Croatie et de Bosnie‑­
                 Herzégovine (début 1992). Cinq ans plus tard, selon des estimations, il y
                  avait en Croatie 180 000 personnes déplacées et 170 000 réfugiés de
                 ­Bosnie‑Herzégovine (dont plus de 80 % étaient des Croates de Bosnie) 466.
                 Des organisations non gouvernementales (ONG) aidaient au rapatrie-
                 ment ou au retour volontaires des réfugiés en Croatie et en Bosnie‑­
                 Herzégovine. Les migrations forcées de masse ont été un autre élément de
                 la campagne de violence extrême et de destruction systématiques et géné-
                 ralisées menée dans les guerres des Balkans tout au long des années 1990.
                     406. Il importe de rappeler ici que, dans sa décision du 11 juillet 1996
                 (examen des actes d’accusation) en l’affaire Karadžić etMladić, le TPIY
                 (chambre de première instance) a mentionné l’accusation de génocide
                 (TPIY, Karadžić et Mladić, décision du 11 juillet 1996, par. 6) et a souli-
                 gné les conditions inhumaines de détention des civils, notamment la com-
                 mission de crimes (comme la torture et le viol des femmes, dans les camps
                 ou dans d’autres lieux) (ibid., par. 13) ; il a aussi fait état des effets dévas-

                     463 Par exemple, au sujet de l’opération Tempête (août 1995).
                     464 Il n’y aurait, par exemple, pas grand-chose à ajouter à ce que la Cour a constaté, dans
                 le présent arrêt, au sujet du procès‑verbal de la réunion de Brioni, tenue le 31 juillet 1995
                 (par. 501-507).
                     465 Voir notamment N. Mrvić‑Petrović, « Separation and Dissolution of the Family »,

                 Women, Violence and War — Wartime Victimization of Refugees in the Balkans (dir. publ.,
                 V. Nikolić‑Ristanović), Budapest, Central European University Press, 2000, p. 135-149 ;
                 N. Mrvić‑Petrović et I. Stevanović, « Life in Refuge — Changes in Socioeconomic and
                 Familial Status », ibid., p. 151-169.
                     466 Pour un compte rendu, voir, notamment, P. Stubbs, Displaced Promises — Forced

                 Migration, Refuge and Return in Croatia and Bosnia‑Herzegovina, Uppsala/Suède, Life &
                 Peace Institute, 1999, p. 1, 21-22.

                                                                                                           342




7 CIJ1077.indb 681                                                                                                 18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                      342

                 tateurs des déplacements forcés et de l’abandon (destiné à être définitif)
                 des maisons (TPIY, Karadžić et Mladić, décision du 11 juillet 1996,
                 par. 14), ainsi que des expulsions et déportations (ibid., par. 16-17) 467.

                                           7. Destruction de biens culturels
                    407. Plus haut dans le présent exposé, lorsque j’ai examiné la campagne
                 de violence extrême et de destruction systématiques et généralisées dans le
                 contexte factuel du cas d’espèce, j’ai insisté sur la destruction de la culture
                 du groupe 468. En sus des exemples déjà mentionnés, il me semble opportun
                 d’examiner le bombardement de Dubrovnik (octobre‑décembre 1991), car
                 les Parties y ont prêté une attention particulière dans le cadre de la procé-
                 dure concernant la présente affaire devant la Cour.

                 a) Moyens des Parties
                    408. Selon la Croatie, les politiciens serbes cherchaient à intégrer la ville
                 de Dubrovnik en territoire serbe ; la JNA avait soigneusement planifié et
                 prémédité les attaques contre la vieille ville, et le bombardement aveugle de
                 Dubrovnik avait commencé le 1er octobre 1991 et s’était poursuivi jusqu’en
                 décembre 1991 ; dans ce climat de peur, 34 000 personnes avaient été expul-
                 sées de leurs maisons, et les habitants qui étaient restés dans les villages
                 occupés aux alentours avaient été emmenés dans des camps, et certains
                 d’entre eux torturés 469. Des meurtres avaient aussi été commis 470. Les voies
                 de ravitaillement avaient été coupées tandis que la ville restait sous le feu de
                 l’artillerie lourde. La population s’était vue privée de toute assistance médi-
                 cale, d’eau et de nourriture. Les mauvais traitements, l’intimidation phy-
                 sique et mentale et la destruction des maisons étaient monnaie courante 471.
                    409. En outre, a ajouté la Croatie, il y avait une volonté délibérée de
                 détruire des symboles importants de la culture croate ; de nombreux objets
                 culturels et sacrés avaient été détruits à Dubrovnik, surtout dans la vieille
                 ville : la JNA avait endommagé au moins 683 monuments, notamment des
                 églises, des chapelles et les fortifications de la cité 472. Lors de ses attaques
                 contre Dubrovnik, a poursuivi la Croatie, la JNA avait essayé de détruire
                 la ville à une échelle que ne justifiait aucun principe de nécessité ou de


                     467 Il a également examiné la « politique de « nettoyage ethnique » » (par. 60-62, 90

                 et 93-95).
                     468 Voir partie X.4) du présent exposé, supra.
                     469 Mémoire de la Croatie, par. 2.77, 3.90 et 5.237.
                     470 Selon la Croatie, 161 civils avaient été tués, 272 blessés et 1 porté disparu (ibid.,

                 par 5.237).
                     471 D’après la Croatie, 11 hommes des villages de Bistroće et Beroje avaient été conduits

                 au camp de Morinje, où ils avaient été soumis à des sévices de toute sorte, dont la torture
                 (ibid., par 5.238). D’autres avaient été faits prisonniers et conduits aux « camps de Morinje,
                 à Boka Kotorska, et de Bileća, en Bosnie-Herzégovine, et certains [avaient été] battus à
                 mort » (ibid., par 5.240).
                     472 Ibid., par. 5.241.



                                                                                                          343




7 CIJ1077.indb 683                                                                                                18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                       343

                 logique militaire, ce qui révélait ses intentions génocidaires 473. La Croatie
                 a ensuite renvoyé aux jugements du TPIY relatifs à Dubrovnik, dans les
                 affaires Strugar (17 juillet 2008) et Jokić (30 août 2005), et a affirmé que le
                 procédé à l’œuvre à Dubrovnik était une tentative de génocide 474.
                    410. La Serbie a elle aussi fait état de la reconnaissance de culpabilité
                 et de la condamnation par le TPIY de M. Jokić et P. Strugar pour le
                 bombardement de la vieille ville de Dubrovnik le 6 décembre 1991 475 et a
                 affirmé que la Croatie n’avait pas prouvé que l’un quelconque des crimes
                 avait été commis dans une intention génocidaire ou avait constitué une
                 tentative de génocide. Elle a contesté les déclarations de témoins (au motif
                 qu’elles ne satisfaisaient pas au critère d’établissement de la preuve énoncé
                 pour les déclarations) 476. Elle a ajouté que le TPIY avait examiné les
                 crimes prétendument commis dans la région de la Dalmatie et avait
                 conclu que les conditions requises pour que lesdits crimes soient constitu-
                 tifs du crime d’extermination en tant que crime contre l’humanité n’étaient
                 pas réunies (les meurtres n’avaient pas été commis à grande échelle) 477.
                 De l’avis de la Serbie, aucune intention génocidaire n’avait été démontrée
                 s’agissant des événements survenus à Dubrovnik 478.
                    411. En ce qui concerne la querelle sur le nombre des victimes, la Croa-
                 tie a fait observer que les actes d’accusation dans les affaires Strugar et
                 Jokić ne concernaient que les attaques de décembre 1991 sur Dubrovnik
                 (à partir du bombardement du 6 décembre) et que les crimes commis
                 entre le 1er octobre et le 5 décembre 1991 n’avaient pas été minutieuse-
                 ment examinés et n’avaient été évoqués que dans le but d’établir le
                 contexte. Elle a ajouté que les crimes commis à Dubrovnik s’étendaient
                 sur une période beaucoup plus étendue et n’étaient pas tous la consé-
                 quence des attaques de décembre 479.
                    412. La Croatie a reconnu que les affaires Jokić et Strugar ne don-
                 naient pas le nombre exact de victimes des attaques d’octobre et
                 novembre 1991 contre Dubrovnik, puisque l’accent était mis sur les évé-
                 nements du 6 décembre 1991 ; les actes d’accusation dans ces deux affaires
                 ne portaient pas sur les crimes commis entre le 1er octobre et le
                 5 décembre 1991 480. Selon la Croatie, les affaires Jokić et Strugar étayaient
                 sa cause en précisant le contexte de ce qui s’était produit à Dubrovnik,
                 c’est‑à‑dire le bombardement de la vieille ville 481.

                     473Mémoire de la Croatie, par 5.236.
                     474Ibid., par. 8.27.
                    475 Contre‑mémoire de la Serbie, par. 924.
                    476 Ibid., par. 920.
                    477 Ibid., par. 994 et 927, et voir par. 923-924.
                    478 Ibid., par 925.
                    479 Réplique de la Croatie, par. 6.97. La Croatie a aussi relevé que le TPIY lui‑même

                 avait fait référence aux bombardements de Dubrovnik d’octobre et de novembre 1991
                 (voir ibid., par. 6.99-6.105). Et, selon le TPIY, « [i]l ressort des éléments de preuve que le
                 bombardement subi par la vieille ville le 12 novembre était intense » (voir ibid., par. 6.100).
                    480 Ibid., par. 6.101-6.102.
                    481 Ibid., par. 6.98-6.105.



                                                                                                           344




7 CIJ1077.indb 685                                                                                                 18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)              344

                    413. En outre, la Croatie a cité la décision rendue en l’affaire Strugar,
                 dans laquelle le TPIY a déclaré ce qui suit : a) « la vieille ville avait été
                 largement prise pour cible par la JNA » ; b) « la JNA n’avait visé aucune
                 position de tir ou autre objectif militaire, réel ou supposé, dans la vieille
                 ville » ; c) en conséquence de ce qui précède, « [la Chambre conclut] que
                 l’intention des auteurs du bombardement était de tirer sur des civils et des
                 biens de caractère civil dans la vieille ville » ; d) le TPIY a constaté que la
                 JNA avait soigneusement préparé et prémédité l’attaque et qu’il ne s’agis-
                 sait pas d’une action spontanée 482.
                    414. La Serbie a répondu que Jokić et Strugar n’étaient pas poursuivis
                 pour crime contre l’humanité ou pour génocide dans ces affaires, et a
                 affirmé que les attaques sur Dubrovnik ne satisfaisaient en rien aux cri-
                 tères requis pour le crime de génocide 483. Elle a ensuite fait valoir que ces
                 attaques n’avaient pas été autorisées par les dirigeants de la JNA et qu’il
                 n’existait pas de politique visant la destruction des Croates 484. Selon elle,
                 les affaires Strugar et Jokić ne contenaient aucune preuve que les attaques
                 sur Dubrovnik avaient été ordonnées par les dirigeants serbes ou menées
                 sur leurs instructions 485.

                 b) Appréciation générale
                    415. Comme on vient de le voir, l’essentiel du débat entre la Croatie et
                 la Serbie tournait autour des affaires de M. Jokić et P. Strugar — diri-
                 geants de la JNA qui auraient été responsables des attaques du
                 6 décembre 1991 contre Dubrovnik — jugées par le TPIY. Pourtant,
                 Dubrovnik avait subi les lourdes attaques de la JNA non seulement le
                 6 décembre 1991, mais pendant une période beaucoup plus longue, pen-
                 dant laquelle un certain nombre de faits concomitants se sont produits
                 pendant et après les attaques, à savoir des actes de torture, le transfert de
                 prisonniers, des sévices physiques et des meurtres, l’ensemble constituant
                 une campagne de violence extrême et de destruction.
                    416. La Serbie a déclaré, au sujet des événements de Dubrovnik, qu’il
                 n’y avait pas d’accusations de génocide dans les affaires susmentionnées
                 jugées par le TPIY 486. Mais en quoi l’absence du chef de génocide peut‑elle
                 être pertinente dans la présente affaire opposant la Croatie à la Serbie
                 devant la Cour, en ce qui concerne les événements de Dubrovnik, étant
                 donné que des critères d’établissement de la preuve différents s’appliquent
                 (voir supra) dans les affaires ayant trait à la responsabilité pénale indivi-
                 duelle (interne) et à la responsabilité internationale de l’Etat ?
                    417. Tous les groupes et les peuples ont le droit à la préservation de
                 leur patrimoine culturel, de leur mode de vie et de leurs valeurs humaines.

                     482 Réplique de la Croatie, par. 6.103-6.105.
                     483 Duplique de la Serbie, par. 408 et 473.
                     484 Ibid., par. 474.
                     485 Ibid., par. 475.
                     486 Ibid., par. 403-404 ; et voir réplique de la Croatie, par. 6.97-6.105.



                                                                                                  345




7 CIJ1077.indb 687                                                                                      18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                    345

                 La destruction de biens culturels, telle qu’elle s’est produite lors des bom-
                 bardements de Dubrovnik par la JNA, révèle l’absence de valeurs
                 humaines et, pis encore, le mépris de ces valeurs 487. Il y a eu une destruc-
                 tion délibérée, par la JNA, de biens culturels de la vieille ville de
                 Dubrovnik (site classé sur la liste du patrimoine mondial de l’UNESCO,
                 inscription en 1979 et extension en 1994) ; l’intention discriminatoire
                 contre le groupe visé était manifeste 488, comme il est reconnu dans la
                 jurisprudence du TPIY.
                    418. A mon sens, cette forme de destruction est bel et bien liée à la
                 destruction physique et biologique, car les individus vivant en groupes ne
                 peuvent pas faire abstraction de leurs valeurs culturelles, et, dans toutes
                 les circonstances, quelles qu’elles soient (même dans l’isolement), de leurs
                 croyances spirituelles. La vie elle‑même et les croyances qui aident les
                 gens à faire face aux mystères qui les entourent vont de concert. Le droit
                 à la vie et le droit à l’identité culturelle vont de pair, ils sont indisso-
                 ciables. La destruction physique et biologique est intimement liée à la des-
                 truction de l’identité d’un groupe en tant que partie de son existence, de
                 ses conditions de vie.
                    419. Dans un contexte factuel mettant en évidence une entreprise de
                 destruction systématique et généralisée, pouvons‑nous, en gardant à l’es-
                 prit les victimes, dissocier vraiment la destruction physique/biologique de
                 la destruction culturelle ? A mon avis, c’est exclu, compte tenu de l’impor-
                 tance qu’a la culture — l’identité culturelle — pour la préservation du
                 droit à la vie lui‑même, du droit de vivre dans la dignité. A ce sujet, j’ai
                 eu l’occasion de dire, il y a presque dix ans, dans une autre juridiction
                 internationale, ce qui suit :
                          « La notion de culture — du latin colere, qui signifie cultiver, tenir
                       compte de, prendre soin de et préserver — est apparue à l’origine
                       dans l’agriculture (le soin apporté à la terre). Avec Cicéron, cette
                       notion en est venue à être appliquée à des questions touchant à l’es-
                       prit et à l’âme (cultura animi). Avec le passage du temps, elle a été
                       associée à l’humanisme, à l’attitude consistant à préserver les choses
                       du monde, y compris celles du passé, et à en prendre soin. Face au
                       mystère de la vie, les peuples — les êtres humains dans leur milieu
                       social — ont développé et préservé leurs cultures afin de comprendre
                       le monde extérieur et d’être en lien avec celui‑ci. D’où l’importance
                       de l’identité culturelle, en tant que partie ou tout du droit fondamen-
                       tal à la vie lui‑même. » 489



                    487 Voir C. Bories, Les bombardements serbes sur la vieille ville de Dubrovnik — La

                 protection internationale des biens culturels, Paris, Pedone, 2005, p. 145, 169-170, et voir
                 p. 150-154.
                    488 Voir ibid., p. 150-157 et 161-163.
                    489 CIDH, affaire Communauté sawhoyamaxa c. Paraguay (arrêt du 29 mars 2006),

                 opinion individuelle du juge A. A. Cançado Trindade, par. 4.

                                                                                                        346




7 CIJ1077.indb 689                                                                                              18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)        346

                    420. J’ai déjà souligné, dans le présent exposé, que, dans sa jurispru-
                 dence — notamment sa décision de 1996 dans l’affaire Karadžić et Mla‑
                 dić —, le TPIY a été particulièrement attentif à la destruction de sites
                 culturels et religieux. Et, dans son jugement de 2001 en l’affaire Krstić, il
                 a dit à juste titre que l’entreprise de destruction dans son ensemble
                 (y compris la destruction du patrimoine culturel et religieux) doit être
                 dûment prise en considération, comme preuve de l’intention de détruire le
                 groupe 490.
                    421. La Cour a au contraire, dans le présent arrêt, préféré fermer les
                 yeux sur cette réalité, faisant observer à plusieurs reprises (arrêt, par. 136,
                 388-389) avec dédain que la destruction du patrimoine culturel et reli-
                 gieux ne relève pas des catégories des actes de génocide réprimés à l’ar-
                 ticle II de la convention sur le génocide. S’efforcer de dissocier la
                 destruction physique/biologique de la destruction culturelle, aux fins de la
                 détermination du génocide, me semble procéder d’une démarche artifi-
                 cielle. Qu’on veuille l’admettre ou non, le corps et l’âme sont inséparables,
                 et il est parfaitement artificiel et, à l’évidence, intenable de tenter de les
                 dissocier l’un de l’autre. Mieux vaut, au contraire, tirer les conséquences
                 qui en découlent.


                       XIV. L’élément matériel (actus reus) du génocide : volonté
                      de destruction systématique et générale — violences extrêmes
                                et atrocités dans certaines municipalités

                    422. Avec les considérations qui précèdent, j’ai achevé l’examen, dans
                 le présent exposé, de tous les aspects de l’assaut meurtrier mené dans le
                 cadre d’une entreprise de destruction systématique et générale, qui a été
                 porté à l’attention de la Cour en l’espèce. Le moment est à présent venu
                 d’examiner l’élément matériel (actus reus) et l’élément moral (mens rea)
                 du génocide, dans le contexte factuel de la présente affaire concernant
                 l’Application de la convention sur le génocide.

                                     1. Observations méthodologiques préliminaires
                    423. Je m’intéresserai en premier lieu à l’élément matériel (actus reus).
                 Un examen attentif des arguments des Parties et des déclarations des
                 témoins présentés à la Cour fait apparaître une volonté systématique de
                 destruction, pendant la période où les forces serbes ont mené des attaques
                 armées en Croatie, en particulier dans certaines municipalités — à savoir
                 Lovas, Ilok, Bogdanovci et Vukovar (dans la région de la Slavonie orien-
                 tale) et Saborsko (dans la région de la Lika). Les faits qui s’y sont pro-
                 duits, tels que relatés chronologiquement, peuvent, à mon avis, être
                 examinés à la lumière des dispositions pertinentes de la convention sur le


                     490   Voir partie X 4) du présent exposé, supra.

                                                                                            347




7 CIJ1077.indb 691                                                                                 18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)           347

                 génocide (en particulier l’article 2), pour établir l’élément matériel du
                 crime de génocide (et aussi, selon moi, l’élément moral ; voir infra).
                    424. Dans d’autres villages, notamment à Poljanak, Dalj, Bapska ou
                 Tovarnik, toute une série de crimes graves a aussi été commise. J’appelle
                 l’attention sur ces localités, et sur d’autres, ailleurs dans le présent exposé.
                 Mais ici, après avoir examiné les faits survenus dans tous les villages tou-
                 chés, je me concentre seulement sur cinq localités particulières — Vukovar,
                 Saborsko, Ilok, Bogdanovci et Lovas —, au vu de leur dévastation com-
                 plète, de l’extrême violence qui s’y est déchaînée et des atrocités qui y ont
                 été commises, révélant une volonté de destruction systématique et généra-
                 lisée (actus reus, et à mon avis mens rea également).
                    425. Il me semble regrettable que la Cour n’ait pas pris en considéra-
                 tion toutes les localités citées par la Croatie, et qu’elle ait exclu de son
                 raisonnement certains villages ou municipalités. Tel est par exemple le cas
                 d’Ilok, qui a été dévastée. Dans son arrêt, la Cour a cherché à expliquer
                 sa démarche comme suit :
                          « La Cour estime qu’il n’est pas nécessaire de considérer séparé-
                       ment chacun des incidents que le demandeur a rapportés, ni de dres-
                       ser une liste exhaustive des actes allégués. Elle se concentrera sur les
                       allégations relatives à des localités qui ont été présentées par la Croa-
                       tie comme constituant des exemples d’actes systématiques et générali-
                       sés commis à l’encontre du groupe protégé, dont on pourrait déduire
                       l’intention de le détruire, en tout ou en partie. Il s’agit des localités qui
                       ont été mises en avant par la Croatie au cours de la procédure orale
                       ou au sujet desquelles elle a présenté des témoins, ainsi que celles où
                       certains actes ont été établis devant le TPIY. » (Arrêt, par. 203.)
                    426. Ce point de vue de la Cour, qui tente d’expliquer pourquoi elle a
                 choisi certaines municipalités, ne me semble pas satisfaisant, compte tenu
                 de la conclusion générale qu’elle en a tirée au sujet du génocide, dans
                 laquelle elle a rejeté l’élément moral sans dire pour quelles raisons. La
                 Cour aurait dû, à cet égard, prendre en considération dans son arrêt tous
                 les villages où la Croatie a affirmé que des crimes graves ont été commis.
                 Un examen plus complet, sinon exhaustif, de la volonté systématique de
                 destruction aurait été opportun — et en réalité nécessaire — dans une
                 affaire ayant l’importance du cas d’espèce.

                             2. La campagne d’actes de destruction systématiques
                    427. L’examen des preuves, et en particulier des déclarations de témoins,
                 contestées en termes généraux par la Serbie, révèle que de nombreuses atro-
                 cités ont été commises dans diverses municipalités. Ces atrocités sont
                 notamment le meurtre arbitraire et à grande échelle de membres de la
                 population croate (litt. a) de l’article II de la Convention), l’atteinte grave
                 à l’intégrité physique ou mentale de membres de la population croate, y
                 compris par des actes de violence cruels (comme la mutilation de membres),
                 la torture et la violence sexuelle (litt. b) de l’article II de la Convention) et

                                                                                                348




7 CIJ1077.indb 693                                                                                     18/04/16 08:54

                      application de convention génocide (op. diss. cançado trindade)         348

                 la soumission intentionnelle de la population croate à des conditions d’exis-
                 tence devant entraîner sa destruction et son élimination des régions concer-
                 nées, y compris la destruction de villes et villages et l’expulsion systématique
                 des logements (litt. c) de l’article II de la Convention).
                    428. Les déclarations de témoins concernant cinq municipalités font
                 état d’événements similaires qui s’y sont produits. L’examen approfondi
                 de ces faits démontre l’existence d’une campagne cohérente et systéma-
                 tique d’actes contraires aux dispositions de la convention sur le génocide,
                 attestant un plan génocidaire. Je passerai donc à présent en revue les
                 infractions commises dans ces municipalités, telles que portées à l’atten-
                 tion de la Cour.

                     3. Le meurtre de membres de la population croate (litt. a) de l’article II)
                    429. Le « meurtre de membres du groupe » est un acte interdit par la
                 convention sur le génocide, au titre du litt. a) de l’article II. Pour que la
                 violation de cette disposition soit établie, il faut des preuves que la mort
                 de la victime résulte d’un acte illégal, commis dans l’intention de tuer ou
                 d’infliger une atteinte physique grave dont l’auteur aurait dû raisonnable-
                 ment savoir qu’elle pourrait conduire à la mort 491. Il s’agit donc de savoir
                 si les éléments de preuve soumis par les Parties, et notamment les déclara-
                 tions de témoins examinées dans les municipalités retenues, appuient la
                 conclusion qu’il y a eu des « meurtres de membres du groupe ». Il ressort
                 clairement de l’étude de ces éléments qu’il y a eu des meurtres de membres
                 du groupe croate dans diverses municipalités en Croatie. Ces meurtres
                 étaient des actes illégaux, commis dans l’intention de tuer ou d’infliger
                 aux victimes des atteintes physiques graves.
                    430. Dans le dossier figurent des déclarations de témoins oculaires
                 concernant les meurtres de membres de la population civile de nationalité
                 croate pendant l’occupation de Lovas. Le village a été envahi et occupé
                 par la JNA le 10 octobre 1991, après 10 jours de bombardements intensifs
                 causant la mort d’au moins 23 civils croates 492. Pendant les attaques
                 menées dans le village occupé, des civils sans défense ont été tués : ils se
                 cachaient dans des caves et les Serbes y ont jeté des bombes 493. Les
                 Croates faits prisonniers servaient de boucliers humains aux Serbes pour
                 pénétrer dans les maisons de Croates 494. Plusieurs hommes ont été emme-
                 nés et séparés de leurs familles, puis exécutés 495.
                    431. Lors des événements connus depuis sous le nom de « massacre du
                 champ de mines », le 17 octobre 1991, la JNA a mis à part tous les hommes
                 croates de Lovas (une centaine, âgés de 18 à 65 ans), dont 50 ont été

                    491 Voir mémoire de la Croatie, par. 7.59-7.61, et contre‑mémoire de la Serbie,

                 par. 76-78.
                    492 Voir CR 2014/12, par. 59, p. 28, et CR 2014/8, par. 23, p. 17.


                      493 Voir déposition de M. M., mémoire de la Croatie, annexe 99.
                      494 Ibid., par. 4.126.
                      495 Ibid., par. 4.122.



                                                                                               349




7 CIJ1077.indb 695                                                                                    18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                   349

                 emmenés dans un champ de mines 496. En chemin, les forces serbes ont
                 abattu l’un d’eux qui n’arrivait pas à suivre la cadence parce qu’il avait
                 été poignardé à la jambe au cours d’une séance de torture la nuit précé-
                 dente 497. Dès qu’ils sont arrivés, les membres du groupe ont été contraints
                 de se tenir par la main et d’avancer dans le champ de mines 498.
                    432. Un témoin a rapporté que, à un moment, ils ont vu quelques‑unes
                 des mines devant eux. Un jeune homme croate a été poussé sur l’une des
                 mines, qui a immédiatement explosé et entraîné une détonation en chaîne
                 des mines tout autour ; selon le demandeur, les explosions ont tué 21 per-
                 sonnes sur le coup et fait 12 blessés. Les soldats serbes ont alors demandé
                 aux blessés de crier et de lever la main pour être secourus. Selon les
                 témoins, dès que les blessés ont levé la main et crié à l’aide, les soldats
                 serbes ont commencé à tirer et à les tuer 499. Les cadavres ont été trans-
                 portés dans un charnier 500.
                    433. La Serbie a reconnu que « quatorze personnes sont actuellement
                 en procès devant le tribunal de district de Belgrade pour le meurtre pré-
                 sumé de 68 Croates originaires du village de Lovas » 501. En outre, à Ilok,
                 par exemple, des meurtres de Croates par des Serbes ont aussi été signa-
                 lés : ainsi, dans sa déposition, F. D. (qui a été maintenu en détention à
                 Ilok du 1er novembre 1991 au 31 mars 1992) a fait état de meurtres bru-
                 taux, notamment de personnes battues à mort 502.
                    434. A Bogdanovci, de nombreux témoignages font état de meurtres
                 de Croates pendant l’occupation. Beaucoup auraient été tués chez eux,
                 d’autres alors qu’ils tentaient de fuir le village 503. Selon la Croatie, de
                 nombreux Croates ont été tués alors qu’ils étaient forcés de sortir de chez
                 eux, ou à l’intérieur des maisons quand ils préféraient y rester 504. Le vil-
                 lage a été occupé le 10 novembre 1991 par des paramilitaires et la JNA
                 après avoir été attaqué à l’artillerie lourde et par l’infanterie.
                 Marija Katić 505, par exemple, a témoigné que le village avait été complè-
                 tement détruit, et que « lors de la destruction dix personnes ont été tuées
                 et enterrées sur ce qu’on appelait la « place de l’école », leurs corps enve-
                 loppés dans des tentes et enterrés chacun avec une bouteille à côté conte-
                 nant les renseignements relatifs à la personne décédée » ; d’autres témoins
                 ont fait état de meurtres de Croates et de morts sous la torture 506.


                     496
                       CR 2014/10, par. 24, p. 15.
                     497
                       Voir mémoire de la Croatie, par. 4.118-4.119 et 4.123-4.126, et dépositions de S. P.,
                 annexe 97, et de P. V., annexe 95.
                   498 Voir ibid., par. 4.125, et déposition de Z. T., annexe 102.
                   499 Voir ibid., par. 4.125, et dépositions de Z. T., annexe 102, et de L.S., annexe 98.


                     500 Sur le charnier de Lovas, voir ibid., annexe 168B.
                     501 Contre‑mémoire de la Serbie, par. 720.
                     502 Mémoire de la Croatie, annexe 55.
                     503 Voir ibid., par. 4.51, et déposition de A. T., ibid., annexe 39.
                     504 Ibid., par. 4.52, et annexes 41 et 45.
                     505 Ibid., annexe 40.
                     506 Ibid., annexes 41 et 45.



                                                                                                       350




7 CIJ1077.indb 697                                                                                             18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                 350

                    435. De même, à Saborsko, il existe des preuves de meurtres de Croates ;
                 selon certains témoignages, par exemple, des hommes ont été alignés et
                 abattus, et des femmes abattues dans le dos 507. D’autres font état de corps
                 de Croates enterrés dans une fosse commune 508. Selon M. M.,
                           « [a]près la chute de Saborsko, personne n’a enterré les morts, de sorte
                           qu’ils ont tous été laissés là où ils étaient tombés. Au cours des 15 der-
                           niers jours, parce que les casques bleus arrivaient, l’armée a utilisé des
                           pelleteuses pour enterrer ces gens là où ils avaient été tués, et les tombes
                           ont été marquées avec des croix qui ne portaient ni nom ni prénom. » 509
                 En ce qui concerne les actes commis à Saborsko, la Serbie a pour une très
                 large part reconnu que la plupart d’entre eux avaient été confirmés par le
                 jugement du TPIY 510.
                    436. Il y a en outre de nombreuses preuves concernant les meurtres de
                 Croates à Vukovar 511 ; d’après le dossier, 1700 personnes auraient été
                 tuées (70 % de civils), et 2000 environ après l’occupation 512. Il ressort du
                 dossier qu’un camp de concentration a été créé au Velepromet et a servi
                 ultérieurement pour des meurtres organisés. D’après la déclaration d’un
                 témoin, une cinquantaine de personnes ont été exécutées dans ce camp
                 avant la chute finale de Vukovar. Deux bombes de 250 kilos ont été lar-
                 guées sur l’hôpital de Vukovar 513.
                    437. Dans le centre de Vukovar, par exemple, des exécutions ont eu
                 lieu 514 : des grenades étaient lancées dans les maisons et les rues étaient
                 jonchées de cadavres. Selon E. M. 515, tous les jours, quatre ou cinq per-
                 sonnes étaient passées par les armes ou massacrées. E. M. a déclaré que
                 des maisons avaient été incendiées et que, au Velepromet, il y avait des
                 exécutions de masse (au moins 50 cadavres, sinon plus). Un autre témoin,
                 F. G., a affirmé avoir été coupé au front et avoir vu une quinzaine de
                 corps décapités dans un trou et une fosse à ordures au Velepromet, et les
                 têtes éparpillées ; il a aussi vu un homme être décapité 516. A Ovčara, il y
                 aurait eu une exécution de masse de 260 personnes, dont les corps ont été
                 enterrés dans une fosse commune 517. Il a été procédé à une exhumation
                 en 1996 et 145 corps ont été identifiés, mais on ignore toujours quel a été
                 le sort de 60 des patients qui ont été emmenés de l’hôpital 518.
                    438. D’autres civils ont été emmenés de l’hôpital au Velepromet — un
                 entrepôt qui était essentiellement un camp de concentration, où

                     507 Mémoire de la Croatie, par. 5.149-5.152.
                     508 Ibid., annexes 364-365.
                     509 Ibid., annexe 365.
                     510 Contre‑mémoire de la Serbie, par. 841.
                     511 En ce qui concerne Vukovar, voir mémoire de la Croatie, par. 4.139-4.192.
                     512 Ibid., par. 4.139.
                     513 Ibid., par. 4.154.
                     514 Ibid., par. 4.164-4.167.
                     515 Ibid., annexe 126.
                     516 Ibid., annexe 121.
                     517 Ibid., par. 4.175.
                     518 Ibid., par. 4.178.



                                                                                                     351




7 CIJ1077.indb 699                                                                                         18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                  351

                 15 000 Croates ont été envoyés pendant l’occupation. Des atrocités s’y
                 sont produites, notamment des décapitations et des meurtres. Selon F. J.,
                 des meurtres de masse y ont été commis 519. Fait révélateur, en ce qui
                 concerne la région de Vukovar, la Serbie a reconnu que « [l]e TPIY a
                 accusé plusieurs personnes pour les crimes qui auraient été commis à
                 Vukovar, mais le nombre de morts imputés aux accusés est nettement
                 inférieur aux chiffres avancés par [la Croatie] » 520.
                    439. En conclusion, il ressort clairement des éléments de preuve qu’il y
                 avait une entreprise cohérente et systématique de meurtres de Croates
                 dans toutes les municipalités examinées. Toutes les déclarations de
                 témoins concernant chacun des villages font état de meurtres et de l’inten-
                 tion de tuer, en tant que partie de l’élément matériel du crime. Les élé-
                 ments figurant dans le dossier et les preuves correspondantes révèlent un
                 ensemble de meurtres systématiques de Croates. Il semble donc y avoir
                 des preuves suffisantes de l’élément matériel du « meurtre de membres du
                 groupe » réprimé au litt. a) de l’article II de la convention sur le génocide.

                               4. Atteinte grave à l’intégrité physique ou mentale
                                 de membres du groupe (litt. b) de l’article II)
                    440. Le litt. b) de l’article II de la convention sur le génocide interdit de
                 commettre une « atteinte grave à l’intégrité physique ou mentale de membres
                 du groupe » ; en ce qui concerne l’élément matériel de cet acte interdit, les
                 parties conviennent que la grave atteinte physique ou mentale n’a pas
                 besoin d’être permanente et irrémédiable, et que les violences sexuelles
                 peuvent tomber sous le coup de cette disposition 521. Après examen des
                 preuves présentées par les Parties, et en particulier des déclarations des
                 témoins dans les municipalités retenues, il ressort clairement que de graves
                 « atteintes à l’intégrité physique ou mentale » ont été commises contre des
                 membres de la population croate dans diverses municipalités de Croatie.
                    441. La torture, les sévices physiques, les mauvais traitements et la vio-
                 lence sexuelle contre les Croates étaient les dénominateurs communs des
                 preuves produites devant la Cour. En ce qui concerne Lovas, par exemple,
                 il y avait des témoignages de torture, de mauvais traitements et de sévices
                 physiques ainsi que d’humiliation ; ces récits apportent la preuve
                 d’« atteintes graves à l’intégrité physique ou mentale » commises contre
                 des membres de la population. La déclaration du témoin P. V. concernant
                 les événements survenus pendant l’occupation de Lovas en est un
                 exemple 522. P. V. a affirmé que des personnes étaient détenues le jour
                 dans la « cour collective » et que certaines y étaient gardées la nuit. Elle a
                 fait état de sévices physiques infligés aux détenus et de torture, déclarant

                     519Mémoire de la Croatie, annexe 129.
                     520Contre‑mémoire de la Serbie, par. 741.
                    521 Voir mémoire de la Croatie, par. 7.62-7.64, et contre-mémoire de la Serbie, annexe,

                 par. 79-81.
                    522 Ibid., annexe 95.



                                                                                                      352




7 CIJ1077.indb 701                                                                                            18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)         352

                 que « [i]s battaient les victimes chaque matin devant tout le monde ». Elle
                 a affirmé avoir dû désamorcer des mines ; elle a donné les noms de cer-
                 taines victimes de la torture qu’elle connaissait personnellement 523.
                    442. Selon toute une série de témoignages, des personnes ont été vio-
                 lemment rouées de coups. Stjepan Peulić, par exemple, a témoigné au
                 sujet des méthodes d’interrogatoire et de la cruauté de la torture :
                             « Petronije m’a giflé à plusieurs reprises puis m’a donné un coup de
                           botte dans le menton, qui m’a laissé une cicatrice et deux dents cas-
                           sées ; il a continué à me battre. En même temps, Ljuba Devetak a com-
                           mencé à appeler les gens, qui ont été emmenés dehors, battus à coups
                           de tubes de fer et poignardés avec des baïonnettes devant nous. » 524
                 Les déclarations de P. M. 525 et de J. K. 526 font aussi état de personnes
                 violemment rouées de coups.
                    443. Des brutalités similaires se seraient produites à Ilok ; ainsi, alors
                 qu’ils quittaient la ville en convoi, des milliers de civils croates ont été
                 victimes d’humiliations et de brutalités infligées par la JNA et les para­
                 militaires, qui leur volaient aussi leurs biens. Les Croates qui ne voulaient
                 pas quitter leurs maisons étaient victimes de harcèlement physique et psy-
                 chologique, de vol et de détention arbitraire. Le témoin P. V., par exemple,
                 a affirmé avoir vécu dans la peur de devoir quitter sa maison 527. Il a
                 déclaré que
                           « [l]es gens travaillaient pendant des jours sans nourriture ni aucune
                           indemnité. Les Serbes nous humiliaient tout le temps… Nous n’étions
                           pas autorisés à nous réunir en public. Quand nous marchions dans
                           les rues, par exemple, les Serbes… nous lançaient des pierres et nous
                           insultaient. » 528
                 Le témoin M. V. 529 a aussi affirmé avoir été torturé pendant quatre ans.
                   444. A Bogdanovci, des cas de torture et de mauvais traitements infligés
                 aux Croates ont aussi été signalés. Les déclarations de témoins font toutes
                 état de lourdes attaques causant de graves préjudices corporels. Selon
                 Marija Katić, il y avait des attaques d’artillerie tous les deux ou trois jours
                 (comme en août 1991), détruisant les maisons et les outils agricoles. Le
                 témoin M. B. a aussi fait état de cas de torture, notamment de « l’étire-
                 ment » jusqu’à la mort d’un Croate sur un arbre en face d’une église 530.
                 Des cas similaires d’atteintes physiques et mentales ont été signalés à
                 Saborsko. Un témoin a par exemple dit que, à Saborsko, lorsque les com-


                     523 Mémoire de la Croatie, vol. II, annexes, p. 284.
                     524 Ibid., annexe 97.
                     525 Ibid., annexe 101.
                     526 Ibid., annexe 104.
                     527 Ibid., annexe 58.
                     528 Ibid., vol. II, annexe 58, p. 165.
                     529 Ibid., annexe 59.
                     530 Ibid., annexe 41.



                                                                                             353




7 CIJ1077.indb 703                                                                                  18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)           353

                 mandants ordonnaient de tuer les civils, ils disaient généralement que
                 ceux‑ci étaient tous des « Oustachis » et devaient tous être tués 531.
                    445. A Vukovar, de graves atteintes physiques et mentales auraient
                 aussi été commises. Il y a eu des témoignages de torture au Velepromet ;
                 des civils ont été maltraités et subissaient des souffrances morales. Il y
                 avait aussi des récits faisant état de violence sexuelle, d’humiliation et de
                 mutilations. Le témoin Franjo Kožul, par exemple, a fait état d’atteintes
                 physiques et mentales infligées à des Croates à Vukovar. Il a dit qu’il
                 « avait entendu » des coups de feu, des gens crier et pleurer, être frappés,
                 roués de coups, entre autres brutalités. Il a ajouté ce qui suit :
                              « Quand nous sommes entrés dans l’écurie, nous avons dû passer
                           devant une rangée d’hommes, sur une trentaine de mètres, qui nous
                           frappaient avec tout et n’importe quoi. On m’a ordonné de faire la
                           liste des personnes présentes, de sorte que j’en connais le nombre —
                           j’ai établi une liste de 1242 personnes, par ordre alphabétique. Après
                           un certain temps j’ai découvert qu’il y avait 480 hommes dans une
                           autre écurie. Nous étions insultés, battus, maltraités… Les premiers
                           jours, nous nous asseyions et dormions les uns sur les autres, sur le
                           béton nu. Ils nous donnaient de l’eau, une petite tranche de pain et
                           un peu de fromage, deux fois par jour, et ils nous battaient et nous
                           torturaient 24 heures sur 24. Je ne peux pas décrire tous les actes de
                           torture physique et psychologique, je n’aurais jamais imaginé que des
                           gens avec qui nous vivions et travaillions commettraient ce crime. » 532
                    446. De même, le témoin S. E. a fait état de viols quotidiens par la police
                 serbe et des officiers de l’armée à son arrivée en prison. Les viols avaient
                 eu lieu dans la cellule devant les autres détenues. S. E. a aussi fait état de
                 coups et de violences psychologiques 533. M. M. a elle aussi témoigné avoir
                 subi à de multiples reprises des violences sexuelles, des mauvais traitements
                 et des souffrances morales ; avec son bébé de deux mois et sa sœur âgée de
                 six ans, elle a été emmenée en Serbie, puis à Vukovar, où elles ont été
                 violées à plusieurs reprises par des Serbes locaux. Elle a fait état du meurtre
                 de son mari et du préjudice moral qu’elle avait subi. Elle a dit qu’elle avait
                 été contrainte au travail forcé, et que, si elle ne travaillait pas, on ne lui
                 donnait rien à manger. Elle a aussi affirmé avoir été torturée et violée à de
                 multiples reprises par plusieurs hommes, pendant des heures (devant sa
                 petite sœur, qui était tout le temps terrifiée) et avec des objets, ce qui avait
                 provoqué des hémorragies 534.
                    447. Le témoin T. C. a déclaré que les Tchetniks « maltraitaient, expul-
                 saient, menaçaient, battaient, violaient et tuaient tous les jours. Ils nous ter-
                 rorisaient impitoyablement. Tous nos hommes capables de travailler ont été
                 emmenés dans des camps. » Certains d’entre eux ont reçu l’ordre de continuer

                     531 Mémoire de la Croatie, annexe 365, déclaration de M. M.
                     532 Ibid., annexe 114.
                     533 Ibid., annexe 116.
                     534 Ibid., annexe 117.



                                                                                               354




7 CIJ1077.indb 705                                                                                    18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                     354

                 à « creuser des trous » ; ils « ne sont jamais rentrés chez eux » et plus personne
                 n’a entendu parler d’eux. Le témoin a déclaré qu’elle avait été violée et a
                 ajouté que « les Croates devaient mettre des rubans blancs à leur porte pour
                 que les Tchetniks qui n’étaient pas du village puissent les reconnaître » 535.
                    448. En conclusion, il ressort clairement des éléments de preuve figu-
                 rant dans le dossier que, dans les municipalités en question, les victimes
                 ont souffert de graves atteintes physiques et mentales sous la forme de
                 torture, de mauvais traitements, de coups, de violence sexuelle, de détresse
                 psychologique et de travail forcé. Il ne s’agissait pas de faits isolés ; on les
                 retrouve dans les dépositions des témoins de différentes municipalités.
                 Les faits mentionnés ci‑dessus mettent en évidence un ensemble systéma-
                 tique d’actes de destruction interdits, ce qui démontre l’élément matériel
                 des actes interdits par le litt. b) de l’article II de la convention sur le géno-
                 cide.

                                5. Soumission intentionnelle du groupe à des conditions
                                             d’existence devant entraîner
                           sa destruction physique totale ou partielle (litt. c) de l’article II)
                     449. La « soumission intentionnelle du groupe à des conditions d’exis-
                  tence devant entraîner sa destruction physique totale ou partielle » est un
                  acte interdit par le litt. c) de l’article II de la convention sur le génocide.
                  En ce qui concerne l’élément matériel (actus reus), la Serbie a reconnu
                  que l’expulsion systématique des logements peut entrer dans le champ
                  d’application de cette disposition, si elle s’accompagne de l’intention
                  génocidaire requise et s’inscrit dans le cadre d’une ligne de conduite
                  patente susceptible d’aboutir à la destruction physique du groupe, et pas
                  simplement à son déplacement dans un autre lieu 536. Ainsi, il reste à
                 ­examiner la question de savoir si, après analyse du dossier, et notamment
                  des déclarations des témoins dans les municipalités concernées,
                  l’on peut conclure qu’il y a eu violation du litt. c) de l’article II de la
                  Convention.
                     450. Dans ces déclarations, les témoins ont fait état, en sus de viols et de
                  violences sexuelles, de privation de nourriture et des biens de première
                  nécessité ; ils ont aussi fait état de déportation d’habitants de régions
                  entières. A Lovas, par exemple, il y a eu des mesures qui ont provoqué la
                  fuite des Croates, comme la destruction de maisons et les expulsions. Selon
                  J. K., avant l’occupation, Lovas comptait 1700 habitants, dont 94 % étaient
                  des Croates ; ensuite, « ils y ont installé 1500 Serbes environ », et dans « le
                 village occupé il restait une centaine de Croates, 25 couples mixtes et
                 144 Serbes de Lovas. Les colons sont arrivés en voiture ou en tracteur et se
                 sont installés dans nos maisons avec la permission de la commission du
                 logement. » 537

                     535 Mémoire de la Croatie, annexe 128.
                     536 Voir contre-mémoire de la Serbie, par. 83-84, et duplique de la Serbie, par. 333.
                     537 Mémoire de la Croatie, annexe 104, p. 316.



                                                                                                         355




7 CIJ1077.indb 707                                                                                             18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)          355

                    451. A Ilok, P. V. a dit dans sa déposition qu’il avait été forcé de quit-
                 ter sa maison et qu’il continuait à avoir peur de devoir la quitter ; il a
                 ajouté ce qui suit :
                              « Les gens travaillaient pendant des jours sans nourriture ni aucune
                           indemnité. Les Serbes nous humiliaient tout le temps… Nous n’étions
                           pas autorisés à nous réunir en public. Quand nous marchions dans
                           les rues, par exemple, les Serbes nous crachaient dessus depuis
                           l’église, nous lançaient des pierres et nous insultaient. » 538
                 En ce qui concerne Ilok, il importe de relever que même la Serbie a
                 reconnu que « [l]e procureur du TPIY a mis en accusation Slobo-
                 dan Milošević pour l’expulsion ou le transfert forcé d’habitants d’Ilok » 539.
                 De même, à Bogdanovci, des témoins ont affirmé que des civils avaient
                 été forcés de partir, et que l’occupation était destinée à décimer la popu-
                 lation du village par la destruction des maisons, des fermes et de leurs
                 infrastructures, et des églises. Il semble que l’occupation ait eu pour
                 objectif de rendre la vie des Croates impossible, comme l’illustre l’expé-
                 rience de D. B. 540.
                    452. Le village de Saborsko semble lui aussi avoir été complètement
                 détruit. Selon le témoignage de M. M., l’intention était de procéder au
                 « nettoyage » ethnique du village 541. De même, A. S. a déclaré qu’un avion
                 avait largué des bombes sur le village et que les maisons et les églises
                 avaient été incendiées ; il a aussi affirmé que des gens avaient emporté des
                 biens de Saborsko 542. M. M. a témoigné que, « [a]près l’attaque de
                 Saborsko, Nedjeljko Trbojević, dit « Kičo », pendant l’opération de « net-
                 toyage », allait de maison en maison et jetait des bombes », et « avait brûlé
                 quelques maisons au lance‑roquettes » 543.
                    453. Rappelons que la Serbie a reconnu que, dans le jugement Martić,
                 le TPIY a confirmé l’attaque menée en novembre 1991 sur le village de
                 Saborsko et « la plupart des faits allégués à Saborsko » 544. En ce qui
                 concerne Vukovar, il y avait, là aussi, des témoignages faisant état de
                 tentatives de détruire tous les signes de la vie et de la culture croates dans
                 la ville, de la destruction de biens et de lourds bombardements. La plu-
                 part des habitants de la ville ont passé trois mois dans des caves et des
                 abris collectifs, et beaucoup ont été tués alors qu’ils tentaient de se procu-
                 rer de la nourriture, de l’eau et d’autres produits 545.
                    454. D. K. était à Vukovar jusqu’à ce qu’il soit blessé ; il a ensuite été
                 chargé dans un bus et expulsé vers la Serbie. Il a témoigné des conditions


                     538 Mémoire de la Croatie, annexe 58.
                     539 Contre-mémoire de la Serbie, par. 693.
                     540 Mémoire de la Croatie, annexe 45.
                     541 Ibid., annexe 365.
                     542 Ibid., annexe 364.
                     543 Ibid., annexe 365.
                     544 Contre-mémoire de la Serbie, par. 840-841.
                     545 Mémoire de la Croatie, par. 4.151.



                                                                                              356




7 CIJ1077.indb 709                                                                                   18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                    356

                 de vie à Stajićevo et Sremska Mitrovica 546 ; les conditions d’existence
                 étaient inhumaines, les victimes recevant très peu de nourriture 547. B. V.
                 a affirmé qu’il n’avait rien à manger de jour comme de nuit 548. L. D. a
                 déclaré que « les maisons étaient en feu, des grenades tombaient et tuaient
                 les gens. Les Serbes avaient envoyé leurs femmes et leurs enfants en Serbie
                 avant et les hommes étaient restés à Vukovar pour nous tuer. » 549
                 En résumé, il ressort des preuves produites devant la Cour que des viola-
                 tions du litt. c) de l’article II de la convention sur le génocide ont été
                 commises, dans le cadre d’une campagne d’extrême violence systématique
                 visant à soumettre intentionnellement les groupes visés de Croates à des
                 conditions d’existence devant entraîner leur destruction physique totale
                 ou partielle.

                      6. Appréciation générale des déclarations de témoins et conclusions

                 a) Déclarations de témoins
                    455. Les déclarations de témoins concernant chacune des municipalités
                 retenues — Lovas, Ilok, Bogdanovci, Saborsko et Vukovar — font toutes
                 état d’événements semblables survenus dans chacune d’elles. Elles ont
                 toutes été analysées, y compris celles qui n’étaient pas signées. Toutes
                 convergent et attestent de faits semblables qui tombent sous le coup de
                 l’article II de la convention sur le génocide. Je considère que même les
                 déclarations non signées sont pertinentes pour l’appréciation des événe-
                 ments survenus dans les municipalités susmentionnées, car elles s’ins-
                 crivent dans le droit fil de celles qui sont signées. Toutes les déclarations
                 de témoins (signées et non signées), prises ensemble, apportent des preuves
                 solides des crimes perpétrés dans ces municipalités, en violation de l’ar-
                 ticle II de la convention sur le génocide.
                    456. Dans le même ordre d’idées, j’ai jugé opportun d’examiner les
                 actes qui auraient été commis dans toutes les municipalités pour lesquelles
                 la Croatie a présenté des éléments de preuve, plutôt que d’isoler telle ou
                 telle municipalité, de manière à déterminer s’il existait une entreprise de
                 destruction systématique. En l’espèce, la Cour, au lieu d’examiner un
                 nombre limité de preuves, comme elle l’a fait, aurait dû tenir compte de la
                 totalité des actes criminels commis pendant toute la campagne militaire
                 contre la Croatie et portés à son attention, pour déterminer si une volonté
                 de destruction systématique constitutive de génocide avait été à l’œuvre.
                 La mention de faits survenus dans des municipalités particulières sert à
                 illustrer la campagne générale de destruction.


                    546 Il s’agit de localités en Serbie, où il semble qu’il y avait des camps où des Croates

                 ont été emmenés.
                    547 Mémoire de la Croatie, annexe 138.
                    548 Ibid., annexe 151.
                    549 Ibid., annexe 143.



                                                                                                        357




7 CIJ1077.indb 711                                                                                              18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                      357

                 b) Conclusions
                    457. A mon sens, les déclarations de témoins dans leur totalité
                 apportent la preuve de la campagne de destruction systématique et géné-
                 rale mise en œuvre dans les municipalités victimes d’extrême violence.
                 Cette campagne, telle qu’elle a été établie dans la présente affaire, consis-
                 tait en la perpétration généralisée et systématique des actes illicites sus-
                 mentionnés (infractions graves) tombant sous le coup de la convention
                 sur le génocide.
                    458. Les actes en question, comme on l’a vu plus haut, incluaient le
                 meurtre de membres de la population (civile) croate (litt. a) de l’article II),
                 des atteintes graves à l’intégrité physique ou mentale de membres de
                 groupes visés (litt. b) de l’article II) et la soumission intentionnelle des
                 groupes en question à des conditions d’existence devant entraîner leur des-
                 truction physique totale ou partielle (litt. c) de l’article II). Il apparaît que
                 l’on peut conclure, sur la base des atrocités commises dans les municipalités
                 retenues, que l’élément matériel (actus reus) du génocide prévu aux ali-
                 néas a), b) et c) de l’article II de la convention sur le génocide a été établi.

                           XV. Élément moral (mens rea) du génocide : preuve
                               de l’intention génocidaire par déduction

                    459. Je passerai à présent, à ce stade de mon exposé, de l’élément matériel
                 (actus reus) du génocide à l’élément moral (mens rea) (intention de détruire)
                 prévu par la convention sur le génocide, telle qu’appliquée en l’espèce. Au
                 cours de la procédure, les Parties elles‑mêmes ont présenté des moyens rela-
                 tifs à la question de savoir si l’intention génocidaire peut être prouvée par
                 déduction 550. A partir de l’analyse d’ensemble du dossier du cas d’espèce
                 dans sa totalité, à mon avis, la preuve de l’intention de détruire les groupes
                 visés, en tout ou en partie, peut être déduite des éléments produits (même si
                 ce ne sont pas des éléments de preuve directs). L’extrême violence à l’œuvre
                 dans la perpétration des atrocités atteste cette intention de détruire.
                    460. La campagne de destruction systématique et générale menée dans
                 les municipalités, qui recouvre des meurtres de masse, des actes de torture
                 et des sévices physiques, des disparitions forcées, des viols et d’autres vio-
                 lences sexuelles et l’expulsion systématique des logements (accompagnée
                 d’exode massif), constitue la base qui permet de déduire, à défaut d’élé-
                 ments de preuve directs, l’existence d’un plan génocidaire mis en œuvre
                 dans l’intention de détruire les groupes visés, en tout ou en partie. En
                 effet, le fait d’exiger la preuve directe de l’intention génocidaire dans
                 toutes les affaires ne va pas dans le sens de la jurisprudence des tribunaux
                 pénaux internationaux, comme nous le verrons ci‑dessous.

                     550 Voir, par exemple, l’argument de la Croatie dans sa réplique, par. 2,11, invoquant

                 le fait que la Serbie partage cet avis dans son contre‑mémoire, par. 135 (difficulté d’obtenir
                 des preuves directes, et recours à des éléments de preuve indirecte afin d’établir une preuve
                 par présomptions de fait) ; réplique de la Croatie, par. 2.12.

                                                                                                          358




7 CIJ1077.indb 713                                                                                                18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)            358

                               1. Jurisprudence internationale relative à l’élément moral
                                                      (mens rea)
                    461. La preuve de l’intention peut, à défaut d’éléments de preuve
                 directs, être déduite des faits et des circonstances. Ainsi, dans le jugement
                 Akayesu (2 septembre 1998), le TPIR a conclu que l’intention de com-
                 mettre le génocide suppose que les actes aient été commis contre les
                 membres d’un groupe en raison même de leur appartenance à ce groupe
                 (par. 521). On peut aussi se référer à d’autres exemples de jurisprudence
                 allant dans le même sens. Dans l’arrêt Jelisić (5 juillet 2001), par exemple,
                 le TPIY a dit ce qui suit :
                              « Quant à la preuve de l’intention spécifique, elle peut, à défaut
                           d’éléments de preuve directs et explicites, procéder d’un certain
                           nombre de faits et de circonstances, tels le contexte général, la perpé-
                           tration d’autres actes répréhensibles systématiquement dirigés contre
                           le même groupe, l’ampleur des atrocités commises, le fait de viser
                           systématiquement certaines victimes en raison de leur appartenance
                           à un groupe particulier, ou la récurrence d’actes destructifs et discri-
                           minatoires. » (Par. 47.)
                 Le TPIY a en outre dit, dans l’arrêt Krstić (19 avril 2004), que, lorsque
                 l’accusation se fonde sur la preuve de l’intention génocidaire obtenue par
                 déduction, « celle‑ci doit être la seule raisonnable possible compte tenu
                 des éléments réunis » (par. 41).
                    462. Dans la jurisprudence du TPIR, il a aussi été établi, dans le même
                 ordre d’idées, que l’intention de commettre le génocide peut être déduite
                 des faits et des circonstances. Dans le jugement Rutaganda
                 (6 décembre 1999), par exemple, le TPIR a déclaré que « l’intention est
                 déterminée, au cas par cas, par une déduction tirée des éléments de preuve
                 qui … ont été soumis [à la Chambre], y compris ceux qui permettent
                 d’établir l’existence chez l’accusé d’une ligne de conduite délibérée » 551
                 (par. 61-63). Il a également affirmé, dans le jugement Semanza
                 (15 mai 2003), que « la mens reas peut se déduire des agissements de l’au-
                 teur présumé du crime » (par. 313).
                    463. En outre, dans le jugement Bagilishema (7 juin 2001), le TPIR a
                 dit ce qui suit :
                              « Ainsi, le contexte de perpétration des actes allégués peut‑il aider
                           la Chambre à déterminer l’intention de l’accusé, en particulier lorsque
                           ses propos et ses actes ne font pas apparaître cette intention. La
                           Chambre relève cependant que, lorsque l’on a recours au contexte
                           pour déduire l’intention de l’accusé, on doit le faire par référence à la
                           conduite même de l’accusé. La Chambre est d’avis que l’intention de
                           l’accusé devrait se déduire, avant tout, de ses propos et de ses actes,
                           et ressortir clairement d’une ligne de conduite délibérée. » (Par. 63.)

                     551   Voir aussi jugement Musema du TPIR, 27 janvier 2000, par. 167.

                                                                                                359




7 CIJ1077.indb 715                                                                                     18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)        359

                    464. A cet égard, dans le jugement historique qu’il a rendu en l’affaire
                 Akayesu (2 septembre 1998), le TPIR a jugé que « l’intention est un fac-
                 teur d’ordre psychologique qu’il est difficile, voire impossible, d’appré-
                 hender », et il a décidé, que « à défaut d’aveux de la part de l’accusé »,
                 l’intention peut se déduire des faits suivants : a) « le contexte général de
                 perpétration d’autres actes répréhensibles systématiquement dirigés
                 contre le même groupe », que ces actes soient commis « par le même agent
                 ou même par d’autres agents » ; b) « l’échelle des atrocités commises » ;
                 c) le « caractère général » des atrocités commises « dans une région ou un
                 pays » ; d) « le fait de délibérément et systématiquement choisir les vic-
                 times en raison de leur appartenance à un groupe particulier, tout en
                 excluant les membres des autres groupes » ; e) « la doctrine générale du
                 projet politique inspirant les actes » ; f) « la répétition d’actes de destruc-
                 tion discriminatoires » ; g) « la perpétration d’actes portant atteinte au
                 fondement du groupe, ou à ce que les auteurs des actes considèrent
                 comme tel, actes qui ne relèveraient pas nécessairement eux‑mêmes de
                 l’énumération …, mais qui sont commis dans le cadre de la même ligne de
                 conduite » (par. 523-524).
                    465. Dans le jugement Kayishema et Ruzindana (21 mai 1999), le TPIR
                 a déclaré qu’il peut être difficile de prouver l’intention mais qu’il n’em-
                 pêche que « son existence peut être établie de manière convaincante à par-
                 tir des actes de l’auteur, y compris au moyen de preuves indirectes », et
                 que « l’intention peut être déduite soit des propos soit des actes de l’au-
                 teur, et peut être établie par la mise en évidence de l’existence d’une ligne
                 de conduite délibérée ». Il a affirmé que les éléments suivants peuvent être
                 des indices pertinents : a) le nombre de membres du groupe victimes ;
                 b) le fait de s’attaquer physiquement au groupe ou à ses biens ; c) l’usage
                 de termes insultants à l’égard des membres du groupe visé ; d) les armes
                 utilisées et la gravité des blessures subies par les victimes ; e) le caractère
                 méthodique de la planification ; f) le caractère systématique du crime ;
                 g) l’étendue relative de la destruction, ou de la tentative de destruction,
                 d’un groupe (par. 93 et 527).
                    466. La jurisprudence susmentionnée montre que les tribunaux pénaux
                 internationaux considèrent que la preuve de l’intention génocidaire peut
                 être déduite des faits et des circonstances, et énoncent quelques lignes direc-
                 trices à cet effet, même en l’absence de preuves documentaires. Les éléments
                 factuels pouvant être pris en considération pour cette déduction sont, par
                 exemple, des indications de la préméditation, de l’existence d’une politique
                 ou d’un plan de l’Etat, la répétition des atrocités contre les mêmes groupes
                 visés, le caractère systématique de la violence extrême exercée contre des
                 groupes d’individus vulnérables ou sans défense et de leur destruction.

                                           2. Appréciation générale
                    467. Au vu de ce qui précède, la Cour semble avoir imposé un seuil
                 trop élevé pour la détermination de la mens rea du génocide, qui ne paraît
                 pas être conforme à la jurisprudence constante des tribunaux pénaux

                                                                                            360




7 CIJ1077.indb 717                                                                                 18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                          360

                 internationaux en la matière. Elle a recherché, et a insisté pour continuer
                 à rechercher, un critère d’établissement de la preuve trop élevé pour déter-
                 miner l’existence d’un génocide ou une complicité de génocide. Selon moi,
                 l’on ne saurait écarter simplement la mens rea — comme la Cour l’a fait
                 en l’espèce — en se fondant sur l’adoption a priori d’un critère d’établis-
                 sement de la preuve, tel que celui que la Cour a adopté, parfaitement
                 inopportun pour déterminer la responsabilité de l’Etat pour des viola-
                 tions graves des droits de la personne humaine, individuellement ou en
                 groupes.
                    468. La Cour ne peut pas se contenter de dire, comme elle le fait dans
                 le présent arrêt, qu’il n’y a pas eu d’intention de détruire dans les atrocités
                 perpétrées, simplement parce qu’elle le déclare 552. Il s’agit là d’un diktat,
                 pas d’une administration appropriée de la preuve. Ce diktat va à l’en-
                 contre des nombreuses preuves de l’élément matériel (actus reus) au sens
                 de la convention sur le génocide (art. II), desquelles l’intention de détruire
                 peut être déduite. Il n’est pas défendable et n’est qu’une pétition de prin-
                 cipe militant contre le bon exercice de la fonction judiciaire internatio-
                 nale. Summum jus, summa injuria (l’application excessive du droit conduit
                 à l’injustice). L’élément moral (mens rea), ou l’intention spécifique
                 (dolus specialis), ne peut qu’être déduit d’un certain nombre de facteurs.
                    469. A mon sens, l’appréciation des preuves ne peut faire abstraction de
                 considérations axiologiques. Les valeurs humaines sont toujours présentes,
                 comme le confirme l’émergence historique du principe, qui se fait jour
                 actuellement, de la conviction intime (livre convencimento, libre convenci‑
                 miento, libero convincimento) du juge. Les faits et les valeurs sont indisso-
                 ciables dans l’appréciation des éléments de preuve. C’est sur la base de la
                 conviction intime de chaque juge, autrement dit de la conscience humaine,
                 qu’est déduit l’élément moral (mens rea) ou l’intention spécifique
                 (dolus specialis) aux fins d’établir la responsabilité pour génocide.
                    470. En fin de compte, la conscience prime — et l’emporte — sur tout
                 diktat intentionnel. Les éléments produits devant la Cour concernent la
                 conduite générale de l’Etat concerné, et pas seulement celle des personnes,
                 dans chaque crime pris séparément. Le dossier de la présente affaire rela-
                 tive à l’Application de la convention sur le génocide contient des preuves
                 irréfutables d’une campagne généralisée et systématique d’extrême vio-
                 lence et de destruction, comme on l’a vu dans le présent exposé.

                   471. Cette campagne généralisée et systématique d’extrême violence et
                 de destruction recouvre des meurtres de masse, des actes de torture, des

                     552 La Cour a fait la même chose, il y a huit ans, dans l’arrêt qu’elle a rendu en 2007 en

                 l’affaire concernant la Bosnie-Herzégovine : après avoir estimé qu’il avait été « démontré …
                 que des meurtres de membres du groupe protégé [avaie]nt été commis de façon massive »
                 (C.I.J. Recueil 2007 (I), p. 154, par. 276), elle a ajouté qu’il n’avait pas été « établi de façon
                 concluante » que ces « meurtres de masse » avaient été commis « avec l’intention spécifique
                 (dolus specialis), de la part de leurs auteurs, de détruire, en tout ou en partie, le groupe
                 comme tel » (ibid., p. 255, par. 277) — simplement parce qu’elle l’affirmait, sans aucune
                 explication. Voir, de même, par. 440-441 du présent arrêt.

                                                                                                              361




7 CIJ1077.indb 719                                                                                                    18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                      361

                 sévices physiques, des viols et d’autres crimes sexuels, des disparitions for-
                 cées de personnes, des expulsions de logements et des pillages, des dépla-
                 cements forcés et des humiliations 553 (supra). Les faits constitutifs de
                 cette campagne de destruction ont été prouvés, par la jurisprudence inter-
                 nationale et par la mission d’établissement des faits de l’ONU 554 (supra).
                 Même en l’absence d’éléments de preuve directs, l’intention génocidaire
                 (mens rea) peut être raisonnablement déduite de cette destruction plani-
                 fiée et à grande échelle, systématiquement dirigée contre les mêmes
                 groupes visés.


                                         XVI. La nécessité de réparations :
                                               quelques réflexions

                    472. La campagne généralisée et systématique de destruction, dans le
                 contexte factuel du cas d’espèce révèle, en fin de compte, la présence per-
                 pétuelle du mal, qui semble propre à la condition humaine, à toutes les
                 époques. On peut donc comprendre que la pensée juridique, ainsi que
                 d’autres domaines du savoir (histoire, psychologie, anthropologie, socio-
                 logie, philosophie et théologie), s’y soit intéressée et heurtée, à notre
                 époque comme aux siècles passés. Il en va de même pour la littérature.
                 Cette réflexion pérenne, égrenée au fil des siècles, n’est toutefois pas par-
                 venue à expliquer l’existence du mal.
                    473. Malgré les efforts déployés tout au long de l’histoire, l’humanité
                 n’a pas été capable de se débarrasser de ce fléau. Comme le passage du
                 temps, la présence perpétuelle du mal reste l’un des mystères qui entoure
                 les êtres humains, où qu’ils soient et tant qu’ils vivent. Quand des indivi-
                 dus prétendent soumettre leurs semblables à leur « volonté », en plaçant
                 celle‑ci au‑dessus de leur conscience, le mal se manifeste inévitablement.
                 Dans l’un des meilleurs ouvrages sur la question du mal, R. P. Sertil-
                 langes rappelle que toutes les civilisations sont marquées par la conscience
                 du mal et l’angoisse que celle‑ci génère. Cette menace sur l’avenir de l’es-
                 pèce humaine justifie l’omniprésence d’une telle préoccupation tout au
                 long de l’histoire de la pensée humaine 555.
                    474. Les religions ont été les premières à étudier la question du mal,
                 sujet dont la philosophie, l’histoire, la psychologie, les sciences sociales et
                 la littérature se sont ensuite emparées. Tout au long des siècles, l’homme,
                 conscient du monde dans lequel il vit et sans perdre foi en ses valeurs, a
                 toujours ressenti le besoin d’analyser cette question et ses incidences sur
                 les relations humaines 556. En dépit de cette quête pérenne de réponses à la
                 question du mal — qui remonte au Livre de Job, voire à la Genèse


                     553 Parties IX, X et XI du présent exposé, supra.
                     554 Partie IX du présent exposé, supra.
                     555 R. P. Sertillanges, Le problème du mal — l’histoire, Paris, Aubier, 1948, p. 5-412.
                     556 Ibid., p. 5-412.



                                                                                                          362




7 CIJ1077.indb 721                                                                                              18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                    362

                 elle‑même 557 —, aucune explication satisfaisante pour tous n’a été trou-
                 vée, même par la théologie.
                    475. Dans une entreprise de dévastation telle que celle du contexte fac-
                 tuel de la présente affaire relative à l’Application de la convention sur le
                 génocide, le préjudice causé à de si nombreuses personnes — des mil-
                 liers — s’avère irréparable. Il n’y a aucun rétablissement de la situation
                 antérieure (restitutio in integrum) possible pour les victimes directes qui
                 sont mortes, et dont le souvenir doit être honoré. Quant aux survivants,
                 les réparations, sous leurs diverses formes, ne peuvent que soulager leurs
                 souffrances, qui défient le passage du temps. Pourtant, ces réparations
                 sont indispensables pour leur rendre la vie — ou la survie à des atroci-
                 tés — supportable. Il faudrait toujours garder ce fait à l’esprit.
                    476. La recherche de violations de l’article II de la convention sur le
                 génocide (voir supra) rend indispensable l’examen de la question des répa-
                 rations. En effet, au cours de la procédure, chacune des Parties, dans son
                 argumentation écrite et orale, a présenté des demandes de réparation
                 pour le génocide qu’aurait commis l’autre. Les principaux arguments de
                 la Croatie à cet égard figurent dans son mémoire, où elle fait en premier
                 lieu valoir que, bien que la convention ne contienne aucune disposition
                 particulière relative aux conséquences de sa violation par une partie, toute
                 violation d’une obligation internationale entraîne l’obligation de réparer
                 intégralement le préjudice subi. En ce sens, la Croatie a affirmé que, si la
                 Serbie 558 était reconnue internationalement responsable des violations
                 alléguées de la convention sur le génocide, elle serait tenue de réparer
                 intégralement le préjudice matériel et le préjudice moral occasionnés 559.
                    477. La Croatie a demandé à la Cour de réserver la question des répa-
                 rations « pour une phase ultérieure de la procédure », comme dans des
                 affaires précédentes. Un jugement dans lequel la Cour déclarerait la res-
                 ponsabilité de la Serbie, a‑t‑elle ajouté, fournirait déjà un premier moyen
                 de satisfaction en soulignant l’importance des obligations imposées par la
                 convention sur le génocide et en réaffirmant la primauté du droit et du
                 respect des droits humains fondamentaux. Pour la Croatie, une telle
                 déclaration « serait également utile aux fins de rétablir la vérité histo-
                 rique » et « contribuerait ainsi à la réconciliation à plus long terme » 560.


                    557 Voir, notamment, M. Neusch, L’énigme du mal, Paris, Bayard, 2007, p. 7-193 ;

                 J. Maritain, Dio e la Permissione del Male, 6e éd., Brescia, Edit. Morcelliana, 2000,
                 p. 9-100 ; E. Fromm, Anatomía de la Destructividad Humana, Mexico/Madrid/Buenos
                 Aires, Siglo XXI Edit., 2009 [réimpr.], p. 11-468 ; P. Ricœur, Evil — A Challenge to Philo‑
                 sophy and Theology, Londres, Continuum, 2007, p. 33-72 ; P. Ricœur, Le mal — Un défi
                 à la philosophie et à la théologie, Genève, Ed. Labor et Fides, 2004, p. 19-65 ; C. S. Nino,
                 Juicio al Mal Absoluto, Buenos Aires, Emecé Edit., 1997, p. 7-292 ; A. Morton, On Evil,
                 New York/Londres, Routledge, 2004, p. 1-148 ; T. Eagleton, On Evil, New Haven/Londres,
                 Yale University Press, 2010, p. 1-163 ; P. Dews, The Idea of Evil, Oxford, Wiley‑Blackwell,
                 2013, p. 1-234.
                    558 La RFY, au début de la procédure.
                    559 Mémoire de la Croatie, par. 8.75.
                    560 Ibid., par. 8.75-8.77.



                                                                                                        363




7 CIJ1077.indb 723                                                                                              18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                 363

                    478. La Croatie a en outre prié la Cour de dire que la Serbie avait l’obli-
                 gation de prendre toutes les mesures à sa disposition pour fournir immédia-
                 tement à la Croatie des informations complètes concernant le lieu où se
                 trouvent les personnes portées disparues, et d’ordonner à la Serbie de resti-
                 tuer les biens culturels dérobés au cours de la campagne génocidaire. Elle a
                 aussi affirmé que, en conséquence de la conduite illicite dont la Serbie s’était
                 rendue responsable, elle était en droit d’obtenir réparation entière pour les
                 préjudices et les pertes occasionnés, en particulier pour les actes illicites liés
                 à la campagne génocidaire serbe, tels que décrits dans son mémoire 561.
                    479. La Croatie a ajouté qu’une indemnisation était « due pour tous les
                 dommages causés à l’intégrité physique et morale et au bien‑être des
                 citoyens de la Croatie ». Elle a ensuite conclu que, « dans une affaire relative
                 à un génocide ayant entraîné un nombre considérable de victimes et une
                 misère humaine indicible », la réparation sous forme de restitution n’effa-
                 cera jamais les conséquences de l’acte illicite ; elle a donc demandé aussi
                 satisfaction pour les préjudices subis 562. Enfin, dans ses conclusions finales
                 lues à la fin de sa plaidoirie, elle a réitéré sa demande de réparation 563.
                    480. La Serbie, de son côté, a répondu brièvement à ces arguments rela-
                 tifs à la réparation en faisant d’abord valoir qu’ils étaient hypothétiques
                 car, selon elle, sa responsabilité pour génocide ne saurait être engagée. En
                 ce qui concerne la demande de compensation lorsque la restitution en
                 nature est impossible, elle a affirmé que la Croatie cherchait à obtenir répa-
                 ration pour tous les dommages qui auraient pu être causés par la guerre sur
                 son territoire. Elle a ajouté que les demandes de réparation de la Croatie ne
                 relevaient pas de la compétence de la Cour, qui se limitait exclusivement
                 aux éventuelles violations de la convention sur le génocide 564.
                    481. La Serbie a aussi soumis une demande de réparation dans le cadre
                 de sa demande reconventionnelle, comme indiqué dans son contre‑­
                 mémoire. Elle a prié la Cour de dire et juger qu’il incombait à la Croatie
                 de « réparer les conséquences des faits internationalement illicites qui lui
                 sont imputables », et en particulier d’indemniser pleinement les victimes
                 de l’ensemble des dommages et des pertes causés par les actes de géno-
                 cide 565. Elle a réitéré cette demande dans les conclusions finales concer-
                 nant sa demande reconventionnelle lues à la fin de sa plaidoirie 566.
                    482. Il importe de rappeler que les deux Parties ont demandé que les
                 réparations pour les actes allégués de génocide soient déterminées par la
                 Cour dans une phase ultérieure de la procédure. Selon moi, en ce qui
                 concerne la demande de la Croatie, la Cour aurait dû juger, pour les rai-
                 sons exprimées dans le présent exposé, que des actes de génocide ont été
                 commis. En conséquence, elle aurait dû prendre en considération la
                 demande de réparation de la Croatie et réserver la détermination de ces
                    561 Mémoire de la Croatie, par. 8.78-8.79. Voir aussi requête introductive d’instance,

                 p. 18-20 ; mémoire de la Croatie, p. 414, et réplique de la Croatie, p. 472.
                    562 Mémoire de la Croatie, par. 8.80-8.84.
                    563 Voir CR 2014/21, p. 40-41.
                    564 Contre-mémoire de la Serbie, par. 1059-1068.
                    565 Ibid., p. 471 ; voir aussi duplique de la Serbie, p. 322.
                    566 CR 2014/24, p. 64.



                                                                                                     364




7 CIJ1077.indb 725                                                                                           18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)               364

                 réparations à une phase distincte de la procédure dans la présente affaire,
                 comme cela avait été souhaité par le demandeur.

                    483. A cet égard, il convient de rappeler que, dans la récente affaire
                 Ahmadou Sadio Diallo (République de Guinée c. République démocratique
                 du Congo), la Cour a examiné, pendant la phase relative au fond, les vio-
                 lations des conventions internationales relatives aux droits de l’homme
                 invoquées par la Guinée 567. Dans l’arrêt qu’elle a rendu le 30 novembre
                 2010, elle a jugé que la République démocratique du Congo avait manqué
                 à certaines obligations énoncées par ces conventions, à savoir les articles 9
                 et 13 du Pacte international relatif aux droits civils et politiques et les
                 articles 6 et 12 de la Charte africaine des droits de l’homme et des peuples,
                 en sus du paragraphe 1 b) de l’article 36 de la convention de Vienne sur
                 les relations consulaires 568. La Cour a donc dit ce qui suit, au sujet de la
                 réparation :
                         « Au vu des circonstances propres à l’espèce, en particulier du
                       caractère fondamental des obligations relatives aux droits de l’homme
                       qui ont été violées et de la demande de réparation sous forme d’in-
                       demnisation présentée par la Guinée, la Cour est d’avis que, outre la
                       constatation judiciaire desdites violations, la réparation due à la Gui-
                       née à raison des dommages subis par M. Diallo doit prendre la forme
                       d’une indemnisation. » 569
                    484. A cet égard, la Cour a réservé la question de l’indemnisation du
                 préjudice subi par M. A. S. Diallo à une phase ultérieure de la procé-
                 dure 570, dans laquelle elle a statué sur la question de l’indemnisation due
                 par la République démocratique du Congo à la Guinée au titre des préju-
                 dices subis par la victime, M. A. S. Diallo, et elle a rendu son arrêt le
                 19 juin 2012 571. Dans l’exposé de mon opinion individuelle (par. 1-101),
                 j’ai approfondi cette question et fait valoir, notamment, que le bénéfi-
                 ciaire ultime des réparations ordonnées par la Cour était la personne vic-
                 time, et non son Etat de nationalité.

                   485. Dans le présent arrêt relatif à l’Application de la convention sur le
                 génocide, opposant la Croatie à la Serbie, si la Cour avait conclu — ce
                 qu’elle n’a malheureusement pas fait — que l’Etat défendeur avait violé la
                 Convention, elle aurait dû ouvrir une phase ultérieure de la procédure
                 pour le règlement des réparations (sous leurs diverses formes) dues, en fin
                 de compte, aux victimes (êtres humains) elles‑mêmes. Au cours des der-
                 nières années, les problèmes posés par la détermination des réparations

                    567 Ahmadou Sadio Diallo (République de Guinée c. République démocratique du Congo),

                 fond, arrêt, C.I.J. Recueil 2010 (II), p. 639.
                    568 Ibid., par. 73-74, 85 et 97.
                    569 Ibid., par. 161.
                    570 Ibid., p. 693, points 7-8 du dispositif.
                    571 Voir C.I.J. Recueil 2012 (I), p. 324.



                                                                                                   365




7 CIJ1077.indb 727                                                                                         18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                      365

                 dans les situations les plus complexes ont commencé à attirer l’attention
                 des théoriciens ; pourtant, aussi étonnant que cela puisse paraître, ce
                 domaine du droit international n’en est encore qu’à ses débuts.


                                 XVII. La difficile voie de la réconciliation

                     486. Dans les conflits violents qui forment le contexte factuel de la pré-
                 sente affaire opposant la Croatie à la Serbie, les nombreuses atrocités
                 commises (torture et meurtres de masse, violence extrême dans les camps
                 de concentration, viols et autres violences sexuelles, disparitions forcées
                 de personnes, expulsions et déportations, conditions d’existence insup-
                 portables et humiliations de toutes sortes, entre autres), outre qu’elles ont
                 fait des milliers de victimes, ont généralisé la haine et décomposé les
                 milieux sociaux. Les conséquences à long terme sont, comme on pouvait
                 s’y attendre, désastreuses, compte tenu du ressentiment transmis d’une
                 génération à l’autre.
                     487. Il importe donc d’avancer dans la difficile voie de la réconcilia-
                 tion. Selon moi, il est tout d’abord nécessaire de reconnaître que, en fin de
                 compte, une campagne de destruction systématique et générale brise aussi
                 bien les opprimés (victimes) que les oppresseurs (agresseurs). De l’époque
                 de l’Iliade d’Homère jusqu’à nos jours, les effets de la guerre et de la des-
                 truction ont toujours averti les hommes de la pérennité du mal qui accom-
                 pagne l’humanité, et, pourtant, les leçons du passé n’ont pas été retenues.
                     488. Dans un essai pénétrant (1934), Simone Weil, l’une des grandes
                 penseuses du siècle dernier, a appelé l’attention sur les exigences totale-
                 ment injustes de la lutte pour le pouvoir, qui en fin de compte fait de tous
                 des victimes. De l’Iliade d’Homère jusqu’à nos jours, les individus, endoc-
                 trinés et conditionnés pour la guerre et la destruction, sont devenus des
                 objets de la lutte pour la domination. C’est à ce moment‑là que se produit
                 « le retournement entre fin et moyens », qui fait des humains de simples
                 moyens pouvant être sacrifiés ; les individus deviennent incapables de pen-
                 ser et s’abandonnent entièrement à « une collectivité aveugle », luttant
                 pour le pouvoir (la fin) 572.
                     489. La distinction entre « oppresseurs et opprimés », observe avec
                  sagacité S. Weil, est bien près de perdre sa signification compte tenu
                  de l’« impuissance » de tous les hommes devant la « machine sociale »
                 à écraser les esprits et à fabriquer de l’inconscience 573. Les conséquences,
                  comme le montre la présente affaire relative à l’Application de la
                 ­convention sur le génocide opposant la Croatie à la Serbie, sont désas-
                  treuses, et, comme je viens de le souligner, génèrent un ressentiment de
                  longue durée.

                    572 S. Weil, Reflexiones sobre las Causas de la Libertad y de la Opresión Social, Barce-

                 lone, Ed. Paidós/Universidad Autónoma de Barcelona, 1995, p. 81-82, 84 et 130.
                    573 Ibid., p. 130-131 ; S. Weil, Réflexions sur les causes de la liberté et de l´oppression

                 sociale, Paris, Gallimard, 1955, p. 124-125, et voir p. 114-115 et 144.

                                                                                                          366




7 CIJ1077.indb 729                                                                                                18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                366

                    490. L’étape suivante dans la difficile voie de la réconciliation consiste
                 à accorder aux victimes une réparation sous toutes ses formes. Les répa-
                 rations (voir plus haut) sont, selon moi, indispensables pour avancer dans
                 cette longue et difficile voie, après la tragédie des guerres qui ont déchiré
                 l’ex‑Yougoslavie dans les années 1990. Outre la reconnaissance judiciaire
                 (jugement déclaratif) des violations de la convention sur le génocide,
                 d’autres mesures permettent d’y parvenir.
                    491. A cet égard, qu’il me soit permis de souligner que lors de l’au-
                 dience publique du 10 mars 2014, dans un moment de grâce de la longue
                 procédure orale en la présente affaire relative à l’Application de la conven‑
                 tion sur le génocide, l’agent de la Serbie a pris l’initiative louable de faire
                 la déclaration suivante :
                             « Au nom du Gouvernement et du peuple de la République de Ser-
                           bie, je tiens à réitérer l’expression de nos sincères regrets envers l’en-
                           semble des victimes de la guerre et des crimes commis au cours du
                           conflit armé en Croatie, indépendamment de la qualification juri-
                           dique de ces crimes qui pourra être retenue et de l’origine ethnique et
                           nationale des victimes. Pour chacune de celles‑ci, le devoir de
                           mémoire doit être pleinement honoré. » 574
                    492. La voie de la réconciliation est à l’évidence difficile, après la dévas-
                 tation des guerres dans les Balkans. Il ne fait aucun doute que les Parties
                 en ont bien conscience. Lors de la même audience publique, l’agent de la
                 Serbie a aussi déclaré ce qui suit :
                              « Les affaires auxquelles la Serbie s’est trouvée partie étaient d’une
                           gravité exceptionnelle : elles étaient le résultat des conflits dont l’ex‑You-
                           goslavie avait été le théâtre dans les années 1990, qui ont eu des consé-
                           quences tragiques pour l’ensemble des peuples qu’elle abritait, et
                           soulevé d’importantes questions de responsabilité de l’Etat. La présente
                           instance est la dernière de cette série. Dans cette affaire, la Serbie espère
                           — davantage encore que dans les précédentes — que les souffrances du
                           peuple serbe se verront elles aussi accorder toute l’attention voulue,
                           qu’il en sera pris acte et que des remèdes seront ordonnés.
                              Aujourd’hui, nul n’ignore que le conflit en Croatie a donné lieu à
                           de graves violations du droit international humanitaire. Nul doute
                           que les Croates ont beaucoup souffert. La présente affaire nous
                           donne l’occasion de nous remémorer la tragédie qu’ils ont vécue…
                           Cependant, la guerre en Croatie a aussi été source de terribles souf-
                           frances pour les Serbes… » 575
                   493. La Croatie, de son côté, fait valoir que l’un des remèdes qu’elle
                 sollicite est la restitution des dépouilles aux familles 576. Elle affirme que
                 840 corps au moins 577 sont toujours portés disparus à la suite des actes

                     574 CR 2014/13, par. 5.
                     575 Ibid., par. 2-3.
                     576 Mémoire de la Croatie, par. 1.10 et 1.37.
                     577 CR 2014/5, par. 6.



                                                                                                     367




7 CIJ1077.indb 731                                                                                          18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                      367

                 génocidaires que les forces serbes auraient commis. Elle soutient que la
                 Serbie n’a pas fourni l’assistance requise pour continuer à chercher ces
                 dépouilles et les identifier. L’identification et la restitution de tous les
                 corps par chacune des Parties reste encore une autre étape importante
                 dans la voie de la réconciliation. J’ose nourrir l’espoir que le présent
                 exposé peut d’une certaine façon, même modestement, servir l’objectif de
                 la réconciliation.


                         XVIII. Observations finales : la nécessité de s’attaquer
                              globalement à tous les aspects du génocide
                                  en vertu de la Convention de 1948

                    494. Contrairement à ce que les disciples contemporains de Jean Bodin et
                 de Thomas Hobbes souhaitent peut‑être continuer de penser, le Palais de la
                 Paix à La Haye n’a pas été construit et inauguré il y a un siècle pour demeu-
                 rer un sanctuaire de la souveraineté de l’Etat. Il était destiné à devenir un
                 sanctuaire de la justice internationale, non de la souveraineté de l’Etat. Même
                 si le mécanisme de règlement des différends par la Cour permanente de Jus-
                 tice internationale/Cour internationale de Justice est resté strictement inter­
                 étatique, par force d’inertie mentale, le caractère et les sujets de certaines
                 procédures engagées devant la Cour de La Haye au cours des neuf décennies
                 passées ont obligé celle‑ci à dépasser la stricte conception interétatique 578. Le
                 caractère artificiel de cette conception reposant sur un dogme déjà ancien du
                 passé a donc souvent été mis en évidence, et l’est de plus en plus.
                    495. Ces dernières années, la Cour a dû dépasser cette concep-
                 tion rigide dans un nombre croissant d’affaires contentieuses 579. Il en a
                 été de même dans les deux avis consultatifs qu’elle a récemment
                 donnés 580. Il y a cinq ans, par exemple, dans l’opinion individuelle que j’ai
                 jointe à l’avis consultatif de la Cour concernant la Conformité au droit

                     578 Pour cette question, voir A. A. Cançado Trindade, « A Contribuição dos Tribunais

                 Internacionais à Evolução do Direito Internacional Contemporâneo », O Direito Interna‑
                 cional e o Primado da Justiça (dir. publ., A. A. Cançado Trindade et A. C. Alves Pereira),
                 Rio de Janeiro, Edit. Renovar, 2014, p. 3-89, en part. p. 18-20, 46-47, 51, 64 et 68.
                     579 Par exemple, l’affaire des Questions concernant l’obligation de poursuivre ou d’ex‑

                 trader (Belgique c. Sénégal) (2009‑2012), ayant trait au principe de la compétence univer-
                 selle en vertu de la convention des Nations Unies contre la torture ; l’affaire Ahmadou Sadio
                 Diallo (République de Guinée c. République démocratique du Congo) (1998-2012) concer-
                 nant la détention et l’expulsion d’un étranger ; l’affaire des Immunités juridictionnelles de
                 l’Etat (Allemagne c. Italie ; Gréce (intervenant)) (2008‑2012) ; l’affaire de l’Application de
                 la convention internationale sur l’élimination de toutes les formes de discrimination raciale
                 (Géorgie c. Fédération de Russie) (2008-2011) ; l’affaire de la Demande en interprétation
                 de l’arrêt du 15 juin 1962 en l’affaire du Temple de Préah Vihéar (Cambodge c. Thaïlande)
                 (Camboge c. Thaïlande) (2011‑2013).
                     580 Concernant la Conformité au droit international de la déclaration unilatérale d’in‑

                 dépendance relative au Kosovo (2010), et le Jugement no 2867 du Tribunal administratif de
                 l’Organisation internationale du travail sur requête contre le Fonds international de dévelop‑
                 pement agricole (2012), respectivement.

                                                                                                          368




7 CIJ1077.indb 733                                                                                                18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                           368

                 international de la déclaration unilatérale d’indépendance relative au Kosovo
                 (22 juillet 2010), il m’a semblé utile de mettre en garde contre les lacunes
                 de la stricte conception interétatique (C.I.J. Recueil 2010 (II), p. 599,
                 par. 191) et j’ai souligné qu’il était nécessaire, face à une crise humanitaire
                 dans les Balkans, de s’intéresser en priorité aux personnes ou à la popula‑
                 tion concernée (ibid., par. 53, 65-66, 185 et 205-207), en appliquant une
                 conception humaniste (ibid., par. 75-77 et 190) et à la lumière du principe
                 d’humanité (ibid., par. 211) 581.
                    496. La présente affaire relative à l’Application de la convention sur le
                 génocide montre une nouvelle fois, de manière encore plus convaincante,
                 qu’il faut impérativement dépasser la conception interétatique dogma-
                 tique et stricte, et s’en éloigner. En effet, la convention de 1948 sur le
                 génocide — adoptée à la veille de la Déclaration universelle des droits de
                 l’homme — est non pas axée sur l’Etat, mais sur la personne. Elle ne peut
                 pas être interprétée et appliquée correctement selon une conception stricte
                 centrée sur l’Etat et donnant la priorité à la susceptibilité des Etats. C’est
                 aux justiciables, aux victimes — réelles et potentielles — qu’il convient de
                 continuer d’accorder la priorité pour rendre la justice en vertu de la
                 convention sur le génocide.

                       1. Appréciation des éléments de preuve et détermination des faits
                    497. Je regrette donc de ne pouvoir en aucune façon souscrire au rai-
                 sonnement de la Cour dans le cas d’espèce, ni à sa conclusion quant aux
                 prétentions du demandeur. Tout d’abord, la Cour a procédé à une appré‑
                 ciation des éléments de preuve et une détermination des faits fragmentaires
                 et non exhaustives. Elle a choisi certaines municipalités (voir arrêt,
                 par. 203) et décrit brièvement quelques‑uns des événements qui y sont
                 survenus. Son examen des faits est plutôt aseptisé 582. Comme on pouvait
                 s’y attendre, elle ne reconnaît pas que les atrocités commises, prises dans
                 leur ensemble, constituent une campagne systématique et générale.
                    498. La Cour a relevé les atrocités — telles que les exécutions sommaires
                 et les décapitations — perpétrées à Vukovar et aux environs, reconnues par
                 le défendeur (ibid., par. 212-224). Elle a pris note de massacres commis,
                 notamment à Lovas (ibid., par. 231-240) et à Bogdanovci, que la Serbie a
                 reconnus (ibid., par. 225-230). Elle a aussi pris note d’autres massacres,
                 notamment ceux commis à Saborsko (ibid., par. 268-271), à Poljanak (ibid.,
                 par. 272-277) et à Hrvatska Dubika et ses environs (ibid., par. 257-261).
                 Pourtant, ce n’est là qu’une partie limitée des atrocités qui ont été perpétrées
                 dans le cas d’espèce.

                     581 Dans la même opinion individuelle, j’ai aussi appelé l’attention sur l’élargissement de

                 la personnalité et de la capacité juridiques internationales, ainsi que de la responsabilité inter-
                 nationale (C.I.J. Recueil 2010 (II), p. 617, par. 239), en droit international contemporain.
                     582 Dans mon opinion individuelle (C.I.J. Recueil 2010 (II), p. 610, par. 219) jointe

                 à l’avis consultatif de la Cour concernant la Conformité au droit international de la décla‑
                 ration unilatérale d’indépendance relative au Kosovo, j’avais déjà mis en garde contre les
                 dangers d’un examen aseptisé des faits.

                                                                                                               369




7 CIJ1077.indb 735                                                                                                     18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)         369

                    499. Outre les localités citées par la Cour dans le présent arrêt, de
                 nombreuses autres — dans les régions de Slavonie orientale, de Slavonie
                 occidentale, de Banovina/Banija, de Kordun, de Lika et de Dalmatie —
                 dans lesquelles des atrocités ont été commises et qui ont été portées à
                 l’attention de la Cour par la Croatie n’ont pas été mentionnées ou exami-
                 nées expressément dans le présent arrêt. Il n’y a donc rien d’étonnant à ce
                 que la Cour, sans expliquer suffisamment pourquoi elle a choisi de ne
                 retenir que certains faits, ne conclue pas qu’une campagne de destruction
                 générale et systématique a été menée dans l’intention de dévaster.
                    500. Dans le présent arrêt, la Cour note que le TPIY a conclu (dans ses
                 jugements Mrkšić, Radić et Sljivančanin [« hôpital de Vukovar »] (2007),
                 Martić (2007) et Stanišić et Simatović (2013)) ce qui suit :

                         « A partir de l’été 1991, la JNA et des forces serbes ont commis de
                       nombreux crimes (meurtres, torture, mauvais traitements et déplace-
                       ment forcé, entre autres) contre des Croates dans les régions de Sla-
                       vonie orientale, de Banovina/Banija, de Kordun, de Lika et de
                       Dalmatie. » (Arrêt, par. 208.)
                 Pourtant, en dehors des meurtres de masse, la Cour n’a pas reconnu que
                 d’autres crimes ont aussi été commis à grande échelle, dans le cadre d’une
                 campagne de destruction générale et systématique. Parfois, elle minimise
                 l’ampleur de crimes tels que les viols et autres actes de violence sexuelle
                 (ibid., par. 364), les expulsions des logements et les déplacements forcés
                 (ibid., par. 376), les privations alimentaires et la privation de soins médicaux
                 (ibid., par. 366 et 370).
                    501. Même un tribunal pénal international comme le TPIY, chargé de
                 déterminer la responsabilité pénale internationale des individus, a veillé à
                 examiner l’ensemble des éléments de preuve pour apprécier l’intention
                 génocidaire. Dans l’arrêt qu’il a rendu récemment en l’affaire Karadžić
                 (arrêt du 11 juillet 2013), il a dit ce qui suit :

                          « Au lieu de se demander si un accusé était animé de l’intention de
                       détruire un groupe protégé au travers de chacun des actes de géno-
                       cide pertinents, une chambre de première instance devrait examiner
                       si tous les éléments de preuve, pris ensemble, établissent l’existence
                       d’une intention génocidaire. » (Par. 56.)
                   502. Le TPIY a en outre affirmé, dans la même affaire, que, « de par sa
                 nature même, l’intention génocidaire est généralement difficile à établir de
                 façon directe » (TPIY, Karadžić, arrêt du 11 juillet 2013, par. 80). Cela
                 étant, a‑t‑il ajouté,
                       « en l’absence de preuve directe, l’intention génocidaire peut se
                       déduire d’un certain nombre de faits et de circonstances, tels le
                       contexte général, la perpétration d’autres actes répréhensibles systé-
                       matiquement dirigés contre le même groupe, l’ampleur des atrocités

                                                                                             370




7 CIJ1077.indb 737                                                                                  18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)         370

                           commises, le fait de viser systématiquement certaines victimes en rai-
                           son de leur appartenance à un groupe particulier, la récurrence
                           d’actes destructifs et discriminatoires ou l’existence d’un plan ou
                           d’une politique » (TPIY, Karadžić, arrêt du 11 juillet 2013, par. 80).
                   503. Avoir à déterminer la responsabilité internationale des Etats
                 — tâche qui incombe à la Cour — justifie d’autant plus que l’on prenne
                 en considération l’ensemble des éléments de preuve. Les tribunaux inter-
                 nationaux contemporains chargés des droits de l’homme — à qui il
                 incombe aussi de déterminer la responsabilité internationale des Etats —
                 savent bien, par expérience, que les Etats défendeurs ont tendance à gar-
                 der le monopole des preuves des atrocités qui leur sont imputables.

                    504. L’on ne s’étonnera donc pas que, dans leur jurisprudence en
                 constante évolution — mentionnée par les Parties, mais complètement
                 méconnue par la Cour dans son arrêt en l’espèce —, les juridictions inter-
                 nationales des droits de l’homme aient à juste titre évité de fixer un critère
                 élevé d’établissement de la preuve et aient appliqué les principes de la
                 répartition de la charge de la preuve, ou de son renversement 583. Pour
                 déterminer les faits dans les affaires de ce type (portant sur des infractions
                 graves), ils ont gardé une conscience aiguë de la primauté des droits fon-
                 damentaux inhérents aux êtres humains sur la susceptibilité des Etats.
                 Après tout, la raison d’humanité l’emporte sur la raison d’Etat.
                    505. Dans le présent arrêt qu’elle a rendu en l’affaire relative à l’Appli‑
                 cation de la convention contre le génocide, la Cour n’a vu que ce qu’elle
                 voulait bien voir (c’est‑à‑dire pas grand‑chose), en essayant de faire croire
                 que les groupes visés avaient été simplement forcés de quitter le territoire
                 revendiqué comme serbe (par. 426, et voir par. 435). Comme si elle tentait
                 de se convaincre elle‑même de l’absence d’intention génocidaire, elle a en
                 outre relevé — faisant sien l’argument de la Serbie 584 — que le procureur
                 du TPIY n’avait jamais inculpé d’individus pour génocide dans le contexte
                 du conflit armé qui s’est déroulé sur le territoire de la Croatie entre 1991
                 et 1995 (arrêt, par. 440).
                    506. Cela n’a cependant absolument aucune incidence sur la responsa-
                 bilité de l’Etat. D’autres individus que ceux qui ont été inculpés auraient
                 pu, en tant qu’agents de l’Etat, être responsables ; les actes d’accusation
                 peuvent être confirmés (comme dans l’affaire Karadžić, à la mi‑2013) de
                 manière à comprendre le génocide ; et, dans ses actes d’accusation, le pro-
                 cureur exerce un pouvoir discrétionnaire, car son statut est parfaitement
                 distinct de celui de juges internationaux. En tout état de cause, en ce qui
                 concerne la responsabilité de l’Etat, comme je l’ai déjà souligné, le critère
                 d’établissement de la preuve n’est pas le même que celui appliqué à la
                 responsabilité pénale individuelle.


                     583   Voir partie VII du présent exposé, supra.
                     584   Voir contre-mémoire de la Serbie, par. 944.

                                                                                             371




7 CIJ1077.indb 739                                                                                  18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)       371

                    507. Même si nous ne connaissons pas, et ne connaîtrons jamais, le
                 nombre total de victimes violées ou torturées (elles ont été nombreuses),
                 tous les faits, pris ensemble, mettent en évidence, selon moi, une cam-
                 pagne de destruction générale et systématique, au sens de la convention
                 sur le génocide, comme le montre cet exposé. Ce sont des faits de notoriété
                 publique (facts of common knowledge/fatos de conhecimento público e
                 notorio/hechos de conocimiento público y notorio/fatti notori [di comune
                 esperienza]) qui n’ont pas besoin, dans le cadre de la responsabilité de
                 l’Etat, d’être examinés à l’aune d’un critère élevé d’établissement de la
                 preuve qui prive la convention sur le génocide de son effet utile.

                                 2. Cadre théorique et raisonnement juridique
                    508. Le cadre théorique de la Cour et son raisonnement juridique sont
                 tout aussi fragmentaires et non exhaustifs. Tout d’abord, la Cour fait une
                 lecture aussi restrictive que possible des catégories d’actes de génocide
                 réprimés par la convention sur le génocide (art. II). En outre, elle envisage
                 séparément les éléments interdépendants que sont l’actus reus et la
                 mens rea du génocide, en appliquant un critère élevé d’établissement de la
                 preuve qui ne trouve aucun pendant dans la jurisprudence en évolution
                 constante émanée des tribunaux pénaux internationaux et des juridictions
                 internationales des droits de l’homme. Cela finit, malheureusement, par
                 faire de la détermination de la responsabilité de l’Etat en vertu de la
                 convention sur le génocide une tâche presque impossible, et de la Conven-
                 tion elle‑même presque une lettre morte. La voie est donc ouverte à l’ab-
                 sence de conséquences juridiques et à l’impunité des atrocités commises.
                    509. Le cadre théorique et le raisonnement juridique de la Cour sont
                 aussi fragmentaires dans la façon qu’elle a d’appréhender chaque branche
                 du droit international en tant que telle, même celles qui établissent des
                 régimes de protection des droits de la personne humaine, à savoir le droit
                 international des droits de l’homme, le droit international humanitaire et
                 le droit international des réfugiés. La Cour insiste donc sur une démarche
                 qui envisage même le droit international humanitaire et le droit pénal
                 international de manière distincte et cloisonnée.
                    510. Dans son insistance à appliquer cette démarche cloisonnée, par
                 exemple lorsqu’elle sépare la convention sur le génocide du droit interna-
                 tional humanitaire (arrêt, par. 153), la Cour ne voit pas que la Conven-
                 tion, qui est un traité relatif aux droits de l’homme (comme cela est
                 généralement reconnu), converge avec les instruments internationaux qui
                 forment le corpus juris des droits de l’homme, et qu’ils s’appliquent tous
                 pour déterminer la responsabilité de l’Etat. Certaines violations graves du
                 droit international humanitaire peuvent être en même temps des viola-
                 tions de la convention sur le génocide.
                    511. Cette démarche cloisonnée me paraît à plusieurs égards statique et
                 antihistorique, en ce qu’elle ne saisit pas l’évolution de la pensée juridique
                 internationale à l’œuvre dans l’élargissement considérable, tout au long
                 des dernières décennies, de la personnalité et de la capacité juridiques

                                                                                           372




7 CIJ1077.indb 741                                                                                18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)       372

                 internationales, ainsi que de la responsabilité internationale — caractéris-
                 tique remarquable du jus gentium contemporain. Contrairement à ce que
                 dit la Cour dans le présent arrêt, il existe, selon moi, des points de rappro-
                 chement et de convergence entre les trois branches de la protection des
                 droits de la personne humaine (droit international des droits de l’homme,
                 droit international humanitaire, droit international des réfugiés) 585 et le
                 droit pénal international contemporain.
                    512. En outre, le droit international des réfugiés contemporain traite
                 aussi de la situation des victimes. La convention sur le génocide, de son
                 côté, en ce qu’elle fait une large place au facteur humain, s’attache de la
                 même façon aux victimes de l’extrême cruauté humaine. Elle n’est pas
                 séparée (comme la Cour en fait l’hypothèse) des autres branches de la
                 sauvegarde des droits de la personne humaine ; elle converge au contraire
                 avec elles, en cherchant à protéger la dignité humaine. Elle atteste, en
                 elle‑même, les points de rapprochement ou de convergence entre le droit
                 pénal international et le droit international des droits de l’homme.
                    513. Enfin, le raisonnement de la Cour est aussi fragmentaire dans le
                 contre‑pied qu’il prend du droit international humanitaire coutumier
                 aussi bien que conventionnel (arrêt, par. 79 et 88-89, supra). Selon moi,
                 c’est dans leur interaction qu’il faut envisager le droit international huma-
                 nitaire coutumier et le droit international humanitaire conventionnel, qui
                 ne doivent pas être séparés l’un de l’autre, comme la Cour cherche à le
                 faire. Après tout, il n’y a pas de violation des dispositions de fond de la
                 convention sur le génocide qui ne soit en même temps une violation du
                 droit international coutumier sur la question. La démarche cloisonnée de
                 la Cour, en outre, ne reconnaît pas l’importance majeure — pour le droit
                 international conventionnel aussi bien que coutumier — des principes
                 généraux du droit, et en particulier le principe d’humanité.
                    514. La détermination de la responsabilité de l’Etat pour génocide
                 impose une démarche globale, et non une démarche cloisonnée comme
                 celle adoptée par la Cour. Ainsi que je l’ai souligné plus haut dans le pré-
                 sent exposé, la convention sur le génocide est généralement considérée
                 comme faisant partie des traités relatifs aux droits de l’homme, lesquels
                 ont une herméneutique qui leur est propre (par. 32) et sont assortis d’un
                 mécanisme de garantie collective (par. 29). L’herméneutique correcte de
                 la convention sur le génocide impose, à mon sens, nécessairement une
                 interprétation d’ensemble, et non une interprétation morcelée ou frag-
                 mentaire, comme celle qu’a faite la Cour dans le présent arrêt ainsi que
                 dans l’arrêt qu’elle a rendu en 2007 en l’affaire concernant la Bosnie‑­
                 Herzégovine.
                    515. Chaque instrument international est un produit de son temps et
                 remplit sa fonction dans le temps en étant considéré comme un « texte
                 vivant ». J’ai pris soin de traiter en détail ce point particulier au sujet des
                 traités relatifs aux droits de l’homme dans le long exposé de l’opinion
                 individuelle (par. 167 à 185) que j’ai joint à l’arrêt rendu par la Cour le
                     585   Par. 58, 60, 64, 69, 79 et 84, supra.

                                                                                           373




7 CIJ1077.indb 743                                                                                 18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)          373

                 1er avril 2011 en l’affaire relative à l’Application de la convention interna‑
                 tionale sur l’élimination de toutes les formes de discrimination raciale
                 (Géorgie c. Fédération de Russie) (C.I.J. Recueil 2011 (I)).
                    516. Dans cet exposé, j’ai mis en garde contre le choix qu’a fait la Cour
                 dans l’affaire relative à l’Application de la convention internationale sur
                 l’élimination de toutes les formes de discrimination raciale — et qui informe
                 également le présent arrêt (par. 85) et l’arrêt de 2007 en l’affaire concer-
                 nant la Bosnie‑Herzégovine — d’attribuer une importance déterminante
                 au consentement de l’Etat concerné, en le « plaçant [malheureusement] …
                 bien au‑dessus des impératifs de réalisation de la justice au niveau inter-
                 national » (C.I.J. Recueil 2011 (I), par. 44). La CERD, comme d’autres
                 traités relatifs aux droits de l’homme, ai‑je poursuivi, prescrit des obliga-
                 tions « d’un caractère essentiellement objectif, mises en œuvre collective-
                 ment », et qui montrent que, dans ce domaine de protection, le droit
                 international semble être, davantage que volontaire, « effectivement néces-
                 saire » (ibid., par. 63 et 72). Les droits protégés et les valeurs humaines
                 fondamentales sont au‑dessus des « intérêts » ou de la « volonté » de l’Etat
                 (ibid., par. 139 et 162).
                    517. L’herméneutique correcte des traités relatifs aux droits de
                 l’homme, ai‑je ajouté dans le même exposé, doit s’écarter d’une « perspec-
                 tive volontariste strictement centrée sur les Etats » et cesser « d’exalter le
                 consentement des Etats », et s’appuyer sur les principes fondamentaux
                 (prima principia) tels que le principe d’humanité, qui imprègne l’ensemble
                 du corpus juris du droit international des droits de l’homme, du droit
                 international humanitaire, du droit international des réfugiés et du droit
                 pénal international (ibid., par. 209-212). Ces prima principia confèrent à
                 l’ordre juridique international « sa dimension axiologique inévitable » ; ils
                 sous‑tendent l’ordre juridique international en exprimant l’idée d’une jus-
                 tice objective, propre au droit naturel (ibid., par. 213).
                    518. C’est seulement ainsi, ai‑je ajouté, que nous pouvons nous confor-
                 mer à l’« impératif de réalisation de la justice au niveau international », en
                 reconnaissant que « la conscience l’emporte sur la volonté » (ibid., par. 214).
                 Et j’ai fait la mise en garde suivante :
                          « La Cour ne peut demeurer l’otage du consentement des Etats.
                       Elle ne peut continuer de rechercher instinctivement ce consente-
                       ment, … au point de perdre de vue l’impérieuse nécessité de rendre la
                       justice. Le consentement d’un Etat se manifeste au moment où celui‑ci
                       décide de devenir partie à un traité — comme l’instrument de défense
                       des droits de l’homme en question dans la présente affaire, la CIEDR.
                       L’interprétation et la bonne application de cet instrument ne peuvent
                       être systématiquement assujetties à une recherche continuelle du
                       consentement de l’Etat. Cela rendrait injustement le traité lettre
                       morte ; or, les instruments de défense des droits de l’homme, et a for‑
                       tiori l’esprit qui les anime, sont censés être vivants. » (Ibid., par. 198.)
                    519. Dans le présent arrêt, la Cour passe une nouvelle fois à côté de
                 l’essentiel et ne sert pas la convention sur le génocide. Dans une affaire

                                                                                               374




7 CIJ1077.indb 745                                                                                    18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)                     374

                 relative à l’interprétation et l’application de cette Convention, la Cour fait
                 même appel au « principe » dit de l’Or monétaire 586, qui n’a pas sa place
                 ici et qui ne relève pas des prima principia, n’étant rien de plus qu’une
                 concession faite au consentement de l’Etat au titre d’une idée dépassée de
                 l’Etat volontariste. Compte tenu de la persistance de cette conception, je
                 me demande si la convention sur le génocide a même un avenir…
                    520. La convention, qui est essentiellement axée sur les personnes, aura
                 un avenir si la priorité est dûment accordée à sa raison d’être, son objet et
                 son but, en gardant à l’esprit la règle ut res magis quam valeat pereat, de
                 façon à garantir ses effets appropriés (effet utile) et, en fin de compte, la
                 réalisation de la justice. Depuis quelque temps déjà, l’attention a été
                 appelée sur les lacunes de la convention sur le génocide telle qu’elle a été
                 rédigée, à savoir : a) le rétrécissement de son champ d’application, à l’ex-
                 clusion du génocide culturel et du massacre de groupes politiques et
                 sociaux ; b) l’attention bien moindre portée à la prévention du génocide
                 par rapport à sa répression 587 ; c) l’affaiblissement des dispositions rela-
                 tives à sa mise en œuvre, le souci de la souveraineté de l’Etat l’emportant
                 sur celui de la protection contre le génocide 588.
                    521. De l’adoption de la Convention en 1948 à nos jours, la vulnérabi-
                 lité ou l’impuissance des groupes visés a persisté, de même que la réti-
                 cence des Etats à traiter cette question et à les protéger contre le génocide
                 conformément à la Convention. Cela montre, comme je l’ai déjà souligné
                 dans le présent exposé, qu’il est à l’évidence inapproprié d’envisager le
                 génocide dans une perspective interétatique stricte, en faisant preuve
                 d’une déférence indue à l’égard de la souveraineté de l’Etat. Après tout, la
                 convention sur le génocide est axée sur l’être humain.
                    522. Le génocide, qui se produit au niveau intra‑étatique, exige un
                 point de vue axé sur l’être humain et mettant l’accent sur les victimes, qui
                 sont dans une situation d’extrême vulnérabilité. Parmi les spécialistes du
                 génocide, certains sont assez sensibles pour soutenir une conception géné-
                 rique qui ne laisse sans protection aucun segment des victimes de « guerres
                 génocidaires » ou de « massacres génocidaires » 589, en allant même au‑delà

                     586   Même si c’est seulement pour l’écarter (arrêt, par. 116).
                     587   Telle que transposée, historiquement, du droit interne dans le droit pénal interna-
                 tional.
                    588 Voir L. Kuper, International Action against Genocide, Londres, Minority Rights

                 Group (Report no 53), 1982, p. 9, 11 et 13-14 ; G. J. Andreopoulos, « Introduction : The
                 Calculus of Genocide », Genocide : Conceptual and Historical Dimensions (dir. publ.,
                 G. J. Andreopoulos), Philadelphie, University of Pennsylvania Press, 1994, p. 2-3 et 6-17 ;
                 M. Lippman, « Genocide : The Crime of the Century — The Jurisprudence of Death at
                 the Dawn of the New Millenium », Houston Journal of International Law (2001), no 23,
                 p. 477-478, 487, 503-506, 523-526 et 533.
                    589 Voir, par exemple, L. Kuper, « Other Selected Cases of Genocide and Genocidal

                 Massacres : Types of Genocide », Genocide — A Critical Bibliographic Review (dir. publ.,
                 I. W. Charny), Londres, Mansell Publ., 1988, p. 155-171 ; L. Kuper, « Theoretical Issues
                 Relating to Genocide : Uses and Abuses », Genocide : Conceptual and Historical Dimen‑
                 sions, op. cit. supra note 588, p. 32-37 et 44 ; I. W. Charny, « Toward a Generic Definition
                 of Genocide », ibid., p. 64-78, 84-85 et 90-92.

                                                                                                         375




7 CIJ1077.indb 747                                                                                               18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)        375

                 de la convention sur le génocide. Je ne m’étendrai pas ici sur cette concep-
                 tion, ou définition, générique ; je me concentre, plus spécifiquement, sur
                 une conception globale, que je défends, du génocide au sens de la Conven‑
                 tion de 1948.
                    523. Cette conception globale tient dûment compte de l’intégralité du
                 contexte factuel de la présente affaire opposant la Croatie à la Serbie, et
                 pas uniquement, comme l’a fait la majorité de la Cour, d’un nombre
                 limité d’événements choisis dans certaines municipalités. Ce contexte fac-
                 tuel pris dans son intégralité met clairement en évidence, à mon sens,
                 l’existence d’une campagne de destruction générale et systématique ; il
                 semble poser problème à la majorité de la Cour, qui tantôt le minimise,
                 tantôt l’ignore complètement. Tout ce qui précède, selon moi, impose en
                 outre un examen global plutôt que fragmentaire, fidèle à la pensée huma-
                 niste et soucieux du principe d’humanité 590 qui imprègne l’ensemble du
                 droit international des droits de l’homme, du droit international humani-
                 taire, du droit international des réfugiés et du droit pénal international, y
                 compris la convention sur le génocide.
                    524. Il ressort de toutes les considérations qui précèdent que mon point
                 de vue est clairement à l’opposé de celui adopté par la majorité de la Cour
                 en ce qui concerne les points susmentionnés — intéressant l’appréciation
                 des preuves et le fond — qui font l’objet du présent arrêt en l’affaire rela-
                 tive à l’Application de la convention sur le génocide. Ma position dissidente
                 est fondée non seulement sur l’appréciation des arguments présentés à la
                 Cour par les deux Parties (la Croatie et la Serbie), mais aussi et avant tout
                 sur des principes et des valeurs fondamentales auxquelles j’attache plus
                 d’importance encore. Je me suis donc senti tenu, dans le fidèle exercice de
                 la fonction judiciaire internationale, d’expliquer dans le présent exposé les
                 fondements de ma dissidence en l’espèce.



                                             XIX. Épilogue : récapitulatif

                    525. Il me semble indiqué, à ce stade, de récapituler à titre d’épilogue
                 tous les points de ma position dissidente que j’ai exposés jusqu’ici, par
                 souci de clarté et pour bien montrer qu’ils sont liés les uns aux autres.
                 Primus : La longueur des délais — comme celui, sans précédent, de
                 seize ans en l’espèce — dans le règlement international de ce type d’af-
                 faires est déplorable, en particulier du point de vue des victimes ; parado-
                 xalement, plus les violations du droit international sont graves, plus il
                 semble long et difficile de rendre la justice.
                    526. Secundus : Dans la présente affaire opposant la Croatie à la Ser-
                 bie, celle‑ci ne saurait se défausser de sa responsabilité sur un Etat défunt ;
                 il y a continuité des personnels chargés des politiques et des pratiques
                 dans la période considérée (depuis 1991). Tertius : La convention de 1948
                     590   Voir partie V du présent exposé, supra.

                                                                                            376




7 CIJ1077.indb 749                                                                                 18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)      376

                 sur le génocide étant un traité relatif aux droits de l’homme (qualité qui
                 lui est généralement reconnue), le droit régissant la succession d’Etats aux
                 traités relatifs aux droits de l’homme s’applique (la succession étant
                 ipso jure). Quartus : Il ne saurait y avoir d’interruption dans la protection
                 accordée aux groupes humains par la convention sur le génocide dans une
                 situation où la dissolution d’un Etat donne lieu à des violences, alors que
                 cette protection est la plus nécessaire.
                     527. Quintus : Dans ce type de situation, la succession d’Etats à la
                 convention sur le génocide est automatique et celle‑ci reste applicable, car
                 à défaut elle serait privée de son effet utile. Sextus : Une fois la compé-
                 tence de la Cour établie lors de l’introduction de l’instance, aucune cadu-
                 cité ultérieure de l’instrument établissant sa juridiction et aucun
                 changement d’attitude ultérieur de l’Etat concerné n’emporte d’effet sur
                 ladite compétence. Septimus : La succession automatique aux traités rela-
                 tifs aux droits de l’homme est reconnue dans la pratique des organes des
                 Nations Unies chargés de la surveillance des droits de l’homme.
                     528. Octavus : L’essence de la présente affaire est constituée de ques-
                 tions matérielles qui concernent l’interprétation et l’application de la
                 convention sur le génocide, et non de question de compétence/recevabi-
                 lité, comme les Parties l’ont elles‑mêmes reconnu au cours de la procé-
                 dure. Nonus : La succession automatique à la convention sur le génocide
                 et la continuité des obligations découlant de celle‑ci sont un impératif
                 d’humanité, propre à garantir la protection des groupes humains au
                 moment où ils en ont le plus besoin.
                     529. Decimus : Le principe d’humanité imprègne l’ensemble de la
                 convention sur le génocide, qui est essentiellement axée sur les personnes ;
                 il imprègne tout le corpus juris de la protection des êtres humains, qui est
                 essentiellement axé sur les victimes, et comprend aussi le droit internatio-
                 nal des droits de l’homme, le droit international humanitaire et le droit
                 international des réfugiés, en plus du droit pénal international contempo-
                 rain. Undecimus : Le principe d’humanité a une incidence avérée sur la
                 protection des êtres humains, en particulier lorsque ceux‑ci sont vulné‑
                 rables ou sans défense.
                     530. Duodecimus : La Charte elle‑même proclame la volonté des
                 Nations Unies de faire respecter les droits de l’homme partout dans le
                 monde ; le principe d’humanité, inscrit dans le droit fil de la pensée jus­
                 naturaliste (recta ratio), imprègne de la même façon le droit des
                 Nations Unies. Tertius decimus : Le principe d’humanité, en outre, a été
                 pleinement reconnu sur le plan judiciaire, par les juridictions internatio-
                 nales des droits de l’homme comme par les tribunaux pénaux internatio-
                 naux contemporains.
                     531. Quartus decimus : L’établissement de la responsabilité de l’Etat en
                 vertu de la convention sur le génocide ne répond pas seulement à l’inten-
                 tion des rédacteurs de la Convention (comme il ressort de ses travaux
                 préparatoires), mais correspond aussi à la raison d’être, au but et à l’objet
                 de ladite Convention. Quintus decimus : La convention sur le génocide
                 entend prévenir et réprimer le crime de génocide — qui est contraire à

                                                                                          377




7 CIJ1077.indb 751                                                                               18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)       377

                 l’esprit et aux buts des Nations Unies — afin de délivrer l’humanité de ce
                 fléau. Essayer de rendre son application impossible risque d’aboutir à ce
                 que, vidée de son sens, elle devienne lettre morte.
                    532. Sextus decimus : Les juridictions internationales des droits de
                 l’homme (CIDH et CEDH), dans leur jurisprudence, n’ont pas retenu un
                 critère d’établissement de la preuve exigeant et élevé dans les affaires de
                 graves violations des droits de la personne humaine ; elles ont eu recours
                 aux présomptions de fait et ont procédé par déduction, et elles sont allées
                 jusqu’à transférer ou renverser le fardeau de la preuve. Septimus decimus :
                 Dans leur jurisprudence, les tribunaux pénaux internationaux (TPIY et
                 TPIR) se sont, en l’absence de preuves directes, appuyés sur des preuves
                 obtenues par déduction de l’intention génocidaire à partir des faits.
                    533. Duodevicesimus : Les activités d’établissement des faits menées par
                 les Nations Unies au moment des événements ont mis en évidence d’im-
                 portants éléments constitutifs de la campagne de destruction générale et
                 systématique mise en œuvre dans les attaques en Croatie : tel est le cas des
                 rapports de l’ex‑Commission des droits de l’homme des Nations Unies
                 (1992‑1993) et de ceux de la Commission d’experts du Conseil de sécurité
                 (1993‑1994). Undevicesimus : Ces événements ont aussi eu des répercus-
                 sions sur la deuxième conférence mondiale sur les droits de l’homme
                 (1993). Il y a aussi eu une reconnaissance judiciaire (dans la jurisprudence
                 du TPIY) des attaques généralisées et/ou systématiques contre la popula-
                 tion civile croate.
                    534. Vicesimus : Cette campagne de destruction générale et systéma-
                 tique, bien établie au cours de la présente procédure engagée devant la
                 Cour, consistait en attaques sans discrimination contre la population
                 civile, et notamment en meurtres de masse, actes de torture et sévices phy-
                 siques, expulsion systématique des logements (et exode massif), et des-
                 truction de la culture du groupe. Vicesimus primus : Cette campagne de
                 destruction générale et systématique consistait aussi en viols et autres
                 actes de violence sexuelle, qui mettent en évidence la nécessité et l’impor-
                 tance de procéder à une analyse par sexe.
                    535. Vicesimus secundus : Il y a eu, en outre, un ensemble systématique
                 de disparitions ou de personnes portées disparues. La disparition forcée
                 de personnes est une violation grave et continue du droit international des
                 droits de l’homme et du droit international humanitaire ; compte tenu de
                 ses effets destructeurs, elle met en évidence la nécessité de l’élargissement
                 de la notion de victimes (afin qu’elle recouvre non seulement les personnes
                 portées disparues, mais aussi leurs proches parents, qui ignorent ce qu’il
                 est advenu d’elles). La situation ainsi créée justifie l’application d’un cri-
                 tère approprié d’établissement de la preuve et le transfert ou le renverse-
                 ment du fardeau de la preuve, qui ne peut incomber à ceux qui en sont
                 victimes.
                    536. Vicesimus tertius : Les graves violations du droit international des
                 droits de l’homme et du droit international humanitaire mentionnées
                 ci‑dessus constituent des violations du jus cogens, qui emportent la res-
                 ponsabilité de l’Etat et exigent que des réparations soient accordées aux

                                                                                           378




7 CIJ1077.indb 753                                                                                18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)        378

                 victimes. Cela est conforme à l’idée de rectitude (conformément à la
                 recta ratio du droit naturel) qui sous‑tend la notion de droit (dans les
                 différents systèmes juridiques — droit/right/Recht/direito/derecho/diritto)
                 dans son ensemble.
                    537. Vicesimus quartus : Dans la présente affaire, la campagne de des-
                 truction générale et systématique a été menée conformément à un plan
                 qui avait une composante idéologique. A cet égard, les deux Parties au
                 litige ont mentionné les origines historiques du conflit armé en Croatie et
                 le TPIY a examiné des témoignages d’experts sur ce sujet. La Cour n’a
                 pas jugé nécessaire de s’y attarder ; pourtant, l’incitation idéologique
                 conduisant au déclenchement des hostilités a été portée à son attention
                 par les Parties au litige, en tant qu’élément essentiel pour bien comprendre
                 l’affaire.
                    538. Vicesimus quintus : Les preuves produites devant la Cour, concer-
                 nant la campagne de destruction générale et systématique susmentionnée,
                 montrent que les attaques armées menées en Croatie étaient non pas exac-
                 tement une guerre, mais plutôt un assaut meurtrier. Vicesimus sex‑
                 tus : L’une de ses caractéristiques était l’obligation faite aux Croates de
                 porter des rubans ou des brassards blancs, ou d’accrocher des draps
                 blancs aux portes de leurs maisons. Vicesimus septimus : Cette campagne
                 s’est aussi caractérisée par des atteintes à l’intégrité des dépouilles mor-
                 telles de Croates commises par les forces serbes, et par d’autres atteintes
                 constatées par la suite dans de nombreux charniers, outre les nouveaux
                 éclaircissements apportés par le contre‑interrogatoire des témoins devant
                 la Cour (lors d’audiences publiques ou à huis clos).
                    539. Vicesimus octavus : La campagne de destruction générale et systé-
                 matique s’est aussi caractérisée par des déplacements forcés et des priva-
                 tions de domicile, ainsi que par la soumission des victimes à des conditions
                 d’existence insupportables. Vicesimus nonus : Cette campagne, considérée
                 dans son ensemble, comprenait aussi la destruction du patrimoine cultu-
                 rel et religieux (monuments, églises, chapelles, fortifications, entre autres).
                 Il serait artificiel d’essayer de dissocier la destruction physique/biologique
                 de la destruction culturelle.
                    540. Trigesimus : Les preuves produites devant la Cour en ce qui
                 concerne certaines localités dévastées — Lovas, Ilok, Bogdanovci et
                 Vukovar (dans la région de la Slavonie orientale), et Saborsko (dans la
                 région de la Lika) — montrent que l’élément matériel (actus reus) du
                 génocide (litt. a), b) et c) de l’article II de la convention sur le génocide)
                 a été établi. Trigesimus primus : En outre, l’intention de détruire (mens rea)
                 les groupes visés, en tout ou en partie, peut être déduite des preuves pré-
                 sentées (même si ce ne sont pas des preuves directes). La violence extrême
                 avec laquelle des atrocités ont été perpétrées dans le cadre de la campagne
                 planifiée de destruction atteste cette intention de détruire. La déduction
                 de la mens rea ne peut faire abstraction de considérations axiologiques, et
                 se fait sur la base de la conviction intime (livre convencimento, libre conven‑
                 cimiento, libero convincimento), autrement dit de la conscience humaine,
                 du juge.

                                                                                            379




7 CIJ1077.indb 755                                                                                 18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)         379

                     541. Trigesimus secundus : Il est donc nécessaire d’accorder aux vic-
                 times des réparations — question que les Parties ont soulevée devant la
                  Cour — qui devront être déterminées par la Cour dans une phase ulté-
                 rieure de l’affaire. Trigesimus tertius : La difficile voie de la réconciliation
                 commence par la reconnaissance du fait que, en fin de compte, une cam-
                 pagne de destruction générale et systématique fait de tous des victimes,
                 des deux côtés. L’étape suivante consiste à accorder des réparations (sous
                 toutes leurs formes). La réconciliation suppose aussi des excuses appro-
                 priées, qui honorent la mémoire des victimes. Une autre étape consiste,
                 pour chacune des Parties, à identifier et à restituer à l’autre tous les restes
                 mortels.
                     542. Trigesimus quartus : Le règlement d’une affaire telle que le cas
                 d’espèce montre qu’il est nécessaire de dépasser la stricte conception
                 interétatique. La convention sur le génocide étant axée sur les personnes,
                 il convient d’appeler l’attention sur les personnes ou la population concer-
                 nées, conformément à une conception humaniste, à la lumière du principe
                 d’humanité. Dans l’interprétation et l’application de la convention sur le
                 génocide, la priorité doit être accordée aux victimes, et non à la suscepti-
                 bilité des Etats.
                     543. Trigesimus quintus : L’appréciation des preuves et la qualification
                 des faits par la Cour en l’espèce doivent être exhaustives, et non fragmen-
                 taires. Toutes les atrocités soumises à la Cour, qui sont constitutives de la
                 campagne de destruction susmentionnée, doivent être prises en considéra-
                 tion, et pas seulement une partie limitée d’entre elles, pour la détermina-
                 tion de la responsabilité de l’Etat en vertu de la convention sur le génocide.
                 Trigesimus sextus : Les crimes commis à grande échelle, tels que les viols
                 et les autres actes de violence sexuelle, les expulsions de logements (et la
                 privation de domicile), les déplacements forcés, la privation de nourriture
                 et de soins médicaux, ne sauraient être minimisés.
                     544. Trigesimus septimus : Le cadre théorique et le raisonnement juri-
                  dique de la Cour doivent eux aussi être exhaustifs, et non fragmentaires, de
                  façon à garantir l’effet utile de la convention sur le génocide. Les différentes
                 branches qui forment le corpus juris de la protection internationale des
                 droits de la personne humaine — droit international des droits de l’homme,
                 droit international humanitaire, droit international des réfugiés et droit
                 pénal international — ne doivent pas être envisagées d’une manière cloison-
                 née, car il y a entre elles des points de rapprochement et de convergence.
                     545. La convention sur le génocide, axée sur les victimes, ne peut pas
                 être envisagée de manière statique : c’est un « texte vivant ». Trigesi‑
                  mus octavus : Pour être dûment appliqués, le droit international humani-
                  taire coutumier et le droit international humanitaire conventionnel
                  doivent être appréciés dans leur interaction, et non séparément. Une
                 ­violation des dispositions de fond de la convention sur le génocide est
                  nécessairement une violation du droit international coutumier sur la
                  question. Trigesimus nonus : En outre, les éléments liés de l’actus reus
                  et de la mens rea du génocide ne peuvent pas non plus être appréhen-
                  dés séparément.

                                                                                              380




7 CIJ1077.indb 757                                                                                   18/04/16 08:54

                     application de convention génocide (op. diss. cançado trindade)       380

                    546. Quadragesimus : Les principes généraux du droit (prima princi‑
                 pia), et en particulier le principe d’humanité, ont une grande importance
                 pour le droit international conventionnel mais aussi coutumier. Ces
                 prima principia confèrent une dimension axiologique inéluctable à l’ordre
                 juridique international. Quadragesimus primus : Les traités relatifs aux
                 droits de l’homme (tels que la convention sur le génocide) ont une hermé-
                 neutique qui leur est propre et qui impose une prise en considération de
                 l’ensemble des faits et du droit, et non une interprétation cloisonnée ou
                 fragmentée.
                    547. Quadragesimus secundus : L’impératif de la réalisation de la justice
                 reconnaît que la conscience (recta ratio) l’emporte sur la « volonté ». Le
                 consentement le cède à la justice objective. Quadragesimus tertius : La
                 convention sur le génocide s’occupe de groupes humains dans des situa-
                 tions de vulnérabilité, voire sans défense. Les principes fondamentaux et
                 les valeurs humaines jouent un rôle important dans son interprétation et
                 son application. Quadragesimus quartus : Le souci des victimes de la
                 cruauté humaine prime ici, car, après tout, la raison d’humanité l’emporte
                 sur la raison d’Etat. Quadragesimus quintus : Ce sont là les fondements de
                 mon opinion dissidente dans le cas d’espèce ; à mon sens, c’est ce que la
                 Cour internationale de Justice aurait dû décider dans le présent arrêt
                 rendu en l’affaire relative à l’Application de la convention sur le génocide.

                                         (Signé) Antônio Augusto Cançado Trindade.




                                                                                           381




7 CIJ1077.indb 759                                                                                18/04/16 08:54

